AZORBAYCAN RESPUBLIKASINDA MURADXANLI, COFARLI VO
ZORDAB NEFT YATAQLARININ DAXIL OLDUGU BLOKUN
BORPASI, Ka$ FIYYATI, i$ L2NMasi Vo
HASILATIN PAY BOLGUSU HAQQINDA

AZORBAYCAN RESPUBLIKAS! DOVLOT NEFT $IRKATI,

ZENIT ARAN OIL COMPANY LIMITED
va

SOCAR-in ORTAQ NEFT $iRKOTI
ARASINDA SAZIS

BAKI 2016

AGREEMENT ON THE REHABILITATION,
EXPLORATION, DEVELOPMENT AND PRODUCTION
SHARING FOR THE BLOCK INCLUDING THE
MURADHANLI, JAFARLI AND ZARDAB OIL FIELDS IN
THE REPUBLIC OF AZERBAIJAN
BETWEEN
THE STATE OIL COMPANY OF THE REPUBLIC OF
AZERBAIJAN,

ZENITH ARAN OIL COMPANY LIMITED
AND

SOCAR OIL AFFILIATE

BAKU 2016
MUND@RICAT

MADD®9LOR

MADD@ 1
is TIRAK PAYI

MADDa 2
HUQUQLARIN VERILMaSi Va SAZIS IN BHATA DAIRASI

MADDa 3
TOROFLORIN TOMINATLARI, UMUMI HUQUQLARI Va OHDALIKLARI

MADDa 4
KONTRAKT SAHaSi

MADDa 5
BARPA Va HASILAT PROQRAMI

MADDa 6
is LaNMa Va HASILAT DOVRU

MADDa 7
KONTRAKT K@S FIYYAT SAHASIND@ KOS FIYYAT I$ LORIN DAIR
PODRATCININ OHDALIKLORINI TANZIMLOYON XUSUSI § ARTLAR

MADDa 8
LAYIHANI IDARO EDAN RAHBAR KOMITA Va ILLIK
is PROQRAMLARI

MADDa 9
OMALIYYAT $iRKATI, IS Ci HEYATI Va PES 9 TOHSILi

MADD@ 10

HESABAT Vo NEFT-QAZ @MALIYYATLARININ YOXLANMAS! HUQUQU

Sah.

W

21

24

25

35

43

50

TABLE OF CONTENTS

ARTICLES

ARTICLE 1
PARTICIPATING INTERESTS

ARTICLE 2
GRANT OF RIGHTS AND SCOPE,

ARTICLE 3

WARRANTIES AND GENERAL RIGHTS AND OBLIGATIONS OF THE

PARTIES

ARTICLE 4
CONTRACT AREA

ARTICLE 5
REHABILITATION AND PRODUCTION PROGRAMME

ARTICLE 6
DEVELOPMENT AND PRODUCTION PERIOD

ARTICLE 7

PAGE

21

24

SPECIAL PROVISION GOVERNING CONTRACTOR OBLIGATIONS FOR

EXPLORATION WORK IN THE CONTRACT EXPLORATION AREA

ARTICLE 8

25

STEERING COMMITTEE FOR PROJECT MANAGEMENT AND ANNUAL.

WORK PROGRAMMES

ARTICLE 9
OPERATING COMPANY, PERSONNEL AND TRAINING

ARTICLE 10
REPORTS AND ACCESS TO PETROLEUM OPERATIONS

35

43

50
MADD@ 11
TORPAQDAN ISTIFADO

MADD@ 12
OBYEKTLORDAN ISTIFADO

MADD@ 13
PODRATCININ NEFT-QAZ OMALIYYATLARI MaSROFLORININ
ODANILMaSi Vd HASILATIN BOLUS DURULMasi

MADD@ 14
KOMPENSASIYA KARBOHIDROGENLORI

MADDa 15,
VERGI QOYULMASI

MADD@ 16
KARBOHIDROGENLARIN DOYARININ MUSYYON EDILMaSi

MADD@ 17

@MLAKA SAHIBLIK Va ONDAN ISTIFAD@, @MLAKIN LGV EDILMaSi

MADD@ 18
Tail QAZ

MADDa 19
SORBST DONARLI VALYUTA

MADD@ 20
MUHASIBAT UCOTUNUN APARILMAS! QAYDASI

MADD@ 21
IDXAL Va iXRAC

MADD@ 22
HASILATIN SORONCAMA KECMaSi

54

55

60

68

69

108

116

125

128

130

131

136

ARTICLE 11
USE OF LAND.

ARTICLE 12
USE OF FACILITIES

ARTICLE 13
CONTRACTOR’S RECOVERY OF PETROLEUM COSTS AND.
PRODUCTION SHARING

ARTICLE 14
COMPENSATORY PETROLEUM

ARTICLE 15
TAXATION

ARTICLE 16
VALUATION OF PETROLEUM

ARTICLE 17
OWNERSHIP, USE AND ABANDONMENT OF ASSETS

ARTICLE 18
NATURAL GAS

ARTICLE 19
FOREIGN EXCHANGE

ARTICLE 20
ACCOUNTING METHOD

ARTICLE 21
IMPORT AND EXPORT

ARTICLE 22
DISPOSAL OF PRODUCTION

54

55

60

68

69

108

116

125

128

130

131

136
MADD@ 23
SIGORTA, MASULIYY8T Va MASULIYYaTIN OD@NMasi
T@MINATLARI

MADD@ 24
FORS-MAJOR HALLARI

MADDa 25,
ETIBARLILIQ, HUQUQ Va OHDALIKLARIN BAS QASINA
VERILMaSi Vo TOMINATLAR

MADD@ 26

TaTBIQ EDILA BILON QANUN, IQTISADI SABITLOS Ma Va ARBITRAJ

MADD@ 27
BILDIRi$ LOR

MADD® 28
SAZiS IN QUVV8YOMINMo TARIXi

MADDa 29
OTRAF MUHITIN MUHAFIZaSi Va TOHLUKASIZLIK

MADD@ 30
MaXFiLik

MADD@ 31
SAZIS IN QUWVASINO XITAM VERILMaSi

MADDa 32
DIGaR MasaLaLaR

SLAVOLOR

LAVA 1

141

151

154

160

163

165

167

173

176

183

ARTICLE 23
INSURANCE, LIABILITIES AND INDEMNITIES

ARTICLE 24

FORCE MAJEURE

ARTICLE 25

VALIDITY, ASSIGNMENT AND GUARANTEES

ARTICLE 26

APPLICABLE LAW, ECONOMIC STABILIZATION AND ARBITRATION

ARTICLE 27
NOTICES

ARTICLE 28
EFFECTIVE DATE

ARTICLE 29
ENVIRONMENTAL PROTECTION AND SAFETY

ARTICLE 30
CONFIDENTIALITY

ARTICLE 31
TERMINATION,

ARTICLE 32
MISCELLANEOUS

APPENDICES:

APPENDIX 1

141

151

154

160

163

165

167

173

176

183
TORIFLOR

OLAV 2
KONTRAKT SAHASi Va XARITO

BLAVa 3
MUHASIBAT UCOTUNUN APARILMASI! QAYDASI

alava 4
PODRATCI TAROFIN SAS ANA $iRKOTININ TOMINATININ
NUMUNasi

aLava 5
AZORBAYCAN RESPUBLIKASI HOKUMATININ TOMINATI
Va OHDALIKLARI

aLAva 6
ARBITRAJ QAYDASI

alAva 7
XAM NEFTIN Vo TaBii QAZIN HOCMLARININ OLCULMasi va
KEYFIYYATININ MUSYYON EDILMaSi QAYDASI

BLAVa 8
LAYIHO STANDARTLARI Va TEXNIKi $ 9RTLOR

alAva 9
KaS FIYYAT i$ LORI PROQRAMI

OLAVa 10

OTRAF MUHITIN MUHAFIZOSININ STANDARTLARI Vo PRAKTIKASI

SOCAR-in ORTAQ NEFT $iRKOTININ YARADILMASINA DAIR QOS MA

a)

(15)

(19)

G7)

(39)

(48)

(52)

(56)

(58)

(61)

(72)

DEFINITIONS.

APPENDIX 2
CONTRACT AREA AND MAP

APPENDIX 3
ACCOUNTING PROCEDURE

APPENDIX 4
FORM OF CONTRACTOR PARTY’S ULTIMATE PARENT
COMPANY GUARANTEE

APPENDIX 5
GUARANTEE AND UNDERTAKING OF THE GOVERNMENT OF THE
REPUBLIC OF AZERBAIJAN

APPENDIX 6
ARBITRATION PROCEDURE

APPENDIX 7
CRUDE OIL AND NATURAL GAS MEASUREMENT AND EVALUATION
PROCEDURE

APPENDIX 8
DESIGN STANDARDS AND SPECIFICATIONS.

APPENDIX 9
EXPLORATION WORK PROGRAMME,

APPENDIX 10.
ENVIRONMENTAL STANDARDS AND PRACTICES

ADDENDUM RELATING TO THE FORMATION OF SOCAR OIL
AFFILIATE

G7)

G9)

(48)

(52)

(56)

(58)

(61)

(72)
AZORBAYCAN RESPUBLIKASINDA MURADXANLI, COFaRLI Vo
ZORDAB NEFT YATAQLARININ DAXIL OLDUGU BLOKUN
(burada va bundan sonra “Blok“ adlanacaq) BORPASI,
Kas FIYYATI, is L9NMasi Va
HASILATIN PAY BOLGUSU HAQQINDA SAZIS

BU SAZI$ miivafiq qeydiyyat sanadlari ila tasdiq edildiyi kimi
har biri qeyda alindig: Olkalarin qanunvericiliyina asasan
hiquqi sexs statusuna malik olan

bir tarafdan, Hdkumat  taskilati kimi AZORBAYCAN
RESPUBLIKASI DOVLOT NEFT SIRK@TI (“SOCAR") va

digar tarafdan, Britaniyanin Virginiya Adalari qanunlarina
asasen yaradilmis ZENIT ARAN OIL COMPANY LIMITED sirkati
(‘ZENIT’); va

bitiinlikla SOCAR-a maxsus olacaq va onun_ terafindan
yaradilacaq SOCAR-in ORTAQ NEFT SiRK9@TI (“ONS “)

(SOCAR, ZENIT va ONS bundan sonra birlikda “Tareaflar”, ayri-
ayriliqda isa “Taraf’ adlandirilacaq)

arasinda tartib edilmis va 2016-ci il __________ ____ Azarbaycan
Respublikasinin Baki saharinda baglanmisdir,

N@ZORO ALARAQ KI,

Azarbaycan Respublikasinin Konstitusiyasina va Azarbaycan
Respublikasininin Yerin taki haqqinda 13 fevral 1998-ci il
tarixli Qanuna uygun olaraq Azerbaycan Respublikasinda
quruda va su altinda yerin takinda tabii halda olan bitin
Karbohidrogen — ehtiyatlar’ uzarinda milkiyyet hiququ
Azarbaycan Respublikasina maxsusdur va asagida sadalanacaq

AGREEMENT ON THE REHABILITATION, EXPLORATION,
DEVELOPMENT AND PRODUCTION SHARING FOR THE
BLOCK INCLUDING THE MURADHANLL, JAFARLI AND
ZARDAB OIL FIELDS IN THE REPUBLIC OF AZERBAIJAN
(hereinafter referred to as “Block”)

THIS AGREEMENT, made and entered into in Baku, Republic of
Azerbaijan, this__ day of , 2016 by and between:

THE STATE OIL COMPANY OF THE REPUBLIC OF
AZERBAIJAN (“SOCAR”) Government body on the one hand; and

ZENITH ARAN OIL COMPANY LIMITED (“ZENITH”) a
company incorporated under the laws of the British Virgin Islands;
and

SOCAR OIL AFFILIATE ("SOA") a company to be fully owned
and formed by SOCAR, on the other hand,

(SOCAR, ZENITH and SOA are collectively referred to herein as the
“Parties” and individually referred to as a “Party”.)

all the Parties being legal persons in accordance with the legislation of
the countries of their registration as confirmed by appropriate
documentation thereof,

WITNESSETH:

WHEREAS, in accordance with the Constitution of the Republic of
Azerbaijan and the Law on Subsoil of the Republic of Azerbaijan,
dated 13 February 1998, ownership of all Petroleum existing in its
natural state in underground or subsurface strata in the Republic of
Azerbaijan is vested in the Republic of Azerbaijan, and based upon
the below referenced authorisations the authority to control and
sanksiyalara asasan bu Karbohidrogenlari idaraetma va onlara
nazarat salahiyyatlari SOCAR-a havala edilmisdir; va

Azarbaycan Respublikas: Dévilat Neft Sirkatinin yaradilmasi
haqqinda Azarbaycan Respublikasi Prezidentinin 1992-ci il 13
sentyabr tarixli 200 nomrali Farmanina va Azarbaycan

Respublikas Dovlat Neft Sirkatinin strukturunun
takmillasdirilmasi haqqinda Azarbaycan Respublikasi
Prezidentinin 2003-cii il 24 yanvar tarixli 844 noémrali
Farmanina, va yuxarida deilan Azarbaycan Respublikasi
Prezidentinin 2003-cii il 24 yanvar tarixli 844 nodmrali

Farmanina edilmis alava va dayisiklar haqqinda Azerbaycan
Respublikasi Prezidentinin 2005-ci il 22 dekabr tarixli 340
némrali Farmanina, va hamin sirkatin Nizamnamasina uygun
olaraq, SOCAR hasil edilmis bitin Karbohidrogenlara
miinasibatda  sahibliyi heyata kecirir va Azerbaycan
Respublikasinda bitin Karbohidrogen ehtiyatlarinin kasfiyyati
va istismari sahasinda bittin salahiyyatlar SOCAR-a havala
edilmisdir, habela “Azarbaycan Respublikasinda Muradxanhi,
Cafarli va Zardab neft yataqlarinin daxil oldugu blokun barpasi,
kasfiyyati, islanmasi va hasilatin pay bdlgisi haqqinda“
Azarbaycan Respublikasi Prezidentinin 7 oktyabr 2015-ci il
tarixli 1439 sayli Sarancamina uygun olaraq SOCAR-a Sazisin
hazirlanmasi va Azarbaycan Respublikas! adindan
imzalanmasi, hamcinin taraf miqabili gisminda onun qiivwada
oldugu middat arzinda Azarbaycan  Respublikasinin
manafelarini tamsil etmak salahiyyati verilmisdir; va

SOCAR Blokunun milkiyyatcisi va ameliyyatcis! kimi Kontrakt
sahasinda miayyan islar aparmis va hal-hazirda Teareflar
Kontrakt sahasinda va onun takinda tabii halda olan
Karbohidrogenlarin kasfiyyatina, elaca da sonraki islanmasina
va hasilatina elaca da barpasina komak etmak arzusundadir; va

SOCAR va ZENIT arasinda 8 iyun 2015-ci il tarixinda
Azarbaycan Respublikasinda Muradxanlhi, Cafarli va Zardab neft

manage said Petroleum has been vested in SOCAR; and

WHEREAS, pursuant to Presidential Edict No 200 concerning the
creation of the State Oil Company of the Republic of Azerbaijan dated
13 September 1992, and Presidential Edict No 844 concerning
restructuring of the State Oil Company of the Republic of Azerbaijan
dated 24 January 2003, and Presidential Edict No 340 dated 22
December 2005 concerning the amendments and changes to the afore-
mentioned Presidential Edict No 844 dated 24 January 2003, and its
Charter, SOCAR owns all Petroleum produced and is vested with the
authority to carry out the exploration and development of all
Petroleum in the Republic of Azerbaijan, and pursuant to Presidential
Decree No 1439 “On the Rehabilitation, Exploration, Development
and Production Sharing of the Block Including the Muradhanli, Jafarli
and Zardab Oil Fields in the Republic of Azerbaijan” dated 7" of
October, 2015, SOCAR is authorised to prepare and execute the
Agreement on behalf of the Republic of Azerbaijan, and represent
interests of the Republic of Azerbaijan as the Party to the Agreement
throughout the entire term thereof; and

WHEREAS, SOCAR being the owner and operator of the Block has
carried out certain work in the Contract Area and now the Parties wish
to promote the exploration for, and subsequent development and
production as well as rehabilitation of Petroleum existing in its natural
state in, on or under the Contract Area exploration and development
of the Contract Area in order to increase production of Petroleum
existing in its natural state in, on or under the Contract Area; and

WHEREAS, SOCAR and ZENITH have agreed and entered into the
Agreement on the Basic Commercial Principles and Provisions of
yataqlarinin daxil oldugu blokun barpasi, kasfiyyati, islanmasi
va hasilatin pay bdlgiisi haqqinda Sazisin asas kommersiya
prinsiplari va middaalarina dair Mugavila razilasdirilmis va
imzalamis va hamin prinsiplar va muddaalar bu Sazisin asasini
taskil edir; va

Podratci texniki biliklara va tacriibaya, inzibatciliq va idaraetma
uzra ekspert biliklarina va Kontrakt sahasinda Karbohidrogen
ehtiyatlarinin samearali islanmasi va hasilati uciin maliyya
ehtiyatlarina malikdir va bu maqsadla SOCAR ila miqavila
miinasibatlari qurmagi arzulayir;

BUNUNLA TaSDIQ EDILIR Ki, yuxarida serh edilanlarin va
asagida gostarilmis qarsiliqh Shdaliklarin miqabil suratda
yerina yetirilmasi uciin Taraflar asagidakilar barada raziliga
galmislar:

Rehabilitation, Exploration, Development and Production Sharing
Agreement for the Block including the Muradhanli, Jafarli and Zardab
Oil Fields in the Republic of Azerbaijan dated 8" June, 2015, and
such principles and provisions have constituted the framework of this
Agreement; and

WHEREAS, Contractor has the technical knowledge and experience,
the administrative and managerial expertise, and financial resources to
efficiently develop and produce the Petroleum resources of the
Contract Area, and desires to contract with SOCAR for that purpose.

NOW THEREFORE, for and in consideration of the premises and
mutual covenants hereinafter set forth, the Parties agree as follows:
1.1

1.2

MADD@ 1
Is TIRAK PAYI

Hor Podratci taraflarin bu Sazis uzra htqualari va
Ohdaliklari bu Sazisin imzalanma tarixi ugiin istirak
payinin asagida géstarilmis miivafiq faizlarinda (“istirak
paylart”) tasbit edilir:

PODRATCI TOROFLOR PAY FAIZLARI

ONS 20,0%

ZENIT 80,0%
Taraflar — razidirlar _ki, Qivwayaminma — tarixindan
baslayaraq onlarin Istirak payinin§ mivafiq faizlari

Kontrakt sahasi barasinda, bir tarafdan, Podratci taraflarin
va ya onlarin Ortaq sirkatlarinin har hansi biri ila, digar
tarafden, har hans! Hékumat orqani va ya SOCAR
arasinda har hansi avwelki sazislardan va ya
miigavilalardan irali gala bilan bitin hiiquq va ohdaliklari
avez edir. Taraflar hamcinin raziliga galmislar ki,
imzalanma tarixindan baslayaraq bu Sazis SOCAR ila
Podratci taraflar arasinda Kontrakt sahasina dair vahid va
tam razilasmadir.

11

1.2

ARTICLE 1

PARTICIPATING INTERESTS

The rights and obligations under this Agreement of each of the
Contractor Parties shall be held in the following respective
percentage participating interests (the “Participating Interests”)
as of the Execution Date:

CONTRACTOR PARTIES PERCENTAGE
SOA 20.0%
ZENITH 80.0%

The Parties agree that from the Effective Date the respective
percentage Participating Interest shares replace any rights and
obligations which may exist regarding the Contract Area by
virtue of any prior agreement or contract between any of the
Contractor Parties or their Affiliates on the one hand, and any
Governmental Authority or SOCAR on the other hand. The
Parties agree that, from the Execution Date, this Agreement
constitutes the sole and complete understanding between
SOCAR and the Contractor Parties regarding the Contract Area.
2.1

2.2

MADDod 2
HUQUQLARIN VERILMasi Va SAZIs IN @HATA DAIRASI

Mistasna hiququn verilmasi

SOCAR Podratciya bu Sazisin sartlarina uygun olaraq va
onun quwada oldugu middat arzinda Kontrakt sahasinin
hidudlari daxilinda va hamin saha ila bagli Neft-qaz
amaliyyatlari aparmaq Uciin vahid va miistasna hiiquq
verir. Burada xtisusi géstarilan hiiqualar istisna olmaqla,
bu Sazis yerin taki ila bagli, habela har hansi basqa tabii
ehtiyatlar ila bagli Neft-qaz amaliyyatlarindan savayi har
hans! digar faaliyyat novi ila masgul olmaq tciin
hiiquqlar nazarda tutmur.

Podratcinin masreflarin avezinin 6danilmasi hiququndan
istisna

Bu Sazisin basqa hissalarinda xisusi nazarda tutulmus
diger hallar istisna olmaqla, Kontrakt sahasinda
kommersiya hasilati basa catdiqdan sonra Neft-qaz
ameliyyatlari naticasinda alda edilan hasilatin hacmi bu
Sazisin qivveda oldugu miiddatlear, o ciimladan 6-ci
maddada nazarda tutulan bitin uzadilmis miiddatlar
sona ¢Catdiqda Podratcinin Osasli masraflarin va Omaliyyat
masreaflarinin tam ddanilmasi dcgiin kifayat etmirss, bu
Sazisin  sartlarina uygun  olaraq  Podratgi = avazi
6danilmamis masreaflarinin avazinin ddanilmasi va ya
kompensasiya olunmasi hiiququna malik deyildir.

21

2.2

ARTICLE 2

GRANT OF RIGHTS AND SCOPE

Grant of Exclusive Right

SOCAR hereby grants to Contractor the sole and exclusive
right to conduct Petroleum Operations within and with respect
to the Contract Area in accordance with the terms of this
Agreement and during the term hereof. Except for the rights
expressly provided for herein, this Agreement shall not include
rights for any activity other than Petroleum Operations with
respect to surface areas or to any other natural resources.

Exception from Contractor’s Right to Cost Recovery

Except as expressly provided elsewhere herein, in the event
production resulting from Petroleum Operations, upon
completion of commercial production from the Contract Area at
the end of the terms of this Agreement, inclusive of all
extensions provided in Article 6 is insufficient for full recovery
of Contractor's Capital Costs and Operating Costs as provided
hereunder, then Contractor shall not be entitled to any
reimbursement or compensation for any of its costs not
recovered.
3.1

3.2

MADD» 3

TOROFLORIN TOMINATLARI,
UMUMI HUQUQLARI Va OHDALIKLARI

SOCAR-in taminatlari

SOCAR bildirir va taminat verir ki:

(a)

o, 6z Nizamnamasinin sartlarina uygun olaraq
lazimi qaydada taskil edilmisdir va mévcudlugu
qanunidir; va

o, bu Sazisi baglamaq va icra etmak, bu Sazisin
sartlarina asasan Podratciya hiiquqlar va manafelar
vermak va bu Sazis wzra 6z Ohdaliklarini yerina
yetirmak iigtin Azarbaycan Respublikasinin
qanunvericiliyindsa nazerda — tutulmus bitin
salahiyyatlara malikdir.

SOCAR-1n_ Umumi 6hdaliklari

(a)

Neft-qaz amaliyyatlarinin hayata kecirilmasi cin

Podratcinin sorgusuna  asasan, SOCAR 6z
salahiyyatlarinin tam hacmi daxilinda Hékumat
organlar! qarsisinda Podratcinin§ asagidakilari

almasi iicgiin ona komak etmak maqsadila qanun
carcivasinds bitin mumkin saylari géstarir:

(i) Hokumat organlarinin bitin zaruri icazalarini,
o cuimladan, lakin bununla mahdudlasmadan,
Neft-qaz amaliyyatlarinin samarali hayata
kecirilmasi tciin lazimi goémriik sanadlarini,
vizalari, yasayl$ vasiqalarini, rabita
vasitalarindan istifada = imkanini, torpaq
sahalarindan istifada etmak ticiin lisenziyalari,

3.1

3.2

ARTICLE 3

WARRANTIES AND GENERAL RIGHTS,
AND OBLIGATIONS OF THE PARTIES

Warranties of SOCAR

SOCAR represents and warrants that:

(a)

(b)

it is duly organised and validly existing in accordance
with the terms of its Charter; and

it has full authority under the laws of the Republic of
Azerbaijan to execute and perform this Agreement, to
grant the rights and interests to Contractor as provided
under this Agreement and to fulfil its obligations under
this Agreement.

General Obligations of SOCAR

(a)

Upon the request of Contractor for the implementation of
Petroleum Operations, SOCAR within the full limits of
its authority shall use its best lawful endeavours with
respect to Governmental Authorities to assist Contractor
to obtain the following:

(i) any necessary Governmental Authority approvals,
including but not limited to customs clearances,
visas, residence permits, access to communication
facilities, licenses to enter land, import and export
licenses, the opening of bank accounts, the
acquisition of office space and employee
accommodation, as may be necessary for efficient
(b)

(d)

idxal va ixrac lisenziyalarini, bank hesablari
acilmasini, ofislarin va iscilar Ggin manzillarin
alda edilmasini; habela

(ii) Kontrakt sahasina aid olan va SOCAR-in
ixtiyarinda va ya nezarati altinda olmayan
bittin geoloji, geofiziki, geokimyavi va texniki
malumatlari (o ciimladan quyulara dair va
digar malumatiari).

Neft-qaz amaliyyatlarinin samearali hayata
kecirilmasi uctin zaruri olduqda SOCAR 6z
salahiyyatlarinin tam hacmi daxilinda bitin basqa
miivafiq masalalarda qanun carcivasinda Podratciya
komayi tamin etmak tctin bitin mumkiin saylari
gostarir.

Podratci yuxarida sadalananlarin§ verilmasi ila
alaqadar SOCAR-in cakdiyi bitin qanunauygun
aglabatan faktik mistaqim masreflarin avazini
édayir, bu sartla ki, bunlar miivafiq sanedlarla
tasdiq edilmis olsun.

Podratcinin sorgusuna asasan SOCAR 6ziinda va ya
6z Ortaq  sirkatlarinda va ya 6ziiniin/onlarin
nazarati altinda olan va Kontrakt sahasina aid olan
bitin geoloji, geofiziki, geokimyavi va texniki
malumati va informasiyani, o ciimladan quyulara
dair malumati, Podratciya taqdim edir. Podratgi bu
malumatin va ya informasiyanin  toplanmasi,
qaydaya salinmasi va Podratciya ¢atdirilmasi
gedisinda SOCAR-in bu Sazisin hayata kecirildiyi
dovrda cakdiyi faktik mustaqim masreflarin avazini
édayir bir sartla ki, SOCAR Podratciya manfaatsizlik
va zerarsizlik prinsipina asaslanan hesab taqdim
edir. SOCAR tarafindan taqdim edilan hesablarda
tasbit edilan va Podrat¢i tarafindan ddanilan bu 3.2
(d) va hamcinin 3.2 (c) bandlarinda nazarda tutulan

(b)

(©)

(d)

implementation of Petroleum Operations; and

(ii) all geological, geophysical, geochemical and
technical data (including well data and any other
information) of relevance to the Contract Area not
in SOCAR's possession or under its control.

SOCAR within the full limits of its authority shall also
use its best lawful endeavours to assist Contractor in all
other relevant matters as may be necessary for the
efficient implementation of Petroleum Operations.

Contractor shall reimburse SOCAR for any lawful
reasonable actual direct costs incurred with respect to the
provision of the foregoing, provided such costs are
supported by appropriate documentary evidence.

Upon request of Contractor, SOCAR shall provide to
Contractor all geological, geophysical, geochemical and
technical data and information in the possession or
control of SOCAR or its Affiliates of relevance to the
Contract Area including all kinds of well data. Contractor
shall pay the actual direct costs incurred by SOCAR in
the implementation of this Agreement in gathering
together, handling and delivering any such data or
information to Contractor, which costs will be invoiced
to Contractor by SOCAR on the basis that SOCAR is to
suffer no loss and obtain no gain. Cost envisaged in
this Article 3.2 (d) as well in Article 3.2 (c) invoiced
by SOCAR and paid by Contractor shall be
considered as Operating Costs and shall be Cost
Recoverable. If Contractor does not accept that any
masraflar Omaliyyat masreflari hesab edilir va Ovazi
édanilan masraflara aid edilir. Ogar SOCAR-in
taqdim etdiyi hesabda har hans! madda Podratcinin
néqteyi-nazearinca, gdstarilan talabi tamin etmirsa,
Podratci bunu SOCAR-a bildirir, bundan sonra
Podratcinin irali sirduyui etirazlart birlikda nizama
salmaq gin SOCAR ila Podratg: bitin lazimi
tadbirlari gériirlar. Bu Shdaliyin yerina yetirilmasi ila
alaqadar olaraq SOCAR har hansi bela malumatin va
ya informasiyanin diizgiinliytina va ya tamligina
hec¢ bir taminat vermir.

3.3 Podrate! taraflarin taminatlari va hiqualari

(a)

Har bir Podratgi teref bildirir ki, 0, 6z tasis
sanadlarinin sartlarina uygun olarag lazimi qaydada
taskil edilmisdir va médvcudlugu qanunidir va
hékumat icazalarinin alinmasi sarti ila bu Sazisin
miiddaalarina miivafiq suratda Neft-qaz
amaliyyatlarinin aparilmasindan 6trii Azerbaycan
Respublikasinda va basqa yerlarda lazimi filiallarini
va niimayandaliklarini yaratmaq va saxlamaq icin
vakil edilmislar.

Har bir Podratc: teraf, onun Ortaq  sirkatlari,
Podratcinin Subpodratcilari habela Omaliyyat sirkati
bununla vakil edilmislar ki, bu Sazisin qiivvada
oldugu bitin dovr Azarbaycan
Respublikasinda filiallarini, daimi idaralarini, daimi
nimayandaliklarini, isgiizar faaliyyatin va tasarriifat
faaliyyatinin digar formalarini tasis etsinlar ki,
bunlar Neft-qaz ameliyyatlar! G¢giin lazim olan har
hans! amlakin satin alinmasi, icaraya gotiriilmasi va
ya alda edilmasi da daxil olmaqla, Neft-qaz
ambliyyatlarin) hayata kecirmak va ya bunlarda
istirak etmak cin zaruri ola bilar, bir sartla ki, bela
idaralar va taserriifat strukturlari Azarbaycan
Respublikasinin qanunvericiliyinda nazerda

items as invoiced by SOCAR satisfy this requirement,
Contractor shall notify SOCAR of any such objections
and SOCAR and Contractor shall take all necessary steps
to mutually resolve all objections raised by Contractor.
SOCAR makes no warranties as to the accuracy or
completeness of any such data or information in
connection with the performance of such obligation.

3.3. Warranties and Rights of Contractor Parties

(a)

(b)

Each Contractor Party represents that it is duly organised
and validly existing in accordance with the terms of its
foundation documents and is authorised, subject to
governmental authorisations, to establish and maintain
such branches and offices in the Republic of Azerbaijan
and elsewhere as may be necessary to conduct Petroleum
Operations in accordance with the terms and conditions
of this Agreement.

Each Contractor Party, its Affiliates, Contractor's Sub-
contractors and the Operating Company are hereby
authorised throughout the term of this Agreement to
establish such branches, permanent establishments,
permanent representation and other forms of business in
the Republic of Azerbaijan as may be necessary or
appropriate to qualify to do business in the Republic of
Azerbaijan and to conduct or participate in Petroleum
Operations, including the purchase, lease or acquisition
of any property required for Petroleum Operations,
provided such establishments and other forms of
businesses comply with the formalities and procedures of
the laws of the Republic of Azeérbaijan in respect
thereof.
tutulmus
olmasin.

rasmiyyatlara va is qaydasina zidd

3.4 Podratci taraflarin Gmumi Ghdaliklari

(a)

3.5 bandinin middaalarina amal etmak sartila,
Podratc: taraflar bu Sazisda qoyulmus  sartlara
uygun olaraq Kontrakt sahasinda
Karbohidrogenlarin kasfiyyati, qiymatlandirilmasi va
islkanmasi cin lazim olan pul vasaitini tamin
edirlar.

Bu Sazisin sartlarina gora, Podratgi beynalxalq neft-
qaz  senayesinda hamiliqgla) qabul  olunmus
prinsiplara uygun olaraq can-basla, tahliikasiz va
samarali suratda Neft-qaz amaliyyatlari aparmagi
6hdasina gotirtir. Texnoloji obyektlar va avadanliq
ucun layiha standartlari va texniki sertlar Layiha
standartlarinda gdsarilmis middaalara uygun
galmalidir. Ogar Podratc: tarafin va ya onun Osas
ana sirkatinin har hansi  faaliyyati, yaxud
faaliyyatsizliyi Podratci taraf va ya onun Osas ana
sirkati barasinda tatbiq edilan yurisdiksiyanin
qanunlarina) asasan_ onlarin  cazalandirilmasina
gatirib cixara bilarsa, Podratc¢i taraflardan heg biri
bela faaliyyata va ya faaliyyatsizliya macbur edila
bilmaz.

3.5 ONS -nin istirak payinin maliyyalasdirilmasina dair xdsusi

miiddaa

(a)

Digar Podratci taraflar 6z istirak paylarina mivafiq
olaraq ONS-nin payina Neft-qaz amaliyyatlari
masraflarinin yz (100) faizini asagidaki qaydada
maliyyalasdirmayi ohdalarina gotirtirlar:

i) Kontrakt barpa sahasinda neft-qaz
amaliyyatlar’ izra: QUvvayaminma tarixindan

3.4 General Obligations of Contractor Parties

(a)

(b)

3.5 Special

Subject to Article 3.5, the Contractor Parties shall
provide the necessary funds to explore, appraise,
evaluate and develop the Petroleum resources within the
Contract Area in accordance with the terms and
conditions set forth in this Agreement.

Contractor shall conduct Petroleum Operations in
accordance with the terms of this Agreement in a
diligent, safe and efficient manner and in accordance
with generally accepted principles of the international
Petroleum industry. As regards design standards and
specifications for facilities and equipment the Design
Standards shall apply. No Contractor Party shall be
required to act or refrain from acting if to do so would
make such Contractor Party or its Ultimate Parent
Company liable to penalisation under the laws of any
jurisdiction applicable to such Contractor Party or its
Ultimate Parent Company notwithstanding anything to
the contrary in this Agreement.

Provision for Carrying SOA’s Participating

Interest

(a) The Other Contractor Parties shall have the obligation to

carry, in proportion to their Participating Interests, one
hundred (100) percent of SOA’s Petroleum Costs
attributable to SOA’s Participating Interest as follows:

(i) For Petroleum Operations in the Contract
Rehabilitation Area: from the Effective Date and
(ii)

etibaran Kontrakt barpa sahasinda Xam neft
hasilatinin giindalik saviyyasi 2015-ci il uciin
Kontrakt barpa sahasinda giindalik Xam neft
hasilatinin orta saviyyasindan an azi iki (2)
dafa ¢ox olacaq dérd (4) ardicil Taqvim

rubiindan ibarat dovr basa catanadak
(“Maliyyalasdirma 1“); habela
Kontrakt kasfiyyat sahasinda Neft-qaz

ameliyyatlar! ila bagli KiMP-in va dlava
kasfiyyat dovrii Gciin ya (agar Podratc: hamin
dévra kegarsa) nazarda tutulmus islarin yerina
yetirilmasi ila alaqadar Neft-qaz amaliyyatlari
uzra: QuUvayaminmea tarixindan islanma
programinin tasdiq edilmasi tarixina qadar
(“Maliyyalasdirma 2“).

Maliyyalasdirma 1-in avazi ONS Digar Podratci

taraflara
qaydada qaytarmag! ohdasina gé'

(i)

(ii)

maliyyalasdirmanin

ini asagidaki

bu Sazisin 13.3 bandina nazerda tutulmus
mexanizma uygun olaraq, Kontrakt barpa
sahasindan hasil edilan Masreflarin avazinin
édanilmasi Ggiin ayrilmis hacmlardan yuxari
olan Kompensasiya Karbohidrogenlarin bir
hissasi ila;

Maliyyalasdirma 1-in avazinin ddanilmasi
tgiin 3.5(b)(i) bandinda miiayyan olunmus
Kontrakt barpa sahasindan Karbohidrogenlar
hacmlarina milkiyyet htiququ Catdirilma
mantaegasinda Digar Podratci taraflara verilir.
Yuxarida gostarilan Karbohidrogenlar
miqdarinin dayari 16.3 bandinin muddaalarina
asasan muayyan edilir;

(b)

(ii)

until the end of period of four (4) consecutive
Calendar Quarters in which the average daily rate
of Crude Oil production from the Contract
Rehabilitation Area will be at least two (2) times
the average daily rate of Crude Oil production from
the Contract Rehabilitation Area in 2015 (“Carry
1”).

For Petroleum Operations in the Contract
Exploration Area incurred in connection with the
performance of the MEWP and the work defined
for the Additional Exploration Period (if Contractor
proceeds thereto): from the Effective Date and until
the date of approval of the Development Program
(“Carry 2”).

SOA shall have the obligation to reimburse to the Other
Contractor Parties Carry 1:

@

(ii)

out of portion of Petroleum produced from the
Contract Rehabilitation Area over and above the
said level defined as Compensatory Petroleum
allocated for Cost Recovery in accordance with the
mechanism set out in to Article 13.3 of this
Agreement;

Transfer of title to the Other Contractor Parties of
volumes of Petroleum from the Contract
Rehabilitation Area to reimburse Carry 1, as
defined in Article 3.5(b)(i), shall be made at the
Delivery Point. The value of the said volumes of
Petroleum shall be calculated in accordance with
the provisions of Article 16.3;
(iii) Yuxaridaki 3.5(b)(i), bandi ila ziddiyyata
girmadan, ONS-nin Maliyyalasdirma 1-in
édanilmamis balansinin (“Odanilmamis balans
1") avazini 6z Manfaat karbohidrogenlari payi
hesabina va ya digar qaydada tamamila va ya

qisman 6édamak hiququna malikdir.
Odanilmamis balans 1 dedikda, 3.5(b)(i)
bandina asason Karbohidrogenlarla

kompensasiya olunmus miivafiq mablaglar
cixilmagla, 3.5(a)(i) bandina asasan ONS -nin
istirak payinin maliyyalasdirilmasi igiin Digar
Podratci taraflarin odadiyi mablag nazarda

tutulur.
Kontrakt kasfiyyat  sahasindan Kommersiya
hasilatinin baslanma tarixindan etibaran

Maliyyalasdirma 2-nin avazi Digar Podratc¢i taraflara
asagidaki qaydada édanilir:

(@) Bu Sazisin 13.4 bandina asasan_ yalniz
Masreflarin avazinin 6danilmasi cin ONS -nin
Istirak payina ayrilmis Masraflarin 6danilmasi
tictin Karbohidrogenlar hacminindan édanilir.

(ii) | Kommersiya hasilatinin baslanma tarixindan
etibaran LIBOR-un dérdda biri (1/4) dstagal
illik bir (1) faiz daracasi hesablanir va Taqvim
ruibii asasinda Maliyyalasdirma 2-nin
édanilmamis balansina (“Odanilmamis balans
2") alava edilir.

(iii) Maliyyalasdirma = 2-in avazinin ddanilmasi
tgiin 3.5(c)(i) bandinda miiayyen olunmus
Karbohidrogenlar maqdarina miilkiyyat
hiququ) Catdirilma manteqasinda Digar
Podratc¢i taraflara verilir. Yuxarida gdstarilan
Karbohidrogenlar miqdarinin§ dayari 16.2
bandinin miiddaalarina asasan milayyan edilir.

(c)

(iii) Notwithstanding Article 3.5(b)(i) above to the
contrary, SOA shall have the right to reimburse all
or a part of the unrecovered balance of Carry 1
(“Unrecovered Balance 1”) out of its share of Profit
Petroleum or otherwise. The Unrecovered Balance 1
means all funds advanced by the Other Contractor
Parties to carry SOA’s Participating Interest under
Article 3.5(a)(i), less the amounts compensated out
of Petroleum under Article 3.5(b)(i).

From the Commencement Date of Commercial
Production from the Contract Exploration Area, Carry 2
shall be reimbursed to the Other Contractor Parties as
follows:

(i) Only out of the Petroleum allocated for cost
recovery pursuant to Article 13.4 of this Agreement
and attributable to SOA’s Participating Interest.

(ii) From the Commencement Date of Commercial
Production, an annual interest rate equal to one-
quarter (1/4) of LIBOR plus one (1) percent shall be
applied to unrecovered balance of Carry 2 on a
Calendar Quarter basis (“Unrecovered Balance 2”).

(iii) Transfer of title to the Other Contractor Parties of
volumes of Petroleum to reimburse Carry 2, as
defined in Article 3.5(c)(i), shall be made at the
Delivery Point. The value of the said volumes of
Petroleum shall be calculated in accordance with
the provisions of Article 16.2.
(iv) Yuxaridaki 3.5(¢)(i) bandi ila  ziddiyyata
girmadan, ONS-nin Maliyyalasdirma 2-nin
6édanilmamis balansinin avazini 6z Manfaat
karbohidrogenlari pay! hesabina va ya digar
qaydada tamamila va ya qisman avansla
6édamak hiiququ vardir.

Maliyyalasdirma 1-nin va Maliyyalasdirma 2-nin va
Odanilmamis balans 2-ya alava olunmus faizlarin
avezinin ddanilmasi uzra yuxarida géstarilan
miiddaalar Maliyyalasdirma 1 va Maliyyalasdirma 2
(va Odanilmamis balans 2-ya alava olunmus faizlar)
tam édanilanadak qiivwada qalmaqda davam edir.

ONS 6ziiniin istirak payinin bir hissasini va ya
hamisini har hans: Uciinci’ tarafa va ya basqa
Podratci tarafa verdikda, Digar Podratci taraflarin bu
Sazisin 3.5(a) bandinda géstarilan Ohdaliklari istirak
payinin Uciincii tarafa verildiyi hissasina miivafiq
mablagda azalir. ONS va/yaxud ONS-nin hiiquq
varisi Istirak payinin basqasina verildiyi giinadak
Odanilmamis balans 1 va Odanilmamis balans 2
mablaglarinin istirak payina mivafiq hissasini
mivafiq olaraq Digar Podratc: taraflara nagd
vasaitlarla tam hacmda kompensasiya etmaya
borcludur, va bela 6dama giizast edilmis tarixda
hoyata kecirilmolidir. ONS -nin va/yaxud ONS -nin
hiquq varisinin yuxarida géstarilan ohdaliyi qabul
etmasi istirak payinin basqasina_ verilmasinin
macburi sartidir.

ONS -nin bu Sazisdaki istirak payini artirmas: Digar
Podratc taraflarin 3.5(a) bandina uygun olaraq
ONS -nin istirak payin maliyyalasdirmak
barasindaki Ohdaliklarini he¢ bir vachla artira
bilmaz.

(iv) Notwithstanding Article 3.5(c)(i) above to the
contrary, SOA shall have the right to reimburse in
advance all or a part of the Unrecovered Balance
2 out of its share of Profit Petroleum or otherwise.

(d) The foregoing provisions related to reimbursement of Carry

(e)

1 and Carry 2 plus interest accrued to the Unrecovered
Balance 2 shall be valid until Carry 1 and Carry 2 (plus
interest accrued to the Unrecovered Balance 2) shall have
been reimbursed in full.

If SOA assigns all or a part of its Participating Interest to
any Third Party or Contractor Party, the obligations of the
Other Contractor Parties provided for in Article 3.5(a) of
this Agreement shall be reduced in proportion to the
Participating Interest assigned to such Third Party or
Contractor Party. SOA and/or SOA’s assignee shall be
liable to reimburse in full and in cash to the Other
Contractor Parties a portion of the Unrecovered Balance |
and Unrecovered Balance 2 corresponding to the
Participating Interest assigned, with such reimbursement
to occur at the date of the assignment. The acceptance by
SOA and/or SOA’s assignee of the said obligation for
reimbursement shall be a binding provision of such
assignment.

In no event shall an increase by SOA of its Participating
Interest under this Agreement increase the obligation of
the Other Contractor Parties to carry SOA’s Participating
Interest in accordance with Article 3.5(a).
Digar podratgi taraflardan har hansi biri 6z istirak
payini bitévlikla va ya har hans bir hissada Ucdinci
tarafa va ya Podratgi tarafe giizast etdiyi halda bela
Podratci tarafin bu Sazisin 3.5(a) bandi ila nazarda
tutulan Ohdaliklari verildiyi istirak payinin hissasina
proporsional sakilda azalir. Bela Podratci tarafin
hiquqi varisi 3.5(a) bandi ila nazarda tutulan
Ohdaliklarin icrasina géra ona verilmis istirak payinin
hissasina proporsional sakilda cavabdeh olacaq. Bu
cir Ugiincii Tarafinin va yaxud Podratci tareaf ila
yuxarida géstarilan Ohdaliklarin qabul etmasi istirak
payinin basqasina verilmasinin macburi sartdir.

(g)

If one of the Other Contractor Parties assigns all or a part
of its Participating Interest to a Third Party or Contractor
Party, the obligations of such Contractor Party under
Article 3.5(a) of this Agreement shall be reduced in
proportion to the Participating Interest assigned. The
assignee of such Contractor Party shall remain liable for
obligations set out in Article 3.5(a) in proportion to the
Participating Interest assigned. The acceptance by such
Third Party or Contractor Party of the said obligations
shall be a binding provision of such assignment.
MADDo 4
KONTRAKT SAHasi

Bu Sazisin maqsadlari baximindan Kontrakt sahasi sarti olaraq
Kontrakt barpa sahasi va Kontrakt kasfiyyat sahasina bdlunir.

(b)

(a) Kontrakt barpa sahasi dedikda, yer sathinin bu Sazisa
2-ci dlavada verilmis cografi koordinatlar perimetri
daxilinda quruda olan va SOCAR-in balansinda olan
sahalar, habela hamin perimetr hiidudlarinda yeralti lay
va horizontlardir va Quvvayaminma tarixinadak SOCAR-
in kasf etdiyi Karbohidrogen ehtiyatlari va/yaxud
SOCAR-in hal hazirda muiayyan olunmus va _ hasilat
aparilmis har iki-yuxar! va asagi hissalarda hasilati
aparilan va ya _ hasilati aparilmayan yeralti hasilat
sahalarindaki Karbohidrogen ehtiyatlari basa disilir
(Sazisin quvvada olma miiddati arzinda sathdan qazma
texnologiyalari tigiin miinasib olan istanilan va bitin
darinliklarada takmillasdirillagsmalar aparila bilar ).

Oger Neft-Qaz amaliyyatlari zamani yeni yataq kasf
olunarsa va bu yatagin geoloji strukturunun Udfiqi
sarhaddinin Kontrakt barpa sahasi hiidudlarindan kanara
¢ixmasi miayyanlasdirilarsa, Podratci taraf, Podratciya
alava sahanin Kontrakt barpa sahasina salinmasina dair
icazanin verilmasi tclin SOCAR-a miiracist etmak
hiququ vardir va bu taqdirda, SOCAR alava sahelarin
Podratciya verilmak hiiququ olacaqdir (lakin 6hdalik
deyil) va bela alava sahalar taqdim edildiyi halda bu
Sazisinin bir hissasi olacaqdir.

Kontrakt kasfiyyat sahasi dedikda yer sathinin bu Sazisa
2-ci dlavada gostarilmis cografi koordinatlar perimetri

ARTICLE 4

CONTRACT AREA

For purposes of this Agreement the Contract Area shall be
provisionally divided into the Contract Rehabilitation Area and the
Contract Exploration Area.

(a)

(b)

The Contract Rehabilitation Area means the area on the land
inside the perimeter constituted by the geographical co-
ordinates set forth in Appendix 2 to this Agreement being on
SOCAR’s book; and includes all subsurface reservoirs and
horizons within such perimeter, Petroleum resources
discovered by SOCAR and/or Petroleum resources being
produced or not being produced both above and below the
currently identified and produced zones in the subsurface
(from the surface to any and all depths accessible to drilling
technology as may be developed at any time during the term
of the Agreement) by SOCAR at the Effective Date.

If a new reservoir has been encountered in the course of
Petroleum Operations indicating that the boundaries of a
geological structure of such reservoir extends horizontally to
areas outside of the Contract Rehabilitation Area, Contractor
has the right to apply to SOCAR for a grant of the additional
areas to the Contractor for inclusion in the Contract
Rehabilitation Area, and in this case SOCAR shall be
entitled (but not obligated) to grant the additional areas to
Contractor and if granted such additional areas shall become
subject to this Agreement.

The Contract Exploration Area means the area inside the
perimeter constituted by the geographical co-ordinates set
daxilnda qalan va SOCAR-in balansinda olan va hamin
perimetr carcivasinda saquli xatt izra bitin yeralti laylar
va horizontlar, o ctimladan Qivayaminma tarixina
SOCAR tarafindan kasf edilmis | Karbohidrogen
ehtiyyatlar’ va / va ya bu Sazisin yerina yetirilmasi
naticasinda kasf edilacak ehtiyyatlar basa disilir.

forth in Appendix 2 to this Agreement being on SOCAR’s
book; and includes vertically all existing subsurface
reservoirs and horizons within such perimeter, Petroleum
resources discovered by SOCAR at the Effective Date and/or
Petroleum resources that may be discovered as a result of
implementation of this Agreement.

20
MADD®d 5
BaRPA Va HASILAT PROQRAMI

Quweyeminmea tarixindan sonra an azi yz alli (150) giindan
gec olmayaraq Podratci Blokun barpasi va hasilati planinin
layihasini (“‘Barpa va hasilat programi‘) hazirlayir va SOCAR-in
tasdiqina taqdim edir; bu planda Podratcinin Barpa va hasilat
proqraminin SOCAR tarafindan tasdiqi tarixindan an gec iki (2)
il arzinda doxsan (90) ardicil giin arzinda Kontrakt barpa
sahasindan Xam _ neft hasilatinin 2015-ci ilin Xam_ neft
hasilatinin orta sutkaliq saviyyasini an azi bir tam onda bes
(1,5) dafa 6tan orta sutkaliq saviyyasina gatmaq ohdaliyi
nazarda tutulmalidir. Bu zaman Podratcinin Kokli: pozuntusu
olaraq bu Ohdalik yerina yetirilmadikda, SOCAR bu Sazisin
31.1(b) bandina uygun olaraq Kontrakt barpa sahasina
miinasibatda bu Sazisin quvvasina xitam vermak hiiququna
malikdir va Quvvayaminma tarixindan etibaran Kontrakt barpa
sahasina dair Podratcinin cakdiyi va bu Sazisin xitam
tarixinadask avazi ddanilmamis bitin masraflarin Ovazi
odanilmir.

Barpa va hasilat programinin alindigi tarixdan sonra altmis (60)
gtin arzinda SOCAR onu tasdiq va ya radd etmalidir. Barpa va
hasilat proqrami alindiqdan sonra altmis (60) giin arzinda
SOCAR yazili sakilda Podratcidan bu Programa her hansi
dayisikliklarin edilmasini talab etmirsa, Barpa va hasilat
program: SOCAR tearafindan tasdiq olunmus sakyilir. SOCAR
Barpa va hasilat proqramina dayisikliklar edilmasini talab
edarsa, Podratci va SOCAR yenidan baxilmis Barpa va hasilat
programini muzakira edacaklar. Bela muzakira baslandiqdan
sonra altmis (60) giin arzinda Barpa va hasilat program: SOCAR
tarafindan tasdiq olunmazsa, Podratgi sonraki qirx (40) giin
arzinda Barpa va hasilat programinin sartlari izra qarar qabul

ARTICLE 5

REHABILITATION AND PRODUCTION PROGRAMME

At least one hundred fifty (150) days from the Effective Date,
Contractor shall prepare and submit to SOCAR for its approval the
draft rehabilitation and production plan for the Block (the
“Rehabilitation and Production Programme”) which shall specify
Contractor’s obligation to achieve not later than the expiry of two
(2) years from the date of SOCAR’s approval of the Rehabilitation
and Production Programme an average daily rate of Crude Oil
production from the Contract Rehabilitation Area during ninety (90)
consecutive days to be one point five (1.5) times the average daily
rate of the 2015 Crude Oil Production. In this regard, if Contractor
fails to perform such obligation which shall be deemed to be a
Material Breach, SOCAR shall have the right to terminate this
Agreement in relation to the Contract Rehabilitation Area pursuant
to Article 31.1(b) of this Agreement, and any unrecovered costs
incurred by Contractor with respect to the Contract Rehabilitation
Area from the Effective Date to the date of termination of this
Agreement shall not be Cost Recoverable.

SOCAR shall approve or disapprove the Rehabilitation and
Production Programme within sixty (60) days after receipt thereof.
Unless SOCAR requests in writing to Contractor any changes to the
Rehabilitation and Production Programme within sixty (60) days of
receipt thereof, the Rehabilitation and Production Programme shall
be deemed approved by SOCAR. If SOCAR requests changes to the
Rehabilitation and Production Programme, Contractor and SOCAR
shall discuss a revised Rehabilitation and Production Programme. In
the event that the Rehabilitation and Production Programme has not
been approved by SOCAR within sixty (60) days of the
commencement of such discussion, Contractor may within a further
forty (40) days commence arbitration under the Arbitration

21
etmak tgiin Arbitraj qaydasina uygun olarag, SOCAR tarafindan
Barpa ve hasilat programinin tasdiq etmasindan imtina
etmasinin asasli olub-olmsmasi masalasi uciin arbitraja
miraciat eda bilar. Ogar arbitrlar tarafindan, tasdiq etmanin
SOCAR tearafindan imtina edilmasi asassiz olmasi miuayyen
edilarsa va yaxud Barpa va hasilat programinin SOCAR
tarafindan tasdiq edilacayi taqdirds, Podratc: hamin Barpa va
hasilat_ proqramina uygun olarag, ameliyyatlarina baslamaq
hiququna malik olacaqdir. Barpa va hasilat proqrami tasdiq
olunanadak (ve ya arbitraj qarari qabul olunanadak) Podratci
beynalxalq neft-qaz sanayesinda hamiliqla qabul olunmus
tacriibaya uygun olaraq Neftqaz amealiyyatlari apara bilar.

Oger arbitrlar, podratc: tarafindan taqdim olunmus Barpa va
hasilat_ programinin SOCAR tarafindan tasdiq edilmamasinin
asashi oldugu haqda qarar qabul edarlarsa, SOCAR tarafindan
talab olunan dayisikliklarin Barpa va hasilat proqramina yazili
gakilda (i) qabul olunmasinin tasdiq etmak va Barpa va hasilat
programina edilan hamin dizalislara uygun olaraq, va yaxud
digar halda SOCAR-in Barpa ve hasilat proqraminin tasdiq
etmasindan sonra, Podratci amaliyyatlara baslamaq hiiququna
malik olacaqdir, qabul edarak ki, arbitrlarin qararindan 6nca
Podratcidan, Barpa va hasilat proqramina edilan bi cir
dayisikliklara minasibatda farqlilik taskil edan Podratcinin
barpa va hasilat proqraminin maddalarina uygun olarag cakilan
xarclarin avazinin Gdanilmasi SOCAR-in tasdiq edib-
etmamasindan (ii) va yaxud arbitrlarin qararindan sonra altmis
(60) giin arzinda bu Sazisa xitam vermayindan asili olacaqdir.

Fors-major hallari istisna olmaqla, Podratci Barpa va hasilat
programini SOCAR-a taqdim etmazsa va ya Koki pozuntu kimi
baxilaraq, bu Maddada géstarilan miiddat va hacmlarda, Barpa
va hasilat programina uygun olaraq Xam neftin ortaq sutkaliq
saviyyasina nail olmazsa, SOCAR bu Sazisin 31.1(b) bandina
uygun olaraq Kontrakt barpa sahasina miinasibatda bu Sazisin
qiivwasina xitam vermak hiququna malikdir va QUvwwayaminma

Procedure on the question as to whether or not SOCAR's approval of
the Rehabilitation and Production Programme has been unreasonably
withheld. If the decision of the arbitrators is that approval was
withheld by SOCAR unreasonably, Contractor shall be entitled to
commence operations in accordance with the Rehabilitation and
Production Programme in all respects as if the Rehabilitation and
Production Programme had been approved by SOCAR. Until the
Rehabilitation and Production Programme is approved (or decided
by arbitration), Contractor may conduct Petroleum Operations in
accordance with good practice in the international petroleum
industry.

If the arbitrators' decision is that SOCAR reasonably withheld
approval of the Rehabilitation and Production Programme submitted
by Contractor, the Contractor shall have the right in writing either (i)
to accept the changes to the Rehabilitation and Production
Programme requested by SOCAR and to commence operations in
accordance with such amended Rehabilitation and Production
Programme in all respects as if the Rehabilitation and Production
Programme had been approved by SOCAR, provided that recovery
of costs incurred by Contractor before the date of the arbitrators’
decision with respect to elements of Contractor’s Rehabilitation and
Production Programme differing from such amended Rehabilitation
and Production Programme shall depend on SOCAR’s approval, or
(ii) to terminate this Agreement within sixty (60) days after the date
of the decision of the arbitrators.

In the event other than Force Majeure Contractor does not submit to
SOCAR the Rehabilitation and Production Programme or does not
achieve the average daily rate of Crude Oil production pursuant to
the Rehabilitation and Production Programme in the said time and
amount as defined in this Article, which shall be deemed to be a
Material Breach, SOCAR shall have the right to terminate this
Agreement in relation to the Contract Rehabilitation Area pursuant to

22
tarixindan etibaran Podratcinin Kontrakt barpa sahasina dair
cakdiyi va bu Sazisin xitam tarixinadak avazi odanilmamis
bitin masreflarin vezi ddanilmir.

Podratgi tarafindan Neft-qaz amealiyyatlar illik is proqramlari va
Budcalarin yerina yetirilmasi vasitasila hayata kecirilir; hamin
program va Budcadlarin tasdiqi Barpa va hasilat programinin
lazimi daraceda yenilasdirilmasi kimi baxilir.

Podratgl, Taraflarin razilasdirdiqlari illik is proqrami va Budcaya
mivafiq olaraq Kontrakt barpa sahasinda bu cir kasfiyyat
faaliyyatini alava olaraq hayata kecira bilar.

Article 31.1(b) of this Agreement, and any unrecovered costs
incurred by Contractor with respect to the Contract Rehabilitation
Area from the Effective Date to the date of termination of this
Agreement shall not be Cost Recoverable.

Implementation of Petroleum Operations by Contractor shall be
through Annual Work Programmes and Budgets the approval of
which shall be deemed to amend the Rehabilitation and Production
Programme to the extent necessary.

Contractor may additionally undertake such exploration activities in
the Contract Rehabilitation Area as the Parties may agree pursuant to
an appropriate Annual Work Programme and Budget.

23
MADDod 6

Is L9NM9 Va HASILAT DOVRU

6.1 Kontrakt barpa sahasi Uciin islanma va hasilat dévrii

6.

Kontrakt barpa sahasi tciin islanma va hasilat dévri Barpa
va hasilat programinin SOCAR tarafindan tasdiqi tarixindan
baslayir va bu tarixdan iyirmi bes (25) il arzinda davam edir.
SOCAR tarafindan tasdiq olunarsa, iyirmi bes (25) illik
miiddat basa catdiqdan sonra Kontrakt barpa sahasi uciin
islanma va hasilat dévrii alava bes (5) il uzadila bilar.

Kontrakt kasfiyyat sahasi tciin Islenma va hasilat dévrii

Kontrakt kasfiyyat sahasi icin islanma va hasilat dévrii
SOCAR tarafindan islanma proqraminin tasdiqi tarixindan
baslayir va bu tarixdan etibaran iyirmi bes (25) il davam
edir. SOCAR tarafindan tasdiq olunarsa, iyirmi bes (25) illik
miiddat basa catdiqdan sonra Kontrakt kasfiyyat sahasi
gin islanma va hasilat dévrii alava bes (5) il uzadila bilar.

6.1

6.2

ARTICLE 6

DEVELOPMENT AND PRODUCTION PERIOD

Development_and_ Production Period for _the Contract
Rehabilitation Area

The Development and Production Period for the Contract
Rehabilitation Area shall begin from the date of SOCAR’s
approval of the Rehabilitation and Production Programme and
shall continue for twenty-five (25) years from such date. After
the period of twenty-five (25) years the Development and
Production Period for the Contract Rehabilitation Area may be
extended by additional five (5) years subject to SOCAR’s
approval.

Development_and_ Production Period for _the Contract
Exploration Area

The Development and Production Period for the Contract
Exploration Area shall begin from the date of SOCAR’s
approval of the Develoment Programme and shall continue for
twenty-five (25) years from such date. After the period of
twenty-five (25) years the Development and Production Period
for the Contract Exploration Area may be extended by
additional five (5) years subject to SOCAR’s approval.

24
MADD@ 7

KONTRAKT Ka$ FIYYAT SAH@SINDO Ka5 FIYYAT I$ LARIND DAIR
PODRATCININ OHD@LIKLORINI TONZIMLOYON

7.1

7.2

XUSUSI § ARTLAR

Kasfiyyat dévrit

Kasfiyyat dévriintin miiddati Qiivvayaminma tarixindan
etibaran dérd (4) ildir.

Kasfiyyat islarinin minimum program

(a)

5-ci

maddanin seartlari ila ziddiyyata girmadan,

Podratc¢i Kasfiyyat dévrii arzinda Kasfiyyat iislarinin

minimum

programini (“KiMP"), 0 ciimladan

asagidaki islari yerina yetirmalidir:

i)

(ii)

Tahlikasiz va ekoloji cohatdan tamiz qazmani
tamin etmak maqsadila Kontrakt kasfiyyat
sahasinda iki-dlcilli seysmik kasfiyyati, va ya

minimum altmig (60) kvadrat  kilometrik
sahasinds  ucdlcilu seysmik — kasfiyyat
aparmali, bela seysmik kasfiyyatin

gostaricilarini tahlil va tafsir etmali, Kontrakt
kasfiyyat sahasinda qazma islarinin aparilmasi
gozlanilan sahalarin miihandis-geoloji
tadqiqatini aparmalidir;

Podratc!, kasfiyyat quyusunun qazilmasi va
tamamlanmasi prosesinda kern nimunalarinin
secilmasi da  daxil olmaqla  aparilacaq
analizlarin usullarini va siyahisint elaca da
bela ameliyyatlar Gzra Podratc: tarafindan
SOCAR-a_ taqdim  edilacak malumatlarin

ARTICLE 7

SPECIAL PROVISION GOVERNING CONTRACTOR
OBLIGATIONS FOR EXPLORATION WORK
IN THE CONTRACT EXPLORATION AREA

7.1 Exploration Period

The Exploration Period shall be four (4) years from the
Effective Date.

7.2 Minimum Exploration Work Programme

(a)

During the Exploration Period, notwithstanding any
provision of Article 5 to the contrary, Contractor shall
carry out the Minimum Exploration Work Programme
(“MEWP?”) including the following work:

@

(ii)

Shoot, process and interpret two-dimensional
seismic or a minimum of sixty (60) square
kilometers of three-dimensional seismic in the
Contract Exploration Area and carry out site
survey in the Contract Exploration Area planned
for drilling operations to ensure a safe and
environmentally sound basis for drilling;

Drill in the Contract Exploration Area at least one
(1) exploration well which depth and other
parameters as well as methods and list of
analyses, including core samplings, in the process
of drilling and completion of the exploration well;
also, types, volumes, and deadlines for provision

25
néviini, hacmini va miiddatlarini tasvir edan
Kasfiyyat islari proqraminda dearinliyi va digar
parametrlari géstarilan bir (1) kagfiyyat
quyusunu qaziyir.

Kasfiyyat dovrii arzinda seysmik kasfiyyat, har bir
kasfiyyat quyusunun qazilmasi va digar islar
tamamlandiqca Podrat¢! yuxaridaki 7.2(a) bandinda
nazerda tutulan islar barada SOCAR-a tam
informasiya, cari hesabat va yekun hesabati taqdim
etmolidir.

Yuxaridaki 7.2(a) bandinda nazarda tutulan islarin
néviari, metodlari va hacmi, habela_ kasfiyyat
quyularinin qazilmasi va manimsanilmasi
prosesinda kern numunalarinin secilmasi da daxil
olmagqla tadqiqat islarinin metodlari va siyahisi,
habela sadalanan islar barada Podratcinin SOCAR-a
taqdim edacayi informasiyanin hacmi, novi va
miiddatlari Kasfiyyat islari programinda tasvir edilir;

Kasfiyyat dévrii arzinda Podratcinin§ yuxaridaki
7.2(a) bandinda géstarilan va KiMP-la nazerda
tutulmus islarin hamisini va ya bir hissasini yerina
yetirmamasi Podratcinin bu Sazis uzra 6z
6hdaliklarinin KOkli pozuntusu hesab edilir. Bela
halda SOCAR 31.1 bandina asasan Kontrakt
kasfiyyat sahasina miinasibatda bu Sazisi quvvaden
6z milahizasina géra salmaq hiququna malikdir va
Podratc: Quvvayaminma tarixindan — baslayaraq
cakdiyi, lakin Sazisin qivvasina xitam verildiyi
tarixa eavazi ddanilmamis bitin masraflar Ovazi
6danilasi masraflara daxil edilmir. Bu 7.2(d)
bandina uygun olaraq bu Sazisin qiiwasina SOCAR-
In xitam vermasi bu 7.2(d) bandi dzra Podratginin
K6okli suratda pozuntusuna gdéra SOCAR-in

(b)

(c)

(d)

of information on such work by Contractor to
SOCAR shall be described in the Exploration
Work Program.

During the Exploration Period, Contractor shall provide
SOCAR with all information on operations specified in
Article 7.2(a), both routine and final, after completion
of seismic, drilling of exploration wells and all other
work.

Types, methods, and scope of work, as defined in
Article 7.2(a); methods and list of analyses, including
core samplings, in the process of drilling and
completion of the exploration wells; also, types,
volumes, and deadlines for provision of information on
such work by Contractor to SOCAR shall be described
in Exploration Work Programme.

Contractor's failure to perform all or a portion of its
obligations under the MEWP set out in Article 7.2(a),
during the Exploration Period shall constitute a Material
Breach by Contractor of its obligations. In this case,
SOCAR shall have the right at its sole discretion to
terminate this Agreement with respect to the Contract
Exploration Area pursuant to Article 31.1, and any costs
incurred by Contractor in relation to the Contract
Exploration Area from the Effective Date which have
not been recovered by the date of termination of this
Agreement by SOCAR shall not be Cost Recoverable.
Termination of this Agreement by SOCAR pursuant to
this Article 7.2(d) shall be SOCAR's sole remedy
against Contractor for Material Breach under this

26
Podratciya qarsi yegana hiiquqi midafia vasitasidir.
Bela xitamverma istar SOCAR-in, istarsa da
Podratcinin xitamvermadan avval meydana cixa
bilan iddialarina he¢ bir zarar daymadan hayata
kecirilir.

Har hansi qazma qurgusunun,  avadanligin,
infrastrukturun olmamasi va/yaxud alcatmazligi,
habela  Azarbaycan Respublikasinda _ faaliyyat
géstaran neft-qaz operatorlarinin is programlarinin
yerina yetirilmasi ila infrastruktur — talablarini
alaqalandirmak zaruratindan irali galan har hansi
digar vaziyyatin mévcud olmasi Podratgiya KIMP-la
nazerda tutlmus islari Kasfiyyat dévriinda va ya
lava kasfiyyat dévriinda yerina yetirilacak har
hansi islari modifikasiya etmaya va dayisdirmaya,
yaxud onlarin muddatini uzatmaga asas vermir.

7.2(a) bandinda nazerda tutulmus KIMP izra
6hdaliklarin Kasfiyyat dévriinda va ya 7.3 bandinda
nazerda tutulmus alava islarin Olava kasfiyyat
dovriinda yerina yetirilmamasina yegana sabab
Fors-major hallarinin bas vermasi ola bilar.

7.3 Slava Kasfiyyat dévrit

(a)

Oger Podratc! 7.2(a) bandinda nazerda tutulan KIMP
uzra_ kasfiyyat islarini Kasfiyyat dévriinda tam va
vaxtinda yerina yetirirsa, Podratc: Kasfiyyat
dévriintiin basa catmasina an azi doxsan (90) giin
galmis SOCAR-a alava kasfiyyat islari aparmaq
niyyatinda oldugunu yazili sakilda bildirir va bu
alava_ kasfiyyat islarinin néviarini, hacmlearini va
siyahisint taqdim  edarak  onlarin — vacibliyini
asaslandirir.

Bu bildirisda Podratcinin Slava kasfiyyat dévrii

(e)

Article 7.2(d). Such termination shall be without
prejudice to any claims either SOCAR or Contractor
may have which arose prior to such termination.

Lack and/or unavailability of any rigs, facilities,
infrastructure, etc., and any other circumstances caused
by the need to co-ordinate infrastructural requirements
with the work programmes of Petroleum operators in
the Republic of Azerbaijan shall not constitute a basis
for Contractor to modify and change any work set out in
the MEWP to perform during the Exploration Period or
the Additional Exploration Period or for their extension.

The sole excuse for the failure to carry out operations
under the MEWP during the Exploration Period set out
in Article 7.2(a), or the additional work, as set out in
Article 7.3 during the Additional Exploration Period,
may be the occurrence of Force Majeure circumstances.

7.3 Additional Exploration Period

(a)

Subject to complete and timely fulfilment by Contractor
of the exploration work under the MEWP as set out in
Article 7.2(a) to be performed during the Exploration
Period, Contractor may, at least ninety (90) days prior to
the end of the Exploration Period, notify SOCAR in
writing of its desire to carry out additional exploration
work and provide a list of types and scope of work and
justification of such additional exploration work.

Such notice shall request SOCAR's written approval of

27
(b)

7.4 Kasf

arzinda alava kasfiyyat islari aparmasi giin SOCAR-
in yazili sakilda raziliq vermasi xahis olunur va
SOCAR Podratcinin yazili sorgusunu aldiqdan sonra
doxsan (90) giin arzinda razi olub-olmadigini yazili
sakilda bildirir va Kasfiyyat dévri SOCAR-dan bu ciir
raziliq alinanadak avtomatik olaraq uzadilir (bela
raziliq vermakdan asassiz imtina edilmamalidir).
Podratcinin§ ixtiyari var ki, Kasfiyyat dovrii
qurtardiqdan, yaxud SOCAR-in raziligi alindiqdan
sonra, bu hadisalardan hansinin daha gec bas
vermasindan asili olaraq, bir (1) ildan gox olmayan
Slava kasfiyyat dévriina baslasin. Slava kasfiyyat
dovrii arzinda Podratci an azi bir (1) quyu
qazmalidir.

Podratcinin olava kasfiyyat dévrii arzinda Fors-
major hallari ila bagli olmayan sabablar uzindan
alava kasfiyyat islarini (va ya bir hissasini) yerina
yetirmamasi Podratcinin bu Sazis izra 6hdaliklarinin
Kokli pozuntusu kimi qiymatlandirilir. Bela halda
SOCAR bu Sazisin 31.1 bandina asasan Kontrakt
kasfiyyat sahasinad minasibatda bu Sazisin
quwesina xitam vermak hiiququna malikdir va
Podratcinin Qivvayaminmea tarixindan baslayaraq
Kasfiyyat dévrii va dlava kasfiyyat dévrii arzinda
cakdiyi, lakin avezi 6danilmamis har hansi masreaflar
Ovezi ddanilasi masraflara daxil edilmir. Bu 7.3
bandina asasan bu Sazisin qiivvasina SOCAR-in
xitam vermasi bu 7.3 bandi tzra Podratginin Kokli
pozuntusuna géra SOCAR-in Podratciya qarsi
yegana hiiquqi miidafia vasitasidir. Bela xitamverma
ister SOCAR-in, istarsa da Podratcinin
xitamvermadan awal meydana cixa bilan iddialarina
heg bir zarar daymadan hayata kecirilir.

Kasfiyyat dovrii qurtaranadak va ya Podratcinin dlava

(b)

the performance by Contractor of the proposed additional
exploration work during the Additional Exploration
Period and SOCAR shall notify in writing of its approval
or disapproval (such approval not to be unreasonably
withheld) within ninety (90) days of receipt of such
written request from Contractor and the Exploration
Period shall automatically be extended until such
approval has been given by SOCAR. Contractor shall
have the right to proceed to the Additional Exploration
Period which period shall be no longer than one (1) year
from the end of the Exploration Period or receipt of
SOCAR's approval whichever is later. During the
Additional Exploration Period Contractor shall drill at
least one (1) well.

Contractor’s failure to perform the additional exploration
work (or any portion thereof) to be performed during the
Additional Exploration Period other than as a result of
Force Majeure shall constitute a Material Breach by
Contractor of its obligations under this Agreement. In this
case, SOCAR shall have the right to terminate this
Agreement in relation to the Contract Exploration Area
pursuant to Article 31.1 hereof, and any unrecovered costs
incurred by Contractor from the Effective Date during the
Exploration Period and the Additional Exploration Period
shall not be Cost Recoverable. Termination of this
Agreement by SOCAR pursuant to this Article 7.3(b)
shall be SOCAR's sole remedy against Contractor for
Material Breach under this Article 7.3(b). Such
termination shall be without prejudice to any claims either
SOCAR or Contractor may have which arose prior to
such termination.

Discovery

Before the end of the Exploration Period or if Contractor enters

28
kasfiyyat dévriina kecdiyi halda, dlave kasfiyyat doévrii
qurtaranadak, Podratci Kasf va onun kommersiya
baximindan dayari barada SOCAR-a_ yazili_ bildiris
gondarib hamin Kasfa dair bitin miivafiq malumatlarin
xtlasasini, o cumladan, lakin bununla mahdudlasmadan,
asagidaki malumatlardan alinda olanlari: Kasfin yerini,
geoloji xaritalari va tafsirlari, seysmik va basqa geofiziki
malumatlari, habela qazma islari aparildigi halda qazma
haqqinda hesabatlari, karotaj diaqramlarini, suixurun
sinaq) numunelarini, laylarin litoloji xearitalarini va
tasvirini, laysinayicinin§ laylardan g6tiirdiyui = sinaq
nimunelarini, quyularin qazilib basa catdirilmasina dair
hesabatlari, hasilat sinaqlarina  dair mealumatlari, o
cimladan cixarilmis— fliiidlarin = miqdarina, tazyiqin
qaldirilmasi va salinmasi metodlari ila quyularin tadqiqina
dair malumatlari va tazyiq analizlarini, neftin, qazin va
suyun sinaq nimunelarinin analizlarini, habela beynalxalq
neft-qaz sanayesinda imumilikla qabul edilmis talablara
uygun galan digar géstaricilari taqdim edir (“Kasf va onun
kommersiya dayari haqqinda bildiris‘).

Oger Podratci Kasfiyyat doévriintin sonuna gadar Kasf va
onun kommersiya dayari haqqinda bildiris taqdim etmirsa
va ya, vaziyyatdan asili olaraq, Podratci dlava kasfiyyat
dovrii qurtaranadak Podratc: dlava kasfiyyat dovriina
kecirsa, onda Kontrakt kasfiyyat sahasina miinasibatda bu
Sazisa xitam verilir va Podratcinin har hansi avazi
6danilmamis masraflari dvazi Sdanilasi masraflara daxil
edilmir.

Oger mévcud = yatagin/yataglarin va/yaxud  Kasfin
qiymatlandirilmasi modvcud yatagin/yataqlarin va ya
Kasfin tabii sarhadlari Kontrakt kasfiyyat sahasindan
kanara ¢ixir, hamin alava sahalari Podratciya vermak
SOCAR-in hiiququdur, lakin vazifasi deyildir, va bu
sahalarin verildiyi halda bu Sazisin qiivasi bu sahalera
samil edilir.

the Additional Exploration Period then before the end of the
Additional Exploration Period, Contractor shall notify SOCAR
in writing of a Discovery and its commerciality, summarising
relevant information relating to said Discovery, including but
not limited to the following, to the extent same are available:
location plan, geological maps and interpretations, seismic and
other geophysical data; and in the event of drilling operations -
drilling reports, well logs, core samplings, lithologic maps and
description of formations, drill-stem tests, completion reports,
production tests including quantities of fluids produced, build-
up/draw-down tests and pressure analyses, and analyses of oil,
gas and water samples and other information consistent with
generally accepted international Petroleum industry practice
("Notice of Discovery and its Commerciality”).

In the event Contractor does not submit a Notice of Discovery
and its Commerciality before the end of the Exploration Period
or if Contractor proceeds to the Additional Exploration Period,
before the end of the Additional Exploration Period, as the case
may be, this Agreement in relation to the Contract Exploration
Area shall terminate and any unrecovered costs incurred by
Contractor shall not be Cost Recoverable.

In the event the appraisal of existing pool/pools and/or a
Discovery indicates that the natural boundary of the existing
pool/pools and/or a Discovery extends to areas outside the
Contract Exploration Area SOCAR shall be entitled (but not
obligated) to grant the additional areas to Contractor and if
granted such additional areas shall become subject to this
Agreement.

29
7.5

islanma program

(a)

Oger Podratc! Kasf va onun kommersiya dayari
haqqinda bildirisi SOCAR-a géndarirsa, onda bu
cur Kasf va onun kommersiya dayari haqqinda
bildirigdan sonra alti (6) aydan gec olmayaraq
Podratg islanma proqramini tasdiq olunmaq uciin
SOCAR-a taqdim edir, bu sartla ki, orada
Podratginin taqdim etdiyi islanma proqraminin
SOCAR tearafindan yazili sakilda tasdiqindan sonra
iyirmi dérd (24) aydan gec olmayaraq Kontrakt
kasfiyyat sahasindan Karbohidrogenlarin
kommersiya hasilatina baslamasi Ghdaliyi nezerda
tutulsun. SOCAR islanma proqraminin tasdiqindan
asassiz imtina eda bilmaz.

Oger Podratgi yuxarida olunan alti (6) ayliq
miiddat arzinda islanma programini taqdim
etmirsa onda SOCAR-in yuxarida gostarilmis alti
(6) ayliq miiddatin basa gatmasindan sonra otuz
(30) gtin miiddatinda Podratgiya yazili bildiris
gondarmakla Kontrakt kasfiyyat sahasina
miinasibatda bu Sazisa xitam vermak hiiququ
vardir va Podrat¢i tarafindan cakilan, lakin avazi
édanilmamis xarclar Ovazi Sdanilasi masreaflara
daxil edilmir.

(b) Sarbast tabii qaz kasf olundugu halda,
yuxarida, 7.5(a) bandinda qeyd olunan alti (6)
ayliq miiddat, Sarbast tabii qaz wc¢iin satis
bazarlarinin§ tapilmasi maqsadila marketing
tadqigatlarinin aparilmasi va maraqli taraflar ila
(potensial alicilar, hékumat organlari va
subpodratcilar daxil olmaqla, lakin  onlarla
mahdudlasmadan) kasf edilan Sarbast tabii qaz
yataginin islanmasi va hasilati Ggiin lazim olan
masalalari daxil edan sazislarin baglanmasi
magqsadila alava iki (2) illik muiddata uzadilacaq.

75

Development Programme

(a)

(b)

In the event Contractor submits to SOCAR a Notice of
Discovery and its Commerciality, Contractor shall no
later than six (6) months after the date of such Notice of
Discovery and its Commerciality submit for SOCAR
approval the Development Programme for such
Discovery, provided that the Development Programme
shall include Contractor’s commitments to _ start
commercial production of Petroleum from the Contract
Exploration Area no later than twenty four (24) months
from the date of SOCAR’s written approval of
Contractor’s Development Programme. SOCAR shall not
unreasonably withhold its approval of the Development
Programme.

In the event Contractor does not submit the Development
Programme within the six (6) months period referred to
above, SOCAR shall have the right to terminate this
Agreement in relation to the Contract Exploration Area
by giving written notice to Contractor within thirty (30)
days following expiry of the said six (6) month period,
and any unrecovered costs incurred by Contractor shall
not be Cost Recoverable.

In the event of Non-associated Natural Gas Discovery,
the six (6) months period provided for in Article 7.5 (a)
above shall be extended for an additional period of two
(2) years necessary to conduct any necessary marketing
studies to pursue markets for Non-associated Natural
Gas sales and enter into agreements with all the
concerned parties (including without limitation,
potential buyers, authorities and sub-contractors)
covering the elements necessary for the development
and production of the Non-associated Natural Gas

30
islanma

beynalxalq
miivafiq
Karbohidrogenlarin
islkanmasina va
plandir va

Taraflar etiraf edirlar ki, marketing tadqiqatlari va
hamcinin Sarbast tabii qazin ixrac edilmasi va

satilmas! va neft kamerlari ila bagl uzun
miiddatli migqavilalarin baglanmasi barada
danisiqlarin§ aparilmasi SOCAR va Podratci
tarafindan birlikda hayata kecirilacak. Taraflar

qeyd olunan miiddatin dord (4) illik middatina
uzadilmasi barada raziliga gala bilarlar.

program: hamiliqla qabul olunmus

Neft-qaz sanayesi standartlarina
suratda Kontrakt kasfiyyat sahasinda
samarali va suratla
hasilatina dair uzunmiiddatli
gostarilaniarla mahdudlasmayaraq,

asagidaki dinstrlari ehtiva edir:

i)

(ii) hasilat_ va onun

quyularin bitiin névlarinin yeri, qazilmasi va
tamamlanmas! uzra takliflari; habela

saxlanmasi cin madan
obyektlari, Karbohidrogenlarin hasilati,
saxlanmasi va dasinmasi zaman lazim olan
nagletma va dasima vasitalari zra takliflari;
habela

(iii) 21.1(a) bandina miivafiq olaraq infrastruktura

lazim olan sarmayalar va Azarbaycandaki
materiallar, mahsullar va  xidmeatlardan
istifada olunmasi uzra takliflari; habela

(iv) miivafiq sarmayalarin va masraflarin smeta

dayari ila barabar, ayri-ayri quyular tc¢in
alinmis proqnozlar asasinda bitin Kontrakt
kasfiyyat sahasi uzra, har bir kollektor uzra
lay mayelarinin hasilat hacmlarinin
proqnozunu; habela

(c)

Discovery.

The Parties acknowledge that marketing studies, as well
as negotiations for long term Non-associated Natural
Gas export sales and pipeline contracts, shall be
conducted jointly by SOCAR and Contractor. In the
event of delay in completion of obligations referred to
above, the Parties may agree to extend the said period of
four (4) years.

The Development Programme shall be a long range plan
for the efficient and prompt development and production
of Petroleum from the Contract Exploration Area in

accordance

with generally accepted international

Petroleum industry standards and shall include but not be
limited to the following:

(i)

(ii)

(iii)

(iv)

proposals relating to the spacing, drilling and
completion of all types of wells; and

proposals relating to the production and storage
installations, and transportation and delivery
facilities required for the production, storage and
transportation of Petroleum; and

proposals relating to necessary infrastructure
investments and use of Azerbaijan materials,
products and services in accordance with Article
21.1(a); and

production forecasts for formation fluids for the
entire Contract Exploration Area by reservoir
derived from individual well forecasts and
estimates of the investments and expenses
involved; and

31
(v) oatraf mihita, insanlarin sahhatina va
amaliyyatlarin tahlikasizliyina tasirin
qiymatlandirilmasini, atraf muhitin
cirklanmasinin, qaza_ hallarinin§ qarsisinin

alinmast Uzra_ tedbirlar planini va hamin
hadisalarin har hansi naticalarinin aradan
galdirilmasi tadbirlarini; habela

(vi) islanma programinin har marhalasinin basa
catmasi ucgiin miiddatlarin
qiymatlandirilmasini.

islanma proqramini aldiqdan sonra otuz (30) giin
arzinda SOCAR Podratcidan onun asanliqla alda
edaceyi va SOCAR-a istiasmar proqramini
qiymatlandirmak ticiin haqigatan lazim ola bilacak
alava malumatlar talab eda bilar.

(i) SOCAR islanma  programinda har hans
dayisiklik edilmasi barada Podratciya sorgu
verdiyi halda, Podratci talab  olunan
dayisikliklar barada SOCAR-in yazili bildirisini
aldiqdan sonra Tareflar otuz (30) gin
middatinda sorgunu mizakira etmak maqsadi
ila goriisirler. Islanma proqramina Toareflarin
raziligi asasinda edilmis har hans: dayisiklik
islanma programina alava edilir, va bela

dayisilmis islanma program SOCAR
tarafindan tasdiq olunmus sayilir.
(ii) Taraflar SOCAR  tarafindan taklif edilan

dayisikliklar uzra = mivafiq miuzakiralarin
basladigi tarixdan etibaran altmis (60) giin
arzinda va ya Taraflarin garsiliqh yazili raziligt
ila muayyan edilmis alava muddat arzinda, he¢
bir raziligi alda etmaya bilmadiyi halda, har
hans! Taraf névbati qirx (40) giin arzinda

(d)

© @

(v) an environmental impact and health and safety
assessment and a _ plan for preventing
environmental pollution and any environmental
accident, and for steps to clean-up any pollution
related to such accident; and

(vi) estimates of the time required to complete the
phases of the Development Programme.

Within thirty (30) days of receipt of the Development
Programme SOCAR may request Contractor to provide
such further information as is readily available to
Contractor and as SOCAR may reasonably need to
evaluate the Development Programme.

In the event that SOCAR requests any changes to
the Development Programme then the Parties shall
meet within thirty (30) days of receipt by
Contractor of SOCARs written notification of
requested changes and shall discuss such request.
Any agreed revision to the Development
Programme shall be incorporated into the
Development Programme, and such revised
Development Programme shall be deemed
approved by SOCAR.

(ii) In the event that the Parties do not agree on changes
requested by SOCAR within sixty (60) days of the
commencement of such discussion, or any extended
period mutually agreed by the Parties in written,
either Party may within a further forty (40) days
commence arbitration under the Arbitration

32
SOCAR islanma proqramini tasdiq etmakden
imtina etmasinin mantiqli olub-olmamasini
arasdirmaq maqsadi ila Arbitraj qaydasina
uygun olaraq arbitraj yoxlamasina baslaya
bilar.

Oger arbitrlar qarar versa ki, SOCAR islanma
programinin tasdigindan asassiz sabablara
gora imtina etmisdir, Podratcinin islanma
Program! SOCAR tearafindan tasdiq olunmus
program hesab edarak hartarafli amaliyyatlara
baslamaq ixtiyar! var. Oger Podratc¢i arbitrlar
qerar verdikdan sonra bir (1) il arzinda
mivafiq illik is proqramina ve Bildcaya
mivafiq olaraq amaliyyatiara  baslamirsa,
SOCAR, yuxarida géstarilan bir (1) illik miiddat
basa catdiqdan sonra altmis (60) giin arzinda
Podratciya yazili bildiris géndararak Kontrakt
sahasina miinasibatda Sazisin qiivvasina xitam
vermak hiiququna = malikdir va  Podratci
tarafindan cakilan, lakin avazi dodanilmamis
masreflar Ovezi ddanilasi masraflara daxil
edilmir.

Oger arbitrlarin qararina géra SOCAR Podratci
tarafindan taqdim edilmis Islanma
programinin tasdigindan asasli sabablar
uztindan imtina etmisdirsa, onda Podratcinin
ixtiyar! var ki, yaxud yazili sakilda (i) Islanma
program: ila bagli SOCAR taleb— etdiyi
dayisikliklari qabul etsin va bela dayisilmis
islanma programa miivafiq olaraq, hamin
program SOCAR tarafindan tasdiq olunmus
program hesab edarak, hartarafli amaliyyatlara
baslasin, va bela dayisilmis —_Islanma
programindan Podratcinin islanma
programinda olan farqli elementlarla bagli
Podratg! tarafindan cakilan xarclarin avazi

Procedure on the question as to whether or not
SOCAR's approval of the Development Programme
has been unreasonably withheld.

If the decision of the arbitrators is that approval
was withheld by SOCAR unreasonably, Contractor
shall be entitled to commence operations in
accordance with the Development Programme in all
respects as if the Development Programme had
been approved by SOCAR. If Contractor fails to
commence operations within one (1) year of the
date of the arbitrators’ decision in accordance with
corresponding Annual Work Program and Budget
SOCAR shall have the right to terminate this
Agreement in relation to the Contract Area by
giving Contractor notice in writing within sixty
(60) days after expiry of the said period of one (1)
year and any unrecovered costs incurred by
Contractor shall not be Cost Recoverable.

If the arbitrators’ decision is that SOCAR
reasonably withheld approval of the Development
Programme submitted by Contractor, the
Contractor shall have the right in writing either (i)
to accept the changes to the Development
Programme requested by SOCAR and to
commence operations in accordance with such
amended Development Programme in all respects
as if the Development Programme had been
approved by SOCAR, provided that recovery of
costs incurred by Contractor before the date of the
arbitrators’ decision with respect to elements of
Contractor’s Development Programme differing
from such amended Development Programme shall
depend on SOCAR’s approval, or (ii) to terminate

33
6danilmasi SOCAR-in tasdiqindan asili olacaq
va ya (ii) bu arbitrlarin qarari ¢ixarildigi
tarixdan altmis (60) giin arzinda Kontrakt
kasfiyyat sahasinad minasibetda  Sazisin
quwasina xitam vera bilar va Podrat¢i cakdiyi
har hansi avazi 6danilmamis masreaflar Ovazi
6danilasi masraflara daxil edilmir.

(f) Podratci Neft-qaz  amaliyyatlarin' —illik — is
programlarinin va Bidcalarin icrasi vasitasila aparir
ve bunlarin tasdiq edilmasi islanma programina
zeruri daracada yenidan baxilmasi sayilir.

(g) Podratci istanilan vaxt islanma programinda
dayisikliklar edilmasina dair Rahbar komitaya
takliflar vera bilar (0 cimladan névbati Kasflar
olduqda va Podratc: hamin Kasflarin islanmasi
haqqinda qarar qabul etdikda; bu, islanma va
hasilat d6vriintin uzadilmasi icin asas ola
bilmaz). Verilan  takliflar beynalxalq neft-qaz
sanayesi standartlarina mivafiq olaraq
Karbohidrogenlarin samarali va optimal istismar
edilmasi va hasilati prinsiplarina uygun galmali va
Rahbar komita tarafindan tasdiq edilmalidir, bela
tasdiqdan asassiz imtina edilmamoalidir.

7.6 Karbohidrogenlarin kommersiya_hasilati_baslanmadig

halda Sazisin xatm olunmas!

Ogar islanma programinin SOCAR tarafindan tasdiqindan
sonra iyirmi dérd (24) ay arzinda Podratci islanma
programina uygun olaraq Karbohidrogenlarin kommersiya
hasilati baslanmirsa, onda digar razilasmalar olmadiqda
SOCAR-in ixtiyart var ki, yazil bildiris gondarmakla
Kontrakt kasfiyyat sahasina miinasibatda bu Sazisin
quwesina xitam versin, va Podratcinin bu_ bildirisin
verildiyi tarixadak Kontrakt kasfiyyat sahasina dair cakdiyi
measreflar dvazi odanilasi masraflara daxil edilmir.

this Agreement with respect to the Contract
Exploration Area within sixty (60) days after the
date of the decision of the arbitrators and any
unrecovered costs incurred by Contractor up to
such date shall not be Cost Recoverable.

(f) Implementation of Petroleum Operations by Contractor
shall be through Annual Work Programmes and Budgets,
the approval of which shall be deemed to amend the
Development Programme to the extent necessary.

(g) Contractor may at any time submit to the Steering
Committee proposals to revise the Development
Programme, including the event of further Discoveries
and Contractor’s decision to develop such Discoveries
which shall not constitute a basis for Contractor to
extend the Development and Production Period. These
proposals shall be consistent with the principles of
efficient and optimum development and production of
Petroleum in accordance with international Petroleum
industry standards and shall be subject to the approval of
the Steering Committee, such approval not to be
unreasonably withheld.

7.6 Termination of the Agreement Caused by Failure to

Commence Commercial Production of Petroleum

If within twenty four (24) months from the date of approval by
SOCAR of the Development Programme the commercial
production of Petroleum pursuant to the Development
Programme has not been commenced by Contractor, then
unless otherwise agreed, SOCAR shall be entitled by giving
written notice to terminate this Agreement in relation to the
Contract Exploration Area, and any unrecovered costs incurred
by Contractor with respect to the Contract Exploration Area to
the date of such notice shall not be Cost Recoverable.

34
35
8.1

MADDod 8&

LAYIH@NI IDAR@ EDAN ROHBOR KOMITa Va ILLIK Is
PROQRAMLARI

Layihani idara edan Rahbar komita

Kontrakt barpa sahasi Uciin islanma ve hasilat doévrii
baslanandan sonra otuz (30) giindan gec olmayaraq
SOCAR va Podrat¢: Rahbar komita yaradirlar.

Rahber komitanin funksiyalari, bunlarla

mahdudlasmadan, asagidakilardan ibaratdir:
(a) Neft-qaz amaliyyatlarina nazarat;

(b) Podratginin illik is proqramlarina va Bildcalarina
baxilmasi, onlarin dayisdirilmasi va tasdiqi;

(c) Miuhasibat ucgotunun aparilmas! qaydasina uygun

olaraq = masraflarin va  xarclarin ucotunun
aparilmasina nazarat;
(d) laziml = hallarda Rahbar komitanin yardimci

komitalarinin taskili va onlarin isina nazarat;

(e)  kadrlar hazirlig1 programlarina baxilmasi, onlarin
dayisdirilmasi va tasdiqi ;

(f) ~=17.2(g) bandina uygun olaraq
planina va lagvetma ameliyyatlarinin
baxilmasi va bunlarin tasdiqi.

lagvetma_ islari
dayarina

ARTICLE 8

STEERING COMMITTEE FOR PROJECT MANAGEMENT

8.1

AND ANNUAL WORK PROGRAMMES

Steering Committee for Project Management

SOCAR and Contractor shall, not later than thirty (30) days
from the commencement of the Development and Production
Period for the Contract Rehabilitation Area establish the
Steering Committee.

The functions of the Steering Committee shall include but not
be limited to:

(a) overseeing Petroleum Operations;

(b) examining, revising and approving Contractor’s Annual
Work Programmes and Budgets;

(c) supervising the accounting of costs and expenses in

accordance with the Accounting Procedure;

(d) in case of necessity establishing sub-committees of the
Steering Committee and reviewing the work of such sub-
committees;

(e) reviewing, revising and approving training programmes;

(f) reviewing and approving the abandonment plan and cost
of abandonment operations pursuant to Article 17.2(g).

36
8.2 Rahbar komitanin is qaydasi

Asagida gostarilan qaydalar Rahbar komitanin isi va onun
iclaslarina tatbiq olunur:

(a)

Rahbar komita SOCAR-in va Podratcinin barabar
sayda nimayandalarindan ibarat olacaq. Baslangic
marhalasinda Rahbar komitanin tarkibina SOCAR-in
iki (2) niimayandasi va Podratcinin iki (2)
niimayandasi (har Podratci tarefdan bir (1) neafar)
tayin edilacakdir. Eyni adam ham SOCAR-in, ham da
ONS -nin nimayandasi ola bilmaz. istanilan vaxt
Podratci taraflarin say! artdiqda va ya azaldiqda
SOCAR-in va Podratcinin Rahbar komitaya tayin
etdiyi niimayandalarin sayi, saraitdan asili olaraq,
artirilib va ya azaldilib Podratci taraflarin sayi ila
barabarlasdirilir, bu  sartla ki, SOCAR-in va
Podratcinin tayin etdiklari nimayandalarin sayi he¢
vaxt iki (2) nafardan az olmasin. SOCAR-in va
Podratcinin ixtiyar! var ki, 6z niimayandealerina
avezci tayin etsinlar; avazcilar tayin edilmis
nimayandalearin yerina iclaslarda istirak etmak
hiququna malikdir va Rahbar komitanin hamin
iclaslarinda tam salahiyyatli niimayandalar sayilir.
SOCAR va Podrat¢i 6z nimayandalarinin va onlarin
avezcilarinin adlarint Kontrakt barpa sahasi ugiin
islanma va hasilat dévrii baslanandan sonra iyirmi
(20) gin arzinda bir-birina bildirirlar. SOCAR va
Podratci géstarilan niimayandealari va onlarin
avezcilarini digar Tarafa miivafiq suratda yazili
bildirig verdikdan sonra dayisdira bilarlar.

Rahbar komitanin hallina verilmis har hansi masala
uzra ister SOCAR-in, istarsa da Podratginin bir (1)
sasi olacaq. Bu maqsadla ham SOCAR, ham da
Podrat¢i bir-birina yazili bildirig gondarib onlarin
adindan sas vermaya ayrica vakil edilmis
numayandanin (istasalar onun avazcisinin) ad-

8.2

Steering Committee Procedure

The following rules shall apply with respect to the Steering
Committee and meetings thereof:

(a)

(b)

The Steering Committee shall be comprised of an equal
number of members from SOCAR and Contractor.
Initially the Steering Committee shall consist of two (2)
representatives appointed by SOCAR and two (2)
representatives appointed by Contractor (one (1)
representative from each Contractor Party). A person
cannot represent both SOCAR and SOA. If at any time
the number of Contractor Parties increases or decreases
the number of representatives to be appointed by each of
SOCAR and Contractor shall be increased or reduced, as
the case may be, to equal the number of Contractor
Parties, provided, however, that the number of
representatives to be appointed from each of SOCAR and
Contractor shall never be less than two (2). SOCAR and
Contractor shall each be entitled to appoint an alternate
for each of their representatives, who shall be entitled to
attend in place of the designated representatives, such
alternate to be considered a representative for all
purposes at such Steering Committee meetings. SOCAR
and Contractor shall each advise the other of the names
of its representatives and their alternates within twenty
(20) days following commencement of the Development
and Production Period for the Contract Rehabilitation
Area. Such representatives and their alternates may be
replaced by SOCAR and Contractor, respectively, upon
written notice to the other.

SOCAR and Contractor shall each have one (1) vote to
cast on any matter submitted for approval by the Steering
Committee. For this purpose, each of SOCAR and
Contractor shall give written notice to the other
specifying the identity of the individual representative
(and, if desired, his alternate), who shall be authorised to

37
(e)

familiyasint gostaracak. Tayin edilmis bu saxslar
seraitdan asilt olaraq ARDNS -nin va ya Podratcinin
mivafiq yazili bildirisi taqdim edilmakla vaxtasiri
dayisdirila bilar. Yalniz tayin edilmis salahiyyatli
nimayandalarin (yaxud onlar olmadiqda
avazcilarinin) saslari kima aid olmasindan asili
olaraq SOCAR-in va ya Podratcinin rasmi sasi kimi
hesaba alinir, har hansi basqa niimayanda
tarafindan verilmis va ya verildiyi giiman edilan he¢
bir basqa sas hesaba alinmir.

Kasfiyyat dévrii va\yaxud olave kasfiyyat dévriinda
va islanma proqraminin tasdiqi tarixinadak Rehbar
komita Kontrakt kasfiyyat sahasina dair har hans
qarar qabul etmir.

Rahbar komitanin sadrini SOCAR 6ziiniin Rahbar
komitaya tayin etdiyi nimayandalar sirasindan tayin
edir va o, Rahbar komitanin iclaslarini aparir.

Rahbar komitanin katibini Podratc! 6ziintin Rahbar
komitaya tayin etdiyi nimayandalar sirasindan tayin
edir va onun funksiyasina asag idakilar daxildir:

(i) har iclasdan aval SOCAR ila Podratci arasinda
razilasdirilan giindaliyi tartib etmak; va

(ii) har iclasdan sonra SOCAR-in va Podratcinin
Rahbar komitanin iclaslarinda sas vermaya

vakil edilmis numayandalari arasinda
razilasdirilmis protokolu  tartib etmak va
yaymaq.

8.2 (b) bandini nazara alaraq sartila, Rahbar

(©)

(d)

(e)

cast such vote on its behalf. Such designated individuals
may be changed from time to time upon written notice
by SOCAR or Contractor, as the case may be. No vote
cast or purported to be cast by any representative other
than said designated individuals (or, in the absence of
either, his designated alternate) shall be considered as the
official vote of either SOCAR or Contractor, as the case
may be.

With respect to the Contract Exploration Area, the
Steering Committee shall not take any decisions during
the Exploration Period and/or the Additional Exploration
Period and until the date of approval of the Development
Programme.

The chairman of the Steering Committee shall be
appointed by SOCAR from one of its appointed
representatives to the Steering Committee and shall
preside over meetings of the Steering Committee.

The secretary to the Steering Committee shall be
appointed by Contractor from one of its appointed
representatives to the Steering Committee and shall be
responsible for:

(i) _ the production of an agenda before each meeting,
such agenda to be agreed between SOCAR and
Contractor; and

(ii) the production and circulation of minutes
following each meeting, which minutes shall be
agreed between the representatives of SOCAR and
Contractor who are the representatives authorised
to cast the votes in the Steering Committee.

Subject to Article 8.2(b) decisions of the Steering

38
(9)

komitanin qarari ham SOCAR, ham da Podratci
onun lehina sas verdikda qabul olunur.

Ham SOCAR-in, ham  da_ Podratginin 6z
maslahatcilarini va ekspertlarini Rahbar komitanin
iclaslarina gndarmak hiiquau var. iclaslarda istirak
edan maslahatcilar va ekspertlar uciin cakilan
xarclar, Rahbar komitanin buna raziliq verdiyi hallar
istisna olmaqla, Odanilan masreaflara aid edilmir.

SOCAR-in va Podrat¢inin nimayandealarinin Gmumi
sayinin dordda ug (3/4) hissasinin, o ciimladan
SOCAR-in va Podratc¢inin miivafiq olaraq sasverma
tgiin tayin va vakil etdiklari iki (2) saxsin (va ya
onlarin avazcilarinin) istiraki Rahbar komita uciin
yetarsay hesab edilir.

Rahbar komita Taqvim ilinda iki (2) dafadan az
olmayaraq toplanir. Basqa razilasma olmadiqda,
iclaslar Bakida kecirilacak. Ham SOCAR-in, ham da
Podratcinin raziligi olduqda, Rahbar komitanin
gararlari faktiki iclas kecirilmadan qabul edila bilar,
bu sartla ki, telekonfrans va ya videokonfransin
gedisinda 8.2(g) bandinin miuddaalarina asasan
miayyenlasdirilmis zaruri yetarsaya riayat edilsin;
iclas maktublar, fakslar va ya telekslar mubadilasi
yolu ila kecirildikda isa hamin maktublarin, fakslarin
va telekslarin suratlari bitin Taraflara gondarilmis
olsun. Sonra gerarlar darhal yazili sakilda qeyda
alinir va SOCAR-in va Podratcinin miivafiq olaraq
SOCAR va Podratci avazina sas vermaya vakil
edilmis niimayandalari tarafindan tasdiq  edilir.
Févgalada hadisalar istisna olmaqla, Taraflardan har
birinin qararlarin qabul olunmasi prosesinda istirak
etmak imkanini tamin etmak magsadila, iclasin
ayani, telekonfrans, maktub, faks va ya digar yolla
kecirilmasindan asili olmayaraq, bitin Taraflar an
azi on bes (15) giin qabaqcadan har bir iclas barada

)

(g)

(h)

Committee shall require the affirmative vote of both
SOCAR and Contractor.

SOCAR and Contractor shall each be entitled to send
advisers and experts to meetings of the Steering
Committee. Unless the Steering Committee agrees, the
cost of such advisors and experts in attending the
meetings shall not be Cost Recoverable.

A quorum of the Steering Committee shall consist of at
least three quarters (?/4) of the representatives from each
of SOCAR and Contractor, including the two (2)
individuals who have been designated by SOCAR and
Contractor, respectively, as authorised to cast votes (or
their alternates).

The Steering Committee will meet at least two (2) times
in a Calendar Year. Meetings shall be held in Baku,
unless otherwise agreed. In the event that SOCAR and
Contractor agree, the Steering Committee can take
decisions without holding an actual meeting; provided
that in the event of a teleconference or video conference
the quorum requirements set forth in Article 8.2(g) have
been complied with and in the event of a meeting via
exchange of letters, faxes, or telexes, such letters, faxes
and telexes are copied to all Parties. Such decisions shall
be recorded in writing promptly thereafter and signed by
the representatives of SOCAR and Contractor who are
authorised to cast the respective votes of SOCAR and
Contractor. Except in an emergency, all Parties shall be
given not less than fifteen (15) days advance notice of
each meeting, regardless of whether the meeting is in
person, by teleconference, by letter, by fax, or otherwise,
so that each Party may have the opportunity to contribute
to the decision-making process.

39
i)

bildirig almalidirlar.

SOCAR va Podratgi on bes (15) giin awal bir-birina
yazil bildiris g6ndarmakla, Rahbar komitanin alava
iclaslarini ¢ag irmaq hiququna malikdir.

8.3 illik is programlari va Bidcalar

(a)

8.2 (b) bandini nazera alaraq, Rahbar komitanin
taskil edildiyi tarixdan an coxu otuz (30) giin
keganadak va bundan sonra névbati Taqvim ilinin
baslanmasina an azi Ug (3) ay qalmis, Podratc:
hamin Taqvim ili tc¢in taklif etdiyi Neft-qaz
amoliyyatlarini nazerda tutan vahid illik is proqrami
va ona miivafiq Bidcani hazirlayir va Rehbar
komitanin tasdigqina verir, yaxud hazirlanib tasdiga
verilmasini tamin edir. Bela vahid illik ig programi va
Budca Kontrakt barpa sahasina aid olan hamcinin
Kontrakt kasfiyyat sahasina alagali olan Neft-qaz
amealiyyatlarini daxil etmalidir (tatbiq olunan). illik is
program! va Biudca teqdim edildikdan sonra otuz
(30) giin arzinda bu sanadlara, onlara taklif olunan
dayisikliklara baxmaq, habela illik is proqramini va
Budcanin son variantini, Kontrakt kasfiyyat sahasina
dair 8.2 (b) bandini nazara alaraq, tasdiq etmak
maqsadila Rahbar komitanin iclasi gagirilir. SOCAR
va Podrat¢i raziliga galmislar ki, isin gedisi zamani

va milsyyan hallarla alaqadar alda olunan
informasiya Illik is programinda va _ Bidcada
duzalislar edilmasina asas ola bilar; belalikla,

Podratci illik is proqraminda va Bidceda dizalis
edilmasini Rahbar komitaya istanilan vaxt taklif eda
bilar. Bu 8.3 bandinda va 8.4 bandinda nazarda
tutulmus miiddaalar istisna olmaqla, miivafig illik is
programindan va Biidcedan xeyli daracada kanara
gixan har hansi amaliyyatlari Rahbar komitanin
raziligini almadan hayata kecirmaya Podratcinin
ixtiyart yoxdur. illik ig proqraminin va Bildcanin

@

SOCAR and Contractor shall each have the right to call
additional meetings of the Steering Committee upon
fifteen (15) days prior written notice to each other.

8.3 Annual Work Programmes and Budgets

(a)

Subject to Article 8.2(b) not more than thirty (30) days
following the formation of the Steering Committee and
thereafter at least three (3) months before the beginning of
each Calendar Year, Contractor shall prepare and submit,
or cause to be prepared and submitted, to the Steering
Committee for approval a single Annual Work
Programme together with the related Budget in respect of
the Petroleum Operations Contractor proposes to be
carried out in such Calendar Year. Such single Annual
Work Programme and Budget shall include the Petroleum
Operations related both to the Contract Rehabilitation
Area and Contract Exploration Area (when applicable).
The Steering Committee shall meet within thirty (30) days
of receipt of the Annual Work Programme and Budget to
consider same and any revisions thereto and to approve
the Annual Work Programme and the Budget in its final
form subject to the Article 8.2 (b) with respect to the
Contract Exploration Area. It is agreed by SOCAR and
Contractor that knowledge acquired as the work proceeds
or from certain events may justify changes to the details
of the Annual Work Programme and Budget; thus
Contractor may at any time propose to the Steering
Committee an amendment to the Annual Work
Programme and Budget. Except as provided in this Article
8.3 and in Article 8.4, Contractor shall not conduct any
operations which deviate materially from the applicable
Annual Work Programme and Budget without the prior
consent of the Steering Committee. If necessary to carry
out an Annual Work Programme and Budget, Contractor
is authorised to make expenditures during the relevant

40
yerina yetirilmasi zaruridirsa, qabul  edilmis
Budcanin mablagindan on (10) faiz artiq olan
mablagda masraflara Rahbar komita  raziligini
bildirdiyi hallar istisna olmaqla, nazera alaraq ki,
bela masreaflarin  asasli va zeruri olduqlari
gostarilirsa Rahbar komita raziligin verilmasindan
assasiz sakilda imtina eda bilmaz, Podratcinin
mivafiq Taqvim ili arzinda (i) qabul edilmis
Budcanin mablagindan on (10) faiz artiq olmayan
mablagda masreaflarin, va ya (ii) tasdiq edilmis
Bidcanin har hansi bidca maddasi uzra masreflara
minasibatda bela biidca maddasi dzra masreflarin
on (10) faiz artiq olmayan mablagda masfarlarin
cakilmasina ixtiyari olacaq. Bu Sazisin digar
miiddaalarina miivafiq olaraq Podratc: Neft-qaz
amoliyyatlarini illik is proqrami tasdiq olunduqdan
sonra ona uygun sakilda apamalidir. Bu Sazisin
qalan middealarina uygun olaraq Podratc IIlik is
program! tasdiq edildikdan sonra  Neft-qaz
amaliyyatlarini bu programa miivafiq suratda aparir.

Rahbar komitanin tasdiq edildiyi tarixdan sonra
altmis (60) gin arzinda Rahbar komita birinci illik is
programini va Bildcani, har névbati illik is
programlarinin va Budcanin aid oldugu Taqvim
ilinin birinci giniinadak hamin proqramlari va
bidcalari tasdiq etmayibsa, Podratginin ixtiyar! var
(lakin borclu deyildir) ki, illik is program va Bidca
Rahbar komita tarafindan tasdiq edilanadak va ya
illik is programi va Biidca ila bagli har hansi
miibahisa Arbitraj qaydalarinda nazarda tutuldugu
kimi, arbitraj yolu ila hall edilanadak 6ziintin taklif
etdiyi illik ig proqramina va Budcaya tam va ya
qisman amal etmakla Neft-qaz amaliyyatlari
aparsin.

Rahbar komita illik is proqramint va Bidcani

(b)

Calendar Year that are not in excess of (i) ten (10) percent
of the Budget approved, or (ii) in relation to expenditure
on any line item category of the Budget approved, ten
(10) percent of the expenditure on such line item
category, unless such expenditures exceeding ten (10)
percent are approved by the Steering Committee which
approval shall not be withheld where the expenditures
have been demonstrated to be reasonable and necessary.
In accordance with the other provisions of this
Agreement, after approval of an Annual Work Program,
Contractor shall conduct the Petroleum Operations in
accordance therewith.

In the event the Annual Work Programme and Budget
has not been approved by the Steering Committee in the
case of the first Annual Work Programme and Budget
within sixty (60) days following the formation of the
Steering Committee and in the case of each subsequent
Annual Work Programme and Budget by the first day of
the Calendar Year to which it relates, Contractor shall be
entitled (but not obligated) to carry out Petroleum
Operations in accordance with some or all of its
proposed Annual Work Programme and Budget until
such time as the Annual Work Programme and Budget is
agreed by the Steering Committee or any dispute relating
to the Annual Work Programme and Budget has been
resolved by reference to arbitration in accordance with
the Arbitration Procedure.

As soon as agreement on an Annual Work Programme

41
8.4

razilasdiran kimi va ya arbitrlarin qarari elan olunan
kimi Podratg! qabul edilmis razilasmaya va ya
qerara uygun olaraq cari va/yaxud névbati illik is
proqramini va mivafiq Budcani (saraita gora) tashih
edir, bu sartla ki, Podratg: gérdiyu islari lagv
etmaya macbur deyil, baslanmis islari zaruri hesab
etdiyi hacmda axira catdira bilsin, taklif edilan illik
ig programi va Budca uizra Neft-qaz amaliyyatlari
aparilarkan Podratcinin cakdiyi bitin masreaflar
Neft-qaz amaliyyatlari tigiin Masreaflar sayilsin va bu
Sazisda_ nazarda tutulmus middaalara miivafiq
suratda Odanilmali olsun. Yuxarida deyilanlara
baxmayaraq, illik is proqraminin§ har hansi
hissasinin yerina yetirilmasi gedisinda Podratcinin
cakdiyi va Rahbar komitanin bu illik is proqramina
va Budcaya baxilan’ iclasinin —protokolunda
gostarilmis, lakin Rahbar komita tarafindan tasdiq
edilmamis va sonra arbitrajin qarari ila SOCAR-in
xeyrina sayilmig masraflar Podratcgiya Masreflarin
édanilmasi mexanizmi uzra kompensasiya
edilmayacak; bitin digar hallarda isa Podratci
asagidaki maddalar wuzra 6z Masreaflarinin
6danilmasi hiququna malikdir:

(i) Podratcinin davam edan_ o6hdaliklari, o
cimladan arbitraj prosesi baslananadak
baglanmis migavilalari; va

(ii) Podratginin kollektoru, avadanligi: va madan
obyektlarini qorumaq Uciin zeruri saydigi
islar; va

(iii) Podratcginin atraf mihitin, saglamligin va
tahlikeasizliyin mihafizasini tamin etmak
dgiin zaruri saydigi islar.

Qaza tadbirlari

8.4

and Budget is reached by the Steering Committee or the
decision of the arbitrators is rendered, Contractor shall
amend the then current and/or next following Annual
Work Programme and Budget, as appropriate, to conform
with such agreement or decision; provided that
Contractor shall not be obligated to undo work already
performed, may complete any work in progress to the
extent Contractor deems necessary and that all costs
incurred by Contractor in performing Petroleum
Operations under its proposed Annual Work Programme
and Budget shall be deemed to be Petroleum Costs
subject to Cost Recovery under this Agreement. The
foregoing notwithstanding, Contractor shall not be
entitled to Cost Recovery of any costs incurred under any
portions of the proposed Annual Work Programme as
identified in the written minutes of the Steering
Committee meeting at which the proposed Annual Work
Programme was considered and which were not approved
by the Steering Committee and for which the arbitration
award is issued in favour of SOCAR; except that in all
cases Contractor shall be entitled to Cost Recovery of the
following items:

(i) ongoing commitments of Contractor, including
contracts entered into prior to the initiation of any
such arbitration; and

(ii) work Contractor considers necessary for the
protection of the reservoir and equipment and
facilities; and

(iii) work Contractor considers necessary for the
protection of the environment, health and safety.

Emergency Measures

42
Bu Sazisin har hansi miiddaasina zidd olsa bela Podratci
badbaxt hadisa bas verdikda va ya digar qaza vaziyyati
yarandiqda (va ya qaza vaziyyati gézlanildikda) insanlarin
hayatinin, saglamliginin, atraf mihitin va milkiyyatin
mihafizasi dgiin zaruriliyini aglabatan saydigi bitin
tadbirlari goracak. Bela tadbirlarin gériilmasina cakilan
xarclar sanksiya verilmis alava xarclar kimi avtomatik
suratda hamin dévr tigiin qiiwada olan Biidcaya daxil
edilir; bu cuir badbaxt hadisanin, qaza vaziyyatinin (va ya
gozlanilan qaza_ vaziyyatinin) Podratginin§ Qarazli
sahlankarligi naticasinda amala galdiyi hallar istisna
olmaqla, bu xarclar Neft-qaz amealiyyatlari tctin cakilmis
Masreflar kimi qiymatlandirilir va avezi bu Sazisa asasan
Odanilmalidir.

Notwithstanding any provision of this Agreement to the
contrary, in the case of an accident or other emergency (or
anticipated emergency), Contractor shall take all measures
reasonably considered necessary by Contractor for the
protection of life, health, the environment and property. The
costs of taking such measures shall be included automatically as
an approved addition to the then current Budget and shall be
deemed to be Petroleum Costs subject to Cost Recovery under
this Agreement, unless such accident or other emergency (or
anticipated emergency) was the result of Contractor's Willful
Misconduct.

43
9.1

MADDd 9

@MALIYYAT $IRKATI
is GI HEYaTI Va PES 9 TAHSILI

Omaliyyat sirkati

(a)

(b)

©

imzalanma tarixindan sonra miimkiin qadar qisa
miiddatda Neft-qaz ameoliyyatlarinin§ aparilmasi
maqsadila Podratci amaliyyatc: kimi  faaliyyat
géstaran va bitin Podratg taraflara onlarin istirak
paylarina mitanasib olaraq maxsus olan Mustarak
Omaliyyat sirkati (“Mustarak Omaliyyat  girkati”)
yaradir. Podratci taraflar Miistarak Omealiyyat sirkati
direktorlar surasinda istirak paylarina mitanasib
olaraq tamsil olunmalidirlar. Mustarak oOmaliyyat
sirkatinda bitin Podratci taraflarin is¢i heyati tamsil
olunur va bu_ isci heyati Omaliyyat  sirkatinin
rahberliyi altinda vahid struktur kimi islayir.

Omaliyyat sirkati Azarbaycan Respublikasindan
kanarda tasis edila va ya yaradila bilar, lakin
faaliyyat géstarmak digiin Azarbaycan Respublikasi
qanunvericiliyind mivafiq suretda Azaerbaycan
Respublikasinda qeyda alinmalidir.

SOCAR-in avvalcadan raziligina asasan Podratcinin
Qiiwayaminmsa tarixindan sonra miimkiin qadar
qisa miiddat arzinda baglamali olduqlari birga
amaliyyat sazisinda («Birga amaliyyat  sazisi»)
miiayyan olunmus qaydada va hallarda yazili sakilda
Omaliyyat sirkati tayin edarak Mistarak Omaliyyat
sirkatini avaz etmak hiiququna malikdir, va, hamin
avez edan dmaliyyat sirkati Podratc: taraflardan
birinin Ortaq sirkatidir. Podratci avaz edilan Birga
Omaliyyat  sirkatinin§ vazifalarinin lazimi va

9.1

ARTICLE 9

OPERATING COMPANY, PERSONNEL
AND TRAINING

Operating Company

(a)

(b)

(c)

As soon as practicable after the Execution Date
Contractor shall create the Operating Company owned by
all Contractor Parties in proportion to their Participating
Interests (“Joint Operating Company”) acting as operator
on behalf of the Contractor Parties to carry out Petroleum
Operations. The Contractor Parties shall be represented on
the board of directors of the Joint Operating Company in
proportion to their Participating Interests. The Joint
Operating Company shall employ personnel seconded
from all Contractor Parties, and such personnel shall work
as an integrated team under the management of the Joint
Operating Company.

The Operating Company may be incorporated or created
outside of the Republic of Azerbaijan but shall be
registered to do business in the Republic of Azerbaijan in
accordance with the Azerbaijan law.

Contractor, upon the prior agreement of SOCAR, shall
have the right in the manner and in the cases defined in
the joint operating agreement in which the Contractor
Parties must enter promptly after the Effective Date
(“Joint Operating Agreement”), to substitute the Joint
Operating Company by appointing in writing the
Operating Company, which is an Affiliate of one of the
Contractor Parties. Contractor shall ensure the proper and
orderly handover of responsibilities from an outgoing
Joint Operating Company to an entering Operating

44
9.2

9.3

9.4

miitasakkil qaydada avaz edan dmaliyyat sirkatina
kegmasini tamin edirlar.

Dmaliyyat sirkatinin masuliyyat dairasi

(a) oOmaliyyat sirkati, Podratcinin adindan Neft-qaz

ameliyyatlarinin giindalik idara olunmasina,
alagalandirilmasina, hayata kecirilmasina ~—-va
aparilmasina cavabdehdir, habela  Podratcinin

tapsirigi ila vaxtasirt digar funksiyalari yerina yetira
bilar.

(b) Podratcinin’ verdiyi  salahiyyatlar — carcivasinda
Omaliyyat sirkati illik is proqramlarint hayata
kegirmak ugin zaruri olan har hansi giindalik islara
dair subpodrat miigavilasi bag laya bilar.

Taskilat

Omaliyyat sirkati isgi heyatinin mumkiin minimum say ila
meahdudlasir va Podrat¢i adindan Neft-qaz
ameliyyatlarinin giindalik aparilmasi uciin zeruri olan
idaraetma, texniki miitaxassislar, amaliyyat, istismar va
inzibati heyatdan ibaratdir.

Qorarlar

(a) Neft-qaz  amaliyyatlarinin aparilmasina aid olan
qerarlari Podratci taraflar 6zlarinin Birga amaliyyat
sazisinda razilasdirdiqlari sasverma mexanizmina
uygun olaraq Podratcinin idaraetma komitasinda
sasvermada istirak etmakla qabul edirlar, bu zaman
Taraflar razilasiriar ki, islanma va hasilat dévrii
arzinda Podratcinin idaraetma komitasinin qararlari
sasverma aninda Sazis uzre istirak payinin ve Birga
ameliyyatlar sazisi wzra istirak payinin  birlikda
saksan (85) faizina malik Omaliyyat sirkatini idara
edan Taraflarin miisbat sasvermasi ila qabul olunur,

9.2

9.3

9.4

Company.

Responsibilities of Operating Company

(a) The responsibilities of the Operating Company shall be
the management, co-ordination, implementation and
conduct on behalf of Contractor of the day to day
Petroleum Operations, and such other functions, as may
be delegated to it from time to time by Contractor.

(b) The Operating Company shall have, to the extent
authorised by Contractor, the right to subcontract any day
to day work required to implement any Annual Work
Programme.

Organisation

The Operating Company personnel shall be kept to the
minimum practicable size, and shall include management
personnel, technical professionals, operating and maintenance
personnel and administrative personnel required to carry out
the day to day Petroleum Operations on behalf of Contractor.

Decisions

(a) Decisions regarding the conduct of Petroleum
Operations shall be made by the Contractor Parties
participating in voting at the Contractor management
committee in accordance with the voting mechanism
agreed among them in the Joint Operating Agreement
and the Parties agree that during the Development and
Production Period the decisions of the Contractor
management committee shall at the time of voting
require the affirmative vote of the Contractor Parties
owning collectively eighty (85) percent of the
Participating Interest under the Agreement and

45
9.5

9.6

bu sartla ki, Podratgi taraflar Podratg: taraflar yalniz
bu Sazisin 3.5 bandina asasan maliyyalasdirilacok
Digar podrat¢i taraflarin islarinin gorilmasina aid
masealalar uzra gararlarin qabul edilmasi tciin
xtsusi miiddaalar qabul etmalidir.

(b) ONS Podratgi taraf kimi gararlarin qabul edildiyi
bitin marhalarda, o ciimladan, lakin bununla
mahdudlasmadan, Birga  amealiyyat sazisinda,
komitalarda va/ve ya sub-komitalarda va Podratcinin
idaraetma komitasinda Digar podratc¢i taraflar kimi
istirak edir.

is qaydas1

Omaliyyat sirkatinin bu Sazisa uygun olaraq Neft-qaz
amaliyyatlarinin aparilmasindan 6trii zaruri saydigi
qaydalardan va isullardan istifada etmak htiququ var.

Omaliyyat sirkatinin statusu

Omaliyyat sirkati bu Sazisda Podratc: teareflar uciin
nazerda tutulmus bitin glizastlardan istifada etmak,
hiiquq va imtiyazlardan, yaxud talablardan imtina etmak,
6danislardan azad edilmak, kompensasiyalar almaq
hiququna~ _malikdir. Omaliyyat = sirkati Neft-qaz
ameliyyatlar! aparilarkan Podrat¢i taraflar adindan ona
Podratci taraflarin sahib olduqlari va ya istifada etdiklari
amlakdan va ya avadanliqdan sarbast istifada etmak
hiiququ verila bilar va ya avadanliqlar! almagi va onu
Neft-qaz amoliyyatlarda istifada etmayi huqualari verila
bilar. Omaliyyat sirkati Podratg: taraflarin talimatlarini va
ya g6starislerini yerina yetirarak yalniz bu Sazis dzra
amaliyyatci kimi  faaliyyat gdstarir; hasil edilan
Karbohidrogenlarin har hansi payina sahib olmaq
hiiququna malik deyildir va manfaatsiz va itkisiz islayir.
Omaliyyat sirketinin mihasibat ucotu kitablarina va

9.5

9.6

participating interest under the JOA, provided that the
Contractor Parties shall develop special provisions for
decisions to be taken on the matters regarding the
implementation of the work to be financed by the
Other Contractor Parties only under Article 3.5 of this
Agreement.

(b) SOA as a Contractor Party shall participate at all
decision levels in the same way as the Other
Contractor Parties, including but not limited to Joint
Operating Agreement, committees and/or sub
committees and the Contractor management
committee.

Procedures

The Operating Company shall be free to adopt such policies,
practices and procedures as it deems necessary for the conduct
of Petroleum Operations in accordance with this Agreement.

Status of Operating Company

The Operating Company shall be entitled to all of the benefits,
waivers, indemnities and exemptions accorded to the Contractor
Parties under this Agreement. The Operating Company shall
have the right to freely use assets or equipment owned or used
by the Contractor Parties in conducting Petroleum Operations
on behalf of the Contractor Parties and to purchase assets or
equipment and to use them in conducting Petroleum
Operations. The Operating Company shall act only as operator
hereunder upon Contractor Parties’ instructions and directions
and shall not be entitled to any share of Petroleum produced
and shall neither make a profit nor incur a loss. The Operating
Company shall record all financial flows or other transactions
of the Contractor Parties as passing through to the Contractor
Parties in accordance with this Agreement as though the
Operating Company did not exist as a commercial entity, and
for all purposes the amount of its Taxable Profit shall be zero

46
9.7

hesablarina bitin maliyya varidatlari va bu Sazisa
miivafiq olaraq Podratci taraflarin Ohdasina verilan basqa
amealiyyatlar daxil edilir, bu zaman sanki Omaliyyat sirkati
kommersiya taskilati kimi mévcud deyildir va bitin
magqsadlar tcgiin onun Vergi qoyulan manfaatinin hacmi
sifra (0) barabardir.

isci heyati

(a) Sazisin bu 9.7 hamginin 9.1 va 9.3 bandlarinin
sartlari ila ziddiyyata girmadan, Podratc1 SOCAR-in
struktur bélmasi olan “Muradxanli” irilasdirilmis
Neft Madaninin (“INM’) Quweayaminmea tarixinda
INM-nin lagv edilmasi naticasinda isdean azad
edilmis isci heyatini Birga amaliyyat sirkatinda isla
tamin etmayi Shdasina gotiriir. Bu cir isla tamin
etma Azarbaycan Respublikasinin movecud
qanunvericiliyina uygun olaraq hayata
kecirilmalidir.

(b) Podratgi va onun Subpodratcilari, habela Omaliyyat
sirkati va onun Subpodratcilari 6z  iscilarina
miinasibatda Azarbaycan Respublikasinin mévcud
qanunvericiliyi ila isveran Ggiin nazarda tutulmus
bitin hiiquqlara malikdirlar, o  ciimladan
Podratcinin, onun  Subpodratgilirinin, habela
Omeliyyat sirkatinin va onun Subpodratcilarinin
fikrinca Neft-qaz ameliyyatlarinin aparilmasi dgiin
zearuri olan adamlari isa gétirmak hiququna
malikdirlar.

(c)  Podratgi aglabatan va miimkiin hadlarda Omaliyyat
sirkatindan talab edir ki, Omaliyyat sirkati aglabatan
va mimkiin hadlarda Neft-qaz amaliyyatlarinin
aparilmasi ucgiin Azarbaycan Respublikasi
vatandaslarinin isa gotirtilmasina tstinlik versin,
(bu Ustiinliyin amoaliyyatlarin samaraliliyina uygun
galmasi sartila) bu sartla ki, hamin vatandaslar

9.7

(0).

Personnel

(a)

(b)

(©)

Notwithstanding the provisions of this Article 9.7 and
Article 9.1 and 9.3 of the Agreement to the contrary,
Contractor shall ensure that the Joint Operating
Company will employ personnel of the “Muradhanlineft”
Amalgamated Oil Field (“AOF”) , being a structural unit
of SOCAR, dismissed as the result of a liquidation of
the AOF at the Effective Date. Such employment shall
be in accordance with the existing law of the Republic of
Azerbaijan.

Contractor and its Sub-contractors and the Operating
Company and its Sub-contractors, shall have all rights
granted by the existing law of the Republic of Azerbaijan
to the employer in relation to its employees including the
right to employ such personnel as in Contractor’s and its
Sub-contractors’ and the Operating Company’s and its
Sub-contractors’ respective opinions are required for the
purpose of carrying out Petroleum Operations.

Contractor shall, to the extent reasonably practical,
require the Operating Company to give preference, as far
as is consistent with efficient operations, to employing
citizens of the Republic of Azerbaijan in the performance
of Petroleum Operations, provided that such citizens
have the required knowledge, qualifications and
experience to meet the requirements of the Operating

47
Omeliyyat sirkatinin talablarina cavab veran lazimi

biliya,

ixtisasa va tacriibaya malik olsunlar. Bu

vatandaslarin 9.8 bandina miivafiq olaraq pesa
é6yranmak hiiququ vardir. Azarbaycan Respublikasi
vatandaslarinin isa géturlilmasi barada Podratci
asagidakilara razidir:

i)

(ii)

(iii)

(iv)

Omaliyyat sirkati vaxtasir! olaraq SOCAR-a
Omaliyyat  sirkati gin talab olunan
amakdaslarin pesa va vazifesi géstarilmakla
siyahisint taqdim edir. Bundan — alava,
Omaliyyat sirkatinin gostarisi ila
Subpodratcilar da vaxtasiri olaraq_ talab
olunan amakdaslarin pesa va vazifasi
gostarilmakla siyahisint SOCAR-a_ taqdim
edirlar;

bu siyahini aldiqdan sonra otuz (30) giin
middatinda SOCAR Oziiniin tévsiya etdiyi
namizadlarin siyahisini Omaliyyat sirkatina va
onun Subpodratcilarina taqdim edir;

SOCAR-in siyahisinda gostarilmis namizadlar
Omaliyyat sirkatinin va ya Subpodratcilarin
talablarina uygun galirsa, Omealiyyat sirkatina
va Subpodratgilarin taskilatlarina isa
gotiriilarkan Azarbaycan  Respublikasinin
diger vatandaslari ila miiqayisada onlara
dstiinluk verilir;

ager Omaliyyat sirkatinda va Subpodratcilarin
taskilatlarinda bos yerlar qalirsa, SOCAR bos
yerlar siyahisini aldiqdan sonra iki (2) hafta
middatinda Omealiyyat sirkatina va ya hamin
Subpodratcilara  SOCAR-in tovsiya  etdiyi
namizedlarin alava siyahisini verir va yalniz
hala da bos yerlar galirsa, bu yerlar Omaliyyat
sirkatinin, yaxud Subpodratgilarin 6z

Company. Such citizens shall be eligible for training in
accordance with Article 9.8. With respect to the
employment of citizens of the Republic of Azerbaijan,
Contractor agrees as follows:

@)

(ii)

(iii)

(iv)

the Operating Company shall provide SOCAR
from time to time with a list showing the numbers
and job specifications for citizens of the Republic
of Azerbaijan which it estimates that it may
require. In addition, the Operating Company shall
require its Sub-contractors to provide SOCAR
from time to time with a list showing the numbers
and job specifications for its employees that they
estimate they may require;

SOCAR shall, within thirty (30) days of receipt of
such list, provide the Operating Company and such
Sub-contractors with a list of candidates
recommended by SOCAR;

persons from the list provided by SOCAR shall
enjoy a priority consideration pertaining to any
other citizen of the Republic of Azerbaijan for
employment by the Operating Company and the
Sub-contractors if they meet the requirements of
the Operating Company or such Sub-contractors;

in the event that vacant positions remain in the
Operating Company or — Sub-contractors’
organisations, SOCAR shall within two (2) weeks
of receipt of vacant positions, provide the
Operating Company or such Sub-contractors an
additional list of candidates recommended by
SOCAR and if vacant positions still remain the
Operating Company or such Sub-contractors shall

48
milahizasi ila Azarbaycan  Respublikasi
vatandaslari hesabina doldurula bilar;

(v) agar Omaliyyat sirketinin va ya hamin
Subpodratgilarin mistaqil secdiklari
namizadlar SOCAR-in amakdaslaridirsa, bu
namizadlar isa SOCAR ila maslahatlasmadan
sonra gotirilurlar;

(vi) Neft-qaz amoeliyyatlarinin aparilmasi uciin
gtatlarin Azarbaycan Respublikasi vatandaslari
ila komplektlasdirilmasina  dair  umtmi
tapsiriq asagida gostarilir:

Azearbaycan Respublikasinin
vatendaslari

Qiwayaminmea tarixindan

Mihandis-texniki iscilar an azi 70%
Fahla heyati an azi 90%

Quweayaminme tarixindan
bes (5) il sonra

Mihandis-texniki iscilar an azi 90%
Fahla heyati an azi 95%

9.7(c) bandinin middaalarina amal etmak sartila
Podratci, Omaliyyat  sirkati va har  hansi
Subpodratgilar bu Sazisin quvvada oldugu bitin
middat arzinda Neft-qaz amaliyyatlarinin aparilmasi
ila alaqadar isa gotdrduklari bitin kadrlarin sayini
va secilma Gsulunu muiayyanlasdirmakdsa azaddirlar.

be entitled to fill these vacant positions with such
citizens of the Republic of Azerbaijan as the
Operating Company or such Sub-contractors
choose;

(v) in the event that the candidates selected
independently by the Operating Company and
such Sub-contractors include SOCAR employees,
then such persons shall be hired by the Operating
Company or such Sub-contractors after
consultation with SOCAR;

(vi) overall target manning levels of citizen employees
of the Republic of Azerbaijan pertaining to
Petroleum Operations shall be as follows:

Citizens of the
Republic of Azerbaijan

From the Effective Date

Professionals not less than 70%
Non-professionals not less than 90%

Five (5) years after
the Effective Date

Professionals not less than 90%
Non-professionals not less than 95%

(d) Subject to Article 9.7(c), Contractor, Operating Company
and any Subcontractors are hereby authorized and shall be
free, throughout the term of this Agreement, to determine
the number and selection of all employees to be hired by
them in connection with the conduct of Petroleum
Operations.

49
9.8

Podratcinin, Omaliyyat sirkatinin va har hansi
Subpodratcinin isa gétirdiklari bitin Azarbaycan
Respublikasi vatandaslari isa yazili amak migavilasi
uzra qabul edilir, mugavilada is giintiniin miiddati,
amak haqqinin mablagi, verilan guizastlar, habela
bitin qalan is sartlari muayyanlasdirilir. Isa qabul
olunmus kadrlar onlarla baglanmis yazili amak
migavilalarina miivafiq suratda  Podratcinin,
Omeliyyat  sirkatinin va ya  Subpodratcilarin
miilahizasi ila miayyanleasdirilan Neft-qaz
amaliyyatlari ila bagli is yerlarina géndarilirlar.
Podratcinin, Omaliyyat sirkatinin va Subpodratcilarin
ixtiyart var ki, kadrlarin isa gétirilmasi va isdan
cixarilmasi, isgizar keyfiyyatlarinin
qiymatlandirilmasi sahasinda beynalxalq Neft-qaz
amaliyyatlarinda hamiligla qabul edilmis siyasat
yeritsinlar, an yuksak sameraliliyi va is¢i heyatinin
isa maraq gOstarmasini tamin etmak icin
Podratcinin, Omaliyyat sirkatinin va Subpodratcilarin
tacribasina va milahizalarina asasan daha yararli
olan maddi havaslandirma programlari va dsullari
(istar xarici mutaxeassislar, istarsa da Azarbaycan
Respublikasi vatandaslari ticgiin) tatbiq etsinlar.

Pesa tahsili

Podratc! Neft-qaz ameliyyatlari ila bagli Azarbaycan
Respublikasi vatandaslarina-kadrlara pesa dyradilmasini
(o cumladan takrar pega talimini) tamin edir. Podratginin
bu 9.8 bandi ila nazarda tutulan xerclarini Rahbar komita
mivafig illik ig program va Budca carcivasinda tasdiq edir
va bunlar Neft-qaz amaliyyatlari tigiin Masraflara daxil
edilir; lakin, gostarilan xarclarin ilda iki yuz min (200
000) Dollara qadarinin Svezi ddanilmir. iki yuz min (200
000) Dollardan artiq xarclar Neft-qaz amaliyyatlari
masreflarina daxil edilir va Ovazi Sdanilir.

9.8

All citizens of the Republic of Azerbaijan hired by
Contractor, the Operating Company and any Sub-
contractors shall be hired pursuant to written employment
contracts which shall specify the hours of work required of
the employee, the compensation and benefits to be paid or
furnished by the employer and all other terms of
employment. Such employees may be located wherever
Contractor, the Operating Company or Sub-contractors
deem appropriate in connection with the Petroleum
Operations in accordance with such written employment
contracts entered into with them. Contractor, the Operating
Company and Sub-contractors shall be free to implement
recruitment, dismissal, performance review and incentive
compensation programs and practices (both with respect to
foreign expatriate employees and citizens of the Republic
of Azerbaijan) that are customary in _ international
Petroleum operations and in Contractor's, the Operating
Company's and Sub-contractor's experience and judgment
are best able to promote all efficient and motivated
workforce.

Training

Contractor shall provide training (including retraining) for
personnel-citizens of the Republic of Azerbaijan with respect to
the Petroleum Operations. Expenditures by Contractor pursuant
to this Article 9.8 shall be approved as part of the relevant
Annual Work Programme and Budget and shall be included as
Petroleum Costs, however the aforesaid expenditures less than
two hundred thousand (200,000) Dollars in any year shall not
be Cost Recoverable. Expenditures in excess of two hundred
thousand (200,000) Dollars in any year shall be included as
Petroleum Costs and shall be Cost Recoverable.

50
MADD®d 10
HESABAT Vo NEFT-QAZ

OMALIYYATLARININ YOXLANMASI HUQUQU

10.1 Hesabat va sanadiar

Podratci

Neft-qaz ameliyyatlarina dair sanadlari va

hesabatlari asagidaki qaydada tartib va taqdim edir:

(a)

Podratci Kontrakt sahasinda Neft-qaz
amaliyyatlarinin aparilmasi gedisinda alda etdiyi,
Kontrakt sahasina aid olan bitiin geoloji va
geofiziki informasiyani va malumatlari orijinalda va
ya keyfiyyatla kocuriila va ya surati cixarila bilacak
sakilda, yaxud yeri galdikca, lentlarda va ya digar
dasiyicilarda qeyda alir va bu cuir informasiyani va
malumatiari alda etdikdan sonra amali cahatdan an
qisa middatlarda onlarin suratlerini, o cimladan
tafsirlarini, qazma jurnallarini va quyularin karotaj
diagramlarini, habela beynalxalq neft-qaz
sanayesinin hamiliqla qabul edilmis tacriibasi ila
nazarda tutulan, Podratcinin aldigi har hans: digar
informasiyan! SOCAR-a verir.

Podratci
edilmis

neft-qaz sanayesinin hamiliqla qabul
beynalxalq tacriibasina uygun  olaraq
asagidaki mealumatlari daxil etmakla qazma
jurnallari tartib edir va quyularin§ qazilmasi,
darinlasdirilmasi, tamponaji va ya lagvi haqqinda

qeydlar aparir:
(i) quyunun qazildig1 horizontlar haqqinda;

(ii) quyuya endirilan qoruyucu borular, qazma va
nasos-kompressor borulari, quyu avadanligi

10.1

ARTICLE 10

REPORTS AND ACCESS TO PETROLEUM
OPERATIONS

Reports and Records

Contractor shall keep and submit reports and records of
Petroleum Operations as follows:

(a)

(b)

Contractor shall record, in an original or reproducible
form of good quality and on tape or other media where
relevant, all geological and geophysical information and
data relating to the Contract Area obtained by Contractor
in the course of conducting Petroleum Operations thereon
and shall deliver a copy of all such information and data,
including the interpretation thereof and logs and records
of wells, and any other information obtained by
Contractor consistent with generally accepted
international Petroleum industry standards, to SOCAR as
soon as practicable after the same has come into the
possession of Contractor.

Contractor shall keep logs and records of the drilling,
deepening, plugging or abandonment of wells consistent
with generally accepted international Petroleum industry
practice and containing particulars of:

(i) the strata through which the well was drilled;

(ii) the casing, drill pipe, tubing and down-hole
equipment run in the well and modifications and

51
(e)

va alatlar, habela onlarin yenilasdirilmasi va
avezedicilari haqqinda;

(iii) askar edilmis Karbohidrogenlar, su va faydali
mineral ehtiyatlari haqqinda;

Habela beynalxalq neft-qaz sanayesinin hamiliqla
qabul edilmis tacriibasi ila nazarda tutulan digar
informasiyant.

Yuxaridaki 10.1(b) bandinda miivafiq suratda talab
olunan informasiya SOCAR-a konkret quyunun
qazilib basa catdirilmasindan sonra doxsan (90)
gtin middatinda quyularin qazilib basa
catdirilmasina dair hesabatlar saklinda teaqdim
edilir;

Zarurat olduqda, laboratoriya tadqiqati va ya analizi
maqsadila Podratcinin ixtiyari var ki, Kontrakt
sahasindan gotiriilmtis petroloji ntimunelari (o
cumladan siixur va slam nimunelarini) va ya
Karbohidrogen nimunalarini, habela quyuda askar
edilmis formasiyalarin va ya suyun xarakterik
nimunalarini va lent, yaxud digar dastyicilar
uzearinda olan seysmik malumati Azarbaycan
Respublikasindan aparsin. SOCAR-in  miivafiq
sorgusu ila Podratci Azarbaycan Respublikasindan
¢ixarmaq istadiyi materiallarin suratini va ya bu
materiallarin ekvivalent } niimunelarini taqdim
edacakdir.

Podratc: SOCAR-a asagidaki hesabatlari taqdim
edir:

(i) daxil olduqca qazma islari haqqinda giindalik
hesabatlari va madan-geofiziki tadqiqatlar
haqqinda heftalik hesabatlari;

(d)

(e)

alterations thereof;

(iii) Petroleum, water and valuable mineral resources
encountered;

and any other information consistent with generally
accepted international Petroleum industry standards.

The information required by Article 10.1(b) above shall
be submitted to SOCAR in the form of well completion
reports within ninety (90) days from completion of the
well in question.

Contractor may if necessary remove from the Republic of
Azerbaijan, for the purpose of laboratory examination or
analysis, petrological specimens (including cores and
cuttings) or samples of Petroleum found in the Contract
Area and characteristic samples of the strata or water
encountered in a well and seismic data on tape or other
media. Upon request, Contractor will provide SOCAR
with copies or equivalent samples and specimens of the
materials which the Contractor proposes to remove from
the Republic of Azerbaijan.

Contractor shall supply to SOCAR:

(i) daily reports on drilling operations and weekly
reports on field geophysical surveys as soon as
they are available;

52
(ii) har Taqvim rub basa catdiqdan sonra on bes
(15) giin arzinda avwalki Taqvim ribiinda
aparilmig Neft-qaz amaliyyatlarinin gedisi
haqqinda asagidakilardan ibarat hesabati:

(1) aparilmig— Neft-qaz — amaliyyatlarinin
tasviri va alda edilmis faktik
informasiya, o climladan bitinliikda
Kontrakt sahasindan va ayrica har bir
quyudan Karbohidrogenlar hasilatinin
hacmi; va

(2) Podratginin ameliyyatlar apardigi
sahanin tasviri; va

(3) bitin quyularin yerini va digar Neft-qaz
amaliyyatlarinin —aparildigi sahalari
gostaran xarita;

(iii), har Taqvim ili qurtardiqdan sonra ig (3) ay
arzinda yuxaridaki (ii) bandinda goéstarilmis
masolalari awalki Taqvim ili uciin
tUmumilasdiran illik hesabati;

(iv) Neft-qaz amaliyyatlarinin asas elementlarinin
gorillib basa catdirilmas! haqqinda va ya
gézlanilmaz hadisalar haqqinda hesabatlari,
habela Rahbar komitanin sorgusu ila digar
hesabatlari. Ustalik, Podratci
Karbohidrogenlarin kasfindan savayi bitin
digar kasflar, masalan, qeyri-karbohidrogen
tabii ehtiyatlarinin kasflari barasinda SOCAR-a
malumat vermaya borcludur.

10.1(e)(i) bandina uygun olaraq SOCAR-a taqdim
edilmali olan giindalik va heftalik cari hesabatlar
tartib edildiyi dilda, 10.1 bandina uygun olaraq
SOCAR-a_ taqdim edilmali olan bitin qalan

(ii) within fifteen (15) days after the end of each
Calendar Quarter, a report on the progress of
Petroleum Operations during the preceding
Calendar Quarter covering:

(1) description of the Petroleum Operations
carried out and the factual information
obtained including Petroleum production
data from the Contract Area overall and on a
well by well basis; and

(2) adescription of the area in which Contractor
has operated; and

(3) a map indicating the location of all wells and
other Petroleum Operations;

(iii) within three (3) months of the end of each
Calendar Year, an annual report summarising the
matters specified in paragraph (ii) above for the
preceding Calendar Year;

(iv) reports on completion of major elements of
Petroleum Operations or unforeseen events and
other reports requested by the Steering Committee.
Additionally Contractor will inform SOCAR of all
discoveries other than of Petroleum, such as
discoveries of non-Petroleum natural resources.

The daily and weekly reports required to be submitted to
SOCAR pursuant to Article 10.1(e)(i) shall be submitted
in the original language of the reports and all other
reports and records required to be submitted to SOCAR

53
hesabatlar va sanadlar SOCAR-a_ ingilis va
Azarbaycan dillarinda taqdim edilir.

10.2 Neft-qaz amaliyyatlarinin yoxlanmas!

Yoxlama aparilmasina an azi tig (3) gin qalmis yazil
sakilda bildirmak sartila, SOCAR-in lazimi qaydada
salahiyyat verilmis numayandalarinin ixtiyarit var ki, Neft-
qaz ameliyyatlarina aid islari, obyektlari, avadanligi va
materiallari asaslandirilmis mintazamlikla va aglabatan
vaxtda yoxlasiniar, lakin bela yoxlama  Neft-qaz
amaliyyatlarinin aparilmasina asassiz mane olmamali va
ya bunlari langitmamalidir.

pursuant to this Article 10.1 shall be submitted to
SOCAR in the English and Azeri languages.

10.2 Access to Petroleum Operations

Duly authorised representatives of SOCAR may on not less than
three (3) days notice in writing inspect at justified intervals and
at reasonable times work, facilities, equipment and materials
relating to the Petroleum Operations, provided that such
inspection shall not unreasonably interfere with or delay the
conduct of Petroleum Operations.

54
MADDod 11
TORPAQ Va DaNIZDIBI SAH@LORIN ISTIFADASI

SOCAR bu Sazisin qiivwvada oldugu biittin miiddat arzinda Neft-
qaz amoaliyyatiarinin aparilmas! uciin zeruri olan va onun
qanuni istifadasinda olan torpaq sahalarini va nazarati altinda
olan danizdibi sahalari pulsuz istifada tictin Podratcinin
sarancamina verir (bu sartla ki, Podratcinin hamin istifadasi
SOCAR-in bunlardan istifada etmasi Uciin asassiz manesler
toératmasin, habela bu sartla ki, Podratcinin bela istifadasi
naticasinda SOCAR har hansi xarclar cakarsa, Podratc: SOCAR-a
birbasa va ya dolay: yolla he¢ bir manfaat qazandirmadan
hamin xarclari 6dasin), va SOCAR 6z salahiyyatlarinin tam
hacmi daxilinda qanun carcivasinda muimkiin olan bitin saylari
gostarir ki, Podratci Neft-qaz amaliyyatlari aparmaq maqsadila
zaruri hallarda Déviatin mulkiyyatinda olan va SOCAR-in qanuni
istifadasinda olan torpaqlara aid olmayan biitiin basqa torpaq
sahalarini va danizdibi sahalari, o climladan digar islarla yanasi,
quruda va danizda boru kamarlarinin, kabellarin va avadanligin
insasi, ¢akilmasi, istismart va onlara texniki xidmat tc¢in
sahalari pulsuz istifadadan otrii alda eda bilsin. Podratci Neft-
qaz ameliyyatlarinin aparilmasi uciin zearuri olan yertsti,
yeralti, danizisti va danizalti obyektlari/vasitalari ingsa va
istismar etmak hiququna malikdir. Torpaq sahalarinin ayrilmasi
(o cumladan, basqa hallarla yanasi 11-ci maddaya asasan
SOCAR tearafindan Podratciya torpaglarin ayrilmasi hallari) va
Podratcinin hamin sahalarda tikdiyi obyektlarin yerlasdirilmasi,
bu Sazisda muayyanlasdirilmis basqa sartlar istisna olmaqla,
torpaqdan istifada sahasinda mahdudiyyatlara dair Azarbaycan
Respubllikasi qanunvericiliyina muvafiq suratda aparilir.

ARTICLE 11

USE OF LAND AND SEA BEDS

SOCAR shall make available to Contractor, at no cost to
Contractor, the use of any land which SOCAR utilises legally and
sea beds under its control as necessary to carry out Petroleum
Operations throughout the term of the Agreement, (provided such
use by Contractor does not interfere unreasonably with SOCAR's
use thereof and further provided that if such use by Contractor
results in expense for SOCAR, Contractor shall reimburse SOCAR
for such expense, without creating any profit directly or indirectly
for SOCAR), and SOCAR shall within the full limits of its
authority use its best lawful endeavors to make available, at no
cost to Contractor, all other land owned by the State and located
beyond the land which SOCAR utilises legally and sea beds
necessary to carry out Petroleum Operations including, but not
limited to, the construction, laying, operating and maintaining,
both onshore and offshore, of pipelines, cables and equipment.
Contractor shall have the right to construct and maintain, above
and below any such lands and sea beds, the facilities necessary to
carry out Petroleum Operations. Land allocation (including inter
alia such land allocation as transferred by SOCAR to Contractor under
this Article 11) and location of facilities constructed by Contractor
on such land shall be in accordance with Azerbaijan legislation
regarding land use restrictions, except as may be modified by this
Agreement.

55
MADDod 12

OBYEKTLORDON ISTIFADO

12.1 SOCAR-a_maxsus obyektlar

Podratclya va Omealiyyat sirkatina Kontrakt sahasinda Neft
va qaz amaliyyatlarinda va onlarin aparilmasi maqsadila
SOCAR-in va iINM-nin onun lagv edilmasindan 6nca
istifada etdiyi asasl fondlardan (o ctimladan, lakin
bunlarla meahdudlasmadan, istehsal avadanlig1,
avtonaqliyyat, quyular, nasoslar, saxlanma_ obyektlari,
alatlar, generatorlar, kompressorlar, boru kamerlari, ofis
binalari, anbarlar, binalar, qurgular, tikinti meydangalari,
yollar, infrastruktur, radiocihazlar, nasos-kompressor
borulari, mallar, materiallar, obyektlar, avadanliq va sosial
tayinat obyektlarindan) pulsuz istifada etmak hiiququ
verilir, bu sartla ki, SOCAR bu asasli fondlara milkiyyat
hiiququnu qoruyub saxlayir, habela bu sartla ki, yuxarida
sadalanan asasli fondlar SOCAR tarafindan 6z daxili
amealiyyatlarinda istifada olunmur.

Podratci SOCAR-in miistagim va ya dolay! sahibliyinda va
ya nazarati altinda olan har hansi obyektlari, o cimladan,
lakin bununla mahdudlasmadan, infrastrukturu, gamilari,
qazma_qurgularini, naqliyyat' vasitalarini, tachizat
bazalarini, anbarlar! va liman_ tikililarini asasl tamir,
rekonstruksiya etdikda va ya modernizasiya etdikda,
SOCAR Neft-qaz amaliyyatlarinin yerina yetirilmasi ucin
hamin obyektlardan lazimi daraceda istifada olunmasinda
Podratciya tstiinliik hiiququ verilmasini tamin edir.

Podratci va SOCAR imzalanma tarixindan sonra va
Quvwayaminma tarixina qadar mimkiin olan an qisa
miiddat arzinda lagv edilmadan énca INM-nin balansinda

ARTICLE 12

USE OF FACILITIES

12.1 SOCAR Facilities

Contractor and the Operating Company shall be granted the
exclusive right to use for Petroleum Operations, without charge
by SOCAR, the capital assets (including but not limited to
production equipment, vehicles, wells, pumps, storage facilities,
tools, generators, compressors, pipelines, offices, warehouses,
buildings, rigs, yards, roads, infrastructure, radios, tubular
goods, supplies, materials, facilities) used by SOCAR and AOF
before its liquidation in and for the purposes of carrying out
Petroleum Operations in the Contract Area, provided that
SOCAR shall retain the right of ownership to such capital assets
and on the condition that the said capital assets shall not be used
by SOCAR in their internal operations.

In the event that Contractor materially refurbishes, upgrades or
improves any facilities that are under SOCAR’s direct or
indirect ownership or control, including inter alia infrastructure,
vessels, drilling rigs, means of transportation, supply bases,
warehouses and port facilitites, then SOCAR shall ensure that
Contractor has prior right to use such facilities as may be
necessary for the purpose of carrying out Petroleum Operations.

As soon as possible after the Execution Date and before the
Effective Date, Contractor and SOCAR shall inventory all
capital assets to be transferred by the AOF to Contractor being

56
12.2

olan va/ya Kontrakt sahasi hidudlarinda olan va
imzalanma tarixinadek Blokunda Neft Qaz ameliyyatlar
aparilmasi maqsadila SOCAR va iNM tarafindan istifada
edilan, INM-nin Podratgiya verdiyi bitin asasl fondlarin
inventarizasiyas! aparir va bundan sonra Teareafler bela

asasli fondlarin darhal lazimi qaydada dmaliyyat
sirkatinin istifadasina verilmasini tamin edirlar.

SOCAR-in yardimi

(a) SOCAR Hokumat organlari va Uciincd teareflar

qarsisinda 6z salahiyyatlarinin tam hacmi daxilinda
qanun carcivasinda miimkiin olan bitin saylari
gostarir ki, Karbohidrogenlar pay ticiin Azarbaycan
Respublikasinda bitin zaruri naqletma, hazirlama
va dasima vasitalarinden, habela infrastrukturdan
istifada tgin Podratciya hamin obyektlarin va
strukturun har hansi digar real istifadacisina
kommersiya asasinda verilan va ya onunia
razilasdirilan sartlardan az sarfali olmayan sartlarla
imkan yaradilsin;

(b) SOCAR Hokumat organlari va Uciinci teareflar
qarsisinda 6z salahiyyatlarinin tam hacmi daxilinda
qanun ¢arcivasinda miimkiin olan bitin saylari
gostarir ki, Azerbaycan Respublikasinin
hidudlarindan = kanardaki miivafiq hakimiyyat
organlarindan va yurisdiksiyalardan va Podratcinin
Neft-qaz amaliyyatlari ticiin aglabatan daraceda
zearuri saydigi va/va yaxud gostearilan hakimiyyat
organlarinin va yurisdiksiyalarin talab eda bilacayi

hiquqlari, imtiyazlari, salahiyyetlari, icazalari va
basqa_ razilasmalari almaqda Podratciya kémak
etsin, lakin SOCAR adlari cakilan htqualarin,

imtiyazlarin, salahiyyatlarin va icazalarin alinmadigi
taqdirda masuliyyet dasimir. Bela razilasmalar
sirasina digar masalalarla yanasi, ixrac boru
kamearinin cakilmasi igiin sahalar ayrilmasi, istismar

12.2

on the books of AOF before its liquidation and/or within the
Contract Area, and used by SOCAR and AOF in and for the
purposes of carrying out Petroleum Operations in the Block
until the Execution Date, and the Parties shall make an
immediate orderly transition from use of capital assets by AOF
to use of capital assets by the Operating Company.

SOCAR Assistance

(a) SOCAR shall within the full limits of its authority use its
best lawful endeavours with respect to Governmental
Authorities and Third Parties to provide Contractor
access for its share of Petroleum to all necessary
transportation, treatment and export facilities and
infrastructure in the Republic of Azerbaijan on terms no
less favourable to Contractor than those granted to, or
agreed with, any other bona fide arm's length user of such
facilities and infrastructure.

(b) | SOCAR shall within the full limits of its authority use all
lawful reasonable endeavours, with respect to
Governmental Authorities and Third Parties, to assist
Contractor in obtaining such rights, privileges,
authorisations, approvals and other agreements from
authorities and jurisdictions, outside the territory of the
Republic of Azerbaijan as Contractor shall reasonably
deem necessary for Petroleum Operations and/or as may
be required by such authorities and jurisdictions, but
shall not be responsible if such rights, privileges,
authorisations and approvals are not obtained. Such
agreements may include, but need not be limited to, such
matters as export pipeline rights of way and operation
rights, permits and undertakings with respect to the
transhipment, storage or staging of Petroleum produced
and saved from the Contract Area, materials, equipment

57
hiquqlarinin verilmasi, Kontrakt sahasinda hasil
edilmis va saxlanmis Karbohidrogenlarin,
Azarbaycan Respublikasina géndarilan va ya onun
arazisindan aparilan materiallarin, avadanligin va
digar maddi-texniki tachizat predmetlarinin
yuklanib yola salinmasina, anbara vurulmasina va ya
bosaldilib yuklanmasina dair icazalar va ohdaliklar,
habela déviat, yerli va digar vergilardan, dasima
tariflarindan, yerina yetirilan Neft-qaz amaliyyatlari
uctin basqa yurisdiksiyalarda géstarilmis digar
tariflardan va alavalardan azadedilma maselalari
daxildir.

SOCAR Hékumat organlari va Uciincil tereaflar
qarsisinda 6z salahiyyatlarinin tam hacmi daxilinda
qanun ¢arcivasinda miimkiin olan bitin saylari
gOstaracak, istirak payina, nazarat va idara etmak
va ya faaliyyati istiqamatlandirmak hiququna malik
oldugu 6z Ortaq sirkatlari, birga miassisalari va ya
taskilatlari barasinda isa taminat yaradacaq ki,
Podratci Azarbaycan Respublikasinda basqa
obyektlarla yanasi, sahil qurgulari, zavodlar, daniz
infrastrukturu obyektlari, tachizat bazalari va
gamilar, anbarlar, mallar, xidmatlar va naqliyyat
vasitalarindan istifada etsin, bu sartla ki, gdstarilan
obyektlar, bazalar va i.a. izra Uciincii tereaflar
garsisinda  avvalcadan = gotiirtilmtis — ohdaliklar
olmasin va Podratginin bunlardan istifadasi SOCAR-
In va/va yaxud Uciinci’ tareflarin médvcud
ameliyyatlarinina manecilik tératmasin. Burada
“nazarat’ sahmdarlarin imumi yigincaglarinda sas
hiiququ veran sahmlarin alli (50) faizindan goxuna
sahiblik, yaxud sahmdarlarin imumi yigincaginda
va ya sirkatin, muassisanin, ya da taskilatin icra va
ya rahbar organinin har hansi iclasinda qararlar
qabul etmak va ya qabul olunmasini tamin etmak
(sasverma yolu ila va ya basqa ctr) imkani
demakdir. Bela istifada asagidakilar barasinda

(c)

and other supplies destined to or from the territory of the
Republic of Azerbaijan, and exemptions from national,
local and other taxes, transit fees, and other fees and
charges on Petroleum Operations being conducted in
such other jurisdictions.

SOCAR shall within the full limits of its authority use
all reasonable lawful endeavours with respect to
Governmental Authorities and Third Parties, and shall
be obligated with respect to its Affiliates, joint ventures
or enterprises in which it has an interest and the right to
control, manage or direct the action of such companies,
ventures or enterprises, to ensure that Contractor has
access to inter alia construction and fabrication facilities,
offshore infrastructures, supply bases and vessels,
warehousing, goods, services and means of
transportation in the Republic of Azerbaijan provided
that those items are not subject to prior obligations to
Third Parties and that Contractor's use thereof does not
interfere with the existing operations of SOCAR and/or
any Third Party. As used herein, "control" shall mean
the ownership of more than fifty (50) percent of the
shares authorised to vote at a general meeting of
shareholders, or the ability to pass or procure the
passing of a decision (whether by casting of votes or
otherwise) at a general meeting of shareholders, or at
any meeting of the executive or management body, of
the company, venture or enterprise. Such access shall
be:

58
tamin edilir:

() Ugiincii taraflarin obyektlari va xidmatlari
barasinda bu obyektlarin va xidmatlarin har
hans digar real istifadacisi ile kommersiya
asasinda razilasdirilmis sartlardan Podratci
Ucgiin az sarfali olmayan sartlarla;

(ii) SOCAR-in va SOCAR-in_ istirak — payina,
nazaret, idara etmak va ya __foaaliyyati
istiqamatlandirmak hiiququna malik oldugu
Ortaq sirkeatlarin, birga milassisalarin va ya
miuassisalarin obyektlari va  xidmetlari
barasinda (bela obyektlarin va xidmatlarin
keyfiyyatina va samaraliliyina uygun daracelar
uizra; bu daracalar SOCAR-da va / va yaxud
hamin Ortaq sirkatlarda, birga muassisalarda
va ya muassisalarda tatbiq edilan daracalara
barabar olmalidir), elaca da Podratci tgiin
SOCAR-a va / va yaxud hamin Ortaq
sirkatlara,  birga milassisalara va ya
taskilatlara verilan va ya onlarla razilasdirilan
sertlardan az _ sarfali olmayan — sartlar
barasinda.

12.3 Podratcinin obyektlari

Podratci Neft-qaz amealiyyatlari ila alaqadar nazarat va
ya istismar etdiyi bitin obyektlara (“Podratcinin
obyektlari*) texniki xidmat va onlarin tamiri ucin
cavabdehdir. SOCAR Podratcinin obyektlarinda olan izafi
hasilat guictindan istifada etmak hiiququna malikdir, bu
sertla ki, hamin istifada Neft-qaz amaliyyatlarinin
aparilmasina mane olmasin va manfi tasir gostarmasin.
Podratcinin obyektlarindan bu ciir istifada edilmasinda
Ustinlik awealca Podratciya, sonra SOCAR-a va nahayat,
Uciinci taraflara verilir. Sifir balans alda edilanadak
SOCAR Podratcinin obyektlarindan gqarsiliql suratda

(i) with respect to facilities and services of Third
Parties, on terms which are no less favourable to
Contractor than those granted or agreed with any
other bona fide arm's length user of such facilities
and services; and

(ii) with respect to facilities and services of SOCAR
and such Affiliates, joint ventures or enterprises in
which SOCAR has an interest and the right to
control, manage or direct the action thereof, at
rates commensurate with the quality and efficiency
of such facilities and services, which rates shall be
the same as are available to SOCAR and/or such
Affiliates, joint ventures or enterprises and as
regard other terms no less favourable to Contractor
than those granted to or agreed with SOCAR
and/or such Affiliates, joint ventures or enterprises.

12.3. Contractor Facilities

Contractor shall be responsible for the maintenance and repair
of all facilities controlled and operated by Contractor in
connection with the Petroleum Operations ("Contractor
Facilities"). SOCAR shall have the right to use excess capacity
in Contractor Facilities provided such use does not interfere
with or adversely affect Petroleum Operations. The priority of
such use of Contractor Facilities shall be first Contractor,
second SOCAR, and finally Third Parties. Prior to Zero
Balance SOCAR shall pay a mutually agreed fee for such use to
be credited to the Petroleum Operations Account. SOCAR's
use after Zero Balance shall be free of charge, except for the

59
razilasdirilan va Neft-qaz amealiyyatlari Hesabina daxil
edilan haqqi 6damakla istifada edir. Sifir balansi alda
edildikdan sonra SOCAR Podratcinin obyektlarindan,
miivafiq Omeliyyat xearclari istisna olmaqla, pulsuz
istifada edir. Uciinci taraflar izafi istehsal giictindan
Podrat¢! ila razilasdirilmis sartlarla istifada eda bilar va
bela istifada tciin har hansi razilasdirilmis haqq Sifir
balans alda edilanadak Neft-qaz amaliyyatlari hesabina
daxil olur, Sifir balans alda edildikdan sonar isa SOCAR-
in hesabina daxil olur. Bu sonuncu halda Podratc¢i bela
izafi istehsal giiciindan bela istifada uciin xerc ile
alaqedar haqqin bir hissasini Neft-qaz amoaliyyatlari
hesabina daxil etmak hiququna malik olacaqdir. Bu
sanadda zidd miiddaalarin olmasini nazara almadan,
Podratcinin ixtiyari var ki, Podratginin avadanliq va
obyektlari sirasindan Neft-qaz ameliyyatlari uciin
Podratciya lazim olmayan avadanligi va obyektlari
satsin. Podratci bela avadanligi va obyektlari (17.5(a)
bandi muddaalarinin samil edildiyi asas fondlar istisna
olmaqla) satmaq niyyati barasinda SOCAR-a malumat
verir. Ogar otuz (30) giin arzinda SOCAR bu avadanliq va
obyektlari 6z balansina gétirmirsa, Podratcinin onlari
taklif edilan an sarfali qiymata satmaq ixtiyari vardir va
satis xarclari Omaliyyat masraflarina aid edilir. Bu cir
satislardan alda edilan vasaitlar Sifir balansi alda
edilanadak Neft-qaz amaliyyatlari hesabina daxil edilir,
Sifir balansi isa alda edildikdan sonra SOCAR-in
hesabina aid edilir. Bu sanadda har hansi zidd
miiddaalarin olmasina baxmayaraq, SOCAR Kontrakt
sahasindan hasil edilan Karbohidrogenlarin
dasinmasinda_ Podratcinin obyektlarindan _ istifada
etmakda onlarin (bu Sazis izra Karbohidrogen hasilati
gotiirmak hiquaqlarindaki tanasiib saxlanilmaqla)
Podratci ila eyni hiquqa malikdir.

related Operating Cost.. Third Parties may use such excess
capacity on terms agreed with Contractor and any agreed fee for
such use before Zero Balance shall be credited to the Petroleum
Operations Account and after Zero Balance shall be credited to
SOCAR’s account. In later case Contractor shall have the right
to credit to Petroleum Operations Account part of the fee
associated with a cost for such use of such excess capacity.
Notwithstanding anything to the contrary in this Agreement,
Contractor shall have the right to dispose of equipment and
facilities from the Contractor Facilities which are not required
by Contractor in the Peroleum Operations. Contractor shall
notify SOCAR of its intention to dispose of any such equipment
and facilities (except in the case of fixed assets to which the
provisions of Article 17.5(a) shall apply). Unless SOCAR
elects, within thirty (30) days to assume responsibility for and
take delivery thereof, Contractor shall be free to dispose of any
such equipment and facilities at the best price obtainable.
Funds from such sales prior to Zero Balance will be credited to
the Petroleum Operations Account and after Zero Balance will
be credited to SOCAR’s account. Notwithstanding any
provision herein to the contrary, SOCAR and Contractor shall
have equal priority to capacity in Contractor Facilities to
transport Petroleum produced from the Contract Area in
proportion to their rights to take Petroleum under this
Agreement.

60
MADDo 13

PODRATCININ NEFT-QAZ @M@LIYYATLARI MOSROFLORININ

13.1

ODONILMAS/ Ve HASILATIN BOLUS DURULMASI

Umumi miiddealar

Podratcinin masreflarinin avazinin 6danilmasi va Manfast
Karbohidrogenlarinin bdlisdiirtilmasi ayrica  olaraq
Kontrakt barpa sahasinda aparilan va onunla bagli olan
Neft-qaz amaliyyatiar’ uzra va Kontrakt kasfiyyat
sahasinda aparilan va onunla bagli olan Neft-qaz
ameliyyatlar! uzra aparilir. Yuxarida deyilanlarla bagli,
Umumi hasilat hacmi, Karbohidrogenlar, Xam neft va ya
Sarbast tabii qaza har hansi istinad Umumi hasilat hacmi,
Karbohidrogenlar, Xam neft va Sarbast tabii qazin
Kontrakt barpa sahasi va ya Kontrakt kasfiyyat sahasinda
cixarilan hissasini nazarda tutur. Habela, Neft-qaz
amaliyyatlar! masreaflari, Omaliyyat masraflari va Osasli
masraflara har hansi istinad Neft-qaz amaliyyatlari
masreaflarinin, Omaliyyat masreflarinin va  dsasli
masreaflarin muvafiq olaraq Kontrakt barpa sahasi va ya
Kontrat kasfiyyat sahasinda aparilan va onlarla alaqadar
Neft-qaz amealiyyatlari ila bagli cakilan hissasini nazarda
tutur.

Neft-gaz amaliyyatlarinda Karbohidrogenlardan_istifada
edilmasi

Podratc! Kontrakt sahasinda ¢ixarilan Karbohidrgenlardan
beynalxalq neft sanayesinda hamiliqla qabul edilmis
tacribaya uygun olaraq Neft-qaz amaliyyatlarinda, o
ciimladan, lakin bununla mahdudlasmadan, Kontrakt
sahasinin hidudlari daxilinda Karbohidrogen yataqlarinda
lay tazyiqini saxlamaq magqsadi ila laya yenidan
Karbohidrogenlar vurulmasi Ucgiin pulsuz istifada etmak

ARTICLE 13

CONTRACTOR'S RECOVERY OF PETROLEUM COSTS AND

13.1

PRODUCTION SHARING

General Provisions

Contractor’s Cost Recovery and Profit Petroleum share shall be
made separately for Petroleum Operations performed in and
related to the Contract Rehabilitation Area and for Petroleum
Operations performed in and related to the Contract Exploration
Area. In this regard, any reference to Total Production,
Petroleum, Crude Oil or Non-associated Natural Gas means
such portion of Total Production, Petroleum, Crude Oil or Non-
associated Natural Gas lifted from the Contract Rehabilitation
Area or from the Contract Exploration Area respectively. Any
reference to Petroleum Costs, Operating Costs and Capital Costs
means such Petroleum Costs, Operating Costs and Capital Costs
which have been incurred in connection with the Petroleum

Operations performed in and related to the Contract
Rehabilitation Area or the Contract Exploration Area
respectively.

Use of Petroleum for Petroleum Operations

Contractor shall have the right to use free of charge Petroleum
produced from the Contract Area for Petroleum Operations in
accordance with generally accepted international Petroleum
industry practice, including but not limited to reinjection to
preserve the pressure of Petroleum reservoirs in the Contract
Area. Contractor shall endeavour to minimise use of Petroleum
for Petroleum Operations. For planning purposes Contractor

61
13.3

huququna malikdir. Podratci Neft-qaz amaliyyatlarinin
istehsal ehtiyaclar! tciin Karbohidrogenlardan minimum

hacmda_ istifada etmaya calisacaqdir. Planlar tartib
edilarkan Podratgi illik is proqraminda Neft-qaz
amaliyyatlarinin optimal qaydada hayata_ kecirilmasi

zaman isladilmasi nazerda tutulan Karbohidrogenlarin
smeta hacmini géstarir. Yuxarida deyilanlara zidd
olmadan, agar illik is proqraminin hayata kecirilmasi
gedisinda Podratci smetada razilasdirilmis hacmi on (10)
faiz va ya daha ¢ox artirmaq istayirsa, o, dayisdirilmis
smeta uzra 6z takliflarini baxilmaq va tasdiq olunmaq
ticgiin Rahbar komitaya taqdim edir.

Kontrakt_barpa sahasi ila bagli Neft-qaz ameliyyatlari

shall provide in the Annual Work Programme an estimate of the
amount of Petroleum it anticipates will be used for the optimum
implementation of Petroleum Operations. Without prejudice to
the said above, if during the implementation of the Annual
Work Programme Contractor estimates that it will use more
than ten (10) percent over and above the amount estimated,
Contractor shall submit its proposals for the revised estimate to
the Steering Committee for its review and approval.

Cost Recovery for Petroleum Operations related to the

masreaflarinin avazinin 6danilmasi

(a) Podratgi Kontrakt barpa sahasi ila bagli Neft-qaz
ameliyyatlari Masraflarinin asagidaki qaydada
avazini almaq hiququna malikdir:

(i) birinci ndévbada SOCAR-a Kompensasiya
Karbohidrogenlarinin gatdirilmasindan sonra

qalan Umumi hasilat hacmindan bitin yiiz
(100) faiz Omaliyyat masraflarinin§ avazi
6danilir ;

(ii) sonra SOCAR-a Kompensasiya

Karbohidrogenlarinin gatdirilmasindan sonra
va Podratcinin Omealiyyat masreaflarinin avazi
édanilmasi Uciin lazim olan Xam_ neft va
Sarbast tabii qaz ¢ixildiqdan sonra Umumi
hasilat hacmindan qalan Xam neftin alli (50)
faizindan va Sarbast tabii qazin alli (50)
faizindan cox olmayan hacmindan bitin
dsash masreaflarin avazi Gdanilir (“Osasli
masreflarin édanilmasi ucgiin
Karbohidrogenlar").

Contract Rehabilitation Area

(a) Contractor shall be entitled to the recovery of its
Petroleum Costs related to the Contract Rehabilitation
Area as follows:

(i) all one hundred (100) percent of Operating Costs
shall first be recovered from Total Production
remaining after delivery to SOCAR_ of
Compansatory Petroleum;

(ii) all Capital Costs shall then be recovered from a
maximum of fifty (50) percent of Crude Oil and
fifty (50) percent of Non-associated Natural Gas
remaining out of Total Production remaining after
delivery to SOCAR of Compansatory Petroleum
and after deduction of Crude Oil and Non-
associated Natural Gas required to recover
Contractor's Operating Costs ("Capital Cost
Recovery Petroleum").
(b)

(d)

(e)

13.3(a) bandina asasan dvazi ddanilmali olan
masraflarin ugotu Muhasibat ucotunun aparilmasi
qaydasina uygun olaraq hayata kecirilir.

Masreflarin Ovazinin ddanilmasinin hesablanmasi
Taqvim riibii asasinda aparilir.

(i) Har Taqvim riibi sona catdiqdan sonra
Maliyyalasdirma masraflari har hansi avazi
édanilmamis dsasli masraflara tatbiq olunur;

(ii) har Taqvim ribii Gzra Osash masreaflara dair
Maliyyalasdirma masraflari har Taqvim riibi
qurtardiqdan sonra’ bu _ tarixda_—avazi
6danilmamis Osasli masraflarin saldosu ila
toplanir va naticada Osasli masraflar kimi
avazi 6danilir;

Yuxarida qeyd edilanlardan asili olmayaraq, ardicil
doxsan (90) giin arzinda Kontrakt barpa sahasindan
Karbohidrogenlarin giindalik —hasilatinin ~~ orta
saviyyasi 2015-ci ilin Karbohidrogenlar hasilatinin
giindalik orta saviyyasini bir tam onda bes (1,5)
dafadan az olmayaraq otduyui Taqvim riibiindan
sonra galan Taqvim ribii baslananadak har hansi
avezi édanilmamis Osasli masreflara
Maliyyalasdirma masreaflari alava olunmur.

Podratcinin Neft-qaz ameliyyatlarina cakdiyi va
Ovazi Sdanilmali olan, lakin avvalki Taqvim ribiinda
avazi odanilmamis kumulyativ masraflari sonraki
Taqvim riblarinda kecirmak hiiququ daim tamin
edilir.

Oger har hansi Taqvim ribiinda cakilan va ya bu
Taqvim) ribiina kecirilan avazi dsdanilmamis
kumulyativ dsasli masraflarin mablagi gdstarilan
Taqvim riibii dévriinda§ masraflarin § Ovazinin

(b)

(©)

(d)

(e)

(g)

Accounting of costs to be recovered in accordance with
Article 13.3(a) shall be in a manner consistent with the
Accounting Procedure.

Cost Recovery shall be calculated on a Calendar Quarter
basis.

(i) At the end of each Calendar Quarter, Finance Costs
shall be applied to any unrecovered Capital Costs;

(ii) Finance Costs in respect of unrecovered Capital
Costs for each Calendar Quarter shall, at the end of
each Calendar Quarter, be aggregated with the
unrecovered balance of Capital Costs at that date and
thereafter be recovered as Capital Costs.

Notwithstanding the foregoing, Finance Costs shall not be
applied to any unrecovered Capital Costs before the
Calendar Quarter following such Calendar Quarter in
which the average level of daily rate of Petroleum
produced from the Contract Rehabilitation Area within
ninety (90) consecutive days is at least one point five
(1.5) times the average level of daily rate of the 2015
Petroleum Production.

Contractor shall have the continuing right to carry over to
subsequent Calendar Quarters accumulated Petroleum
Costs which are Cost Recoverable but which have not
been recovered in previous Calendar Quarters.

To the extent that the unrecovered accumulated Capital
Costs incurred or carried forward in any Calendar
Quarter are less than the value of the Capital Cost
Recovery Petroleum available for Cost Recovery

63
édanilmasi maqsedlari ign ayrilmig Osasli
masraflarin 6danilmasi Ugiin Karbohidrogenlarinin
dayarindan az olursa, Osasli masraflarin avazinin
édanilmasi icin olan va_ istifada edilmamis
Karbohidrogenlar alava Manfaat karbohidrogenlari
kimi baxilir.

13.4 Kontrakt kasfiyyat sahasi ila bagli Neft-qaz ameliyyatlari

purposes during such Calendar Quarter, then the unused
Capital Cost Recovery Petroleum shall be treated as
additional Profit Petroleum.

13.4 Cost Recovery for Petroleum Operations related to the

masreaflarinin avazinin 6danilmasi

(a)

(b)

(d)

Podratci Kontrakt kasfiyyat sahasi ila bagli Neft-qaz
amaliyyatlari Masraflarinin asagidaki qaydada
avazini almaq hiququna malikdir:

(i) birinci, névbada Umumi_ hasilat hacmindan
bitin yiiz (100) faiz Omaliyyat masraflarinin
avazi 6danilir ;

(ii) sonra Podratginin Omaliyyat masreaflarinin
édanilmasi dcgiin lazim olan Xam _ neft va
Sarbast tabii qaz hacmlari ¢ixildiqdan sonra
Umumi hasilat hacminda qalan Xam neftin alli
(50) faizindan va Sarbast tabii qazin alli (50)
faizindan cox olmayan hacmindan ilda iyirmi
(20) faiz daraca ila amortizasiyasi ila bitin
Osash masraflarin avazi ddanilir (“Osash
masraflarin édanilmasi ucgiin
Karbohidrogenlar*).

13.4(a) bandina asasan dvazi ddanilmali olan
masraflarin ugotu Muhasibat ucotunun aparilmasi
qaydasina uygun olaraq hayata kecirilir.

Masreflarin Ovazinin ddanilmasinin hesablanmasi
Taqvim riibii asasinda aparilir.

Har Taqvim riibii sona ¢atdiqdan sonra:

Contract Exploration Area

(a)

(b)

(©)

(d)

Contractor shall be entitled to the recovery of its
Petroleum Costs related to the Contract Exploration Area
as follows:

(i) all one hundred (100) percent of Operating Costs
shall first be recovered from Total Production;

(ii) all Capital Costs shall then be recovered from a
maximum of fifty (50) percent of Crude Oil and
fifty (50) percent of Non-associated Natural Gas
remaining out of Total Production after deduction
of Crude Oil and Non-associated Natural Gas
required to recover Contractor's Operating Costs
("Capital Cost Recovery Petroleum").

Accounting of costs to be recovered in accordance with
Article 13.4(a) shall be in a manner consistent with the
Accounting Procedure.

Cost Recovery shall be calculated on a Calendar Quarter
basis.

At the end of each Calendar Quarter:

64
i) Har Taqvim rubiinin sonunda Maliyya
masreaflari har hans! avazi 6danilmamis dsasli
masraflara va/va ya Omaliyyat masraflara, o
cumladan har hansi avwelki Taqvim riibiindan
kecirilmis va bela cari Taqvim ribii arzinda,
har hansi avezi 6danilmamis Osasli masraflara
va/va ya Omaliyyat masraflara tatbiq edilir;

(i) har Taqvim rib izra Omaliyyat masreflarina
dair Maliyyalasdirma masreaflari bu tarixda
avazi ddanilmamis Omaliyyat masreaflarinin
saldosu ila toplanir va naticada Omaliyyat
masreflari kimi avazi Sdanilir;

(iii) har Taqvim rubi Gzra Osash masreaflara dair
Maliyyalasdirma masraflari bu tarixda avazi
6danilmamis Osasli masraflarin saldosu ila
toplanir va naticada Osasli masraflar kimi
avezi édanilir.

Yuxarida deyilanlardan asili olmayaragq, Kommersiya
hasilatinin baslanma tarixinadak har hansi avazi
édanilmamis Neft-qaz amaliyyatlari masraflarina
Maliyyalasdirma masreaflari alava olunmur.

Podratcinin Neft-qaz ameliyyatlarina cakdiyi va
Ovazi Sdanilmali olan, lakin avvalki Taqvim ribiinda
avezi d6danilmamis kumulyativ masrafleri sonraki
Taqvim riblarinda kecirmak hiiququ daim tamin
edilir.

Oger har hansi Taqvim riibiinda cekilan va ya bu
Taqvim) ribiina kecirilan avazi dsdanilmamis
kumulyativ dsasli masraflarin mablagi gdstarilan

Taqvim ribi dévriinda measreaflarin § avazinin
édanilmasi meaqsadlari u¢gin ayrilmig dsasli
masraflarin édanisi Karbohidrogenlarinin

dayarindan az olursa, Osasli masraflarin avazinin

(e)

)

(g)

(i) At the end of each Calendar Quarter, Finance Costs
shall be applied to any unrecovered Capital Costs
and/or Operating Costs, including any unrecovered
Capital Costs and Operating Costs carried forward
from any previous Calendar Quarter, which have not
been recovered in such current Calendar Quarter;

(ii) Finance Costs in respect of unrecovered Operating
Costs for each Calendar Quarter shall be aggregated
with the unrecovered balance of Operating Costs at
that date and thereafter be recovered as Operating
Costs;

(iii) Finance Costs in respect of unrecovered Capital
Costs for each Calendar Quarter shall be aggregated
with the unrecovered balance of Capital Costs at the
date and thereafter be recovered as Capital Costs.

Notwithstanding the foregoing, Finance Costs shall not
be applied to any unrecovered Petroleum Costs before
the Commencement Date of Commercial Production.

Contractor shall have the continuing right to carry over to
subsequent Calendar Quarters accumulated Petroleum
Costs which are Cost Recoverable but which have not
been recovered in previous Calendar Quarters.

To the extent that the unrecovered accumulated Capital
Costs incurred or carried forward in any Calendar Quarter
are less than the value of the Capital Cost Recovery
Petroleum available for Cost Recovery purposes during
such Calendar Quarter, then the unused Capital Cost
Recovery Petroleum shall be treated as additional Profit
Petroleum.

65
13.5

édanilmasindan 6tru verilan va istifada edilmamis
Karbohidrogenlar alava Manfaat karbohidrogenlari
kimi baxilir.

Milkiyyat hiququnun verilmasi

Podratcinin Masraflarinin avezinin d6danilmasi Catdirilma
mantaqasinda SOCAR tarafindan ona Xam neftin va
Sarbast tabii qazin hacmlari tgin miulkiyyet hiququnun
verilmasi yolu ila tamin edilir; onlarin dayari 13.3 va 13.4
bandlarina miivafiq sakilda ddanilmali olan Neft-qaz
amaliyyatlar! Masraflarina ekvivalentdir (ekvivalentlik 16.2
va 16.3 bandlarinda géstarilan qaydaya uygun olaraq
miayyanlasdirilir).

Manfaat Karbohidrogenlari

SOCAR-a Kompensasiya Karbohidrogenlarinin
catdirilmasindan sonra va dmeliyyat masreaflarinin
6danilmasi Uiciin lazim olan Xam neft va Sarbast tabii Qaz
hacmlari, habela Osasli masraflarin Sdanilmasi dgiin
Karbohidrogenlarin (yuxaridaki miivafiq olaraq 13.3
bandinda Kontrakt barpa sahasi tgiin va 13.4 bandinda
Kontrakt kasfiyyat sahasi Uciin nazarda tutuldugu kimi)
toplanmis dsasli masraflarin avezinin ddanilmasi U¢iin
istifada olunan hissasi cixildiqdan sonra mivafiq olaraq
Kontrakt barpa sahasindan va Kontrakt kasfiyyat
sahasindan Umumi hasilat hacminin saldosu (“Manfaat
Karbohidrogenlari*) Taqvim ribii asasinda hesablanir va
SOCAR ila Podratci arasinda asagidaki distur va “R“
amsali mexanizmina asasan boliisdirildr.

Qiivweayaminme tarixindan baslayaraq Taqvim riibii (n+1)
ticgin R-amsali qiymati Taqvim riibiiniin (n) axirinda
ayrica olaraq Kontrakt barpa sahasinda aparilan va onunla
bagli Neft-qaz amaliyyatlari igiin va Kontrakt kasfiyyat
sahasinda aparilan va onunla bagli Neft-qaz amaliyyatlari
uiciin asagida céstarilan qaydada milyyanlasdirilir:

13.5

13.6

Transfer of Title

Cost Recovery by Contractor shall be achieved by transferring
from SOCAR to Contractor title at the Delivery Point to
quantities of Crude Oil and Non-associated Natural Gas of
equivalent value (as determined pursuant to Articles 16.2 and
16.3) to the Petroleum Costs to be recovered in accordance with
Articles 13.3 and 13.4.

Profit Petroleum

The balance of Total Production remaining after delivery to
SOCAR of Compensatory Petroleum from the Contract
Rehabilitation Area and the Contract Exploration Area
respectively, remaining after deducting the quantities of Crude
Oil and Non-associated Natural Gas necessary to enable
recovery of Operating Costs and the portion of Capital Costs
Recovery Petroleum used to recover accumulated Capital Costs
for the Contract Rehabilitation Area (as provided in Article
13.3), and for the Contract Exploration Area, (as provided in
Article 13.4 above) ("Profit Petroleum"), shall be calculated on
a Calendar Quarter basis and shall be shared between SOCAR
and Contractor according to the R Factor model below.

Beginning at the Effective Date the value of the R Factor in
respect of Calendar Quarter (n+1) shall be determined at the
end of Calendar Quarter (n) separately for Petroleum
Operations performed in and related to the Contract
Rehabilitation Area and for Petroleum Operations performed in
and related to the Contract Exploration Area in accordance with

66
R(n+1) = ZX (CCRn + FCn + PPLn)

Burada:

CCRn

FCn

X(CCSn)

n Taqvim ribiinda Podratcinin avazi ddanilmis
Osasli masreaflari;

n Taqvim ribiinda Podratcinin avazi ddanilmis
Maliyyalasdirma masreflari;

n Taqvim rubiinda alinmis Manfaat
karbohidrogenlarinda Podratginin payinin dayari;

n Taqvim riibiinda Podratcinin cakdiyi Osasli
masreflar;

miivafiq Taqvim riibiiniin sira némrasi.
(n) Taqvim riibtinadak va (n) Taqvim riibii da

daxil olmaqla 2 isarasindan sagda yerlasan
haddlarin kumulyativ adadi cami.

(n+1) Taqvim riibiinda SOCAR ila Podratgi arasinda

Manfeaat
qiymatina

karbohidrogenlarinin faiz bdlgisti R-amsali
uygun olaraq Manfast karbohidrogenlari

bdlgiistintin asagidaki Cadvali asasinda muayyan edilir.

Manfaat karbohidrogenlari

usduriilmasi Cadvali

R amsalinin intervali SOCAR-in pay! (%) Podrat¢inin pay (%)

0.00 <R<1.25 45.0 55.0
1.25 <R<1.75 50.0 50.0
1.75 <R<2.00 55.0 45.0

the procedure below:

R(n+1) = S(CCRn +FCn + PPLn)
x(CCSn)
Where:
CCRn means Contractor's Capital Costs recovered in the nth

Calendar Quarter;

FCn means Contractor’s Finance Costs recovered in the nth
Calendar Quarter;

PPLn means the value of Contractor's share of Profit
Petroleum lifted in the nth Calendar Quarter;

CCSn means Contractor's Capital Costs incurred in the nth
Calendar Quarter;

n means the index number of the relevant Calendar
Quarter;

x means the cumulative arithmetic sum of the items to
the right of the 2 symbol up to and including Calendar
Quarter (n).

The R Factor shall be applied to the Profit Petroleum Sharing
Table below to find the percentage split between SOCAR and
Contractor of Profit Petroleum in Calendar Quarter (n+1).

Profit Petroleum Sharing Table

R Factor Band SOCAR Share (%) Contractor Share(%)
0.00 <R<1.25 45.0 55.0
1.25 <R<1.75 50.0 50.0
1.75 < R<2.00 55.0 45.0

67
2.00 <R<2.50 65.0 35.0
2.50 <R<2.75 75.0 25.0
2.75 <R 80.0 20.0

13.7 Manfaat karbohidrogenlari izarinda milkiyyat huququ

Manfaat karbohidrogenlarinda Podratcinin pay! zarinda
miilkiyyat hiququ Podratciya Xam Neft va Sarbast tabii
qaz saklinda Catdirilma mantaqasinda kecir.

2.00 < R <2.50 65.0 35.0
2.50 <R<2.75 75.0 25.0
2.75 <R 80.0 20.0

13.7 Title to Profit Petroleum

Title to Contractor's share of Profit Petroleum shall be out of
Crude Oil and Non-associated Natural Gas and shall be
transferred to Contractor at the Delivery Point.

68
MADDo 14
KOMPENSASIYA KARBOHIDROGENL@RI

Podrat¢i tamannasiz olaraq:

(a) Qtveyeminmea tarixindan etibaran bir (1) il arzinda
Kontrakt barpa sahasindan hasil olunmus Umimi
hasilatin bes (5) faizlik hacmini miivafiq Taqvim rubtinda
SOCAR-a Otiirmak 6hdaliyi dastyir; va

(b) Qiivveyeminma tarixindan etibaran ikinci (2) ildan
baslayaraq Kontrakt barpa sahasindan hasil olunmus
Umiimi hasilatin on bes (15) faizlik hacmini mivafiq
Taqvim riibiinda SOCAR-a otiirmak dhdaliyi dasiyir,

hacmi qirx bes min (45 000) ton Xam nefta (“Kompensasiya
Karbohidrogenlari”) gatana gadar.

Catdirilma mantagasindean sonra, Kompensasiya
Karbohidrogenlarinin dasinmasi ila alaqali olan har hansi bir
xarclar, Omaliyyat masreaflarina daxil edilir.

ARTICLE 14

COMPENSATORY PETROLEUM

Contractor shall have the obligation:

(a) within one (1) year following the Effective Date to deliver at no

charge to SOCAR five (5) percent of Total Production of

Petroleum produced from the Contract Rehabilitation Area in the
relative Calendar Quarter; and

(b) commencing from second 2") year following the Effective Date
to deliver at no charge to SOCAR fifteen (15) percent of Total
Production of Petroleum produced from the Contract
Rehabilitation Area in the relative Calendar Quarter,

until the amount so delivered is the equivalent of forty five thousand
(45 000) tons of Crude Oil ("Compensatory Petroleum").

Any costs associated with transportation of Compensatory Petroleum
beyond the Delivery Point shall be considered as Operating Costs.

69
15-ci MADDO

VERGI QOYULMASI

15.1 Umumi gaydalar

(a)

(b)

Bu Sazis Uzra har bir Podratg: tarafin Shdaliklarinin
serti beladir ki, Manfaat vergisina dair, bu 15-ci
maddada_ gostarilan Ohdalik istisna  edilmakla,
Podratci taraflar Karbohidrogen  faaliyyati ila
alaqedar meydana cixan va ya ona bilavasita, yaxud
dolayisi ila aid olan har hansi xarakterli he¢ bir
Vergiya calb olunmurlar.

Bununla tasdiq edilir ki, Ikiqat vergitutmanin aradan
qaldirilmas! haqqinda migavilalar Vergilar uzra
glzastlarin tatbiq edilmasini tamin edir.

Bu 15-ci maddanin maqsadlari baximindan asagida
gostarilan terminlarin manasi beladir:

(i) “ikiqat'— vergitutmanin = aradan
haqqinda migavila” -
Respublikasinin har hans
galirlara va amlaka
minasibatda ikiqat

qaldirilmasi
Azarbaycan

digar dovlatla
gora vergilara
vergitutmanin aradan

qaldirilmas! haqqinda bagladigi beynalxalq
sazis;
(ii) “dsas fondlar” - Podratc: tarafin vergi

balansinda adatan “asas” va ya “qeyri-asas”
fondlar basligi altinda nazarda tutulan, har
birinin Gmumi dayari misayyen edilmis son
haddan artiq olan va nazarda tutulan istifada

ARTICLE 15

TAXATION

15.1 General Provisions

(a)

(b)

(©)

It is a condition to the obligations of each Contractor
Party under this Agreement that, except for the Profit Tax
obligation described in this Article 15, the Contractor
Parties shall not be subject to any Taxes of any nature
whatsoever arising from or related, directly or indirectly,
to Hydrocarbon Activities.

It is hereby acknowledged that Double Tax Treaties shall
have effect to give relief from Taxes.

For the purposes of this Article 15 the following
expressions shall have the meanings ascribed to them
below:

(i) “Double Tax Treaty” means an_ international
agreement between the Republic of Azerbaijan and
any other state for the avoidance of double taxation
in connection with taxes on income and property;

(ii) "Fixed Assets" shall include all assets which it is
usual to include in the Contractor Party's tax
balance sheet under the heading of fixed or
intangible asset, the total value of each of which
exceeds a limit and has an anticipated useful life of

70
(iii)

(iv)

)

(vi)

middati bir (1) ili 6tan bitin fondlar daxildir.
Bu Sazisin baglandigi Taqvim ili icin hamin
muayyan edilmis son hadd bes min (5000)
Dollardir. Har sonraki Taqvim ili icin, hamin
muayyan edilmis son hadd awalki Taqvim
ilinin miiayyan edilmis haddina dérd (4) faiz
alava olunmagla artirilir;

"Saxtakarliq" - Podratci tarafin Vergilari
6damakdan yayinmaq niyyati ila Vergilara dair
malumatlari gizlatmak va ya  taqdim
edilmasinin qarsisin) almaq va onlarin
toplanmasi ila bagli qasden, qabaqcadan
disinilmiis va sturlu etinasizliq faktlari ila
ifada edilan va takrar yol verilmis har hansi
asassiz_ faaliyyati va ya __ faaliyyatsizliyi
demakdir;

"Karbohidrogen  faaliyyati? - bu  Sazis
carciveasinda Podratci tarafin bilavasita va ya
Omaliyyat sirkati vasitasila apardigi Neft-qaz
amaliyyatlarinin Azarbaycan Respublikasinin
hiidudlari daxilinda va ya onun hidudlarindan
kanarda hayata kecirilmasindan asili
olmayaraq bitin faaliyyat novlari demakdir.
Har Podratgi taraf yuxarida miiayyan edilan
Karbohidrogen faaliyyati uzra ayrica
miuhasibat ucotunu va hesabatlarini aparir.

“Manfaat vergisi daracasi” - bu Sazis imzalan
vaxt Azarbaycan  Respublikasinda  tatbiq
olunan va bu Sazis qiiweda oldugu bitiin
middat arzinda dayismadan tatbiq edilacak
iyirmi faiz (20%) Manfaat vergisi daracasi
demakdir;

“Doviat — biidcasi” Vergilarin§ yigilmasi

(iii)

(iv)

(vy)

(vi)

more than one (1) year. This limit for the Calendar
Year in which this Agreement is executed shall be
five thousand (5,000) Dollars. For each subsequent
Calendar Year, the limit shall be increased by four
(4) percent straight line basis respectively;

"Fraud" means any illegitimate and repeated action
or omission of the Contractor Party expressed in
deliberate, intended and premeditated cases of
failures for the purpose of evasion from Taxes by
means of concealing information on Taxes or
prevention of submission or collection thereof;

"Hydrocarbon Activities" means all Petroleum
Operations carried out in connection with this
Agreement by Contractor Party, directly or
through the Operating Company, whether such
activities are performed in the Republic of
Azerbaijan or elsewhere. Each Contractor Party
shall maintain separate books and accounts for the
above Hydrocarbon Activities;

"Profit Tax Rate" is a rate of twenty (20) percent
which is the applied Profit Tax Rate existing in
Republic of Azerbaijan on the day of execution of
this Agreement and which shall remain fixed for
the entire term of this Agreement;

"State Budget" means consolidated national and

71
magqsadi ila Azarbaycan Respublikasinin tatbiq
olunan qanununa asasan Hokumat organi
tarafindan yaradila bilan Respublika va yerli
xeazinalari, va yaxud digar bela xazinalarin
cami demakdir;

(vii) “Vergi organi” - (i) Azarbaycan Respublikasi
Vergilar Nazirliyi va ya (ii) Azarbaycan
Respublikasi Vergilar Nazirliyinin  istanilan
varisi va ya (iii) Azarbaycan Respublikasi
Vergilar Nazirliyinin adindan icaza asasinda
harakat edan onun miivafiq qanun asasinda
tayin edilmis har bir agenti va ya varisi

demakdir;
(viii) “Vergi macallasi” - Qtuvvayaminma tarixina
Azarbaycan Respublikasinda movcud_ va

qiuvvada olan Azerbaycan Respublikasinin
Vergi macallasi demakdir.

15.2 Manfaat vergisi

(a)

Har bir Podratci taraf bu Sazis imzalanan vaxt
Azarbaycan Respublikasinda tmumiyyatla tatbiq
olunan va qiivweda olan qanunvericiliya miivafiq
olaraq, hamcinin bu Sazisin muddaalarindan irali
galan dayisikliklari nazera almaqla, 6z
Karbohidrogen faaliyyatina géra Manfaat vergisi
ucin  ayrica masuliyyat dasiyir. Azarbaycan
Respublikasinin daxili qanunvericiliyi ila bu Sazisin
miiddaalari arasinda har hansi ziddiyat yarandiqda,
Sazisin muddaalari Ustiin tutulur. Har bir Podratci
taraf 6zuintin Azarbaycan Respublikasinda
Karbohidrogen faaliyyatina aid olmayan tasarriifat
faaliyyatina géra Azarbaycan Respublikasinda tatbiq
edilan qanunlara va normativ aktlara uygun sakilda
Manfaat vergisi 6damak ticiin masuliyyat dasiyir.

local treasures or such treasures as may be created
by Governmental Authority pursuant to the
applicable law of the Republic of Azerbaijan for
the purposes of collection of Taxes;

(vii) "Tax Authority" means (i) the Ministry of Taxes of
the Republic of Azerbaijan or (ii) any successor to
the Ministry of Taxes of Republic of Azerbaijan or
(iii) any agent authorised to act on behalf of the
Ministry of Taxes of the Republic of Azerbaijan or
any such successor, in each case appointed in
accordance with applicable laws;

(viii) “Tax Code” means the Tax Code of the Republic of
Azerbaijan, effective and existing in the Republic
of Azerbaijan on the Effective Date.

15.2. Profit Tax

(a)

Each Contractor Party shall be severally liable for Profit
Tax in respect of its Hydrocarbon Activities in
accordance with the legislation which is generally
applicable and existing in the Republic of Azerbaijan on
the day of execution of this Agreement and as amended
by the provisions of this Agreement. In the event of any
conflict between the provisions of such internal
legislation of the Republic of Azerbaijan and those of this
Agreement, the provisions of this Agreement shall
govern. Each Contractor Party shall be liable for payment
of the Profit Tax in connection with its business activities
in the Republic of Azerbaijan that are not related to
Hydrocarbon Activities, under the applicable laws and
normative acts of the Republic of Azerbaijan.

72
(b)

©

Bununla konkret olaraq qeyd edilir ki, bu Sazisin15-
ci Maddasinin middaalart fardi qaydada her bir
Podratci tarafa aid edilir va har bir Podrat¢i tarafin
Manfoot vergisi Uzra fardi masuliyyatini tanzimleyir.
Karbohidrogen faaliyyati UzraMonfast vergisi, ayrica
mihasibat ucotu va hesabatlarinda Satislardan daxil
olan galir, Digar galirlar va Cixilmalar dzra hamin
Podratci tarafin ayrica payina asaslanir.

SOCAR hear Taqvim ili tciin har Podratgi taraf
adindan Dévlat biidcasina Dollarla Manfaat vergisini,
o ctimladan qabaqcadan hesablanmis Manfaat
vergisini va onlara aid olan, hamin Manfaat
vergisinin va ya qabaqcadan hesablanmis Manfaat
vergisinin vaxtinda d6danilmamasi naticasinda
goyulan faizlari va carimalari (Podratg: tarafin lazimi
bayannamani vaxtinda_ = hazirlamaq__iqtidarinda
olmamasi naticasinda qoyulan  faizler istisna
edilmakla) 6z vasaitlarindan 6dayir. Bununla SOCAR
Podratci teraflara zamanat verir ki, har Podratci
tarafin Manfaat Vergisini, o ciimladan, yuxarida
gostarildiyi kimi, ona aid faizlari va carimalari Doviat
Budcasing bu Sazis uzra SOCAR-a_ ¢atacaq
Karbohidrogenlarin satisindan alda edilan varidatdan
birinci névbada ddayacakdir. SOCAR  15.3(f)
bandinda nazarda tutuldugu kimi, bela 6danis dcgiin
Vergi orqaninin miivafiq Podratci tarafa rasmi
gabzlar vermasini tamin edir. Podratc: taraflardan
har hansi birinin sorgusu alindiqdan sonra on (10)
giin arzinda hamin Podrat¢i tarafa SOCAR-i1n awalki
cimlada adi cakilan 6hdaliklarina uygun olaraq
Dovlat Biidcasina vasaitin haqiqatan  kecirildiyini
tasdiqlayan sanad (Podratci taraflarin hamisi Ugiin
maqbul formada) taqdim edir. SOCAR-in galirlarina
va ya manfaatina aid SOCAR-in golirlarina va ya
manfaatina aid SOCAR 15.2(c) bandina uygun olaraq
Podrat¢i taraflardan har birinin avazina va onlarin

(b)

By this, it is specifically acknowledged that the
provisions of Article 15 of this Agreement shall apply
individually to each Contractor Party and regulate
individual liability of every Contractor Party for the
Profit Tax. Profit Tax in respect of Hydrocarbon
Activities shall be based on such Contractor Party's
separate share of the items of Sales Income, Other
Income and in accordance with provisions related to
Deductions, as written in separate books and accounts.

SOCAR shall in respect of each Calendar Year pay out of
its funds on behalf and in the name of each of the
Contractor Party such Contractor Party’s Profit Tax to the
State Budget in Dollars including estimated Profit Tax,
and any interest, fines or penalties with respect thereto
which is attributable to the failure to pay any such Profit
Tax or estimated Profit Tax when it is due (except interest
resulting from a Contractor Party's failure to prepare a
required return by the due date therefor). SOCAR hereby
guarantees to Contractor Parties that payment of each
Contractor Party’s Profit Tax to the State Budget
including any interest, fines or penalties as aforesaid, shall
have first priority upon the proceeds of sale of Petroleum
to which SOCAR is entitled under this Agreement.
SOCAR shall cause the Tax Authority to issue to each
Contractor Party official receipts as provided for in
Article 15.3(f). Upon request of any Contractor Party,
SOCAR shall provide to such Contractor Party within ten
(10) days of such request a document (in a form
acceptable to all Contractor Parties) confirming actual
transfer of funds to the State Budget in satisfaction of
SOCAR's obligation as described in the preceding
sentence. For purposes of computing the liability, if any,
of SOCAR for Taxes assessed on SOCAR's income or
profits, SOCAR shall not be entitled to credit against its
tax liability the Profit Tax paid by SOCAR on behalf and
in the name of each of the Contractor Parties pursuant to
this Article 15.2(c). SOCAR shall be entitled to receive

73
(d)

adindan é6damis oldugu Manfast Vergisini hesaba
almamalidir. SOCAR, Manfaat Vergisindan qaytarilan
mablaglari (har hansi Podratgi tarafin Odadiyi
Manfastdan Vergi va carimalardan  qaytarilan
mablaglar istisna edilmakla) har Podrat¢i tarafin
adindan va onun avazina almaq va 6ziinda saxlamaq
ixtiyarina malikdir; SOCAR qaytarilan bu mablag|lari
almag! haqqinda miivafiq Podratci  taraflara
tasdigedici sanad verir.

(i) — Yazih bildirig az1 otuz (30) giin qabaqcandan
verildikda har Podratci tarafin istanilan vaxt
ixtiyari var ki, har hansi Taqvim ilinda SOCAR-
in Manfaat karbohidrogenlari payindan va alda

olunan vasaitdan hamin Podratci tarafin
Manfaat vergisina dair SOCAR-in
Ohdaliklarinin neca  yerina — yetirilmasini

Podratc: tarafin secdiyi beynalxalq nifuza
malik miistaqil auditorlara taftis etdirsin.
Podrat¢i taref bu auditin xarclarini gakir va bu
xarclar dvazi 6danilasi masraflar sayilmir. Bela
bir audit 15.3(d) maddasinin middaalarina
uygun olaraq son va qati sakilda muayyan
olunan Taqvim ilina samil oluna bilmaz. Bu cir
audit ela kecirilmalidir ki, SOCAR-in isina
asassiz angal tératmasin. SOCAR auditora
mumkiin olan daraceda sarait yaradir ki,
auditor SOCAR-in Manfaat Karbohidrogenlari
Payindan alinan vasaitdan, har hans Taqvim ili
gin Podratci tarafin Manfaat vergisinin
tamamila Odanildiyini tasdiq etmakdan étrii
lazim ola bilacak bitin malumatlari alda eda
bilsin.

(ii) Xtisusi geyd edilir_ ki,
gostarilan Manfaat karbohidrogenlarin
béliisdirilmasi ela miayyan§ edilir ki,
Podratcinin Manfaat vergisi SOCAR-in Manfaat

13.6 bandinda

(d)

and retain any Profit Tax refunds (other than refunds of
Profit Tax and penalty sanctions paid by a Contractor
Party) on behalf and in the name of each of the Contractor
Parties and shall provide to the appropriate Contractor
Parties a statement showing that any such refund has been
received.

(i) On not less than thirty (30) days prior written
notice each Contractor Party shall have the right at
any time to have the performance by SOCAR of
obligations on payment by SOCAR of that
Contractor Party's Profit Tax liability from funds
generated by SOCAR's Share of Profit Petroleum
for any Calendar Year audited by a firm of
internationally recognized independent accountants
selected by the Contractor Party. Contractor Party
shall bear the costs of such audit and such cost shall
not be Cost Recoverable. Such audit may not relate
to a Calendar Year, which has been finally, and
conclusively determined in accordance with the
procedure set out in Article 15.3(d). Such audit
shall be conducted in such a fashion that it does not
cause unreasonable inconvenience to SOCAR.
SOCAR shall accord to the auditor reasonable
access to such evidence as the auditor may require
to satisfy the auditor as to full payment of
Contractor Party's Profit Tax for any Calendar Year
from funds generated by SOCAR's Share of Profit
Petroleum.

(ii) It is specifically acknowledged that Profit
Petroleum sharing as set out in Article 13.6 shall
be so determined to include Contractor Party’s
Profit Tax in SOCAR's share of Profit Petroleum

74
(iii)

karbohidrogenlarin payina daxil edilsin -
15.2(c) bandina uygun  olaraq SOCAR
Podratcinin Manfaat vergisini Dovlat
biidcasina bu paydan édamoalidir. Buna gora
15.2(c) bandina miivafiq olaraq SOCAR-in
Podratci adindan Manfaat vergisini 6damasini
SOCAR va Vergi orqani bu verginin Podratci
tarafindan ddanildiyi kimi qabul edir va
Podratcinin onun Sazisin 15.2(a) va 15.2(b)
bandlarina mivafiq olaraq Karbohidrogen
faaliyyatindan Manfaat vergisini 6damak
vazifasindan tamamila yerina yetirilmis va
azad edilmis hesab olunur. Podratcinin
Manfaat vergisi édamak Ohdaliyina
baxmayaraq Podratgi 15.2(d)(iii) bandinin
miiddaalarina uygun olaraq Manfaat vergisi
6danislarini hayata kecirmak haqqinda qgarar
qabul etdiyi hallar istisna olmaqla, Vergi
orqani Podratcinin Manfaat vergisinin
6danilmasi masalasinin yalniz SOCAR-la hall
edir.

Buna baxmayaraq, ager SOCAR 15.2 (c)
bandinda géstarildiyi kimi, Podrat¢: taraflarin
adindan Manfaat vergisinin ddanislarinin
vaxtinda Dévlat bidcasina 6damaya qadir
deyilsa, ehtimal olunan Manfaat vergisi daxil
olmaqla va ya miivaqgati qadir olmursa, onda
har bir Podratgi tarafin hiququ var ki, Manfaat
vergisini o cumladan qabaqcadan hesablanmis
Manfasat vergisini, onunla bagli _ faizlari,
muamilalari va ya carimalari takbasina
bilavasita Dovlat bidcasina 6damak qararina
galsin. Bu halda, Podratc: tarafin Manfast
karbohidrogenlarini qaldirmaq tc¢iin galacak
salahiyyati artir va SOCAR-in pay! nazarda
tutulan Manfaat vergisi da daxil olmaqla,
Podratct tarafindan édanilan Manfaeat

(iii)

from which SOCAR must pay such Contractor
Profit Tax to the State Budget as provided in
Article 15.2 (c). Therefore, the payment of the
Profit Tax by SOCAR on behalf and in the name of
the Contractor Party under Article 15.2(c) shall be
treated by SOCAR and the Tax Authority as
having been paid by the Contractor and as a
complete satisfaction and release of the
Contractor's obligation to pay Profit Tax related to
its Hydrocarbon Activities as set forth in Articles
15.2(a) and 15.2(b) of this Agreement.
Notwithstanding Contractor’s obligation to pay
Profit Tax, the Tax Authority shall look solely to
SOCAR for the payment of the Contractor’s Profit
Tax, unless Contractor elects to make any Profit
Tax payments according to the provisions of
Article 15.2(d)(iii).

Nevertheless, if SOCAR fails to make timely
payments of the Profit Tax, including estimated
Profit Tax on behalf of the Contractor Parties to the
State Budget as provided for in Article 15.2(c) or
becomes so unable from time to time, each
Contractor Party shall have the right, to decide to
pay the Profit Tax, including estimated Profit Tax,
any interest, fines or penalties with respect thereto,
individually directly to the State Budget. In such
case, the Contractor Party’s future entitlement to
lift Profit Petroleum shall be increased, and
SOCAR’s entitlement shall be correspondingly
diminished, by a volume of equivalent value to
such amount of Profit Tax, including estimated
Profit Tax, any interest, fines or penalties with
respect thereto, paid by the Contractor Party. In the

75
vergisinin hacminda bearabar olan hacmla
mivafiq sakilda azalir. SOCAR  tarafindan
Podratc: tarefin Manfaat vergisinin, o
cimladan hesablanmis Manfaat vergisinin
édanilmamasi, S6danis Ugin nazerda tutulan
vaxtdan baslayaraq, otuz (30) giindan cox bi
miuiddatda davam edarsa, Podrat¢ taraf 6z
nazerda tutulmus Manfast vergisi da daxil
olmagla, biitiin galaceak Manfaat vergisinin,
ehtimal olunan Manfast vergisi daxil olmaqla,
édanisi mikeallafiyyatindan azad eda bilar va
bu Sazisin sartlarina asasan Taraflar arasindaki
ilkin iqtisadi balansin yenidan qurulmasi diciin
xtisusi sazisi razilasdirir va sonra SOCAR va
hamin Podrat¢ taraf 15.2(c) bandina uygun
olaraq Manfaat vergisi Odanilmasi uzra
Ohdaliklarin hamin Podrat¢i tarafa kegmasinin

sartlari barada Vergi orqanina malumat
verirlar.
(e) Taqvim ili gin Podratg: torofin Vergi tutulan

monfaati va ya zarari, Podratgi torafinbu Taqvim ili
arzinda Satislardan daxil olan galirinin, Digar
galirlarinin va Manfaeat vergisinin Umumi tashihinin
cami ila Cixilmalar arasindaki farqa barabardir.

Vergi tutulan zarar sonraki Taqvim ilina kecirilir va
hamin Taqvim ilinda mévcud Vergi tutulan manfaet
hesabina édanilir va Vergi tutulan zarear mivafiq
mablagda azaldilir. Hamin Taqvim ilinda bu yolla
édanilmamis Vergi tutulan zararin har hans: qaligt
Vergi tutulan manfastin hesabina tamamila
édanilanadak + mahdudiyyatsiz sonraki Taqvim
illarina kecirilir.

(e)

)

event that the non-payment by SOCAR of a
Contractor Party’s Profit Tax, including estimated
Profit Tax, continues for a period exceeding thirty
(30) days from the due date for payment, the
Contractor Party shall have the option of
discharging its liability for all future payments of
Profit Tax, including estimated Profit Tax, and
there shall be made a special agreement for the
reestablishment of the initial economic equilibrium
between the Parties, and, thereupon, SOCAR and
such Contractor Party shall notify the Tax
Authority of the terms of a transfer to such
Contractor Party of the liability to pay the Profit
Tax as provided for in Article 15.2(c).

Taxable Profit or Taxable Loss of a Contractor Party for
a Calendar Year shall be equal to the sum of the Sales
Income, the Other Income received by the Contractor
Party during the Calendar Year and Profit Tax Gross
Up, less Deductions.

Taxable Losses shall be carried forward to the next
Calendar Year and set off against any available Taxable
Profit in that Calendar Year and Taxable Losses shall be
reduced accordingly. Any balance of Taxable Losses not
so set off in that Calendar Year shall be carried forward
without limitation to future Calendar Years until fully set
off against Taxable Profit.

76
(i)

Kecirilmis Vergi tutulan zararin azaltdigi Vergi
tutulan manfaatdan Manfaet vergisi daracasi ila
Manfaat vergisi tutulur.

Satislardan daxil olan galir Taqvim ili arzinda
Podratc¢i tarafin Karbohidrogen faaliyyatinin hayata
kecirildiyi zaman ¢ixarilan  Karbohidrogenlarin
satisindan alda edilmis galirlarin hacmi demakdir.
Bu Karbohidrogenlar mibadila va ya svop
ameliyyatlari naticasinda alda edilmis
Karbohidrogenlarin Satisindan daxil olan galir
hamin Podratc¢ tarafin Taqvim ili arzinda mubadila
va ya  dayisma —yolu ila alda_—_edilan
Karbohidrogenlarin satisindan g6tirdiyu galirin
hacmi demakdir. Bu 15.2(h) bandinin maqsadlari
baximindan Satislardan daxil olan galir
asagidakilari tatbiq etmak yolu ila
miuayyenleasdirilir: kommersiya cahatdan mistagqil
satisda (16.1(d)(v) bandinda muiayyan edildiyi kimi)
hamin Podratc: tarafin satdigi1 mahsulun faktik
qiymati; kommersiya cahatdan asili satisda isa
kommersiya cahatdan bu cir asili satislar uciin
dayarin miiayyan edilmasinin 16.2(a)(ii)(B) bandinda
gostarilan prinsiplari tatbiq etmak yolu_ ila
miayyanlesdirilir.

Digar galirlar Karbohidrogen faaliyyatinin gedisinda
Podratci tarafin alda etdiyi nagd vasaitlarin har
hans! mablagi kimi mtsayyan olunur, va bu
mablaglar 9.6 bandinda miiayyan olundugu kimi,
Omeliyyat sirkatinin alda etdiyi va Podratcinin
hesabina aid edilmis bitin Digar galirlari, o
cumladan, lakin bunlarla mahdudlasdirilmadan
asagidakilari ahata edir:

(i) sigorta varidati; va

(ii) valyuta amaliyyatlarinda alda edilan galirlar;

(g)

(h)

Taxable Profit as reduced by Taxable Losses brought
forward, shall be subject to Profit Tax at the Profit Tax
Rate.

Sales Income shall be defined as the amount of income
derived during the Calendar Year by the Contractor Party
from sales of Petroleum produced in the conduct of
Hydrocarbon Activities. In the event such Petroleum is
exchanged or swapped, then Sales Income shall be
defined as the amount of income derived during the
Calendar Year by such Contractor Party from sales of the
Petroleum received in the exchange or swap. For
purposes of this Article 15.2(h), Sales Income shall be
determined by applying, in the case of arm's length sales
(as defined in Article 16.1(d)(v)), the actual price realized
by such Contractor Party, and, in the case of non arm's
length sales, the principles of valuation as set out in
Article 16.1 for such non arm's length sales.

Other Income shall be defined as any amounts of cash
received by a Contractor Party in the carrying on of
Hydrocarbon Activities and such amounts shall include
all Other Income received by the Operating Company
and allocated to the Contractor Party under Article 9.6,
including but not limited to the following:

(i) insurance proceeds; and

(ii) realised exchange gains; and

77
va

(iii) Sazisin 17.5(a) va = (b)_~_—_bandlarinin
middaalarina uygun olaraq Lagvetma islari
fondundan alinan mablaglar;

(iv) Sazisin 17.5(e) bandinin middaalarina uygun
olaraq Lagvetma islari fondundaki _ izafi
vasaitlarin bdliisdirtilmasindan alda edilan
mablaglar; va

(v) _ faiz galirlari; va

(vi) malgéndaranlardan, avadanliq istehsal
edanlardan va ya_ onlarin § agentlarindan
qisurlu materiallara va ya avadanliga gore
alinan mablagler; va

(vii) obyektlardan va ya intellektual milkiyyatdan
istifadaya géra, xidmat haqqi kimi alinan,
materiallarin satisindan va ya carter haqqi
saklinda alda edilan mablag lar; va

(viii) Owalcadan SOCAR tarafindan ddanilan va
Podratclya qaytarilan va bu Podratci
tarafindan SOCAR-a avazi ddanilmayacayi
taqdirda Manfaeat vergisinin geri qaytarilmasi.
SOCAR 6z vergiqoyulan manfaatini
hesablayan zaman Manfeat Vergisindan hamin
mablagi tutmaq salahiyyatina malikdir.

Bu sartla ki, Podratci Tarafin alda etdiyi asagidaki
mablaglar Digar galirlara salinmasin:

(A) Karbohidrogenlar satigindan. alda_ edilan
mablaglar; va

(B) 15.2(n) va (0) bandlarinda basqa cuir nazarda

(iii) amounts received under Articles 17.5(a) and (b) of
this Agreement from the Abandonment Fund; and

(iv) amounts received under Article 17.5(e) of this
Agreement for distributions of excess funds in the
Abandonment Fund; and

(v) _ interest income; and

(vi) amounts received from suppliers, manufacturers or
their agents in connection with defective materials
and equipment; and

(vii) amounts received for the use of facilities or
intellectual property, compensation for services,
sales of materials or charter hire; and

(viii) refunds of Profit Tax originally paid by SOCAR,
and refunded to a Contractor Party, in the event
SOCAR is not compensated by such Contractor
Party. SOCAR shall be entitled to deduct such
amount of Profit Tax in computing its own taxable
profit.

Provided, however, Other Income shall not include the
following amounts received by a Contractor Party:

(A) amounts received from sales of Petroleum;

(B) except as otherwise provided in Article 15.2(n) and

78
@

(D)

()

@

(H)

tutulanlar istisna edilmakla, Osas fondlarin
satisindan alda edilan mablag lar;

kredit saklinda alinan mablaglar va ya
Podratc¢i Tarafa verilan pul vasaitlari;

bu Sazisin sartlari altinda meydana cixan har
hanst bir Podratgi tarafin htiquq va
Ohdaliklarinin satisindan alda olunan
mablaglar;

Vergilarin qaytarilmasindan alda_ edilan
mablaglar (yuxarida 15.2(i)(viii) bandinda
géstarilanlar istisna olmaqla) va ya Podratci
Tarafin 6z Ortaq — sirkatindan  aldigi
dividendlar;

Podratc tarafin (va ya onun Ortaq sirkatinin)
cakdiyi xarclarla bag li kompensasiya saklinda
va ya basqa sakilda alinmis mablaglar -
Podrat¢i tarafin Vergi tutulan manfaati va ya
Vergi tutulan zarari hesablamaq maqsedlari
dgiin Cixilmalar kimi baxdig1 bela xarclarin
mablaglarindan artiq mablaglar (bela halda
Podratci taraf bu cir izafi mablaglara daha
hamin magqsadlar digiin Cixilmalar kimi baxmir
va 15.2(m) bandinda géstarilan saldo miivafiq
sakilda tashih edilmalidir);

alda edilmis, Podratci Tearafin tam
sarancaminda olmayan va hamin Podratci
Tarafin sarvatini artirmayan mablag lar;

Owallar Manfaat vergisi tutulmus galirlar.

Manfeat vergisinin Umumi tashihi yuxaridaki 15.2(c)
bandina uygun olaraq SOCAR-in hamin Podratci
taraf adindan édadiyi Podratgi tarafin Taqvim ili

0

(C)

(D)

(E)

(F)

(G)

(H)

(0) amounts received from sales of Fixed Assets;

amounts received as loans, or funds contributed, to
the Contractor Party;

amounts received from sales of any of the
Contractor Party’s rights and obligations arising
under this Agreement;

amounts received as refunds of Taxes (except as
provided in Article 15.2(i)(viii) above) or as
dividends received by a Contractor Party from an
Affiliate of such Contractor Party;

amounts received in reimbursement of or
otherwise in connection with expenditures incurred
by a Contractor Party (or an Affiliate thereof) in
excess of the amounts of such expenditures that
have been treated as Deductions by the Contractor
Party for purposes of computing Taxable Profit or
Taxable Loss (in which case the amounts of any
such excess shall not thereafter be treated as
Deductions by the Contractor Party for such
purposes and corresponding adjustments shall be
made to the balance in Article 15.2(m));

amounts received which are not freely at the
disposal of and do not increase the wealth of the
Contractor Party;

income which was before subject to Profit Tax.

Profit Tax Gross Up shall be defined as an amount equal
to the total amount of a Contractor Party's Profit Tax
liability for a Calendar Year which is payable on behalf

79
tctin Manfaat vergisi Ghdaliyinin imumi mablagina
barabar mablag kimi musayyan edilir; bu cir
Manfaat vergisinin Ghdaliyi hamin Taqvim ili gin
Podratci tarafin Vergi tutulan manfasatinin Manfaat
vergisi daracasina vurmagla miusyyan = edilan
mablaga barabardir. Bu 15.2(j) bandi SOCAR-in
Podratci taraf adindan 6damali oldugu vergini
hesablamaq icin istifada olunur. dgar SOCAR bela
Manfaat vergisini Gdamirsa va bela Manfaat
vergisini SOCAR-in avazina Podratci taraf édayirsa,
Manfeat vergisinin Umumi tashihi sifira (0) barabar
olur.

Manfeat vergisinin Umumi tashihi asagidaki
diisturla miiayyan edilan hacma barabardir:

c = (b x z)/(1-z)
burada:
c = Manfaat vergisinin Umumi tashihi

b = Manfeat vergisinin Umumi tashihi daxil
edilanadak Vergi tutulan manfaat

Zz = Manfaat vergisi daracasi

Taqvim ili arzinda Podratci tarafin Vergi tutulan
manfaatinin va ya Vergi tutulan zararinin mablagini
milayyan etmak magsadlari baximindan Cixilmalara
Karbohidrogen faaliyyati ila alaqadar olaraq Podratci
tarafin c¢akdiyi praktikaya miivafiq olaraq
édanislarin tastiq edan sanadlari modvcud olan
bitin xarclar daxildir va bu mablaglara dmaliyyat
sirkatinin Azarbaycan Respublikasinda va onun
hidudlarindan kanarda cakdiyi va 9.6 bandina
asasan Podratci terafin hesabina — yazilmis

(kK)

of the Contractor Party by SOCAR pursuant to Article
15.2(c) above; such Profit Tax liability is equal to the
value of the Profit Tax Rate multiplied by Contractor
Party's Taxable Profit for such Calendar Year. This
Article 15.2(j) shall be used to calculate the tax SOCAR
should pay on behalf of the Contractor Party. If SOCAR
fails to pay such Profit Tax and the Contractor Party pays
such Profit Tax instead of SOCAR, then Profit Tax Gross
Up shall equal to zero (0).

Profit Tax Gross Up shall be determined using the
formula below:

c= (bxz)/(1-z)

where:

c = Profit Tax Gross Up;

b = Taxable Profit exclusive of Profit Tax Gross Up;
z = Profit Tax Rate.

For purposes of determining the amount of the Taxable
Profit or Taxable Loss of a Contractor Party for a
Calendar Year, Deductions shall include all costs
documentary supported and incurred by the Contractor
Party in accordance with the practice in connection with
the conduct of Hydrocarbon Activities and such amount
shall include all Deductions incurred by the Operating
Company and allocated to the Contractor Party under
Article 9.6, whether incurred in the Republic of
Azerbaijan or elsewhere, including but not limited to the

80
¢ixilmalari daxil edir (va o cimladan, lakin bunlarla
mahdudlasmadan asagidaki xarclar daxildir:

(i) Podratc: Tarafin amakdaslarina va onlarin
ailalarina manzil, yemak verilmasi, kommunal
xidmatlear géstarilmasi, ugsaqlarinin — tahsil
almalari ila bagli bitin xerclarin, habela
yasadiqlari dlkadan galmaleri va  geriya
qayitmalart dciin cakilan yol xerclarinin
édanilmasi ila birlikda bitin amakdaslara
hesablanmis ameak haqlarinin, maaslarin tam
mablag lari va digar mablag lar; va

(ii) Azarbaycan Respublikasinda dévlat sosial
sigortasina cakilan bitin xarclar, o
cuimladan, lakin bunlarla
masdudlasdirilmadan taqaiid fonduna, sosial
sigorta fonduna, tibbi sigorta fonduna
ayirmalar va amakdaslar uctin bitin digar
sosial Odanislar; va

(iii) Kontrakt sahasi ila bagl barpa, kasfiyyat va
qiymatlandirma —islarina = cakilan —_butiin
masreflar; va

(iv) Kontrakt sahasi ila bagli quyularin qazilmasi
ila bagl bitin masraflar (beynalxalq Neft-
qaz sanayesinin hamiliqla qabul edilmis
usullarina uygun olaraq adaten utilizasiya
edilan har hansi avadanliq va ya asas fond
vahidina cakilmis masrafler istisna
olunmaqla); va

(v) Satis va marketing mantaqasinadak Neft-
qgazin naqledilmasi va realizasi tctin cakilan
bittin masreflar, o ciimladan, lakin bununla
mahdudlasmadan_ boru_ kamari _ tariflari,
komisyon va broker haqlari; va

following:

(i)

(ii)

(iii)

(iv)

(vy)

the full amount of gross wages, salaries, and other
amounts charged and paid to all employees of the
Contractor Party together with all costs incurred in
connection with the provision of accommodation,
food, public utilities, children's education, and
travel to and from home country for employee and
family; and

all costs of state social insurance of the Republic of
Azerbaijan, including, but not limited to
contributions to the pension fund, social insurance
fund, employment fund and medical insurance
fund and all the other social payments for the
employees; and

all rehabilitation, exploration and appraisal costs
related to the Contract Area; and

all costs associated with drilling wells (excluding
the costs of any item of equipment or capital asset
which is usually salvaged in accordance with
practices generally accepted and recognized in the
international Petroleum industry); and

all costs of transportation of Petroleum to the Point
of Sale and of marketing, including without
limitation pipeline tariffs, commissions and
brokerages; and

81
(vi)

(vii)

(viii)

(ix)

(x)

(xi)

(xii)

cari icara ili gin icara migavilalari uzra
bitin ddanislar; va

sigorta Uzra bitin xerclar; va

iscilarin pesa hazirligina  cakilean bitin
xerclar; va

Kontrakt sahasi ila bagli har bir Podratc
tarafin ofislarinin va ya tasarrifat faaliyyati
gostardiyi digar yerlarin faaliyyati ila bagli
cekilan bitin xarclar, o ciimladan idara
xarclari, tadgiqatlara va elmi arasdirmalara
cakilan xarclar va Umumi inzibati xarclar; va

sas fondlar olmayan har hansi avadanliq va
ya amlak vahidina cakilan xarclar; va

Karbohidrogen Faaliyyatinin hayata kecirilmasi
naticasinda amala galmis har hansi borca va
bu borclarin har hans takrar
maliyyalasdirilmasina géra ddanilan faizlarin,
haglarin va alavalarin bitin mablaglari; bu
sartla ki, asagidakilar istisna edilsin: (1) Ortaq
sirkatin borcu olduqda bu ctr veziyyatlarda
mistaqil taraflarin razilasdira bilacaklari faiz
daracasindan artiq faizlar va (2) borcun
gaytarilmasinin gecikdirilmasi uziindan
6danilmali olan faizlar ; va

Podrat¢! tarafin Azarbaycan Respublikasinin
hiidudlarindan kanarda_ yerlasan Ortaq
sirkatlari tarafindan va ya ONS va onun Ortaq
sirkatlari tarafindan taqdim edilan (Miihasibat
ucotunun aparilmasi qaydasinin 2.14 bandina
miivafiq) va onlarin Karbohidrogen
faaliyyatina dolayisi ila fayda veran tmumi

(vi)

(vii)

(viii)

(ix)

(xi)

(xii)

all payments made under a lease agreement for the
current year of the lease; and

all insurance costs; and

all personnel training costs; and

all costs connected with the activities of the offices
or other places of business of each Contractor
Party including management, research and
development, and general administration expenses
related to the Contract Area; and

the cost of any item of equipment or asset which is
not a Fixed Asset; and

all amounts of interest, fees and charges paid in
respect of any debt incurred in carrying out the
Hydrocarbon Activities and any refinancing of
such debts, excluding (1) in the case of Affiliate
debt, interest in excess of a rate which would have
been agreed upon between independent parties in
similar circumstances, and (2) additional interest
which becomes payable because the debt is repaid
after its due date for repayment; and

an allocable portion covering costs of general
administrative support provided by a Contractor
Party's Affiliates operating outside of the Republic
of Azerbaijan or by SOA and its Affiliates (in
accordance with paragraph 2.14 of the Accounting
Procedure) which results in an indirect benefit to
Hydrocarbon Activities. Such support will include

82
inzibati dastakizra xarclarinin odanilmasi
Ucgiin ayrilan hissa. Bela dastak faaliyyatina
inzibati, hiquqi, maliyya, vergi va kadrlarla is,
ekspert biliklarinin taqdim edilmasi uzra
xidmatlari, habela konkret layihalara aid
edilmasi mimkiin olmayan digar geyri-texniki
funksiyalar! yerina yetiran isgi heyatinin
xidmatlari va alaqadar ofis xarclari daxildir.Bu
Sazisa géra Taqvim ilinda hamin xarclarin har
bir Podratci taraf uc¢iin ayrilan  hissasi
asagidaki diisturla miiayyan edilan hacma
barabardir:

a=(b/c)d
Burada:

a = Taqvim ilinda Podratgi Taraf tigiin ayrilan
hissa;

b = Tagqvim ilinin axiri igiin Podratg! Tarafin

istirak payinin faizi;

c = Taqvim ilinin§ axiri dc¢iin Podratgi
Taroaflarin istirak paylari faizlarinin cami;

d = Taqvim ilinda Podratg Taraflarin alava
Umumi va inzibati xarclarinin cami;

Taqvim ilinda Podratg! Taraflarin alava Gmumi
va inzibati xarclarinin cami asagidaki disturla
miuayyan edilan mablaga barabardir:

d =wt+x+y+z

the services and related office costs of personnel
performing administrative, legal, treasury, tax and
employee relations services, provision of expertise
and other non-technical functions which cannot be
specifically attributed to particular projects. The
allocable portion of such costs with respect to this
Agreement for each Contractor Party for the
Calendar Year shall be equal to the amount
determined using the following formula:

a=(b/c)d
where:

a = the allocable portion for a Contractor Party
for the Calendar Year;

b = the percentage Participating Interest of that
Contractor Party at the end of the Calendar
Year;

c = the sum of the percentage Participating
Interests of the Contractor Parties at the end
of the Calendar Year; and

d = the sum of the general and administrative
overhead of the Contractor Parties for the
Calendar Year.

The sum of the general and administrative
overhead of the Contractor Parties for the Calendar
Year shall be the amount determined using the
following formula:

d = wtxtytz

83
(xiii)

(xiv)

(xv)

Burada:

d = Taqvim ilinda Podratci taraflarin alava
Umumi va inzibati xarclarinin cami;

w = Taqvim ilinda Podratci taraflarin Osasli
masreaflari on bes milyon (15.000.000)
Dollar qadar olsa, mablagin tig (3) faizi;

x = Taqvim ilinda Podratgi taraflarin dsasli
masreaflari on bes milyon (15.000.000)
Dollardan otuz milyon (30.000.000)
Dollara qadar olsa, mablagin iki (2)
faizi;

y = Taqvim ilinda Podratci taraflarin Osasli
masreaflari otuz milyon (30.000.000)
Dollardan cox olsa mablagin bir (1)
faizi;

Zz = Taqvim  ilinda Podratgi — taraflarin
Omeliyyat masraflari mablaginin bir
yarim (1,5) faizi;

Lagvetma islari fonduna bitiin 6damalar;

talaf edilmasi va ya zerar vurulmasi
naticasinda material va ya amlak_ itkilari;
Taqvim ili arzinda lagv edilan va ya imtina
olunan amlak, tmidsiz borclar va itkilara gora
Uciinci’ taraflara kompensasiya hesabina
édanislar;

digar itkilar, ° cumladan valyuta
mibadilasindan dayan_ itkilar va = ya

(xiii)

(xiv)

(xv)

where:

d = the sum of the general and administrative
overhead of the Contractor Parties for the
Calendar Year;

w = three (3) percent of the sum of the
Contractor Parties' Capital Costs for the
Calendar Year, if any, up to fifteen million
(15,000,000) Dollars;

x = two (2) percent of the sum of the Contractor
Parties' Capital Costs for the Calendar Year
from fifteen million (15,000,000) Dollars to
thirty (30,000,000) million Dollars, if any;

y = one (1) percent of the sum of the Contractor
Parties' Capital Costs for the Calendar Year
in excess of thirty million (30,000,000)
Dollars, if any; and

Z = one point five (1.5) percent of the sum of the
Contractor Parties' Operating Costs for the
Calendar Year; and

all payments into the Abandonment Fund; and

losses of materials or assets resulting from
destruction or damage, assets which are renounced
or abandoned during the Calendar Year, bad debts
and payments made to Third Parties as
compensation for damage; and

any other losses, including realised exchange
losses, or charges directly related to Hydrocarbon

84
0)

(xvi)

Karbohidrogen faaliyyati ila bilavasita bagli
olan riisumlar;

Karbohidrogen faaliyyatini hayata kecirarkan
Podratci tarafin cakdiyi bitin digar masreaflar;

(xvii) Karbohidrogen faaliyyati ila alaqadar olaraq

(xviii) Podratgi tarafin

(xix)

i)

torpaq sahalarinin alinmasi va ya onlardan
istifada edilmasi tigiin cakilan bitin alaqadar
tesadifi xarclar;

Istirak pay! faizindan irali
galan ohdaliklar va onlarla bagli masraflardan
basqa Podratci tarafin uzerina qoyulan va
yalniz bu Podratci tearefin mihasibat
kitablarina va hesablarina salinan_ bitin
Ohdaliklar va onlarla bagli xarclar (va bu
zaman bela maliyya ohdaliklarinin va onunla
bagli masraflarin aid oldugu Istirak payina
sahib olan Podratc: taraf eyni mablaga
Cixilmalari daxil etmak hiiququna malik
deyil);

amortizasiya ayirmalar! bu 15.2(I) bandinda
goéstarilan asagidaki sulla hesablanir:

Amortizasiya ayirmalari
hesablanir:

asagidaki qaydada

(aa) Asa§idaki (bb) va
(cc) bandlarinda qaliq  dayearinin
ahata edilan iyirmi bes (25)
9sas fondlar faizi

Taqvim ili icin

(bb) inzibati binalar,
anbarlar va bu cir

Taqvim ili icin ilkin
dayarin iki tam onda

(xvi)

Activities; and

all other expenditures which the Contractor Party
incurs in carrying out Hydrocarbon Activities; and

(xvii) all incidental costs incurred for the acquisition or

occupation of land in connection with

Hydrocarbon Activities; and

(xviii)all liabilities and related costs charged to the

(xix)

Contractor Party which are in excess of such
Contractor Party's Participating Interest share of
such liabilities and related costs and which shall
only be entered in the books and accounts of such
Contractor Party (provided that in such case, a
Contractor Party holding the Participating Interest
associated with such financial liabilities and
related costs shall not be entitled to include
Deductions into the same amount);

amortization calculated as hereinafter provided in
Article 15.2(1).

Amortisation Deductions shall be calculated as
follows:

(aa) Fixed Assets which
are not described in
(bb) or (cc) below

twenty (25) percent
per Calendar Year
balance basis

(bb) Office buildings, two point five (2.5)
warehouses and similar percent per Calendar

85
(ii)

qurgular ("Binalar") bes (2,5) faizi

Osas fondlara masraflar uzra amortizasiya
mablagi Azarbaycanda alinan mallara dlava
dayar vergisi (ODV) istisna olmaqla, oOsas
fondlarin qiymatina géra hesablanir. 15.2(k)
bandina asasan Cixilma kimi baxilan har hans
mablag 15.2(1) bandina asasan amortizasiya
edilmir.

15.2(I)(i)(aa) bandinda tasvir edilan Osas
fondlar lzra Taqvim ili arzinda cakilan bitin
masraflar iyulun birinda (1-da) ¢akilan
masreflar sayilir ki, bunun da naticasinda
xarclarin alli (50%) faizi avvalki Taqvim ilindan
kecirilan amortizasiya olunmamis mablaglarin
saldosuna alava edilir. Sonra dsas fondlarin
satisindan alda olunan har hansi mablaglar
hamin saldodan cixilir ki, bu da tashih edilmis
saldo amala gatirir (“Tashih edilmis saldo") va
o, sonradan asagidaki qaydada amortizasiya
edilir:

Owalki Taqvim ilindan
kecirilmis saldo x

Ustagal Taqvim ili arzinda
Osas fondalar tzra cakilan
Masreflarin alli (50) faizi x

€ixilsin Taqvim ili arzinda

Osas fondlarin satisindan

alinan faktiki varidatin tam

mablagi (x)

Tashih edilmis saldo x

(ii)

constructions Year straight line
("Buildings") basis

The amount of amortisation for expenditure on a
Fixed Asset shall be computed on the cost of the
Fixed Asset exclusive of VAT on goods purchased
in Republic of Azerbaijan. Any item which is
treated as Deduction under Article 15.2 (k) shall
not be amortised under Article 15.2(1).

All expenditures on Fixed Assets described in
Article 15.2 (1)(i)(aa) incurred during the Calendar
Year shall be deemed to have been incurred on
first (1st) July with the result that fifty (50) percent
of the expenditure shall be added to the balance of
the unamortised amounts brought forward from the
preceding Calendar Year. The balance shall then
be reduced by any amounts received from the
disposal of Fixed Assets to give an adjusted
balance ("Adjusted Balance") which will then be
amortised as follows:

Balance brought forward from
preceding Calendar Year x

Add fifty (50) percent of the
expenditure incurred on Fixed
Assets during Calendar Year x

Less the full amount of the

actual proceeds from sales of
Fixed Assets during Calendar Year (x)

Adjusted Balance x

86
(iii)

(iv)

Cixilsin amortizasiya ¢ixilmalari:
Tashih edilmis saldonun iyirmi
bes (25) faizi (x)

Ustagal Taqvim ili arzinda

dsas fondlar tzra cakilan
masraflardan cixilmis alli

(50) faiz saldo x

Sonraki Taqvim ilina
kecirilan saldo x

Oger Azarbaycan Respublikasinda olan, bu
Sazisin maqsadlari icgiin Karbohidrogen
faaliyyatinda istifada olunan Osas fondlar har
hansit Tagvim  ilinda xaric edilarsa (0
cimladan, lakin bununla mahdudlasmadan,
Sazisin 17-ci Maddasina miivafig olaraq
6turtilarsa), onda:

(aa) agar Tashih Edilmis Saldo istagal
“Taqvim ili arzinda osas fondlar uzra
cakilan masraflardan c¢ixilmis alli (50)
faiz saldo” miusbatdirsa, onun tam
mablagina bu Taqvim ilinda Cixilma
kimi baxilir; yaxud

(bb) agar Tashih edilmis saldo istagal
“Taqvim ili arzinda osas fondlar uzra
cakilan masraflardan c¢ixilmis alli (50)
faiz saldo“ manfidirsa, onun tam
mablagina bu Taqvim ilinda Digar
galirlar kimi baxilir.

Taqvim ili arzinda Binanin satilmasi, xaric va
ya tark edilmasi (“xaric edilma”) naticasinda
Podratc¢ tarafin razilasdigi manfaatinin va ya
zararlarinin cami Digar gaelirlar va ya

(iii)

(iv)

Less amortisation:
twenty five (25) percent
of the Adjusted Balance (x)

Add excluded fifty (50) percent
balance of expenditure incurred

on Fixed Assets during the

Calendar Year x

Balance to carry forward to
following Calendar Year x

If in any Calendar Year, all Fixed Assets in the
Republic of Azerbaijan used in Hydrocarbon
Activities for the purposes of this Agreement are
disposed of (including but not limited to a transfer
pursuant to Article 17) then:

(aa) if the Adjusted Balance plus the "excluded
fifty (50) percent balance of expenditure
incurred on Fixed Assets during the
Calendar Year" is positive, the full amount
shall be treated as a Deduction in that
Calendar Year, or

(bb) if the Adjusted Balance plus the
"excluded fifty (50) percent balance of
the expenditure incurred on Fixed Assets
during the Calendar Year" is negative,
the full amount shall be treated as Other
Income in that Calendar Year.

There shall be treated as Other Income or
Deductions the amount of gains or losses
recognized by a Contractor Party during the
Calendar Year from the sale, disposition or

87
Cixilmalar hesab edilir va asagidaki qaydada
hesablanir:

Binalarin 6zganinkilasdirilmasindan
galan varidat (agar belasi varsa) x

Cixilsin binanin Tashih
edilmis dayari (x)

Binalarin xaric edilmasindan
manfaat/( zarar) x

Binanin Tashih edilmis dayari asagidaki
qaydada hesablanir:

Binanin ilkin dayari x

Ustagal asasli takmillasdirmalarin
dayari x

Cixilsin yigilmis amortizasiya
Gixilmalari (x)

Binanin Tashih edilmis dayari x

Podratci tarafin Vergi tutulan manfasatini va ya Vergi
qoyulan tutulan hesablamaq magqsedleri icin
hamin Podratg¢i tarafin Karbohidrogen faaliyyati ila
alaqedar olaraq cakdiyi bitin measreaflar (o
cimladan, lakin bunlarla mahdudlasdirilmadan
Azarbaycan Respublikasinda va ya digar yerlarda
texniki isla bagli cakilan miistaqim, yaxud dolayi
masraflar, habela Podratci tarafin Azarbaycan
Respublikasindaki niimayandalik ofislarinin
masreaflari) hamin tarixedak cakilan masraflar hesab
edilir. Yuxarida deyilaniara baxmayaraq bu Sazis
barasinda danisiqlara va tibbi, madani va
xeyriyyacilik faaliyyetina cakilan mustaqim va ya

(m)

abandonment ("Disposition") of a Building
computed as follows:

Proceeds (if any) from Building

Disposition x
Less: Adjusted Basis of Building (x)
Gain/(Loss) on Building Disposition x

The Adjusted Basis of such Building shall be
calculated as follows:

Original Cost of the Building x

Add cost of capitalised improvements x

Less accumulated amortization
Deductions (x)

Adjusted Basis of Buildings x

For purposes of computing a Contractor Party's Taxable
Profit or Taxable Loss, all costs incurred by the
Contractor Party in connection with Hydrocarbon
Activities (including but not limited to costs incurred
directly or indirectly in connection with technical work in
the Republic of Azerbaijan or elsewhere and costs
incurred by representative offices in the Republic of
Azerbaijan of the Contractor Party) shall be deemed to
have been incurred on such date. Notwithstanding the
foregoing, direct or indirect costs of conducting the
negotiation of this Agreement and in supporting medical,
cultural or charitable activities shall not be included in
computing the Contractor Party's Taxable Profit or

88
dolay! masraflar hamin Podratgi tarafin Vergi
tutulan manfaati va ya Vergi tutulan = zarari
hesablanarkan nazarea alinmir.

Podratci Taraf 6ziina maxsus har hansi dsas fondu
bu ctr Osas fondun qaliq dayarindan  asili
olmayaraq bazar qiymatlari ila satmaq va ya
basqasina vermak hiiququna malikdir.

Har hansi Podratgi taraf oztiniin Sazisda Istirak
payint tamamila va ya qisman basqasina verdiyi
halda onun miivakkili Istirak pay! verilan Taqvim ili
uctin Podrat¢ tarafin Vergi tutulan zararinin agar
belasi varsa, hamin zararin hamisini, va ya Istirak
pay! qisman verildikda, Vergi tutulann zararinin
proporsional hissasini hamin Taqvim ili uciin
Cixilmalar kimi giymatlandirilmali oldugunu istirak
payini veran Podrat¢! tarafin segmak ixtiyari var.

15.3 Manfaat Vergisi ucotu va Vergi Bayannamelari

(a)

har Podratc taraf:

(i) Vergilarin ucotu) jurnalint va
hamcinin Vergi qoyulan
hesablanmasini ancaq Dollarla aparir.

qeydlari,
zererin

(ii) Satislardan daxil olan galirlari, Digar galirlari
va Cixilmalari Quvvayaminma _ tarixindan
Azarbaycan Respublikasinda tatbiq edilan
kassa madaxillari va maxariclari metodu ila
aks etdirir.

(iii), ~maliyya hesabatlarin’ va Manfaat vergisi
haqqinda bayannamelari ancaq Dollarla tartib
edir va vergi balansindan va manfaat va zerar
haqqinda hesabatdan ibarat Taqvim ili uciin
mihasibat komplektini, habela Karbohidrogen

(n)

(0)

Taxable Loss.

A Contractor Party has the right to sell or transfer any
Fixed Assets which it owns at market prices without
regard to book value of the Fixed Assets.

Should any Contractor Party assign all or any part of its
Participating Interest in the Agreement, the assigning
Contractor Party shall have the option to elect to have the
assignee treated as Deductions for the Calendar Year in
which the assignment occurs all, or a proportional part if
only part is assigned, of the Taxable Loss, if any, of the
assignor Contractor Party for such Calendar Year.

15.3. Profit Tax Accounting and Returns

(a)

Each Contractor Party shall:

(i) maintain its tax books and records, and compute its
Taxable Loss, exclusively in Dollars.

(ii) recognize items of Sales Income, Other Income
and Deductions in accordance with the cash
receipts and disbursements basis applicable in the
Republic of Azerbaijan as of the Effective Date.

(iii) draw up its financial statements and Profit Tax
returns in Dollars and submit one set of accounts
for the Calendar Year consisting of a tax balance
sheet and profit and loss account, together with
one Profit Tax computation for the Calendar Year

89
(iv)

(v)

(vi)

faaliyyatini aks etdiran Manfast vergisi
mablaginin hesablanmasi uzra  hesabati
taqdim edir.

Uyhar Taqvim ili ucin 6z ~~ maliyya
hesabatlarinin va Manfaat Vergisi haqqinda
bayannamelarinin Podratci tarafin tayin etdiyi
va Azarbaycan Respublikasinin _ taftislar
aparmaqdan otra miivafiq icazalari
(lisenziyalar) olan auditor tarafindan taftis
olunmasini tamin edir.

har Taqvim ili igiin vergi maliyya hesabatlarini
va Manfaat vergisi haqqinda bayannamelari
auditorun miivafiq arayisi ila birlikda sonraki
Taqvim ilinin on bes (15) mart tarixindan gec
olmayaraq Vergi orqanina taqdim  edir.
Manfasat —_vergisi bayannamasinin ilkin
bayannama taqdim edildiyi halda, Podratci,
cari ilin 30 iyun tarixinadak Manfast vergisi
uizra yekun bayannama teqdim etmak
hiiququna malikdir.

Podrat¢! tarafin 6z milahizasina gora, Vergi
tutulan manfaat alda edacayi birinci Taqvim
ilindan baslayaraq har Taqvim riibii uciin
Vergi qoyulan manfaatin qabaqcadan
hesablanmis mablagina asasan hamin Taqvim
ribiniin, elaca da hamin Taqvim ilinda avwalki
Taqvim riiblarinin qabaqcadan hesablanmis
Manfaat vergisini 6damak U¢iin masuliyyat
dasiyir. Qabaqcadan hesablanmis Manfaat
vergisi 15.2(c) yaxud 15.2(d)(iii) bandina
uygun olmaqla, Dévlat Bidcasina miivafiq
Taqvim ribui qurtarandan sonra iyirmi bes
(25) giindan gec olmayaraq édanilir. Odancla
birlikda razilasdirilmis forma uzra hazirlanmis
hesablamalar Vergi orqanina taqdim edilir.

(iv)

(vy)

(vi)

reflecting its Hydrocarbon Activities.

have its tax financial statements and Profit Tax
return for each Calendar Year audited by an
auditor appointed by the Contractor Party and who
has relevant permits (licenses) to carry out such
audits in the Republic of Azerbaijan.

submit tax financial statements and Profit Tax
returns for each Calendar Year together with an
appropriate opinion from the auditor to the Tax
Authority no later than the fifteenth ( 15th) March
of the following Calendar Year. In the case of
preliminary Profit Tax return filing, Contractor
shall have the right to file the final Profit Tax
return until June 30" of the current year.

beginning in the first Calendar Year in which it
estimates it will earn a Taxable Profit, be liable
based upon its estimate of its Taxable Profit for
estimated Profit Tax for such Calendar Quarter, as
well as for estimated Profit Tax for previous
Calendar Quarters in that Calendar Year.
Estimated Profit Tax shall be paid in accordance
with Article 15.2(c) or Article 15.2(d)(iii) to the
State Budget not later than within twenty five (25)
days following the end of the relevant Calendar
Quarter. Along with the payment, computations
prepared in accordance with the agreed form shall
be submitted to the Tax Authority. In calculating
the estimated Profit Tax for a Calendar Quarter,
each Contractor Party may utilize the Annual

90
(d)

Taqvim riba tciin qabaqcadan qoyulan
Manfaat vergisi hesablanarkan har Podratci
taraf illik is proqramindan va sexsi rayinca,
har hansi digar informasiyadan istifada eda
bilar.

Taqvim ili cin Manfaat vergisina dair qati
bayannama taeqdim edilandan sonra hamin Taqvim
ili arzinda Taqvim riblari hesabina dédanilan
qabaqcadan hesablanmis Manfaat vergilari
mablag lari Manfaat vergisina dair gati
bayannamada hesablandigi kimi qati Manfast
vergisi mablagina daxil edilir. Artiq 6danmis har
hans! mablagi Dévlat biidcasi Podratci tarafe o,
Manfaat vergisina dair qati bayannamani taqdim
edandan sonra qirx bes (45) giin middatinda
qaytarir (ya da, Podratci tarafin secimi ila hamin
Taqvim riibii va ya névbati riibii (Taqvim Riblari)
ucin Manfast vergisinin har bir qabaqcadan
édanmis mablagin avazini veracak). dskik 6danmis
har hans! mablag 15.2(c) va ya 15.2(d)(iii) bandina
uygun suratda Manfeat vergisinin qati bayannamasi
taqdim edilandan sonra on (10) giin middatinda
SOCAR tarafindan Dovlat biidcasina édanilir. Butiin
hallarda Taqvim ili uciin Manfaat vergisinin qati
mablagi Manfaat vergisina dair bayannamada
hesablandig1 mablagda, sonraki Taqvim ilinin iyirmi
bes (25) martindan gec olmayaraq édanilir.

ilkin va qati hesablanmis Manfaat Vergisi (habela
artiq Odanilmis mablagin qaytarilmasi) wuzra,
hamcinin ona har hansi faizlar, carima sanksiyalari
uzra bitin 6danislar asagidaki 15.3(d) bandinda
gostarildiyi kimi, Dollarla hayata kecirilir.

(i)  Taqvim ili gin Manfaat vergisina dair
bayannama teqdim edilmasi va Manfaat
vergisinin mivafiq sakilda 6danilmasi hamin

(b)

(d)

Work Program along with any other information,
which it deems appropriate.

Upon filing the final Profit Tax return for a Calendar
Year, estimated Profit Tax paid with respect to the
Calendar Quarters during such Calendar Year shall be
credited against the final Profit Tax as calculated on the
final Profit Tax return. Any overpayment shall be
refunded by the State Budget within forty-five (45) days
following the date the Contractor Party's final Profit Tax
return is submitted (or, upon election of the Contractor
Party, shall be offset against any advance payment
amounts of the Profit Tax for such Calendar Quarter or
for the following one (Calendar Quarters)). Any
underpayment shall be paid by SOCAR to the State
Budget in accordance with Article 15.2(c) or Article
15.2(d)(iii) within ten (10) days following the date such
final Profit Tax return is submitted. In any event, the
final Profit Tax for a Calendar Year as calculated in the
Profit Tax return shall be payable no later than twenty-
fifth (25th) March of the following Calendar Year.

All estimated and final payments (and refunds of
overpayments) of Profit Tax and any interest and penalty
sanctions thereon as described in Article 15.3(d) below
shall be made in Dollars.

(i) The filing of the Profit Tax returns and payment of
Profit Tax thereunder for a Calendar Year shall be
deemed to be a final and conclusive settlement of

91
(ii)

(iii)

Taqvim ili tciin Manfaat vergisi haqqinda
bayannamanin verildiyi tarixdan altmis (60) ay
kegandan sonra hamin Taqvim ili uciin

Manfaat vergisina dair bitin Shdaliklarin tam
va qati nizama salinmasi hesab edilir.

Vergi organi har bir Podratci tarafin har
Taqvim ili tciin Manfast vergisina dair
bayannamelarini yoxlamaq salahiyyatina
malikdir. Yoxlama qurtarandan sonra Vergi
organi taklif olunan har hans diizalisi
Podratc! teref ila muzakira edir va lazim
galarsa, Manfast vergisi carcivasinda alava
édanilasi mablag haqqinda bildiris maktubu
va ya artiq d6danilmis mablaglarin qaytarilmasi
haqqinda bildiris maktubu verir. Manfaat
vergisinin razilasdirilmis qaydada her hansi
artiq va ya askik 6danilan mablaglari Podratci
teraf mivafiq bildiris matkbunu alandan
sonra, vaziyyatdan asili olaraq, 15.2(c) va ya
15.2(d)(iii) bandina uygun olaraq ddanilir.
Oger Podratc taraf va Vergi orqani Manfaat
vergisinin askik va ya_ artiq ddanilmis
mablagini, yaxud bununla bagli har hansi
mablaglari razilasdira bilmasalar, hamin
masalanin tanzimlanmasi 26.3 bandina uygun
olaraq arbitraj qaydasi ila hayata kecirilir.

Podratc: tarafin Taqvim ili uc¢in  gqati
bayannamasinda géstarilan Manfaat vergisinin
askik va ya artiq Odanilmasi tam muiayyan
olunandan sonra, vaziyyatden asili olaraq,
15.2(c) bandina uygun olaraq SOCAR va ya
15.2(d)(iii) bandina uygun olaraq Podratci
teraf askik va ya artiq ddanilmis mablaga
g6ra, ddanisdan bir giin awal Ustiinlik taskil
edan LIBOR daracasi ustagal dérd (4) faiz
hesabi ila Dévlat biidcasina faizlar ddayir.

(ii)

(iii)

all Profit Tax liabilities for that Calendar Year
upon the date sixty (60) months from the date the
Profit Tax return for such Calendar Year was filed.

The Tax Authority shall have the authority to
conduct an audit of each Contractor Party's Profit
Tax return for each Calendar Year. Upon
completing such audit, the Tax Authority shall
discuss any proposed adjustments with the
Contractor Party and, where appropriate, issue a
notice of additional Profit Tax due or a notice of
refund. Any agreed underpayments or
overpayments of Profit Tax shall be paid following
receipt by the Contractor Party of the appropriate
notice in accordance with Article 15.2(c) or, as the
case may be, Article 15.2(d)(iii). If the Contractor
Party and the Tax Authority are unable to agree
upon the amount of Profit Tax underpaid or
overpaid, the issue shall be submitted to arbitration
applying the principles contained in Article 26.3.

Upon a final determination that there has been
either an underpayment or overpayment of Profit
Tax on the Contractor Party's final Profit Tax
return for a Calendar Year, SOCAR as provided in
Article 15.2(c) or the Contractor Party as provided
in Article 15.2(d)(iii) shall pay to the State Budget
interest on the amount of the underpayment or
overpayment at the rate of LIBOR prevailing on
the day before payment plus four (4) percent. Such
interest shall be computed from twenty-fifth (25th)

92
(iv)

Hamin faizlar Manfaat vergisina dair qati
bayannamanin taqdim olundugu Taqvim ilinin
iyirmi bes (25) mart tarixindan baslayaraq
Manfast vergisinin ddanildiyi va ya
qaytarildigi tarixadak hesablanir.

Yuxaridaki 15.3(d)(iii) bandina uygun olaraq
édanilan faizlardan alava olaraq Podratci
tarafa Vergilara aid yalniz asagida gostarilan
carima sanksiyalari tatbiq edila bilar:

(aa) agar Podratg: taraf Manfaat vergisina
dair bayannamani 15.3 bandinda
milayyan olunmus son miiddata taqdim
etmirsa va ya gec taqdim edirss, onda
Podratc: tarafa 100 (yuz) Dollar
hacminds carima tatbiq edilir;

(bb) agar Taqvim ili Ucn Podratc: tarafin va
ya Omaliyyat sirkatinin Manfaat vergisina
va digar Vergilarind dair  qati
bayannamada aks etdirilan ddonilmali
Manfaat vergisinin va digar Vergilarin
mablagi Saxtakarliq noticasinds az
gostorilmisdirsa, bela azaldilmis
mablogin iki yiz (200) faizi hacminda
corimo tatbiq edilir;

(cc) Vergilar miiayyan edilmis middatda
6danilmadikda, O6dama middatindan
sonraki har bir 6tmiis giin Ugiin Podratci
tarafden, Omaliyyat sirkatindan va ya
Subpodratgidan ddanilmamis Vergi
mablaginin LIBOR daracasi istagal dérd
(4) faiz hesabi ila faiz tutulur. Bu faiz
sayyar vergi yoxlamasi naticasinda askar

(iv)

March in the Calendar Year the final Profit Tax
return was filed until the date the Profit Tax is paid
or refunded.

In addition to interest payable as computed under
15.3(d)(iii) above, a Contractor Party shall be
subject to only the following penalty sanctions
with respect of Taxes:

(aa) if a Contractor Party fails to file a final
Profit Tax return on dates defined in Article
15.3 of this Agreement or delays filing
thereof, it shall be liable for a nominal
penalty in amount ofone hundred (100)
Dollars;

(bb) if the amount of Profit Tax and other Taxes
due as shown on the final Profit Tax and
other returns of the Contractor Party or
Operating Company for a Calendar Year
was understated due to Fraud, it shall be
liable for a penalty of two hundred (200)
percent of the amount of the understatement;

(cc) if Taxes are not paid in the established time,
interest shall be payable by a Contractor
Party, the Operating Company or a Sub-
contractor at a rate of LIBOR plus four (4)
percent for each day of the delay. Such
interest shall apply to overdue Tax amounts
found as a result of field tax audit from the
day such Tax amounts are calculated;

93
edilmis vaxtinda 6danilmamis Vergi
mablaglarina hamin Vergi mablaglarinin
hesablandig! giindan tatbig edilir;

(dd) Bu Sazisin —15.3(iv)(bb) ~—_ bandinin
sartlarini mahdudlasdirmadan,
Subpodratgi tarafindan bu Sazisin 15.4
va 15.6 bandlarinda muayyan olunmus
Vergi hesabatda gostarilmali olan
mablagina nisbatan  azaldilmisdirsa,
habela Dévlat biidcasina catasi Vergi
mablagi hesabat taqdim etmamakla
yayindirilmisdirsa, azaldilmis va ya
yayindirilmis Vergi mablaginin alli (50)
faizi miqdarinda maliyya sanksiyasi
tatbiq edilir;

(ee) Podratg taraf, Omaliyyat sirkati va Xarici
subpodratci onlara tatbiq  edilmis
maliyya sanksiyas! va carimalarla bagli
sikayat eda bilar. Lazim galdikda yalniz
Podratci taraf ila bagli har hans! masala
Sazisin 26.3bandina miivafiq olaraq
arbitraj yolu ila hall edila bilar.

Har bir Podratci taraf 6z maliyya hesabatlarini va
Manfaat vergisi haqqinda bayannamalarini Vergi
organina taqdim  edir. Manfaat  vergisinin
qabaqcadan hesablanmis va gati 6danis mablaglari
Dévlat bidcasina har Podratci tarafin adindan va
avazinda SOCAR tarafindan ddanilir.

Vergi organi 6danisin hayata kecirilmasindan sonra
on (10) giin miiddatinda har bir Podratc: tarafa
Manfaat vergisinin qabaqcadan hesablanmis va ya
gati mablaginin ddanildiyini tasdiq edan rasmi vergi
qabzlari taqdim edir. Bu vergi qabzlarinda odanisin
tarixi, mablagi, hansi valyuta ila ddanildiyi va

(e)

)

(dd) if a Sub-contractor deliberately reduces the
amount of Tax relative to the amount to be
stated in the Tax return as provided in
Articles 15.4 and 15.6 and if the Tax amount
payable into the State Budget is evaded by
failing to compile a Tax return, a financial
sanction in the amount of fifty (50) percent
of the reduced or evaded Tax shall be
applied without limiting the conditions of
Article 15.3(d)(iv)(bb) of this Agreement;

(ee) a Contractor Party, the Operating Company
and a Foreign Sub-contractor shall be
entitled to raise objection to the application
of penalties. If necessary any dispute
relating to the Contractor Party only shall be
settled by arbitration in accordance with the
principles of Article 23.3.

Each Contractor Party shall submit its financial
statements and Profit Tax returns to the Tax Authority.
Estimated and final Profit Tax payments shall be made to
the State Budget by SOCAR, for and on behalf of each
Contractor Party.

The Tax Authority will issue to each Contractor Party
official tax receipts evidencing the payment of estimated
or final Profit Tax within ten (10) days of any such
payment. Such tax receipts shall state the date and
amount of such payment, the currency in which such
payment was made and any other particulars customary

94
(9)

(a)

Azarbaycan Respublikasinda meaxsus olan digar
xtisusiyyatlar géstarilir.

Miiayyan edilmis Vergi mablagindan artiq ddanilmis
va ya diizgiin tutulmamis Vergi mablagi vergi
édayicisinin muraciatina asasan 45 gin middatinda
geri qaytarilmalidir va ya galacak ddanislarin
hesabina aid edila_ bilar. Vergi Odayicisinin
arizasinin verildiyi tarixdan hamin mablaglar geri
qaytarilanadak gecikdirilan har bir giin gin vergi
6dayicisina mivafiq mablaglarin LIBOR daracasi
Ustagal dérd (4) faizi mablag inda faiz édanilir.

15.4 Xarici Subpodrateilara Vergi qoyulmasi

Xarici subpodratc: asagidaki qaydalara uygun
olaraq vergiya calb olunur:

(i) Xarici subpodratc¢! Azarbaycan
Respublikasinda mivafiq qaydada_ vergi
ucotuna alinmadiqda, (Vergi
OdayicisininEynilasdirma Nomrasi

alinmadiqda),bela —Xarici subpodratcilara
Karbohidrogen faaliyyati ila alaqadar olaraq
Azorbaycan Respublikasinda goérdiklari is va
xidmatlara gora ddanislari hayata keciran har
hansi sexs hamin ddoanislordan on (10) faiz
doracasi ila Vergi tutur va 6danma tarixindan
sonra otuz (30) giin middatinda hamin
Vergini Dovlat bidcasina kecirir;

(g)

in the Republic of Azerbaijan for such receipts.

The amounts paid in excess of the calculated Tax or the
amounts of Tax that have not been withheld correctly
shall be refunded within forty-five (45) days from the
taxpayer’s application or credited against future
payments. The taxpayer shall be paid interest at a rate of
LIBOR plus four (4) percent for each day of the delay
calculated from the date of the taxpayer’s application
until the complete reimbursement of the amounts.

15.4 Taxation of Foreign Sub-contractors

(a)

A Foreign Sub-contractor shall be taxed as follows:

(i) If the Foreign Sub-contractor is not registered for tax
purposes in the Republic of Azerbaijan (did not
obtain the Tax Identification Number), then every
person making a payment to such Foreign Sub-
contractor for the work and services performed in the
Republic of Azerbaijan in connection with the
Hydrocarbon Activities shall withhold Tax at a rate of
ten (10) percent from such payments and shall pay
such withheld Taxes to the State Budget within thirty
(30) days from the date of payment to such Foreign
Sub-contractor;

95
(ii) Azarbaycan Respublikasinda  karbohidrogen

ii

faaliyyatini hayata keciran va miivafiq qaydada
vergi ucotuna alinmis (Vergi Odayicisinin
Eynilasdirma Nomrasi almis) Xarici subpodratci
har Taqvim ili ucuin Azarbaycan
Respublikasinda alda edilmis butin galir
(karbohidrogen faaliyyati ila bagli alda edilan

galir daxil olmaqla, lakin bununla
mahdudlasmadan) va hamin galirin alda
edilmasi ila bagli cakilmis xerclar

gostarilmakla qiivvada olan Azarbaycan
Respublikasinin Vergi Macallasina va digar
qanunvericiliya uygun — olaraq Manfaat
vergisina dair bayannama taqdimetmak va
Dovlat biidcasina Manfaat vergisini va digar
vergilari 6damak icin masuliyyat dasiyir;

Har bir bela Xarici subpodratci, Azarbaycan
Respublikasinin Vergi Macallasi va digar
qanunvericilik aktlarina uygun olaraq (amlak
vergisi haqqinda, sexsi golir vergisinin
tutulmasi haqqinda, 9DV haqqinda va sosial
fondlara édanilan haqlarla bagli
bayannamelari daxil olmaqla, lakin onlarla
mahdudlasmadan) bitin digar bayannamelari
va hesabatlari taqdim etmalidir;

(iv) Har hans Xarici subpodratginin har hansi Vergi

(wv)

bayannamasini va ya  hesabati teqdim
etmamasi Vergi tutan va ya ddanis edan
Tarafa gars har hansi faiz, carima yaxud digar
caza névlarinin tatbiq edilmasi ila
naticalanmir; va

Podratc! taraf va ya Omeliyyat sirkati 6z
Subpodratgilarinin har hansi Vergini tutmamasi
va ya 6damameasi Uuciin, habela Azorbaycan

(ii) Each Foreign Sub-contractor engaged in

Hydrocarbon Activities in the Republic of
Azerbaijan and registered for tax purposes (having
obtained the Tax Identification Number) shall have
an obligation to submit a Profit Tax return for each
Calendar Year reflecting all income earned in the
Republic of Azerbaijan (including but not limited to
the income derived from Hydrocarbon Activities)
and expenses incurred in respect of such income in
accordance with the Tax Code and other legislation
of the Republic of Azerbaijan, and to pay Profit Tax
and other Taxes into the State Budget;

(iii) Each Foreign Sub-contractor shall submit all other

declarations and returns in accordance with the Tax
Code and other regulatory acts of the Republic of
Azerbaijan (including but not limited to the returns
on the property tax, personal income tax, VAT and
declarations on the fees paid into social funds);

(iv) Failure of a Foreign Sub-contractor to submit tax
declarations or returns shall not result in any
interest, fine or other sanctions against the Tax
withholding or paying party; and.

(v) A Contractor Party or the Operating Company
shall not have any obligation or liability for their
Sub-contractors’ failure to withhold or pay Taxes

96
(b)

Respublikasinin vergi qanunlarinit har hansi
sokilda yerina yetirmadiklari ucgiin he¢ bir
6hdaliya malik deyil va ya he¢ bir masuliyyat
dasimir.

(iii) Podratc: taraf va ya Omaliyyat sirkati oz

Subpodratcilarinin har hans vergini
tutmadiqlari va ya Odamadikleri dciin,
gostarilan Subpodratgilarin Azarbaycan

Respublikasinin vergi qanunlarint har hansi
sakilda yerina yetirmadiklari uciin he¢ bir
Ohdaliya malik deyil va ya he¢ bir masuliyyat
dasimir;

Fiziki sexs olan, Azarbaycan Respublikasinin deyil,
digar bir dlkanin vatandasi olan va ya vatandasligi
olmayan va xarici amakdas olmayan Subpodratci
("Fiziki saxs-Xarici subpodratgi") Karbohidrogen
faaliyyati ila alaqadar olaraq Azarbaycan
Respublikasinda goriilan igsdan (gostarilan
xidmatlardan) va mal satigindan aldigi 6danislardan
Azarbaycan galir vergisi 6dayir:

i) Azarbaycan Respublikasinda vergi ucotunda
olan Fiziki saxs-Xarici subpodrat¢: Azarbaycan
galir vergisini hiiqugi saxs yaratmadan
sahibkarliq faaliyyati ila maggul olan fiziki
sexslar cin Azarbaycan Respublikasinda
tatbiq olunan qanunvericiliya uygun olaraq
muayyan edilmis vergi daracasi ila Dovlat
bidcasinaddamaya masuliyyat dasiyir; va

(ii) Azarbaycan Respublikasinda vergi ucotunda
olmayan Fiziki saxs-Xarici subpodratcilara
édanislar edan har hansi saxs Azarbaycan
galir vergisini Azarbaycan Respublikasinda
tatbiq olunan qanunvericiliya uygun olaraq

(b)

or to comply with the tax laws of the Republic of
Azerbaijan.

(iii) Contractor Party or the Operating Company shall
have no liability or responsibility for any Taxes
which their Subcontractors do not withhold or pay
or for any other failure of such Subcontractors to
comply with the laws of the Republic of
Azerbaijan.

Physical persons that are not the citizens of the Republic
of Azerbaijan, citizens of another country or stateless
persons and Sub-contractors that are not foreign
employees (“Physical Person — Foreign Sub-contractor”)
shall pay the Azerbaijan income tax from the payments
they receive for the work done (services provided) and the
sale of goods associated with Hydrocarbon Activities
carried out in the Republic of Azerbaijan:

(i) A Physical Person — Foreign Sub-contractor
registered for tax purposes in the Republic of
Azerbaijan has a liability to pay the Azerbaijan
income tax to the State Budget at a rate established
in accordance with legislation of the Republic of
Azerbaijan for the physical persons engaged in
entrepreneurial activities without establishing a
legal entity; and

(ii) any person making payments to a Physical Person
— Foreign Sub-contractor not registered for tax
purposes in the Republic of Azerbaijan has a
liability to withhold at the source of payment and
pay the Azerbaijan income tax to the State Budget

o7
muayyan edilmis vergi daracalari ila 6dama
manbayinda tutmaga vaDdviet biidcasina
6damayea masuliyyat dasiyir

(©) Bu Sazisda ziddiyyat toskil edan har hans: miiddaaya
baxmayaraq:

(i) ~~ Sazisin 15.5(b) bandi bu Sazisin bitin
gartlarina tatbiq edilir.

(i) har bir Subpodratc: Azarbaycan
Respublikasinin tatbiq edilan qanunlarina va
gaydalarina’ miivafiq olaraq, Azorbaycan
Respublikasi daxilinda Karbohidrogen
faaliyyati ila bagli olmayan tasarriifat faaliyyati
ila olaqgodar Vergilarin ddanilmasi va
hesabatlarin taqdim olunmasi Ucgiin masuliyyet
dasiyir.

Xarici Subyektlara Odanislardan Vergi Tutulmasi

(a) 15.4(a) bandinda nazarda tutulanlar _istisna
edilmakla, Podratct tarafin Azarbaycan
Respublikasinin hiidudlarindan  keanarda _ taskil
olunmus har hansi subyekta verdiyi 6danislara Vergi
qoyulmur va ya onlardan Vergi tutulmur. Yuxarida
garh edilanlara baxmayaraq, Azarbaycan
Respublikasinin hamiligla tatbiq edilan qanunlarina
va normativ aktlarina asasan asagidaki 15.5(a)(i) va
(ii) bandlarinda géstarilan édanislardan bes (5) faiz
daracasi ila Vergi tutula bilar va bela vergitutma
hamin hiquqi sexsin vergi Ohdaliklarinin, hesabat
6hdaliklarinin va bitin Vergilara dair masuliyyatinin

at a rate established in accordance with legislation
of the Republic of Azerbaijan.

(c) Notwithstanding any other provisions of this Agreement to
the contrary:

(i) Article 15.5(b) of this Agreement shall apply to all
terms of this Agreement.

(iii) every Sub-contractor shall have a liability to pay
Taxes and submit reports in accordance with
applicable laws and regulations of the Republic of
Azerbaijan in respect of its economic activities
within the Republic of Azerbaijan that are not
related to Hydrocarbon Activities.

15.5 Taxation of Payments to Foreign Entities

(a) Except as expressly provided in Article 15.4(a) of this
Agreement, no Taxes shall be imposed or withheld from
the payments by each Contractor Party related to
Hydrocarbon Activities in favour of any entities
established outside the boundaries of the Republic of
Azerbaijan. Notwithstanding the above, according to the
laws and regulatory acts of the Republic of Azerbaijan,
Tax at a rate of five (5) percent may be deducted from the
payments referred to in Articles 15.5(a)(i) and (ii)
belowand such taxation shall fully cover all Tax and
reporting liabilities as well as all Tax related
responsibilities of such foreign entities:

98
(b)

yerina yetirilmasini tamin edir:

(i) | Azarbaycan Respublikasinda olmadan_ va
hiidudlarindan kanarda yaradilmis bank va ya
digar maliyya tasisati tarafindan Neft-qaz
ameliyyatlari ila bagli Podratgi tarafa verilmis
kredit Gzra Podratci tarafin 6dadiyi faizlardan;

(ii) Karbohidrogen faaliyyati ila alaqgedar
Azarbaycan Respublikasinin vatandas!
olmayan miolliflarin asarlarindan,
ixtiralarindan va digar qeyri-maddi

milkiyyatlarindan istifada uciin (lakin bela
nasrlar, ixtiralar va qeyri-maddi milkiyyatla
bagli Karbohidrogen faaliyyatinda istifada
edildiyi mallara, avadanliqlara va meahsullara

géra_ yox) Podratg: tarafin ddadiyi miuallif
haqlarindan.
Yuxarida gdstoariloniaro baxmayaraq, Azerbaycan

Respublikasi hiidudlarindan kanarda taskil olunmus
hiquqi sexslar tatbiq edila bilan ikiqat
vergitutmanin aradan = qaldirilmasi haqqinda
qivvada olan migavilalarin middaalari va bela
migavilalarda movcud ola bilan dstinliklardan
faydalana bilar.

15.6 dmakdaslarin va fiziki saxslarin vergiya calb olunmas!

(a)

Butiin Vergiya calb olunan rezidentlar, har Podratci
torofin, Omaliyyat  sirkatinin, onlarin Ortaq
sirkatlarinin, Xarici subpodratcilarinin amakdaslari
bilavasita Azorbaycan Respublikasindaki amak
faaliyyati naticasinda qazandiqlari galirlardan
Azarbaycanda fiziki saxsin galir vergisini 6damaya
borcludurlar. Vergiya calb olunan_ rezidentlar
olmayan amakdaslar isa Azarbaycanda fiziki sexsin
galir vergisi 6damak tciin masuliyyat dasimirlar. Bu

(b)

(i) interest paid by a Contractor Party related to a loan
to the Contractor Party received in connection with
Petroleum Operations from a bank or other
financial institution without a presence in the
Republic of Azerbaijan;

(ii) copyright royalties paid by each Contractor Party
for the use of publications, inventions or other
intangible assets for Hydrocarbon Activities to non-
citizens of the Republic of Azerbaijan (but not for
the goods, equipment and products used in
Hydrocarbon Activities in respect of the said
publications, inventions or intangible assets).

Notwithstanding the foregoing, the legal entities
established outside the boundaries of the Republic of
Azerbaijan may benefit from the possible abatement
provided by applicable Double Taxation Treaties.

15.6 Taxation of Employees and Physical Persons

(a)

All Tax Residents, employees of each Contractor Party,
the Operating Company, their Affiliates and Foreign
Sub-contractors shall be liable to pay Azerbaijan personal
income tax only on their income earned as a direct result
of their employment in the Republic of Azerbaijan.
Employees who are not Tax Resident shall not be liable
to pay Azerbaijan personal income tax. For purposes of
this Article 15.6, and subject to any applicable Double
Tax Treaty and of a non-discriminatory nature, “Tax

99
Sazisin 15.6 bandi baximindan va tatbiq edila bilan
har hansi ikiqat vergitutmanin aradan qaldirilmasi
haqqinda miqavilaya amal olunmaqla va ayri-
seckiliya yol vermadan "Vergiya calb olunan
rezident" konkret dovr arzinda asagidaki sartlardan
har hans birina amal edan her hansi fiziki saxs
demakdir:

(i)

(ii)

Otuz (30) va ya daha ¢ox ardicil giin arzinda
Azarbaycanda ezamiyyatda olan har hansi
fiziki saxs bela halda hamin saxs otuz (30)
ardicil giindan cox olan har hansi miiddat
arzinda Azarbaycanda  gésterdiyi amak
faaliyyati naticasinda qazandigi sexsi galirdan
Azarbaycan galir Vergisi Gdamak icin
masuliyyat dasiyacaqdir. Har hansi Taqvim
ilinda Azarbaycan Respublikasinda otuz (30)
va ya daha ¢ox ardicil giindan artiq miiddat
arzinda olmayan, lakin bu Taqvim_ ilinda
Umuman doxsan (90) giindan artiq va daha
¢ox miiddatda Azarbaycan Respublikasinda
qalan fiziki saxs Azarbaycan Respublikasinda
oldugu doxsaninci (90) giindan sonra
Azarbaycan Respublikasinda bilavasita amak
faaliyyati naticasinda qazandigi galirdan
Azarbaycan galir Vergisi Gdamak icin
masuliyyat dasiyir;

Har hansi Taqvim ilinda asas is yeri kimi
faaliyyat gostarmak icin (agar bu ciir faaliyyat
Azarbaycan Respublikasindan kanarda asas is
yerind nisbaten  ikinci daracali deyilsa)
planlasdirilan cadval uzra vaxtasiri olaraq
tUmuman doxsan (90) giindan ¢ox Azarbaycan
Respublikasinda olan fiziki sexs, hameinin
vaxta cadvali izra vaxtada olan saxslar. Bela
sexs Taqvim ili arzinda Azarbaycan
Respublikasindaki bilavasita faaliyyati

Resident” shall be defined as any physical person who
satisfies either of the following requirements for a
specific period:

@

(ii)

any person who stays in the Republic of
Azerbaijan on a business trip for a period which
shall exceed thirty (30) consecutive days, provided
that such person shall be liable for Azerbaijan
personal income Tax only on his or her income
earned as a result of his or her employment in the
Republic of Azerbaijan for any period which shall
exceed thirty (30) consecutive days. A person
whose presence in the Republic of Azerbaijan shall
not exceed thirty (30) consecutive days in any
Calendar Year, but whose presence in the Republic
of Azerbaijan shall cumulatively exceed ninety
(90) days in such Calendar Year shall be liable for
Azerbaijan Personal income Tax only on his or her
taxable income earned after the ninetieth (90th)
day of the presence in the Republic of Azerbaijan
as a direct result of employment in the Republic of
Azerbaijan;

any person who is present in the Republic of
Azerbaijan on a routine basis for periods
cumulatively exceeding ninety (90) days in any
Calendar Year for regularly scheduled periodic
employment as his or her primary place of
employment (and which employment is not
incidental to the exercise of that primary
employment outside of the Republic of
Azerbaijan), including those persons being on
rotation in accordance with the schedule of

100
(b)

(©)

naticasinda qazandigi bitin galirlardan o
cumladan bu saxs Vergiya calb olunan
Rezident olanadak Azarbaycan
Respublikasinda isladiyi hamin doxsan (90)
gin arzinda qazandigi galirlardan Azarbaycan
galir Vergisi 6damak tictin masuliyyat dastyir.

Har Podratci taraf, Omoliyyatsirkoti, onlarin Ortaq
sirkatlari, Subpodratcilari, o ciimladan = Xarici
subpodratc kimi faaliyyat géstaran fiziki saxslar
Azorbaycan Respublikasinin Dovlat Sosial Midafia
Fonduna haqq édayir va hamin haqlar (o cumladan,
lakin bunlarla mahdudlasdirilmadan, sosial mudafia
fonduna, mosgulluq fonduna va digar meacburi
haqlar) ancaq Azorbaycan Respublikasinin
votandaslar! olan daimi amakdaslara aiddir.

Har bir Podratc: taraf, onun Ortaq_ sirkatlari,
Omeliyyat sirkati va Subpodratcilar Azarbaycan
Respublikasinin vatandasi olan va bela Tarafla isci
kimi daimi amak minasibatlarina malik olmayan
fiziki saxslara Odanilan Odanislardan Azarbaycan
Respublikasinda tatbiq edilan galir vergisini tutur.

15.7. Vergidan azad edilma

(a)

Har bir Podratci taraf, Omaliyyat sirketi va onun
Subpodratcilari Karbohidrogen faaliyyatlari ila bagli
(sifir (0) vergi daraci ila) Slava Dayar Vergisindan
azaddir. Bu asagidakilara tatbiq edilir:

(i) onlara tachiz edilan va ya onlarin tachiz
etdiklari mal, is va xidmatlar;

(ii) Karbohidrogenlar va bu Karbohidrogenlardan

(b)

(©)

rotation. Such a person shall be liable for
Azerbaijan personal income Tax on all income
earned as a direct result of his or her employment
in the Republic of Azerbaijan during the Calendar
Year, including income earned during the ninety
(90) days of employment in the Republic of
Azerbaijan before such person has become Tax
Resident.

Each Contractor Party, the Operating Company, their
Affiliates, Sub-contractors, including any physical
person acting as a Foreign Sub-contractor shall make
contributions to the State Social Protection Fund of the
Republic of Azerbaijan and similar payments (including
but not limited to contributions to the social protection
fund, the employment fund and other obligatory fees)
only with respect to employees who are citizens of the
Republic of Azerbaijan.

Each Contractor Party, its Affiliates, the Operating
Company and Sub-contractors shall withhold from
payments to persons who are citizens of the Republic of
Azerbaijan and do not have permanent employment
relationships with such Party person income tax of the
Republic of Azerbaijan.

15.7 Tax Exemptions

(a)

Each Contractor Party, the Operating Company and their
Sub-contractors shall be exempt with credit (zero (0)
percent rate) from Value Added Tax in connection with
Hydrocarbon Activities. This will apply to the following:

(i) goods, works and services supplied to or by it,

(ii) exports of Petroleum and all products processed or

101
(b)

©

(e)

emal olunan biitiin mahsullarin ixraci;

(iii) mal (tutiin, arzaqdan va alkogollu i¢kilardan
savayl), ig va xidmatlarin alda edilmasi va
idxali.

Slava olaraq, Karbohidrogen Faaliyyatlari ila bagli
har bir Podratgi Tarafi va ya Omeliyyat Sirkatini
mal, ig va xidmatlarla (birbagsa va ya dolayisi ila)
tachiz edan har bir tachizatc: bu mal, is va
xidmatlar gora (sifir (0) faizi ila) Slava Dayar
Vergisindan azad hesab edir.

Yuxarida géstarilmis 15.7 (a) bandinin sartlarina
asasan mal, is va xidmatlarla tachiz olunan zaman
sifir (0) faiz daraca ila ila Slava Dayar Vergisini
6damali olan saxs, alinan mal, is va xidmatlara
gora sifir (0) faiz daracasindan artiq qoyulan olava
Dayar Vergisini Odadiyi hallarda, hamin saxs
mablagi geri almaq va ya onun_ terafindan
édanilmali har hansi basqa Verglarin (hamin saxs
6z amakdaslarina va ya Subpodratcilarina Sdanis
zamani tutulan Vergilar da  daxil olmaqla)
mablaglari ila qarsiliqh avazlasdirmak salahiyyatina
malikdir.

15.4 va 15.5 bandlarinin sartlari istisna olmaqla,

har bir Podratci teraf va ya onun daimi
nimayandaliklari tarafindan Azarbaycan
Respublikasindan kanarda formalasan, huquqi

sakilda yaradilan va ya taskil olunan har hans: bir
taskilata 6danilan mablagdan Vergi tutulmur va
qoyulmur.

Bu Sazisin 15.7(a) bandinda nazarda tutuldugu kimi
Vergi orqani va ya digar miivafiq vergi yaxud
gomriik organi har Podratci tarafe, Omaliyyat

(b)

(d)

(e)

refined from such Petroleum;

(iii) imports and acquisitions of goods (excluding
tobacco, foodstuff and alcohol), works and
services.

In addition, every supplier of goods, works and services
(directly or indirectly) to each Contractor Party or the
Operating Company in connection with Hydrocarbon
Activities shall treat those supplies for the Value Added
Tax purposes as being exempt with credit (zero (0)
percent rate).

Where in accordance with Article 15.7(a) above a person
should pay the Value Added Tax at a zero (0) percent and
is charged and pays input VAT at a rate more than zero
(0) percent on the supply to that person of goods, works
or services, that person shall be entitled to receive a
refund or offset against the amount of any other Taxes
payable by that person (including Taxes withheld by that
person on payments to its employees or Sub-contractors).

Except as provided by Article 15.4 and Article 15.5 no
Taxes shall be withheld or imposed on payments made
by each Contractor Party or its permanent establishments
to any entity incorporated, legally created or organised
outside the Republic of Azerbaijan.

The Tax Authority or other appropriate Tax or customs
body shall provide each Contractor Party, Operating
Company and their Sub-contractors with certificates

102
sirkatina va onlarin Subpodratcilarina har hans
vergidan azadolunma va/yaxud O9DV-nin sifir faizi
(0%) rejimini tasdiq edan etibarli sahadatnamealari
Podratci tarafin, Omealiyyat sirkatinin, va ya
Subpodratginin bu cir — sertifikat — verilmasi
haqqindaki sorgusundan sonra otuz (30) giin
miiddatinda taqdim edir.

15.8 Digar masalalar

(a)

(©)

Har bir Podratci teraf, onun Ortaq  sirkeatlari,
Omeliyyat $ irkati va Subpodratcilar qeydiyyata géra
ruisumlar va ya har hansi H6kumat organi tarafindan
tayin olunan bu kimi haglar édayirlar, bu sartla ki,
rusumlar nominal olsun va onlar ayri-seckiliya yol
verilmadan tayin edilsin.

Omeliyyat sirkoti Sazisin 9-cu Maddasina uygun
olaraq yaradildigi icin hamisa sifir (0) daraceda
Vergi tutulan manfaeta malikdir, bela Omaliyyat
sirkati Manfaat vergisi 6doyan hiiquqi sexs hesab
edilmir va belalikla Manfaat vergisi haqqinda
bayannama ve hesabat taqdim etmakdan azad
edilir. Har bir  Omaliyyat = sirkati mivafiq
qanunvericiliya uygun olaraq biitiin basqa Vergilar
uzra (golir vergisi haqqinda hesabatlar, ODV
haqqinda hesabatlar va sosial midafia fondlarina
édanislar haqqinda hesabatlar daxil olmaqla, lakin
onlarla =mahdudlasmadan)  bayannamaler va
hesabatlar toqdim edilmasi icin masuliyyat dasiyir.

Har bir Podratcgi tarafin Ortaq sirketlari beynalxalq
Neft-qaz_ sanayesinin tacriibasina va 6z_ is
ananalarina uygun olaraq (va bela islara Vergi
6damakdan boyun qacirmaga yonalan islar daxil
edilmamalidir) na monfoat/na zarar prinsipi asasinda
mal tachizati, islarin gériilmasi yaxud xidmatlarin
gostarilmasi ila masgul olur. Ogar yuxarida adi

confirming the exemptions and/or VAT zero (0) percent
rate as provided in Article 15.7(a) of this Agreement
within thirty (30) days of the Contractor Party, Operating
Company, or their Sub-contractors requesting such
certificate.

15.8 Other

(a)

(b)

(c)

Every Contractor Party, its Affiliates, Operating
Company and Sub-contractors shall pay registration or
similar fees imposed by a Governmental Authority to
the extent they are nominal and of a non-discriminatory
nature.

Due to the establishment of the Operating Company in
accordance with Article 9 of this Agreement, it always
has its Taxable Profit at the level of zero (0); such
Operating Company shall not be treated as a legal entity
subject to the Profit Tax and therefore, shall be exempt
from the submission of Profit Tax returns, reports and
financial statements. In accordance with the applicable
laws every Operating Company shall remain liable for
the submission of returns and reports on all other Taxes
(including, but not limited to personal income Tax
reports, VAT reports and reports on contributions to the
social protection fund).

Each Contractor Party’s Affiliates shall engage in the
supply of goods, performance of work and provision of
services on a no gain/no loss basis in accordance with
generally accepted international Petroleum industry
practice and its own best practices (provided that this
does not include Tax evasion activities). If the no

103
(d)

cakilan na monfast/na zarar prinsipinaamal olunarsa,
bela Ortaq = sirkatlarin§ faaliyyatina Azarbaycan
Respublikasinda manfaat alda etmasi kimi baxilmir
va buna gora dabela Ortaq sirkatlardan hec¢ bir Vergi
tutulmamalidir.

Vergi Organi Qarsiliql suratda asili olan saxslarin
ameliyyatlarinaasagidaki har bir ayrigca hallarda
galirlari va cakilmis xarclari muayyanlasdirmak uciin
bazar qiymati tatbiq eda bilar:

(i) Podratg: tarafin Ortaq sirkatlari Sazisin15.8(c)
bondinds nazearda tutulan na manfaat / na zarar
prinsipina amal etmadikda;

(ii) transmilli sirkatlar va giizastli vergi tutulan
élkalar kimi qabul edilan élkalarda
qeydiyyatdan kecmis s$axs arasinda iqtisadi
naticalara bilavasita tasir géstara bilan amaliyyat
aparildiqda;

Bazar qiymatlarinin mUayyanlasdirilmasi zamani
OECD-nin Transfer qiymatlari izra Talimat asas
gotirildr.

(e) Qiuvwvayaminms tarixinden sonra Podratc! ila danisiqlar

aparmaq icin yaradilmis komissiya bu Sazisin
Vergiyo dair miiddaalarinin hayata kecirilmasi va
garh edilmasi tctin lazim olan qaydalari miayyan
edan Protokollari imzalayacaq. Bela Protokollar bu
Sazisin bitin sartlari ila uygun golir va bu Sazis
lzro vergi masalalarinin sarh edilmasinds Hékumat
organlari torafindon verilan va ya darc edilan har
hans digar sorancam va ya talimatlaraborabor hesab
edilir

(d)

(e)

gain/no loss principle is observed, the activities of such
Affiliates in the Republic of Azerbaijan will not be
viewed as profit making and no Tax shall be imposed or
withheld on such Contractor Party’s Affiliates.

The Tax Authority may determine taxable income and
expenses based on market price with regard to
transactions between mutually dependent parties in the
following cases:

(i) if the Contractor Party’s Affiliates fail to follow the
no gain/no loss principle as provided in Article
15.8(c) of this Agreement; and

(ii) if operations capable of having a direct impact on
economic performance are carried out between trans-
national companies and entities incorporated in
countries which are generally accepted as tax havens.

The OECD Transfer Pricing Guidelines shall be
considered as the basis for determining market prices.

A commission shall be established for the purpose of
conducting negotiations with Contractor upon the
Effective Date and signing Protocols for the
determination of the rules required for the
administration and interpretation of Tax related
provisions of this Agreement. Such Protocols shall
correspond to all provisions of this Agreement and shall
have the force equivalent to the force of any other
decisions or instructions being issued or published by
the Governmental Authorities in connection with

104
15.9 Istirak payinin 6tdrilmasindan Manfaat vergisi

Har hansi Podratci tarafin Istirak payinin tamamila va ya
qisman Ucincii tarafa va ya har hansi Podratci terafa
satilmasi, yaxud Daimi 6tirtilmasindan alinan Xalis
manfaatdan asagidaki qaydada Vergi tutulur:

(a) Bu 15.9 bandin magqsadlari baximindan asagidaki
terminlara bela manalar verilir:

(i)  “Umumi galir’ 6z hiquglarinin basqasina
veran Podratci tarafin bu Sazise uygun olaraq
Istirak Payinin har hansi bir hissasinin
basqasina verilmasi miiqabilinda aldig1 Gmumi
haqq demakdir.

(ii) “Qaliq dayar” bu Sazisa asasan har hansi
sarmayanin amortizasiya edilmayan va dvazi
édanilan masraflara aid olmayan  balans
(kumulyativ masreaflar) demakdir.

(iii) “Satis va ya Daimi 6tirma“ asagidakilar istisna
olmagla, Istirak payina milkiyyat hiququnun
tamamila va ya qisman verilmasi va ya
otirdlmasi demakdir:

(aa) bu Sazisla bagl gotiriilmis kredit
naticasinda bas veran hiiquq va
6hdaliklarin verilmasi; yaxud

interpretation of the Tax related provisions of this
Agreement.

15.9 Share Transfer Profit Tax

Tax due on the Net Income received for a Sale or a Permanent
Assignment of all, or any portion, of any Contractor Party’s
Participating Interest to a Third Party or any Contractor Party
shall be payable according to the following:

(a) For the purposes of this Article 15.9, the following
expressions shall have the meaning assigned to them
herein below:

(i) “Gross Income” means the total consideration
received by an assigning Contractor Party for an
assignment of any portion of Participating Interest
under this Agreement.

(ii) “Written-Down-Value” means the un-amortised
balance of any investment (accumulated costs),
which, pursuant to this Agreement, is not subject
to Cost Recovery.

(iii) “Sale or Permanent Assignment" shall mean any
transfer or assignment of the ownership rights of
all or a portion of a Participating Interest
excluding:

(aa) a transfer resulting from a loan made in
respect of this Agreement; or

105
(b)

(bb) manfaat alda olunmayan _layihalarda
Istirak paylarinin mubadilasi; yaxud

(cc) islarin gériilmasini taskil edan
Ohdaliklarin avazinda har hansi hiiquq va
6hdaliklarin verilmasi; yaxud

(dd) hiiquq va ohdaliklarin har hansi macburi
verilmasi.

(iv) “Xalis galir* Umumi Galir va asagidakilardan
ibarat olan tutulmalarin (vergi ¢ixilmalarin)
Umumi mablagi arasindaki farq demakdir:

(aa) Hiiquq va Oohdaliklarin 6turtilmasinin
quiweaya mindiyi tarixa cakilmis
kumulyativ Neft-qaz amaliyyatlara
cakilan Masraflarinda Podratci tarafin
Payl,

(bb) Hiiquq va éhdaliklarini basqasina veran
Podratci tarafin hayata kecirdiyi va bu
Sazigsa asasan Neft-qaz amaliyyatlari
Masreflarina aid olmayan sarmayslarin
(kumulyativ masraflar) Qaliq dayari;

(cc) Hiiquq va ohdaliklarin bu cir verilmasi
ila alaqadar cakilan masreaflar.

Hiiquq va ohdaliklarin satisindan va ya Daimi
6tirulmasindan alda olunan Xalis galira 15.1(c)(v)
bandinda muiayyan olunan Manfaat vergisi daracasi
tatbiq edilir. Umumi Galir alda edilarkan hiquq va
6hdaliklari veran Podratci taraf Xalis Galiri hesablayir
va yuxarida géstarilan Manfaat vergisi daracasini

(b)

(bb) any exchange of Participating Interests in
projects where no profit is generated; or

(cc) any transfer for which consideration
consists of a work obligation; or

(dd) any involuntary transfer.

(iv) “Net Income” means the difference between the
Gross Income and the total amount of established
deductions (tax withholdings), which shall consist
of:

(aa) Contractor Party’s share of the
accumulated Petroleum Operations Costs
incurred up to date on which the
assignment becomes effective;

(bb) Written-Down-Value of any investment
(accumulated costs) made by the
assigning Contractor Party, which is not
charged to the Petroleum Operations
Costs under this Agreement;

(cc) Costs incurred for such assignment.

Profit Tax Rate defined in Article 15.1(c)(vi) shall be
applied to the Net Income of Sale and Permanent
Assignment. Upon receipt of Gross Income, an
assigning Contractor Party shall compute the Net
Income, and shall apply to the Net Income the computed

106
ona tatbiq edir.

15.9(a)(iv)(aa) bandinda géstarilan mablaglar
Omeliyyat sirkatinin qanuni faaliyyet gdstaran
auditoru tarefindan tasdiq edilir, 15.9(a)(iv)(bb)
bandinda gostarilan mablaglar isa masraflari cakan
Podratci tarafin va ya Podratci tarefin Ortaq
sirkatinin qanuni faaliyyat gdsteran auditoru
tarafindan tasdiq edilir.

(d) Hiquq va éhdaliklari veran Podratgi taraf Umumi galir

15.10

alindigi tarixdan doxsan (90) taqvim giiniindan gec
olmayaraq istirak payinin étirtilmasindanmanfaat
vergisi bayannamasini taqdim edir.

Hiiquq va ohdaliklari veran Podratci taraf istirak
payinin 6tirdlmasindan manfaat vergisini bu vergi
uzra = yuxarida =15.9(d) ~~ bandinda _—nazarda
tutulmusbayannamanin taqdim tarixindan otuz (30)
taqvim gtinindan gec olmayaraq Azarbaycan
Respublikas! Dévlat biidcasina édayir. Umumi galirin
hissa-hissa alindigi taqdirda tutulacaq dmumi
manfaat vergisida hissa-hissa édanilir. Umumi
galirin hissalari tam Umumi galir nisbatinda
bélindtyu kimi, manfaat vergisi da tutulacaq
tmumi manfeat vergisina nazaran boliinmalidir.

istirak payint alan taraf Taqvim ili izra 15.3(a)
bandinda nazerda tutulmus Manfast  vergisi
bayannamasinda istirak payinin har hansi_ bir
hissasinin alinmasit miqabilinda odadiyi wmumi
haqqi miivafiq kategoriyalar Uzra Cixilmalara aid
edir. Umumi haqq hissa-hissa 6édandiyi halda
Cixilmalara da miivafiq 6danis dévrlarinda aid edilir.

Quweada galma

(©)

(d)

(e)

Profit Tax Rate indicated above.

The amounts set forth in Article 15.9 (a)(iii)(aa) shall be
certified by the statutory auditor of the Operating
Company and the amounts set forth in Article
15.9(a)(iii)(bb) shall be certified by the statutory auditor
of the Contractor Party or Affiliate of a Contractor Party
which incurred the costs.

The transferring Contractor Party shall file the Profit Tax
return on the Sale or Permanent Transfer of
ParticipatingInterest not later than ninety (90) calendar
days after the receipt of the General Income.

The transferring Contractor Party shall pay to the State
Budget Profit Tax on the Sale or Permanent Transfer of
ParticipatingInterest no later than thirty (30)calendar
days after the filing of the Profit Tax return envisaged
by Article 15.9(d). If the General Income is received in
parts, the Profit Tax shall also be paid in parts. As parts
of the General Income are divided in proportion to the
total General Income, so shall parts of such Profit Tax
be divided in proportion to such total Profit Tax.

The party acquiring a ParticipatingInterest shall reflect
the consideration paid for the acquisition of any part of
the Participating Interest as an appropriate category of
Deductions in a Profit Tax return for the Calendar Year
prescribed in Article 15.3(a). If consideration is paid
partly in various periods, then Deductions shall also be
reflected in the appropriate periods.

15.10 Survival

107
Bu Sazisda zidd olan miiddaalara baxmayaraq, bu Sazisa
xitam verildikdan sonra bu 15-ci Maddanin (habela bu
15-ci Maddanin izahi dciin talab olunan har hans: digar
Maddanin) middaalari har bir Podratci tarafin Vergilar
uzra 6hdaliklarind aid bitin masalalar qati hall
edilanadak quwada qalir.

Notwithstanding any other provisions of this Agreement to the
contrary, the provisions of this Article 15 (and any other Article
required for the interpretation of this Article 15) shall survive
the termination of this Agreement until such time as all matters
pertaining to each Contractor Party’s liabilities for Taxes are
finally and conclusively determined.

108
MADD®d 16

KARBOHIDROGENLORIN DeYaRININ MU@YYON EDILMasi

16.1

16.2

Umumi middealar

Masreflarin avazinin 6danilmasi, Manfaet
karbohidrogenlarinin bdliisdirtilmasi = maqsadlari
baximindan va bu Sazisin digar yerlarinda konkret
olaraq géstarildiyi kimi, mivafiq olaraq Kontrakt
barpa sahasindan va Kontrakt kasfiyyat sahasinden
cixarilan Karbohidrogenlarin dayarinin
miiayyanlasdirilmasi ayrica hayata kecirilir. Yuxarida
deyilanlarla bagli Karbohidrogenlara, Xam nefta va ya
Sarbast Tabii qaza har hans istinad
Karbohidrogenlarin, Xam neftin va ya Sarbast Tabii
qazin miivafiq olaraq Kontrakt barpa sahasinda va ya
Kontrakt kasfiyyat sahasinda cixarilan hissasini
nazerda tutur.

Kontrakt_kasfiyyat_sahasindan cixarilan Xam_neftin va
Sarbast Tabii qazin dayarinin miiayyan edilmasi

(a) 13.4 bandina uygun olaraq Masraflarin avazinin
édanilmasi va 13.6 bandina uygun olaraq Manfaat
karbohidrogenlarinin bdlisdiriilmasi gin Xam
neftin dayari bu Sazisin digar maddalarinda konkret
olaraq géstarildiyi kimi, har hansi Taqvim ribiinda

asagidaki qaydada misyyen edilan xalis ixrac

dayaridir:

(i) Taqvim ruibi arzinda (Konsament  tarixina
mivafiq olaraq) har hans: Taraf Kontrakt

kasfiyyat sahasindan har ixrac marsrutu uzra
cixarilan Xam nefti (va ya Kontrakt kasfiyyat
sahasindan ¢ixarilan Xam neft avezina mubadila
va ya neftin "svop" sazislari naticasinda alda

ARTICLE 16

VALUATION OF PETROLEUM

16.1 General Provisions

16.2

The valuation of
Rehabilitation Area and the
respectively, for the purposes of Cost Recovery, sharing of
Profit Petroleum and as otherwise specifically provided in this
Agreement, shall be made separately. In this regard, any
reference to Petroleum, Crude Oil or Non-associated Natural
Gas means such Petroleum, Crude Oil or Non-associated Natural
Gas which have been lifted from the Contract Rehabilitation
Area or the Contract Exploration Area respectively.

lifted from the Contract
Contract Exploration Area,

Petroleum

Value of Crude Oil and Non-associated Natural Gas lifted
from the Contract Exploration Area

(a) The valuation of Crude Oil for purposes of Cost
Recovery pursuant to Article 13.4, and sharing of Profit
Petroleum pursuant to Article 13.6 and as otherwise
specifically provided in this Agreement in any Calendar
Quarter shall be the net back value calculated as follows:

(i) for each export route where there have been export
sales of Crude Oil from the Contract Exploration
Area (or such other Crude Oil obtained through
exchanges or swap agreements which is exchanged
or swapped for Crude Oil from the Contract
Exploration Area) by any Party in arm’s length

109
(ii)

edilmis digar Xam nefti) Satis mantaqasinda
kommersiya cahatdan miistaqil aqdlara asasan
satirsa, bu ctr satislarin hamisinda tatbiq
olunan orta xtisusi satis qiymati Uzra (komisyon
va broker haqqi ¢ixildiqdan sonra), Catdirilma
mantagasinda Xam neftin dayarini (“Xalis ixrac
dayari’) tayin etmak uciin Xam neftin Satis
mantagasina naql olunmasina Tareaflarin gakdiyi

xerclari, fo) ciimladan, lakin bunlarla
mahdudlasmayaraq, boru keamari_ tariflarini,
tranzit risumlarini,  sigortalar, — naqliyyat
vasitalarinin gecikmalarini, qarisdirma
naticasinda bas veran keyfiyyat va/ va ya
kamiyyat itkilari, naqletma itkilarini,

terminallardan istifada haqqini, tankerlarin icara
edilmasini va boru kamari digiin vergilari nazera
almaqla; bu sartla ki, bitin Taraflarin
kommersiya cahatdan mistaqil aqdlar asasinda
satislarinin Umumi hacmi Taqvim ribi arzinda
bitin Taraflarin satislarinin hamisinin tmumi
hacminin otuz dg tam icda bir (33 1/3)
faizindan cox olsun; va ya

ager har ixrac marsrutu uzra kommersiya
cahatdan mistaqil ixrac satislarinin Gmumi
hacmi yuxaridaki 16.2(a)(i) bandinda géstarilmis
faizdan artiq deyildirsa - (A) kommersiya
cahatdan mistaqil aqdlar (yuxaridaki 16.2(a)(i)
bandina asasan miiayyaen edilmis aqdlar)
daxilinda satilmis Xam_ neftin orta xisusi
qiymati Gzra va (B) kommersiya cahatdan geyri-
mistaqil aqdlar asasinda satilmis Xam neftin
Taqvim rib arzinda “Platts Oylqram“ nasrinda
bu cir Xam neft Uciin géstarilan orta xiisusi
qiymat dzra; akin nasrda bu qiymat
gostarilmadikda Xam neftin Taraflar arasinda
razilasdirilmis Ug (3) nuUmuna névii icin Taqvim
ruibinda “Platts Oylqram“da darc edilmis xiisusi

transactions during the Calendar Quarter (as per bill
of lading date), the weighted average per unit price
realized in all such sales (after deducting
commissions and brokerages), at the Point of Sale,
adjusted for costs incurred by the Parties of
transporting the Crude Oil to the Point of Sale,
including but not limited to pipeline tariffs, transit
fees, insurances, demurrages, quality and/or quantity
losses by blending, terminal fees, tanker costs and
pipeline taxes to arrive at a value of the Crude Oil at
the Delivery Point ("Net Back Value"); provided that
the total volume of such arm's length sales made by
all Parties exceeds thirty-three and one-third (33 1/3)
percent of the total volume of all sales made by all
Parties during the Calendar Quarter; or

(ii) for each export route where the total volume of arm's

length export sales does not exceed the percentage of
sales referred to in Article 16.2(a)(i) above, the
weighted average per unit price of: (A) Crude Oil
sold in arm's length sales (determined as provided in
Article 16.2(a)(i) above) and (B) Crude Oil sold in
non-arm's length sales at the average price quoted for
such Crude Oil in Platt's Oilgram during the
Calendar Quarter, but if no such price is quoted then
the average of per unit F.O.B. price quotations for
three (3) representative crude oils to be agreed by the
Parties, as published in Platt's Oilgram in the
Calendar Quarter, adjusted for quality, grade,
quantity, costs of transporting the Crude Oil to the
Point of Sale as provided in (i) above, to arrive at a

110
"FOB" giymatlarinin orta kamiyyati gétirilir;
yuxaridaki (i) bandinda gostarildiyi kimi, Xam
neftin Xalis ixrac dayarini tayin etmak dcgiin Xam
neftin keyfiyyatini, névind, hacmini, Satis
mantagasina naql edilmasina cakilan xearclari
nazara almaqla. Oger bu 16.2(a)(ii) bandina
asasan arayis Uciin zaruri oldugu dévrda “Platts
Oylqram“in nasrina son qoyulmusdursa va ya bu
nasrin darci on bes (15) — ginliiya
dayandirilmisdirsa, lazimi raqamler Neft-qaz
sanayesinda beynalxalq niifuzu olan miinasib
alternativ nasrdan gétirilir. Oger Tareflar
Kommersiya hasilatinin baslanma tarixina qadar
Xam neftin Gg (3) nimuna novi barasinda
raziliga gala bilmasalar (va ya har hans:
alternativ nasrlar barasinda raziliga gala
bilmasalar), — agagidaki 16.2(c) — bandinin
miiddaalarina asasan qati qarari beynalxalq
nifuza malik olan ekspert qabul edir.

(iii) agar Taqvim rubi arzinda ¢ixarilan Xam neftin
ixrac satislari bir neca ixrac marsrutu ila hayata
kecirilarsa, hamin Taqvim rib Uciin Xam Neftin
dayari bitin ixrac marsrutlari cin Xalis ixrac
dayarinin orta xiisusi giymati kimi miayyan
edilmalidir.

Har hans: Taqvim riibiinda Masreflarin avazinin
édanilmasi va Manfest  karbohidrogenlarinin
bélisdiriilmasi gin Sarbast Tabii qazin dayari
Podratcinin Sarbast tabii qazi Satis mantagasina
catdirmaq uciin cakdiyi xarclar, o cimledan boru
kameari tariflari va boru kamari icin vergilar va i.a.
cixilmaqla bu Sazisin digar maddalarinda konkret
olaraq géstarildiyi kimi, qaz satisina dair miiqavila
asasinda kommersiya cahetdan miistaqil satis
zamani tatbiq edilan faktik qiymate barabardir
(‘Xalis ixrac dayari").

(b)

Net Back Value of the Crude Oil. In the event that
Platt's Oilgram ceases to be published or is not
published for fifteen (15) days in the period required
for its use in this Article 16.2(a)(ii) then the required
data shall be taken from an available alternative
publication internationally recognized by the
Petroleum industry. If the Parties cannot agree the
three (3) representative crude oils by the
Commencement Date of Commercial Production or
fail to agree on any alternative publication the matter
shall be referred for final decision to an
internationally recognized expert in accordance with
the provisions of Article 16.2(c) below.

(iii) where export sales of Crude Oil during any Calendar
Quarter are conducted through several export routes,
the value of Crude Oil for such Calendar Quarter
shall be determined as weighted average of Net Back
Values for all export routs.

The value of Non-associated Natural Gas in any Calendar
Quarter for the purposes of Cost Recovery, sharing of
Profit Petroleum, and as otherwise specifically provided
in this Agreement shall be the actual arm's length sale

price realised under a gas sales agreement less costs

incurred by the Contractor Parties of transporting such
Non-associated Natural Gas to the Point of Sale
including but not limited to pipeline tariffs and pipeline
taxes ("Net Back Value").

111
Podratci Sarbast Tabii qazi qeyri-kommersiya
cahatdan mistaqil aqdlarla satdigi hallarda, bela
Sarbast tabii gazin dayari Ustiinlik taskil edan
beynalxalq qiymatqoyma prinsiplari asasinda va
bazar, nov, keyfiyyat, hacm, dasinma, habela digar
mivafiq amillar nazara alinmaqla SOCAR ila
Podratc¢i arasinda razilasdirilmis qiymatla milayyan
edilir (“Xalis ixrac dayari").

Bu 16 Maddonin magsadlari tigiin, SOCAR-a, SOCAR-in
hor hansi bir Ortaq sirkotina vo yaxud hor hansi Hékumot
organina hoyata kegirilon biitiin Tobii samt qaz
kommersiya cahatdon miistaqil aqdlor nazarda tutulur.

Miivafiq Taqvim riibii qurtardiqdan sonra otuz (30)
guindan gec olmayaraq bitin Taraflar Xam neftin
va/va ya Sarbast tabii qazin nazardan kecirilan
Taqvim ribiinda kommersiya cahatdean mistagqil
satislarinin hamisi uiciin satis hacmlarini, tarixlarini,
qiymatlarini va Satis meantagasini Omaliyyat
sirkatina bildirirlar va Omaliyyat sirketi yuxaridaki
16.2(a) va 16.2(b) bandlarinda géstarilmis
miiddaalara amal edilmasi maqsedila Xam neftin
va/va ya Sarbast tabii qazin dayarinin muayyan
edildiyi haqqinda SOCAR-a bildiris verir; hamin
bildirisda kommersiya cahatdan mistaqil olan
bitin aqdlar wuctin satis hacmlieari, — tarixlari,
qiymeatlari va Satis mantagasi géstarilir. Ogar har
hans! Taraf Omaliyyat sirkatinin 16.2(a) va 16.2(b)
bandlarina asasan elan etdiyi dayarla razilasmirsa
va Xam neftin va ya Sarbast tabii qazin dayarinin
milayyan edilmasi haqqinda SOCAR-in Podratcidan
malumat aldigi tarixdan otuz (30) giin keganadak
SOCAR ila Podratci Xam neftin va/va ya Sarbast tabii
qazin dayari barasinda raziliga gala bilmirlarsa, bu
dayari Podratgi va SOCAR tarafindan tayin olunan,
beynalxalq miqyasda taninmis ekspert milayyan

(©)

Where Non-associated Natural Gas is sold by Contractor
in non-arm's length sales, such Non-associated Natural
Gas shall be valued at a price to be determined by
agreement between SOCAR and Contractor based on
pricing principles prevailing internationally, taking into
account market, grade, quality and quantity,
transportation and other relevant considerations ("Net
Back Value").

For the purposes of this Article 16, all sales of Non-
associated Natural Gas to SOCAR, any Affiliate of
SOCAR or any Government Authority shall be deemed
an arm’s length transaction.

Within thirty (30) days after the end of the relevant
Calendar Quarter, all Parties shall notify the Operating
Company of the volumes, dates, prices and Point of Sale
for all arm's length sales of Crude Oil and/or Non-
associated Natural Gas during such Calendar Quarter,
and the Operating Company shall notify SOCAR of
valuations of Crude Oil and/or Non-associated Natural
Gas for the purposes of Article 16.2(a) and Article
16.2(b) above, which notice shall specify volumes, dates,
prices, and Points of Sale for all arm's length sales. If
any Party does not accept any valuation notified by the
Operating Company pursuant to Article 16.2(a) or Article
16.2(b) and SOCAR and Contractor cannot reach
agreement on the value of Crude Oil and/or Non-
associated Natural Gas within thirty (30) days of receipt
of notice by SOCAR of Contractor's valuation of Crude
Oil and/or Non-associated Natural Gas, such
determination shall be made by an_ internationally
recognised expert appointed by Contractor and SOCAR,
but if they fail to agree within thirty (30) days from the
end of the thirty (30) days referred to above on the
appointment of such expert, then such appointment shall
be made by the President of the Stockholm Chamber of

112
(d)

edir, lakin onlar yuxarida géstarilan otuz (30) giin
middat qurtardigi andan baslayaraq otuz (30) giin
arzinda ekspert tayin etmak haqqinda raziliq alda
eda bilmasalar, ekspert Stokholm (isve¢) Ticarat
palatasinin Prezidenti tarafindan SOCAR-in va ya
Podratcnin arizasi ila miraciatindan sonra tayin
olunur. Tayin edilan ekspert Karbohidrogenlarin
satigi sahasinda beynalxalq niifuza malik olmalidir.
Ekspert bu Sazisin ingilisca matnindan istifada edir.
Tayin olunduqdan sonra otuz (30) giin arzinda
ekspert 6z qarari haqqinda yazili malumat verir va
onun qarari qati hesab olunur, SOCAR va Podrat¢i
ticin macburi sayilir.

Hesablasmalar va édanislar aparmaq maqsadila cari
Taqvim riibu tctin Xam neftin va ya s6hbat Sarbast
tabii qazdan gedirsa, Sarbast tabii qazin Xalis ixrac
dayarini muayyan etmazdan avel miivaqgati
olaraq, ya’ni hamin dovrda tatbiq edila bilan Xalis
ixrac dayari qati muiayyanlasdirilana qadar Xam
neftin va/va ya Sarbast tabii qazin avvalki Taqvim
rubi tctin miiayyan olunmus Xalis ixrac dayarindan
istifada edilir. Mtvaqqati hesablasmalarda va
édanislarda diizalislar etmak lazim galdikda, bela
duzalislar tatbiq oluna bilan bela Xalis ixrac dayari
miuiayyen edildikdan sonra otuz (30) giin arzinda
kecirilir.

Naqletma — itkilari (Podratginin = boru — kamari
sahiblarindan va ya operatorlarindan
kompensasiyasini aldigi itkilardan basqa) Umumi
hasilat hacmindan cixilir. Podratcinin Nagletma
itkilarindan sigortalanmaq icin verdiyi sigorta
xarclari Ovezi Odanilasi masraflar deyildir. Bela
itkilara gora verilan sigorta kompensasiyalarinin he¢
biri Masraflarin avazinin 6danilmasi hesabina daxil
edilmir. Podratgi 23.1 bandina uygun  olaraq
Podratci nagletma itkilarinin sigorta edilmasi tciin

(d)

Commerce, Sweden on the application of SOCAR or
Contractor. Such expert shall be a person internationally
recognised as having expertise in the marketing of
Petroleum. The English language text of this Agreement
will be utilised by the expert. The expert shall in writing,
report his determination within thirty (30) days of his
appointment and his determination shall be final and
binding upon SOCAR and Contractor.

Pending the determination of the Net Back Value of
Crude Oil or as the case may be Non-associated Natural
Gas for a given Calendar Quarter, the Net Back Value of
Crude Oil and/or Non-associated Natural Gas determined
for the preceding Calendar Quarter shall be provisionally
applied to make calculation and payment until the
applicable Net Back Value for that period is finally
determined. Any adjustment to such provisional
calculation and payment, if necessary, will be made
within thirty (30) days after such applicable Net Back
Value is finally determined.

Transit Losses (other than losses for which Contractor
has been reimbursed from any insurances taken out by
Contractor and losses for which Contractor has been
reimbursed from pipeline owners or operators) shall be
deducted from Total Production. Insurance premiums
paid by Contractor for insurance taken out by Contractor
covering Transit Losses shall not be Cost Recoverable.
Any insurance reimbursements for such losses shall not
be credited to Cost Recovery. Contractor shall be
responsible for the insurance of Transit Losses, pursuant

113
cavabdehdir.

16.2(a) va (b) bandlarina asasan Xam neftin va/va
ya Sarbast Tabii qazin tatbiq oluna bilan Xalis ixrac
dayari miiayyan olunarkan asagidakilar tatbiq edilir:

(i) bu 16.2 bandinin “satislara“ aid middeaalari
ayrica bir satisa da eyni daracada aiddir va
mivafiq suratda tefsir olunur; va

(ii) Satis mantaqasinda Xam neft va ya Sarbast
Tabii qazin tzerinda milkiyyat hiququnun
Tarafdan aliciya kecdiyi an satis ani hesab
olunur; va

(iii) “Satis mantaqasi“ ela bir cografi néqta va ya
ndqtealardir ki, satisin hansi sartlarla - "FOB,
CIF, Ci va F" sartlari ila, yaxud beynalxalq neft
sanayesinda hamiliqla qabul edilmis har hansi
basqa sartlarla aparilmasindan asili
olmayaraq, orada Xam neft va ya Sarbast Tabii
gazin Uzarinda milkiyyat hiiququ saticidan
aliciya kecir. Mumkiin satis mantagealarinin
nimuneleri sirasina ixrac neft kamarinin son
mantagasindaki terminalin ¢ixis flanetsinda
goyulmus  buraxilis saygaci, —_neftayirma
zavodundaki giris saygaci va ya tankerdaki
giris flanetsi daxildir; va

(iv) “Nagletma  itkilari” dedikda, Catdirilma
mantagasindan ixrac naqletma sistemlarinin
(hamcinin mivafiq hallarda, Qara_ daniz
rayonundan Xam neftin cixarilmasi tigiin, agar
sdhbat Tabii qazdan gedirsa, Sarbast tabii
qazin Satis mantaqasina naql olunmasi tciin
istifada edilan har hans! boru kamari daxil
olmaqla) son mantagasina Xam neftin va ya

to Article 23.1.

In determining the applicable Net Back Value of Crude
Oil and/or Non-associated Natural Gas pursuant to
Articles 16.2(a) and (b) the following shall apply:

(i) provisions in this Article 16.2 dealing with "sales"
shall equally apply to a single sale and shall be
interpreted accordingly; and

(ii) the point in time at which title in Crude Oil and/or
Non-associated Natural Gas transfers at the Point
of Sale from a Party to the buyer shall be deemed
to be the time of sale; and

(iii) "Point of Sale" shall mean the geographical
location or locations where title to Crude Oil or as
the case may be Non-associated Natural Gas
passes from a seller to a buyer, whether such sale
is F.O.B., C.L.F., C. and F. or any other manner
generally recognised by the _ international
Petroleum industry. Examples of possible Points of
Sale include the sales meter at the outlet of the
terminal at the terminus of the export pipeline, the
inlet meter at a refinery, or the inlet flange to a
tanker; and

(iv) "Transit Losses" - shall mean losses incurred
during the pipeline transport of Crude Oil and
Non-associated Natural Gas from the Delivery
Point to the terminus of the export
transportation systems, (including, if applicable,
any pipeline utilized for transshipment of the
Crude Oil to exit the Black Sea area or in the
case of Non-associated Natural Gas to the Point

114
Sarbast Tabii qazin vurulmasi gedisinda amala
galan va boru kamarlarinda beynalxalq
tacribada qabul edilmis normal _ itki
hadlarindan, yani sifir tam onda bir (0,1)
faizdan artiq olan itkilar nazarda tutulur; va

(v) “kommersiya cahatdan miistaqil satis" - aqd
baglamaq isteayan mistaqil alici va satici
arasinda Sarbast donarli valyuta mugabilinda
beynalxalq bazarda Karbohidrogenlar satisi va
ya miibadilasi demakdir, ham da bu zaman
barter aqdlarini nazarda tutan — satislar,
hékumatlararasi satislar, habela beynalxalq
bazarda Karbohidrogenlar satisinda qiiwada
olan adi iqtisadi stimullarla deyil, tamamila va
ya qisman digar milahizalarla sartlandirilan
basqa aqdlar istisna edilir.

16.3 Kontrakt barpa sahasindan ¢ixarilan Karbohidrogenlarinin

dayarinin miayyan edilmasi

13.3. bandina
édanilmasi va

uygun olaraq) Masreflarin avazinin
13.6 bandina uygun olaraq Manfast
karbohidrogenlarinin béliisdirtilmasi ucgiin
Karbohidrogenlarinin dayari bu Sazisin digar
maddalarinda konkret olaraq gostarildiyi kimi, har hansi
Taqvim ribiinda 16.2 bandina oxsar olaraq muiiayyan
edilir, nazara alaraq ki, 16.2 (a) (ii) bandinda istinad edilan
tig (3) cir xam_ neft Qivayaminma tarixina qadar
razilasdirilacaqdir.

16.4 Hacmlarin dl¢iilmasi

(a) Podratcinin istehsal etdiyi Karbohidrogenlarin hacmi
va keyfiyyati beynalxalq neft sanayesinin hamiliqla
qabul edilmis standartlarina uygun metodlar va
cihazlar ila 6lcilur va Olgma qaydasina uygun
olaraq Taraflarin nazarati altinda saxlanilir.

16.3

16.4

of Sale) in excess of the normal international
pipeline loss allowance of one-tenth of one (0.1)
percent; and

(v) an “arm's length sale" is a sale or exchange of
Petroleum between a willing and non-affiliated
buyer and seller on the international market in
exchange for payment in Foreign Exchange,
excluding a sale involving barter, sales from
government to government and other transactions
motivated in whole or in part by considerations
other than the usual economic incentives involved
in Petroleum sales on the international market.

Value of Petroleum lifted from the Contract Rehabilitation
Area

The valuation of Petroleum for purposes of Cost Recovery
pursuant to Article 13.3, sharing of Profit Petroleum pursuant to
Article 13.6 and as otherwise specifically provided in this
Agreement in any Calendar Quarter shall be calculated in the
same manner as for Article 16.2. provided that the three (3)
representative crude oils referred to in Article 16.2(a)(ii) shall be
agreed by the Effective Date.

Measurement

(a) The volume and quality of Petroleum produced by
Contractor shall be measured by methods and appliances
in accordance with generally accepted international
Petroleum industry practice, and shall be monitored by
the Parties in accordance with the Measurement

115
Podratg! Olgma qaydasinin middaalarina uygun
olaraq Karbohidrogenlarin keyfiyyatini ol¢mak va
keyfiyyatini muisayyan etmak icin istifada olunan
cihazlari yoxladigi va kalibrladiyi haqda SOCAR-a
yazili malumat verir. SOCAR-in yoxlamada va
kalibrlamada muisahida aparmaq Utctin 6z hesabina
va 6z riski ila 6z miitaxassislarini gondarmaya
ixtiyari vardir.

Olgma metodu va ya dlgma Uciin istifada edilan
cihazlar hasilati artiq va ya askik gostardikda, agar
basqa hal stbut olunmursa, bela hesab edilir ki,
él¢ma_ cihazlarinin son dafa yoxlandigi! vaxtdan
e’tibaran sahv mévcud olmusdur; bu halda sahva
yol verilan d6évr uciin orta dayar uzra zaruri
duzalislar edilir va ya mtvafiq miiddat arzinda
mahsulun lazimi hacminda natura klinda
catdirilmasini nizamlamaq tciin tedbirlar géorilir.

Kontrakt sahasindan cixarilan va 13.2 bandinda
gostarildiyi kimi, Podratcinin istifada etmadiyi
Karbohidrogenlar Catdirilma mantagasinda ol¢ilir.

(b)

(©)

(d)

Procedure.

Contractor shall give prior written notice to SOCAR of
any testing and calibration by Contractor of the
appliances used in the measurement and determination of
quality of Petroleum pursuant to the Measurement
Procedure. SOCAR, at its cost and risk, shall be entitled
to have witnesses present at such testing and calibration.

Where the method of measurement, or the appliances
used therefor, have caused an overstatement or
understatement of production, the error shall be presumed
to have existed since the date of the last calibration of the
measurement devices, unless otherwise proved, and an
appropriate adjustment shall be made to the average
value for the period of the error, or by an adjustment in
deliveries in kind over an equivalent period.

Petroleum produced from the Contract Area and not used
by Contractor pursuant to Article 13.2 shall be measured
at the Delivery Point.

116
MADD®d 17

@MLAKA SAHIBLIK V2 ONDAN ISTIFAD®,
@MLAKIN LOGV EDILMasi

17.1 dmlaka sahiblik va ondan istifada

Neft-

qaz amaliyyatlari aparilmasi Ggiin nazearda tutulan

asas fondlarin va dasinar amlakin asagidaki kategoriyalari
uzarinda milkiyyat hiququ SOCAR-a asagidaki qaydada

kecir:
(a)

(b)

Torpaq sahelarinin satin alinmasina qanunla icaza
verilacayi taqdirda Podratcinin Azarbaycan
Respublikasinda Neft-qaz amaliyyatlari ticin satin
aldig! torpaq sahalari alindig1 andan SOCAR-in
milkiyyati olur;

Neft-qaz amaliyyatlarinda Podratcinin istifada etdiyi
asas fondlar va dasinar amlak - bunlarin dayari
Neft-qaz ameliyyatlari ticgiin Masreaflara aid edilir -
uzarinda milkiyyat htiququ SOCAR-a asagida
gostarilan tarixlar icarisinda an erkan tarixda kecir:
()) Sifir balansina nail olandan sonra galan Taqvim
rubiindn sonunda va ya (ii) bu Sazisin qiivvasina
xitam verilandan sonra. Axirinci halda Podratcinin
26.3(b) bandinda va 31-ci Maddada nazarda
tutulan hiquqlar! mahdudlasdirilmadan, asas
fondlar tzarinda mulkiyyat hiququ bu Sazis dzra
ona aid edilan measreflarin Odanilib-
édanilmamasindan asili olmayaraq SOCAR-a kecir.
Sifir balansina nail olunduqdan sonra milkiyyat
hiququ SOCAR-a verilan asas fondlar va dasinar
amlak, yalniz igtisadi resurs qalig1 mahdud olan
amlak vahidlarindan basqa, istismara yararli olmali
va asinmasi nazera alinmaqla, ham terafindan

17.1

ARTICLE 17

OWNERSHIP, USE AND ABANDONMENT
OF ASSETS

Ownership and Use

Title to the following categories of fixed and moveable assets
for use in Petroleum Operations shall pass to SOCAR in
accordance with the following:

(a)

(b)

When legally permissible to purchase land, any land
purchased by Contractor for Petroleum Operations shall
become the property of SOCAR, as soon as it is
purchased.

Title to fixed and moveable assets employed by
Contractor in the performance of Petroleum Operations
and the cost of which is claimed as Petroleum Costs shall
be transferred to SOCAR upon the earlier to occur of (i)
the end of the Calendar Quarter following the
achievement of Zero Balance or (ii) the termination of
this Agreement. In this latter case, without prejudice to
Contractor's rights under Articles 26.3(b) and 31, title to
fixed assets will pass to SOCAR irrespective of whether
the costs thereof have been Cost Recovered. Except in
respect of items which have limited residual economic
life, fixed and moveable assets the title to which is
transferred to SOCAR following the achievement of Zero
Balance shall be in reasonable working order and shall
comply with generally accepted international technical
standards, subject to wear and tear.

117
qabul edilmis beynalxalq texniki standartlara uygun
galmalidir.

Podratcinin ixtiyari var ki, amlak Uzarinda milkiyyat
hiququnun bu 17.1 bandina asasan SOCAR-a
kegib-ke¢mamasindan asili olmayaraq Neft-qaz
amaliyyatlarini aparmaq maqsadi ila alinmis bitin
torpaq sahalarindan, asas fondlardan va dasinar
amlakdan heg bir alava xarc qoymadan bu Sazisa
uygun suratda va onun qiiweda olacagi bitin
miiddat arzinda tam va miistasna hiiquala istifada
etsin.

Har hansi asas fondun 31.5 bandina uygun suratda
qisman tahvilina dair razilasmaya asasan Podratci
tahvil verilan sahadaki amlakdan imtina etdiyini,
ondan_ istifada etmak va ya onu_ Neft-qaz
amoliyyatlari ila bagli har hansi basqa yera
kégiirmak niyyatinda olmadigini bildirir. 17.1(f)
bandinin middaalarina amal edilmasi sartila SOCAR
bu bildirisin alindig1 andan etibaran altmis (60) giin
arzinda hamin asas fondlar dzarinda miilkiyyat
hiququnu, sahibliyi va nazarati 6z Shdasina
gotiirmayi garara ala bilar.

Bu Sazisin quivvada oldugu miiddat arzinda Neft-
qaz amaliyyatlarinin hayata kecirilmasi prosesinda
Podratcinin topladigi va hazirladigi1 malumatin va
basqa_ informasiyanin birga sahibi SOCAR va
Podratcidir. Bu Sazisin qiivvasina xitam verildikdan
sonra) hamin = malumatin§ va _— informasiyanin
hamisinin Uzarinda milkiyyat hiququ SOCAR-a
kecir. Naticada har bir Podratc: taraf gdstarilan
malumatdan va informasiyadan Azarbaycan
Respublikasinda Karbohidrogenlarla bagli digar
faaliyyat noéviari ila alaqadar olaraq sonralar da
istifada etmak hiiququna malikdir. Bu Sazisin
quvweada qalacagi miiddat arzinda Podratci bu

(d)

(e)

Contractor is entitled, at no additional cost, to the full and
exclusive use and enjoyment of all land and fixed and
moveable assets acquired for the purpose of Petroleum
Operations throughout the term of this Agreement
irrespective of whether title to such asset has passed to
SOCAR in accordance with this Article 17.1.

With respect to any fixed asset Contractor shall, upon
agreement of partial relinquishment pursuant to Article
31.5, give notice of abandonment of such assets in the
area to be relinquished which Contractor does not intend
to use or relocate elsewhere in connection with Petroleum
Operations. Subject to Article 17.1(f), SOCAR may,
within sixty (60) days of receipt of such notice, elect to
assume ownership, possession and custody of such fixed
assets.

Data and other information collected and generated by
Contractor in the course of Petroleum Operations shall,
during the term of this Agreement, be jointly owned by
SOCAR and Contractor. Following the termination of
this Agreement ownership of all such data and
information shall revert to SOCAR. Thereafter, each
Contractor Party shall be entitled to continue to use such
data and information in relation to its other Petroleum
related activities in the Republic of Azerbaijan.
Contractor shall be entitled to trade such data and
information in accordance with the principles set out in
Article 30.2 of this Agreement during the term of this
Agreement.

118
Sazisin 30.2 bandinda géstarilmis prinsiplara uygun
suratda hamin malumati va informasiyant mubadila
etmak hiiququna malikdir.

(f) ~~ icaraya gétiiriilmis avadanliq uzarinda millkiyyat
hiququ, bu Sazisin 17.3 bandinda  ayrica
gostarilmis hallar istisna olmagla, bu Sazisin
quwasina xitam verildikdan sonra SOCAR-a kecmir

va Podratc: adi cakilan avadanligi aparmaq
hiququna malik olur.
(g) Bu 17 maddanin magsedlari baximindan “asas

fondlar“ Neft-qaz amealiyyatlarinin aparilmasi dgiin
lazim olan va Kontrakt sahasinin hidudlarinda
yerlasan quyular, tullanti xatlari, boru kamerlari,
neft, qaz va suayirma qurgulari, neft nasos
stansiyalari, bosaltma terminallari, qaz kompressor
stansiyalar! va bu cir digar qurgular va obyektlar
demakdir.

17.2 Fondlarin lagv edilmasi, imumi sartlar

Kontrakt sahasindaki Neft-qaz ameliyyatlarinda
Podratcinin istismar etdiyi bitin asas fondlarin lagv
edilmasini maliyyalasdirmak maqsadila Taraflar yaxsi
beynalxalq niifuza malik olan, SOCAR ila Podratci arsinda
razilasdirilmis bankda miistarak hesab acirlar. Bu hesab
“Lagvetma islari fondu“ adlanacaq, ham da Fond
vasaitdan maksimum fayda_ go6tiriilmasini nezerda
tutmaqla SOCAR ile birlikda Omealiyyat sirkati tarafindan
idara edilacakdir. Maqsadli hesabin§ strukturu. va
Lagvetma islari fondunun vasaitinin idara edilmasinin
sartlari SOCAR ila Podratci arasinda_ razilasdirilir.
Lagvetma islari fonduna qoyulmus bitin pul vasaitinin
avazi Imaliyyat masreaflari kimi 6danilmalidir.0 Lagvetma
islari fondu mivafiq olaraq Kontrakt kasfiyyat sahasinda
va Kontrakt barpa sahasinda cakilmis bitin Osasli
masreflarin on bes (15) faizindan artiq ola bilmaz.

17.2

(f) Except as otherwise provided in Article 17.3 of this
Agreement, ownership of leased equipment shall not
transfer to SOCAR at the end of this Agreement, and
Contractor shall at such time be free to export such
equipment.

(g) For purposes of this Article 17, “fixed assets” means
structures and facilities essential to the conduct of
Petroleum Operations that are located within the
Contract Area, such as wells, flowlines, pipelines, oil,
gas and water separation facilities, oil pump stations,
loading terminals, gas compression stations and the like.

Abandonment, General Terms

In order to finance abandonment of all fixed assets employed in
Petroleum Operations within the Contract Area by Contractor,
the Parties shall open a joint escrow account at a bank of good
international repute to be agreed between SOCAR and
Contractor. This account shall be known as the "Abandonment
Fund" and shall be administered by the Operating Company in
coordination with SOCAR for a maximum value. The structure
of the escrow account and the terms for the administration of the
Abandonment Fund monies shall be mutually agreed between
SOCAR and Contractor. All monies allocated to the
Abandonment Fund shall be recoverable as Operating Costs. In
no event shall the Abandonment Fund exceed fifteen (15)
percent of all Capital Costs incurred in the Contract Exploration
Area and the Contract Rehabilitation Area, respectively.

119
17.3 Kontrakt_kasfiyyat

sahasi_hesabina_Lagvetma_islari

fondunun yaradilmasi

(a)

Kontrakt kasfiyyat sahasindan islanma proqraminda
milayyan edilmis Karbohidrogenlar ehtiyatlarinin
cixarilmasinin§ alli (50) faiza gatacag: Taqvim
rubiindan sonra galan birinci Taqvim riibiinda
Podratci Lagvetma islari fonduna vasait kéglirmaya
baslayir. Ogar Lagvetma islari fonduna pul vasaiti
daxil olmaga baslayandan sonra, Kontrakt kasfiyyat
sahasinda qalan  Karbohidrogenlarin = umumi
ehtiyatlarint muayyan saviyyaya qadear artiran bir
Kasf edilarsa va bunun naticasinda imumi macmu
ehtiyatlarin yet alli (50) faizdan az_ hissasinin
cixarildigt malum olarsa, Lagvetma islari fonduna
vasait kécuriilmasi dayandirilir. Karbohidrogenlar
ehtiyatinin (hamin Kasf naticasinda miivafiq suratda
artmis ehtiyatin) alli (50) faizinin cixarilacagi an
galib catdiqdan sonra Podratci Lagvetma islari
fonduna yenidan vasait kéclirmaya baslayir. 17.3(b)
bandinda = gostarildiyi kimi, hamin  vasaitin
kamiyyatini tayin etmak icin istifada olunan distur
Kontrakt kasfiyyat sahasinda yenidan nazerdan
kecirilmis Karbohidrogenlar — ehtiyati nazera
alinmaqla tashih edilir. Lakin Lagvetma_ islari
fonduna avvallar verilmis bitin vasaitlarin tam
hacmi dstagal onlarin yigilmis faizlari tamamila
Podratcinin hesabina yazilir.

Podratci har Taqvim riibtinda Lagvetma islari
na asagidaki distura uygun suratda vasait
rr

QAT = ((COA/ARES) x PARES) - CAF

burada:

17.3 Formation of Abandonment _Fund_for the Contract

Exploration Area

(a)

(b)

Contractor shall commence making contributions to the
Abandonment Fund in the first Calendar Quarter
following the Calendar Quarter when fifty (50) percent of
Petroleum reserves identified in the Development
Programme have been recovered from the Contract
Exploration Area. Should the point be reached at which
payments into the Abandonment Fund have commenced
and a Discovery is made subsequent thereto which
increased the total remaining Petroleum reserves in the
Contract Exploration Area to a level where less than fifty
(50) percent of overall combined reserves have been
recovered, then payments into the Abandonment Fund
shall be suspended. Contractor shall resume payments
into the Abandonment Fund when the point is reached
where fifty (50) percent of Petroleum reserves (as
increased by such Discovery) have been recovered. The
formula for determining the amount of such payments as
set forth in Article 17.3(b) shall be revised to take into
account the revised Petroleum reserves of the Contract
Exploration Area. Contractor shall receive; however, full
credit for all payments previously paid into the
Abandonment Fund, plus accrued interest thereon.

Contractor shall transfer funds on a Calendar Quarter
basis to the Abandonment Fund according to the
following formula:

QAT = ((COA/ARES) x PARES) — CAF

where:

120
17.4 Kontrakt

17.5

QAT ~ miivafiq Taqvim riibii iciin Lagvetmea islari
fonduna’  kociirilmali olan vasaitlarin
mablagidir;

COA  lagvetma ameliyyatlarinin 17.5(g) bandina
uygun olaraq miuayyan edilan va 17.2
bandinda gostarilmis haddan  yiiksak
olmayan smeta daysaridir;

ARES = Lagvetma islari fondunun acildigi1 Taqvim
rubiinin sonundan baslayaraq c¢ixarilmali
olan Karbohidrogenlarin qiymatlandirilmis
qaliq ehtiyatlaridir;

PARES Lagvetma islari fondunun acildigi Taqvim
rabiindn sonundan etibaran
Karbohidrogenlarin macmu hasilatidir;

CAF awalki Taqvim ribiiniin sonu
Lagvetma islari fondunun balansidir.

Ucin

barpa__sahasi__hesabina

fondunun yaradilmasi

Lagvetma _islari

Quweyaminmea tarixindan sonra on iki (12) aydan gec
olmayaraq Tareflar Kontrakt barpa sahasi igiin Lagvetma
islari fonduna vasaitlarin daxil olmasi mexanizmini
razilasdiracaq va qabul edacaklar.

Fondlarin lagvi ila alaqadar Taraflarin miinasibatlari

(a) dgar har hans: bir vaxt Podratg: Kontrakt sahasinda
yerlasan asas fondlarin bu Sazis qivweadan
dusanadak lagv  olunmasini tdévsiya — edirsa,
Podratcinin tévsiyasi alindiqdan sonra otuz (30) giin
arzinda SOCAR hamin fondlarin istismarini davam
etdirmayi qarara almaq hiququna malikdir va bela

17.4

17.5

is the amount of funds to be transferred to the
Abandonment Fund in respect of the relevant
Calendar Quarter;

QAT

COA _ is the estimated cost of abandonment operations
established pursuant to Article 17.5(d), up to the

limit established in Article 17.2;

ARES _ is the estimated Petroleum reserves remaining to
be recovered from the end of the Calendar
Quarter in which the Abandonment Fund was

opened;

PARES is the cumulative production of Petroleum from
the end of the Calendar Quarter in which the
Abandonment Fund was opened;

CAF _ is the Abandonment Fund balance at the end of

the previous Calendar Quarter.

Formation of Abandonment _Fund_for_the Contract
Rehabilitation Area

The Parties shall no later than twelve (12) months from the
Effective Date agree and accept the mechanism of making
contributions to an Abandonment Fund for the Contract
Rehabilitation Area.

Parties Relationship with respect _to Abandonment of
Assets

(a) _ If, at any time, Contractor recommends abandonment of a
fixed asset within the Contract Area prior to the
termination of this Agreement, SOCAR may elect, within
thirty (30) days of receipt of Contractor's
recommendation, to continue using such fixed asset, in
which event SOCAR shall be responsible for abandoning

121
(b)

halda 6ziina miinasib bir tarzda va miinasib vaxtda
onun lagv edilmasi masuliyyatini 6z wuzarina
gotiriir; SOCAR hamin asas fondlari lagv etmaya
basladigi anda, ya da Sazis qiivwvedan diisandan
sonra, -  bunlarin hansinin daha aval bas
vermasindan asili olaraq, - Lagvetma  islari
fondunun miivafiq hissasi SOCAR-a kecir. Ogar
SOCAR asas fondlarin istismarini davam etdirmayi
qarara almirsa, onu lagv etmak haqqinda qerar
Rahbar komita tarafindan qabul olunur, bu sartla ki,
glndaliyina Podratcinin tévsiyasi ilk dafa salinmis
iclasda Rahbar komita hamin asas fondlarin lagv
olunmasi barada vahid raya gala bilmirsa, bela
hesab edilsin ki, SOCAR hamin asas_ fondlarin
istismarin’ davam etdirmayi qarara almisdir va
hamin asas fondlar barasinda bitin § sonraki
masuliyyat Podratcinin Uzearindan gétirilir. ogar
Rahbar komita hamin asas fondlari lagv etmayi
qarara alirsa, bu qarardan sonra otuz (30) giin
arzinda SOCAR Podratciya, bu asas fondlarin lagv
edilmasi tigin mahz kimin - Podratcinin yoxsa
SOCAR-in 6ziiniin masuliyyat dasidigini bildirir.
Otuz (30) giin arzinda SOCAR tarafindan bela bir
bildiris olmadiqda, hesab edilir ki, SOCAR asas
fondlarin lagv olunmasi ic¢iin  masuliyyati
Podratcinin uzarina qoymagi qearara almisdir.
Lagvetma islari fondunun miivafiq hissasi hamin
asas fondlarin lagv edilmasi tigiin cavabdeh olan
Tarafin hesabina kecirilir. SOCAR asas fondlarin
lagv edilmasi ila bagli bitin amealiyyatlari va ya
asas fondlarin istismarinin davam_ etdirilmasini
beynalxalq neft-qaz sanayesinda qabul edilmis
tacribaya uygun suratda va ela bir tarzda hayata
kecirir ki, bu  Neft-qaz ameliyyatlarina mane
olmasin.

Bu Sazis qiivwadan diisdiikda Podratci Kontrakt
sahasinin hidudlari daxilinda Neft-qaz

(b)

such fixed asset as and when it decides, and the
appropriate portion of the Abandonment Fund shall be
transferred to SOCAR at the time it commences
abandonment of such fixed asset or termination of this
Agreement, whichever is earlier. If SOCAR fails to elect
to continue using such fixed asset the Steering
Committee shall determine whether to abandon such
asset provided that if the Steering Committee fails to
reach agreement on the abandonment of such fixed asset
at the meeting at which Contractor's recommendation
first appears on the agenda then SOCAR shall be deemed
to have elected to continue using such fixed asset and
Contractor shall have no further liability of any kind with
respect to such asset. If the Steering Committee decides
to abandon such fixed asset, within thirty (30) days of
such decision SOCAR shall notify Contractor whether
Contractor or SOCAR shall be responsible for
abandoning such fixed asset. If SOCAR fails to notify
Contractor within such thirty (30) day time period,
SOCAR shall be deemed to have decided that Contractor
is to abandon such fixed asset. The appropriate portion of
the Abandonment Fund shall be transferred to the Party
responsible for abandoning such fixed asset. Any
abandonment operations, or continued use by SOCAR,
shall be conducted in accordance with international
Petroleum industry practice and in such a manner that
does not interfere with Petroleum Operations.

Upon termination of this Agreement, Contractor shall
notify SOCAR of all fixed assets employed in Petroleum

122
amaliyyatlarinda istismar olunan asas fondlardan
hansilarin’ lagv etmak niyyatindedirss, onlarin
hamis! barasinda SOCAR-a malumat verir. SOCAR
Podratcinin malumatini aldiqdan sonra otuz (30)
gun middatinda Podratciya SOCAR-in asas
fondlardan hansilarinin istismarint davam etdirmayi
qarara aldigini bildirir, habela Podratciya yerda
qalan biititin asas fondlari 6zu lagv etmak
niyyatinds oldugu yoxsa hamin asas fondlarin lagv
edilmasi Ugiin masuliyyati Podratcinin dzarina
qoydugu haqda malumat verir. Lagvetmea islari
fondunun bu amlakin lagv edilmasi ila bagli islarin
hacmina uygun galan va hamin amlaka aid olan
hissasi adi cakilan asas fondlarin lagv edilmasi
tctin kimin masuliyyat dasimasindan asili olaraq ya
Podratcinin, ya da SOCAR-in hesabina_ kecirilir.
SOCAR har hans: asas fonddan istifadani davam
etdirmayi va ya onu lagv etmayi qarara aldiqda,
SOCAR bu asas fondu 6ziina miinasib bir tarzda va
miinasib vaxtda lagv etmak hiququna malikdir.
Osas fondlar beynalxalq Neft-qaz sanayesinda
hamiliqla qabul edilmis tacriibaya uygun sakilda
lagv olunur, bu sartla ki, lagv edilmasi uciin
masuliyyat dasidigi amlaki Podratcinin tamamila
lagv eda bilmasindan 6étrii Lagvetma _ islari
fondunda kifayat qadar pul vasaiti olmayanda
Podratci Lagvetma islari fondunda olan bitin nagd
vasaiti lagvetma tadbirlarinin hayata kecirilmasina
xarclayir va bundan sonra har hansi lagvetma
amaliyyatlarint dayandirir; bu andan etibaran o,
qalmaqda olan hamin asas fondlarin lagv edilmasi
ila bagli he¢ bir masuliyyat dasimir va ya Shdalik
gotirmiir. Lagv edilmayan har hansi asas fond
tahlikasiz vaziyyatda saxlanmalidir ki, bu da
lagvetma tadbirlari carcivasinda tamin olunur.

SOCAR Kontrakt sahasinda har hansi asas fondu
lagv etmayi qarara aldiqda va ya yuxaridaki 17.5(a)

(©)

Operations within the Contract Area, which Contractor
intends to abandon. SOCAR shall, within thirty (30)
days of receipt of Contractor's notice, notify Contractor
of such fixed assets which SOCAR elects to continue to
use, as well as whether SOCAR elects to abandon all
other fixed assets or have Contractor abandon such other
fixed assets. A portion of the Abandonment Fund
commensurate with and attributable to any fixed assets
shall be transferred to Contractor or SOCAR, as the case
may be, who is responsible for abandoning such fixed
assets. If SOCAR elects to continue to use or to abandon
any fixed assets, SOCAR may abandon such fixed assets
as and when it decides. Abandonment of any fixed assets
shall be in accordance with generally accepted
international Petroleum industry practice; provided,
however, in the event there are insufficient funds in the
Abandonment Fund to enable Contractor to complete
abandonment operations for which Contractor is
responsible, Contractor shall expend all amounts
available in the Abandonment Fund in the performance
of its abandonment operations and shall thereupon cease
any further abandonment operations and have no further
liability or obligation to abandon such remaining fixed
assets. Any unabandoned fixed assets shall as part of the
abandonment operations be left in a safe condition.

Upon SOCAR electing to abandon any fixed assets in the
Contract Area or electing pursuant to Article 17.5(a)

123
(e)

bandinda nazarda tutuldugu kimi, har hansi asas
fonddan istifadani davam etdirmayi qarara aldiqda
hamin asas fonda va onun lagv edilmasina aid olan
har cir masuliyyat va Ohdalik, habela Lagvetma
islari fondunda kifayat qadar mablag olmadiqda,
har hansi vasait 6damak masuliyyati va Shdaliyi
Podratcinin Uzarindan tamamila go
hamin asas fondun davam edan istismari va qati
lagv edilmasi ila alaqadr olaraq, hamcinin SOCAR-
In gostarilan asas fondu laziminca lagv etmamasi
naticasinda bas veran har hansi itkilar va ziyan uciin
mas’uliyyati 6z Uzarina gétiracayina va har hansi
itkiya, zarara va ya mas’uliyyata, elaca da har hans
fiziki va ya hiiquqi sexs, yaxud organ, o climladan,
lakin bununla mahdudlasmadan har hans! Hékumat
organi tarafindan Podratci va ya har hans: Podratci
tarafler aleyhina qaldirilan har hansi reklamasiyaya,
iddiaya va ya mahkama baxisina gora Podratciya
kompensasiya 6dayacayina ta’minat verir.

islanma programinda milayyan edilmis
Karbohidrogen ehtiyatlarinin§ alli (50) faizinin
cixarilmasi planlasdirilan Taqvim ilindan azi bir (1) il
aweal Kontrakt kasfiyyat sahasi uiciin, habela 17.4
bandina asasan Kontrakt barpa sahasi hesabina
Lagvetma islari fonduna vasaitlarin daxil olmasi
mexanizmina uygun olaraq miuaayan olunan
miiddatlarda, Podratch ham Kontrakt kasfiyyat
sahasi ham da Kontrakt barpa sahasi uciin
lagvetma planiarin' va lagvetma amaliyyatlari
smetasini hazirlayib Rahbar komitanin tasdiqina
verir. Bundan sonra Podratci lagvetma amaliyyatlari
smetasini har il tahlil edir va lazim galdikda
smetada miivafiq dayisikliklar edir.

Lagvetma islari fondunda izafi vasait varsa, bitin
lagvetma tadbirlari basa catdiqdan sonra bu vasait
Podratcinin va SOCAR-in yerina yetirdiyi lagvetma

(d)

(e)

above, to continue using any such fixed assets,
Contractor shall be released from all responsibility and
liability of every kind pertaining to such fixed assets and
abandonment thereof as well as payment of any further
funds should there be insufficient funds in the
Abandonment Fund. SOCAR shall indemnify Contractor
from and against any loss, damage and liability of any
nature whatsoever, as well as any claim, action or
proceeding instituted against Contractor, or any
Contractor Parties, by any person or entity, including, but
not limited to any Governmental Authority, arising from,
or in any way connected with, the continued use of such
fixed assets and their ultimate abandonment, as well as
any failure by SOCAR to properly abandon any such
fixed assets.

Not later than one (1) year prior to the Calendar Year in
which fifty (50) percent of the Petroleum reserves
identified in the Development Programme for the
Contract Exploration Area and in a time frame defined in
accordance with the mechanism of making contributions
to the Abandonment Fund due to the Contract
Rehabilitation Area pursuant to Article 17.4, are expected
to be recovered, Contractor shall prepare an abandonment
plans for each of the Contract Exploration Area and
Contract Rehabilitation Area and an estimate of the cost
of abandonment operations for approval by the Steering
Committee. Annually thereafter Contractor shall examine
the estimated costs of abandonment operations and, if
appropriate, revise the estimate.

In the event that there are excess funds in the
Abandonment Fund following completion of all
abandonment operations, then such excess shall be

124
17.6

tadbirlarinin dayarina miitanasib suratda SOCAR va
Podratc¢i arasinda bdlisdirilur, lakin he¢ bir halda
Podratcinin pay! 13.6 bandinin miiddaalarina uygun
olaraq bu Sazisin qiivweasina xitam verilmazdan
awalki on (10) il arzinda Manfaat
karbohidrogenlarinin SOCAR ila Podratgi arasinda
bélisdirtilen hacmlarinin hesablanmis — orta
kamiyyatina miitanasib suratda bdlusdiriildiya
taqdirda Podratcinin ala bilacayi izafi vasaitin
mablagindan cox olmamalidir.

(f) Lagvetma islari fonduna édanilan haqlardan, bu
fonda daxil olan mablaglardan va ya onun malik
oldugu vasaitdan he¢ bir vergi tutulmur.

Avadanligin icarasi

Neft-qaz amaliyyatlartinin gedisinda bitin Podratci
taraflar 6z Ortaq sirketlarindan va ya Uciincii tareflarden
icaraya godtirtilmts avadanliqdan  istifada etmak
hiququna malikdirlar. Podratcinin uzunmiddatli icara
(bu, 17-ci maddanin magqsadlari baximindan on (10) ildan
artiq muddata icara demakdir) asasinda istifada etdiyi
avadanliga galdikda, Podrat¢! avadanligi onun sahibi olan,

yuxarida adi cakilan Ortaq = sirketlardan icaraya
gotirmiisdirsa, Neft-qaz amaliyyatlar’ dc¢iin bu
avadanliqdan bir daha_ istifada etmak niyyatindsa

olmadiqda hamin icaranin SOCAR-a verilmasini ta’min
edacak, avadanliq Uciincii taraflardan icaraya gétiriilmis
olanda isa hamin icaranin SOCAR-a verilmasina imkan
yaradilmasini tamin etmak dgiin, habela icara sazisinda
SOCAR-in bu avadanligi alda etmak hiiququnun nazerda
tutulmasi Ugiin 6z salahiyyati daxilinda bitin aglabatan
sa’ylari géstaracakdir.

17.6

distributed between SOCAR and Contractor in
proportion to the cost of abandonment operations
undertaken by Contractor and SOCAR, but in no event
shall Contractor's share exceed an amount it would have
received had the excess funds been distributed in the ratio
of the weighted average of the last ten (10) years Profit
Petroleum distribution between SOCAR and Contractor
under the provisions of Article 13.6 prior to termination
of this Agreement.

(f) No Taxes shall be imposed on any amounts paid into,
received or earned by or held in the Abandonment Fund.

Lease of Equipment

Each Contractor Party shall have the right to use equipment
leased from its Affiliates or Third Parties in the course of
Petroleum Operations. In the case of any equipment, which is on
long-term lease (which for the purposes of this Article 17 shall
mean a lease in excess of ten (10) years) to Contractor,
Contractor shall, with respect to such leases from such Affiliates
of equipment owned by such Affiliates, ensure, and with respect
to such leases from Third Parties, use reasonable lawful efforts
to procure, that any such lease is transferable to SOCAR when
Contractor no longer wishes to use such equipment for
Petroleum Operations and that such lease includes an option to
purchase excercisable by SOCAR.

125
18.1

18.2

MADD®d 18
Tasil QAZ

Tabii Samt qazi

Podratciya ixtiyar verilir ki, Kontrakt sahasinda maye
Karbohidrogenlari ¢ixarsin va onlarla birlikda ¢ixan Tabii
samt qazini satis dciin maye_ karbohidrogenlardan
ayirmaq maqsedi ila emal etsin, bu sartla ki, bela emal
dsullart Podratg: wc¢iin alverisli olsun. Ayrilan maye
karbohidrogenlar Xam neft hesab olunur. Podratcinin
13.2 va 18.3 bandlarinda nazarda tutulan hiiqualarina
riayat olunmasi searti ila bu cuir emaldan sonra qurudulan
Tabii samt qazi Catdirilma mantagasinda SOCAR-a
pulsuz verilir.

Sarbast tabii qaz

Kontrakt kasfiyyat sahasinda Sarbast tabii qaz Kasf
olunarsa, bela Sarbast tabii qazin sanaye tsulu ila
cixarilmasina dair alava sartlar SOCAR ila Podratci
arasinda milayyanlasdirilir, va bu ciir razilagma alda
edildikda tatbiq edilan islanma program: 7.5 bandinin
gartlarina va onun muisayyan etdiyi miiddatlarda Podratci
tarafindan taqdim olunmalidir.

Podratcinin Sarbast Tabii qazin Kasfina va islanmasina
goydugu_ kapitalin avazi 13.4 va 13.6 bandlarinda
géstarilan mexanizma uygun olaraq Sarbast tabii qazin
satis! yolu ila Gdanilir. Sarbast tabii qaz Kasf olundugu
hallarda | Manfaat karbohidrogenlari 13.6 bandinda
goéstarilmis mexanizma uygun olaraq Sarbast tabii qazin
satisi yolu ila boélisdurilir.

18.1

18.2

ARTICLE 18

NATURAL GAS

Associated Natural Gas

Contractor shall have the right to produce Hydrocarbon liquids
found within the Contract Area and to process Associated
Natural Gas produced with any such liquids in order to extract
such liquids for sale, provided that such processing can be
conducted in a manner that is economically justified for
Contractor. Liquids saved shall be treated as Crude Oil. Subject
to Contractor's rights pursuant to Article 13.2 and Article 18.3,
residue Associated Natural Gas from such processing shall be
delivered free of charge to SOCAR at the Delivery Point.

Non-associated Natural Gas

In the event of a Non-associated Natural Gas Discovery in the
Contract Exploration Area additional terms for commercial
development of such Non-associated Natural Gas shall be
agreed between SOCAR and Contractor, and, upon reaching
such agreement the applicable Development Programme shall
be submitted by Contractor in accordance with the provisions
and deadlines set out in Article 7.5.

Return on Contractor's investment in the Non-associated
Natural Gas Discovery and development shall be through
marketing of Non-associated Natural Gas in accordance with
the mechanism described in Articles 13.4 and 13.6. In the case
of a Non-associated Natural Gas Discovery, Profit Petroleum
shall be shared through marketing of Non-associated Natural
Gas in accordance with the mechanism described in Article
13.6.

126
Sarbast tabii qaz Kasf olunarsa va agar Teareaflar bela
Sarbast tabii qazin sanaye usulu ila ¢ixarilmasina va
marketing tadqigatlarinin dair naticalara barada 7.5(b)
bandinda miiayyen olunmus va ya har hansi digar
razilasdirilmigs middatlarda raziliga galmazsa, SOCAR
va/yaxud onun Ortaq sirkatlari Podratciya yazili bildiris
verarak, Neft-qaz sanayesinda hamiliqla qabul edilmis
tacribaya uygun olaraq masuliyyati va cakilan xarclari
6zintin va/va yaxud§ Ortaq © sirkatlarinin § uzerina
gotirmakla, istanilan vaxt bu Sarbast tabii qazin
kasfindan irali galan islari aparmaq hiququna malikdir,
bu sartla ki, SOCAR 13.4 va 13.6 bandlarinda nazarda
tutulmus |  mexanizma uygun- olaraq  Podratcinin
masreaflarinin avazini Podratgiya butiinlikla édasin.

Beynalxalq neft-qaz sanayesinin hamiliqla qabul edilmis
prinsiplarina, habela bu Sazisin sartlarina uygun olaraq,
SOCAR va / va yaxud onun Ortaq sirkatlari Neft-qaz
ameliyyatlarini can-basla, tahliikasiz va samarali sakilda
aparirlar. SOCAR va / va yaxud onun Ortaq sirkatlari va
Podratc: Kontrakt kasfiyyat sahasinda Neft-qaz
ameliyyatlarini ela aparirlar ki, Neft-qaz ameliyyatlarini
hayata kecirmakda bir-birinin isina mane olmasinlar va
angal toratmasinlar va kollektorun tmumi
mahsuldarligina bilavasita va ya dolayisi ila zarar
yetirmasinlar.

7.5(e) va (f), 8.3 va 8.4 bandlarinin muddaalari SOCAR-in
Neft-qaz ameliyyatlar! aparmasina bitin hallarda ela
tatbiq edilir ki, sanki bu bandlarda Podratgiya olan bitin
istinadlar SOCAR-a aiddir.

islanma Programinin SOCAR tereafindan tasdiiqindan
sonra iyirmi dérd (24) ay arzinda Podratcinin ixtiyari var
ki, SOCAR va/yaxud onun Ortaq sirkatlari ila birlikda
Sarbast tabii qazin islanmasi izra masuliyyati 6z izerina
gotirstin va amaliiyatlara baslasin, va bundan sonra 13.4
bandinda géstarilan mexanizma uygun olaraq bu islanma

If the Parties have not come to agreement on the results of
marketing studies and terms of commercial development of
Non-associated Natural Gas Discovery within the period set
forth in Article 7.5(b) or any agreed extended period, SOCAR
and/or its Affiliates shall have the right by giving written notice
to Contractor to develop at its sole risk and cost such Non-
associated Natural Gas Discovery in accordance with the
international Petroleum industry practice subject to
reimbursement in full by SOCAR to Contractor of costs
incurred by Contractor in accordance with the mechanism
described in Articles 13.4 and 13.6.

SOCAR and/or its Affiliates shall conduct Petroleum
Operations in a diligent, safe and efficient manner and in
accordance with generally accepted principles of the
international Petroleum industry and otherwise in accordance
with the terms of this Agreement. SOCAR and/or its Affiliates
and Contractor shall conduct Petroleum Operations in the
Contract Exploration Area in a manner that does not interfere
or hinder the conduct of Petroleum Operations of each other
and also in a manner which shall not directly or indirectly
damage the overall reservoir performance.

Articles 7.5 (e) and (f), Articles 8.3 and 8.4 shall apply to
SOCAR's conduct of Petroleum Operations in all respects as if
each reference therein to Contractor were a reference to
SOCAR.

At any time prior to the expiry of twenty four (24) months from
the date of approval by SOCAR of a Development Programme,
Contractor shall be entitled to assume responsibility for and
take over operation from SOCAR and/or its Affiliates and
develop Non-associated Natural Gas and SOCAR shall
thereafter be reimbursed for its costs incurred in connection

127
ila bagli SOCAR-in cakdiyi masraflari kompensasiya

etsin.

18.3 Tabii_qazin__masalda__yandirilmasi_ va ya __havaya
buraxilmasi
(a) Qaza vaziyyatlarinds, avadanligin nasaz oldugu,

har hansi obyektlarin, o ciimladan catdirma
sistemlarinin tamir edildiyi va ya onlara plana
uygun olaraq texniki xidmat géstarildiyi hallarda,
yaxud SOCAR 18.1 bandinin miiddaalarina uygun
suratda Podratcinin verdiyi Tabii samt qazini qabul
etmadikda Podratcinin ixtiyart var ki, Tabii samt
qazini lazimi miqdarda masalda yandirsin va ya
havaya buraxsin.

Ogar Sarbast Tabii qazin har hansi alicisi 6z payini
gotirmiirsa, Podratc: gétirtilmamis bu Sarbast
tabii qazi hamin alici ila razilasdirilmis sartlarla
avwalca SOCAR-a taklif edir va agar SOCAR bu qazi
qabul etmirsa va ya qabul etmak iqtidarinda
deyilsa, Podratci Sarbast Tabii gaz hasilatini
alicinin va ya SOCAR-in qabul etmadiklari hacmda
azaldir. Podratgi Sarbast Tabii qazi har hansi sabab
uziindan sata bilmirsa, Sarbast Tabii qaz quyularini
baglamaqla) va ya_ onlarin’§ mahsuldarligini
mahdudlasdirmagqla Sarbast Tabii qazin hasilatini
miivafiq hacmda azaltmalidir.

with such development in accordance with the mechanism
described in Article 13.4.

18.3. Flaring or Venting of Natural Gas

(a)

(b)

Contractor shall have the right to flare or vent the
necessary amount of Associated Natural Gas in the
event of emergencies, equipment malfunctions, repairs
or maintenance of any facilities, including delivery
systems, or SOCAR's failure to take delivery of
Associated Natural Gas to be delivered to it by
Contractor as provided in Article 18.1.

In the case of Non-associated Natural Gas if a buyer
fails to take delivery, then Contractor shall first offer
such Non-associated Natural Gas to SOCAR on the
same terms agreed with such buyer and if SOCAR
refuses or fails to take delivery thereof, then Contractor
shall reduce the production of Non-associated Natural
Gas by the volumes not taken by any buyer or SOCAR.
In the event of Contractor's failure to market its
entitlement of Non-associated Natural Gas for any
reason Contractor shall reduce the production of Non-
associated Natural Gas by the applicable volumes and
shut in Non-associated Natural Gas well or restrict its
production rate.

128
MADD®d 19
SORBIST DONARLI VALYUTA

Podratc¢i va har Podrat¢i taraf, hamcinin onlarin Ortaq sirketlari
va Subpodratcilar! va Omaliyyat sirkati bu Sazisin qtivvada
olacagi dévr arzinda va bu Sazisla alaqadar olaraq asagidaki
islari gormaya vakil edilmislar:

(a)

(b)

©

(d)

Ham Azarbaycan Respublikasinin daxilinda, ham da onun
hidudlarindan kanarda Sarbast dénarli valyuta ila bank
hesablarini, habela Azarbaycan Respublikasinin daxilinda
yerli valyuta ila bank hesablarini agmaq, aparmaq va
onlardan istifada etmak;

Neft-qaz amaliyyatlari icin Azarbaycan Respublikasina
Sarbast donarli valyuta ila zaruri vasait gatirmak;

Bu Sazis uzra Neft-Qaz ameliyyatlarin) hayata
kecirmakdan va Podratcinin digar Shdaliklarini yerina
yetirmakdan otrii qanunla yol verilan an alverisli muibadila
mazannasi (va har cuir saraitda Azarbaycan Respublikas!
Markazi Bankinin digar xarici investorlar Ugiin tatbiq
etdiyi mibadila mazannasindan az alverisli olmayan
mazanna) ila, adi va hamiliqla qabul olunmus bank
komisyon haqlarindan savayi he¢ bir mablag ¢ixilmadan
va ya haqq ddanilmadan Sarbast doénarli valyutaya yerli
valyuta almaq;

Neft-qaz amealiyyatlarinda istifada etmak uctin nagd
seakilda moévcud olan va ya hamin amealiyyatlarla bagli
qazanilmis, cari yerli talabatdan artiq olan yerli valyutani
qanunla yol verilan an alverisli miibadila mazannasi (va
her cir saraitda Azarbaycan Respublikasi! Markazi
Bankinin digar xarici sarmayacilar tgin tatbiq etdiyi
meazannadan az alverisli olmayan mubadila mazannasi)

ARTICLE 19

FOREIGN EXCHANGE

Contractor and each Contractor Party, and their Affiliates and Sub-
contractors and Operating Company, are authorised throughout the
duration of this Agreement and in connection with this Agreement to:

(a)

(b)

(d)

Open, maintain and operate Foreign Exchange bank accounts
both in and outside the Republic of Azerbaijan, and local
currency bank accounts in the Republic of Azerbaijan;

Import into the Republic of Azerbaijan funds required for
Petroleum Operations in Foreign Exchange;

Purchase local currency with Foreign Exchange at the most
favourable exchange rate legally available to it (and in any
event at a rate of exchange no less favourable than that granted
by the Central Bank of the Republic of Azerbaijan to other
foreign investors), without deductions or fees other than usual
and customary banking charges, as may be necessary for
conduct of the Petroleum Operations and performance of other
obligations of Contractor hereunder;

Convert local currency available for use in, or earned in
connection with, Petroleum Operations exceeding their
immediate local requirements into Foreign Exchange at the
most favourable exchange rate legally available to it (and in any
event at a rate of exchange no less favourable than that granted
by the Central Bank of the Republic of Azerbaijan to other
foreign investors), without deductions or fees other than usual

129
(e)

()

(g)

(h)

0)

ila, adi va hamiliqla qabul olunmus bank komisyon
haqlarindan savayi he¢ bir mablag tutulmadan va ya haqq
6danilmadan Sarbast dénarli valyutaya cevirmak;

Bu Sazisa uygun olaraq alda edilmis bitin varidati, o
cimladan Karbohidrogenlarin Podratci taraflara catasi
payinin ixracindan galen bitin ddanislari he¢ bir
meahdudiyyat olmadan Azarbaycan  Respublikasinin
hidudlarindan kanara kéclirmak, orada saxlamaq, yaxud
onlardan istifada etmak;

Ozlarinin zaruri yerli talabatindan artiq olan har hansi
mablagda Sarbast donarli valyutani Azarbaycan
Respublikasindan kanara kéctirmak;

Sarbast dénarli valyutani yerli va ya har hansi basqa
valyutaya ¢evirmak barasinda bittin qanunvericilik va ya
macburiyyat talablarindan azad olmaq;

Xarici vatendaslar olan va Neft-qaz amaliyyatlari
cercivasinda Azarbaycan Respublikasinda islayan 6z
ameakdaslarina Azarbaycan Respublikasindan kanarda
ameak haqqini, miavinatlari va digar giizastli Sdanislari
qisman va ya tamamila Sarbast dénarli valyuta ila vermak;

Neft-qaz amaliyyatlarinda ¢alisan 6z xarici
Subpodratcilarina ddanclari bilavasita Azarbaycan
Respublikasindan kanarda Sarbast donarli valyuta ila
vermak.

SOCAR Podratcinin xahisi asasinda onun yuxarida géstearilan
icazalardan har hans birini almasinda Podratciya k6mak etmak
uctin 6z salahiyyetlarinin tam hacmi car¢givasinda her hansi
Hékumat organi garsisinda mumkiin olan bitin qanuni saylari
gostarir.

(e)

(hy

@

and customary banking charges;

Export, hold and retain outside the Republic of Azerbaijan, and
dispose of all proceeds obtained under this Agreement,
including without limitation all payments received from export
sales of Contractor Parties' share of Petroleum;

Transfer outside the Republic of Azerbaijan any Foreign
Exchange in excess of their immediate local requirements;

Be exempt from all legally required or mandatory conversions
of Foreign Exchange into local or other currency;

Pay in Foreign Exchange partly or wholly outside the Republic
of Azerbaijan any salaries, allowances and other benefits due to
their expatriate employees assigned to work in the Republic of
Azerbaijan for Petroleum Operations; and

Pay directly outside the Republic of Azerbaijan in Foreign
Exchange their Foreign Sub-contractors working on Petroleum
Operations.

SOCAR shall within the full limits of authority use all reasonable
lawful endeavours with any Governmental Authorities, in order for
Contractor to obtain any of the above authorisations in the event that
Contractor requests it to do so.
MADD®d 20
MUHASIBAT UCOTUNUN APARILMASI QAYDASI
Podratg: Neft-qaz amaliyyatlarinin mihasibat sanadlarini va

ucotunu Mihasibat ucotunun aparilmasi qaydasina uygun
sakilda aparir.

ARTICLE 20

ACCOUNTING METHOD

Contractor shall maintain books and accounts of Petroleum Operations
in accordance with the Accounting Procedure.

131
MADDo@ 21
IDXAL Va IXRAC

21.1 Idxal va ixrac higuqu

(a)

Podratci, onun agentleri va Subpodratgilar he¢ bir
Vergi tutulmadan va hec bir mahdudiyyat
qoyulmadan asagidakilar! 6z adlarindan Azarbaycan
Respublikasina idxal etmak va yenidan ixrac etmak
hiququna malikdirlar: Podratginin asaslandirilmis
rayina géra, Neft-qaz ameliyyatlarinin laziminca
aparilmasi va yerina yetirilmasi Ggiin zaruri olan har
cur avadanliq, materiallar, dazgahlar va alatlar,
nagliyyat vasitalari, ehtiyat hissalari, mallar va
basqa predmetlar (arzaq mahsullari, spirtli i¢kilar va
titiin mamulati istisna olmaqla), lakin, Azarbaycan
tadariikcilari mallarin  qiymati, keyfiyyati va
movcudlugu baximindan bitin miihim cahatlarda
xarici tedarikcilarla raqabat aparmaq qabiliyyatina
malik olduglari hallarda Podratc: bela satinalmalari
apararken Azerbaycan  tadariikcilerina, agar
Azarbaycan tadariikgistinin migavila qiymati
potensial qalib galmis xarici tadarikciintin miigavila
qiymatindan on (10) faizdan cox deyilsa, dstiinlik
verilir. Bu 21.1 bandinin maqsadlari baximindan,
“Azarbaycan tadartikcilari” sahiblik formasindan

asill olmayaraq Azarbaycan  Respublikasinda
qeydiyyatindan kegmis, hamcinin xarici
investorlarin istiraki ila tasis edilmis va qanuni
sakilda faaliyyat gdstaran va mivafiq torpaq

sahalari, infrastruktur obyektlari, texniki vasaitlari,
aparic! texnologiyalari, isci qiivvasi, texniki va
kommersiya  biliklari, idaragilik qabiliyyati va
tacribasi va maliyya vasaitlari izra sahiblik va/va
istifada etmak hiquqlarina) va Azarbaycan

21.1

ARTICLE 21

IMPORT AND EXPORT

Import and Export Rights

(a)

Contractor, its agents and Sub-contractors, shall have the
right to import into, and re-export from the Republic of
Azerbaijan free of any Taxes and restrictions in their own
name the following: all equipment, materials, machinery
and tools, vehicles, spare parts, goods and supplies
(excluding foodstuff, alcohol and tobacco products)
necessary in Contractor's reasonable opinion for the
proper conduct and achievement of Petroleum
Operations, provided, however, that with respect to the
purchase thereof Contractor shall give preference to
Azerbaijani Suppliers in those cases in which such
Azerbaijani Suppliers are in all material respects
competitive in price, quality and availability with those
available from other sources, even if the contract price of
such an Azerbaijani Supplier is higher by not more than
ten (10) percent than the contract price of the potential
winning foreign supplier. For purposes of this Article
21.1 Azerbaijani Suppliers shall mean business entities
registered and incorporated in the Republic of
Azerbaijan, regardless of ownership, legally operating in
the Republic of Azerbaijan and possessing and/or having
access to certain land areas, infrastructure, technical
facilities, advanced technology, manpower, technical and
commercial knowledge, management skills and
experience, financial resources, license and other rights
for activity in the Republic of Azerbaijan including
business entities established with participation of foreign
investors.

132
Respublikasinda faaliyyat géstarilmasina asas veran
lisenziyalara va digar hiquqlara malik olan,
tasarrufat subyektlari demakdir.

Yuxarida deyilaniara baxmayaraq, Podratci Neft-qaz
amaliyyatlari uciin alinmis va masreflari Neft-qaz
amaliyyatlari Hesabina daxil edilmig har hansi
maddi sarvat vahidlarini Azarbaycan
Respublikasindan c¢ixarmaq  hiiququna_ malik
deyildir (tamir va ya texniki xidmatla bagli zaruri
hallar istisna edilmakla; bu sartla ki, hamin tamir va
ya texniki xidmat basa catdirildiqdan sonra
aglabatan sakilda asaslandirilmis miiddat kecdikda
bu maddi sarvet vahidleri yenidan Azarbaycan
Respublikasina gaytarilsin).

Har bir Podratci, Omaliyyat sirkati, onlarin Ortaq
sirkatlari, agentlari va Subpodratcilari, onlarin bitin
amakdaslari va aila uzvlari Vergi tutulmadan va
mahdudiyyat qoyulmadan Azarbaycan
Respublikasina istanilan vaxt, istanilean mebel,
paltar, maisat texnikasi, naqliyyat vasitalari, ehtiyat
hissalar va Azarbaycan Respublikasina is igiin ezam
olunan va ya safar edan acnabi amakdaslarin va
onlarin aila Uzvlarinin saxsi istifadasindan otra har
hans saxsi amlak (arzaq mahsullari, spirtli i¢kilar va
tdtiin mamulati istisna olmaqla) gatirmak va bunlari
geri aparmaq hiiququna malikdirlar. Podratg: va/va
yaxud onun = Subpodratcilari va ya onlarin
Azarbaycan Respublikasinda calisan amakdaslari
tarafindan gatirilan mallarin har hansi Tarafa sexsi
satislari zamani bu mallara Azarbaycan
Respublikasinin qanunvericiliyina uygun olaraq (15-
ci maddanin miiddaalarina amal edilmasi sarti ila)
vergi qoyulur.

Qiymati yiiz alli min (150.000) Dollardan artiq olan
mallarin, islarin va xidmetlarin satin alinmasi,

(b)

Notwithstanding the foregoing, (except when necessary
for repair or maintenance provided that, within a
reasonable time after completion of the repair or
maintenance, such items shall be re-imported into the
Republic of Azerbaijan), Contractor shall not have the
right to export from the Republic of Azerbaijan any items
purchased for Petroleum Operations, the costs of which
have been included in the Petroleum Operations Account.

Each Contractor Party, Operating Company, their
Affiliates, agents, and Sub-contractors, and all of their
employees and family members, shall have the right to
import into and re-export from the Republic of
Azerbaijan, free of Taxes and restrictions and at any
time, all furniture, clothing, household appliances,
vehicles, spare parts and all personal effects (excluding
foodstuff, alcohol and tobacco products) for personal use
by the foreign employees and their families assigned to
work in, or travel to, the Republic of Azerbaijan. Private
sales of imported goods by Contractor and/or its Sub-
contractors and their employees in the Republic of
Azerbaijan to any Third Party will be taxable in
accordance with the legislation of the Republic of
Azerbaijan (subject to Article 15).

Any purchase of goods, works and services where the
value exceeds one hundred fifty thousand (150,000)

133
tadariikciniin yegana oldugu_ hallar istisna
edilmakla, tender asasinda  aparilmalidir. Bu
mablagin hiidudu yiiz alli min (150.000) Dollar
UDM-in = (Umumi Daxili Mahsulun) deflator
indeksinin artmasina uygun olaraq her il artir.
SOCAR tenderin bitin marhalalinda — istirak
etmalidir. Bununla alaqadar SOCAR odmaliyyat
sirkatinina 6z iscilarinin (‘SOCAR Nimayandalari")
mivafiq sayint taqdim edir ki, bu isgilarin
masuliyyatina ilkin qiymatlandirilma siyahisinin
hazirlanmasinin§ ilk = marhalasindan Podratcinin
secildiyi son mearhalayadak va Kontrakt yerina
yetirilanadak podrat miiqavilasinin baglanmasi va
kontraktin yerina yetirilmasi prosesina nazarat
etmak = daxildir. SOCAR-in niimayandelarinin
vazifasi har dafa tenderin qalibi elan olunmazdan
aval SOCAR-a va Omaliyyat sirkatina askar etdiklari
faktlar barasinda malumat vermak va omaliyyat
sirkatini vaxtinda SOCAR-in miivafiq masalalarla
bagli mévgeyi haqda malumatla tachiz etmakdan
ibaratdir. SOCAR-in nimayandealarinin Omaliyyat
sirkatinin kontrakt komitasinin iclaslarinda sas
hiququ yoxdur, lakin onlar tender _ takilifi,
kontraktin verilmasi va/yaxud sonraki tachizatla
bagli raylarini va SOCAR-in rayini ifada eda bilarlar
va hamin reylear Omaliyyat sirkati tarafindan
mizakira olunmali va nazera alinmalidir.

21.2 Karbohidrogenlarin ixraci

Har Podratci taraf, onun misterilari va onlarin naqletma
agentliklari bu Sazisin middaalarina uygun olaraq bela
Podratci tarafa catas! Karbohidrogenlari va onlarin emali
meahsullarin' he¢ bir Vergi 6damadan (Manfaet
vergisindan basqa) istanilan vaxt sarbast sakilda ixrac
etmak hiiququna malikdirlar.

21.3 Gomrik gaydalari

21.2

Dollars shall be made on a competitive tender basis
(except when only one supplier is available). The
threshold value of one hundred fifty thousand (150,000)
Dollars shall be escalated annually in line with increases
in the GDP Deflator Index. SOCAR shall participate at
every bid stage. In that regard, SOCAR will send to the
Operating Company an appropriate number of its
personnel, ("SOCAR _ Representatives"), whose
responsibility shall include monitoring the contracting
and procurement process from initial preparation of the
pre-qualification lists; to the ultimate selection of
contractors; and through to implementation. The SOCAR
Representatives shall have responsibility to report to
SOCAR and the Operating Company their findings and
to give timely input to the Operating Company as to
SOCAR's position on relevant matters prior to each
contract award. The SOCAR Representative(s), shall not
have the right to vote on any matters before the
Operating Company's contract committee; provided
however, the SOCAR Representatives may express their
opinion and that of SOCAR with regard to any bids,
awards, and/or subsequent implementation for the
Operating Company to duly consider and take account of.

Petroleum Export

Each Contractor Party, its customers and its and their carriers
shall have the right to freely export, free of all Taxes (except for
Profit Tax) and at any time, Petroleum and processing products
thereof to which such Contractor Party is entitled in accordance
with the provisions of this Agreement.

21.3 Customs Laws

134
15-ci maddanin, 21.1 va 21.2 bandlarinin middeaalarina
amal edilmasi sartila bu Sazis Gzra bitin idxal va ixrac
amealiyyatlari miivafiq gomriik = qaydalarinin va
talimatiarinin§ talablarina amal olunmaqla va lazimi
sanadlar tartib edilmakla hayata kecirilir va har Podratc:
taraf, Omaliyyat sirkati, onlarin Ortaq sirkeatlari, agentlari
va Subpodratcilar! gomriik xidmatlarinin gdstarilmasi,

sanadlasdirilmasi

miigabilinda

risumlart hamin

xidmatlarin faktik dayarina uygun, nominal mablagda va

ayri-seckilik olmadan
gomriik
migabilinda

édayir, lakin
xidmatlarinin géstarilmasi/sanadlasdirilmasi

rusumlarin§ mablagi

bitin — hallarda

asagida go6starilan

daracalardan yuxari ola bilmaz:

Yukiin elan edilmis
dayari Dollarla

0 - 100.000

100.001 - 1.000.000

1.000.001 - 5.000.000

5.000.001 - 10.000.000

10.000.000 -dan yuxari

Gomrik risumu
dayarin 0,15%

$150,00 Ustagal $100.001
artiq dayarin 0,10%

$1.050 tistagal $1.000.001
artiq dayarin 0,07%

$3.850,00 tstagal
$5.000.001 artiq dayarin
0,05%

$6.350,00 dstagal
$10.000.000 artiq dayarin
0,01%

21.4 Xarici ticaratin aparilmasi qaydalari

Har bir Podratci,

Omaliyyat  sirkarti,

onlarin Ortaq

21.4

Subject to Articles 15, 21.1 and 21.2, all imports and exports
carried out in connection with this Agreement shall be subject
to the procedures and documentation required by applicable
customs laws and regulations, and each Contractor Party, the
Operating Company, their Affiliates, agents and Sub-
contractors shall pay any customs service/documentation fees to
the extent they are nominal and consistent with the actual costs
of providing such customs service/documentation and are of a
non-discriminatory nature, but in no event shall the
service/documentation fees exceed the following:

Declared Value
of Shipment in Dollars Duty

0 - 100,000 0.15% of value

100,001 - 1,000,000 $150.00 plus 0.10% of value
over $100,001

1,000,001 - 5,000,000 $1,050 plus 0.07% of value
over $ 1,000,001

5,000,001 - 10,000,000 $3,850.00 plus 0.05% of
value over $ 5,000,001

more than 10,000,000 $6,350 plus 0.01% of value

over $10,000,000

Foreign Trade Regulations

Each Contractor Party, the Operating Company, their Affiliates,
21.5

sirkatlari, agentlari va Subpodratcilart Azarbaycan
Respublikasinda qiiwade olan xarici ticarat qaydalarinda
bu Sazisin 21.1 bandinda géstarilan mallarin idxalina va

ixracina, habela istehsalc: Olkalara dair qoyulmus
meahdudiyyatlardan va bu Sazisin sartlarina gora
Podratclya  c¢atas! Karbohidrogenlarin§ ixracina aid

qadaganlar va miixtalif mahdudiyyatlarla bagli talablara
amal etmakdan da azad olunurlar.

SOCAR-in_kémayi

Podratcinin miivafiq xahisi olduqda SOCAR yuxarida adi
cekilan azadolunmalari va giizastlari tamin etmak va
Podratcinin, onun Ortaq sirkatlarinin, agentlarinin,
Omaliyyat sirkatinin yaxud Subpodratcilarinin va onlarin
bitin) amakdaslarinin va aila uzviarinin har hansi
avadanliginin va ya materiallarinin gomruk miuayinasini
sadalasdirmak tcgiin malik oldugu bitin salahiyyatlar
daxilinda bitin lazimi qanuni tadbirlari goracakdir.

21.5

agents and Sub-contractors shall also be exempt from the
provisions of Republic of Azerbaijan foreign trade regulations
concerning the prohibition, limitation and restriction of import
and export and country of origin of those items indicated in
Article 21.1 and with respect to the Petroleum allocated to
Contractor pursuant to this Agreement.

SOCAR Assistance

SOCAR shall, within the full limits of its authority, use all
reasonable lawful endeavours, when requested to do so by
Contractor, to ensure that the above mentioned exemptions are
applied and expedite the movement through customs of any
equipment or supplies of a Contractor Party, the Operating
Company, their Affiliates, agents and Sub-contractors and all of
their employees and family members.

136
22.1

22.2

22.3

MADD®d 22
HASILATIN S8RONCAMA KECMasi

Karbohidrogenlar uzarinda milkiyyat hiququ

16.2(d)(iv) bandinda ayrica géstarilmis Karbohidrogenlar
hasilatin’ itirmak riski ila bagl olan hallar istisna
edilmakla, Karbohidrogenlar hasilatinin har bir Podratci
tarafa va SOCAR-a catasi pay! uzerinda miilkiyyat va
sahiblik htiququ bela Podratci tarafa va SOCAR-a
Catdirilma mantaqasinda kecir.

Karbohidrogenlarin géndarilma normalari

Ham SOCAR-in, ham da Podratci taraflarin bu Sazisa
asasan 6zlarina diigan Karbohidrogen  paylarini
gondarmak va onun barasinda sarancam vermak hiiququ
va ohdaliyi vardir. Bela paylar mimkiin qadar muintazam
suratda géndarilir, bu isa o demakdir ki, ham SOCAR-a,
ham da Podratci taraflara icaza verilir ki, aglabatan
hidudlar daxilinda, ¢ixarilmis, lakin géndarilma giiniina
qeder géndarilmamis Karbohidrogenlardan —catasi
paylarindan daha cox va ya daha az (miivafiq suratda
normativden artiq va ya askik) hacmlarda
Karbohidrogenlar gondarsinlar, lakin bunu ela etsinlar ki,
normativdan artiq va ya askik olan hamin gondarmalar
digar Tarafin hiiquqlarina xalal gatirmasin, hasilatin
suratina va saxlanma canlarinin tutumuna uygun olsun.
SOCAR va Podratci yuxarida gostarilmis prinsiplar
asasinda géndarma programini nizamlayan qaydalar va
usullar muayyan edirlar.

SOCAR-a Xam nefti satin almag imkaninin verilmasi

(a) SOCAR har Taqvim riibiinda bu Sazisin muddaalari

22.1

ARTICLE 22

DISPOSAL OF PRODUCTION

Title to Petroleum

Except as expressly provided in Article 16.2(d)(iv) concerning
the risk of loss of Petroleum production, the transfer of title and
possession to each Contractor Party and SOCAR of the share of
the Petroleum production to which such Contractor Party and
SOCAR is entitled shall be made at the Delivery Point.

Overlift and Underlift

Each of SOCAR and Contractor Parties shall have the right and
obligation to lift and dispose of the share of Petroleum to which
it is entitled under this Agreement. Such share shall be lifted on
as regular a basis as possible, it being understood that each of
SOCAR and Contractor Parties, within reasonable limits, shall
be authorised to lift more (overlift) or less (underlift) than its
share of Petroleum produced and unlifted by the lifting day, to
the extent that such overlift or underlift does not infringe on the
rights of the other and is compatible with the production rate
and the storage capacity. SOCAR and Contractor shall establish
the rules and procedures to govern the lifting programme on the
basis of the principles described above.

SOCAR Option to Purchase Crude Oil

(a) During each Calendar Quarter SOCAR shall be entitled
asasinda Podratciya diisan Xam neftin bir hissasini
Catdirilma mantagasinda satin almaq hiiququna
malikdir va Xam nefti satin almaq istadiyi Taqvim
ribiiniin baslanmasindan doxsan (90) giin awal bu
barada Podratgiya yazili bildiris taqdim  edir.
Podratci avalca SOCAR-a goéndarmea tarixindan
aweal galan va qiymatin miayyen edildiyi son
Taqvim ribii ctin 16.2 bandina miivafiq suratda
milayyan edilmis Ton qiymati ila satin alinan bu
Xam neftin hesab-fakturasini yazib verir. Hamin
Xam neftin 16.2 bandinda gostarilan qaydada
gondarildiyi Taqvim ribt ciin Ton qiymati malum
olduqda, Podratci vaziyyeatdan § asili olaraq
Podratclya va ya SOCAR-a catasi har hansi pul
vasaiti haqqinda dayisdirilmis hesab-faktura yazir.
Xam neftin Podratcidan bu qayda ila satin alinan
hissasi Uciinci taraflardan alda edilmis
proporsional paydan asla cox olmamali va bu hissa
Catdirilma mantagasinda Podratclya diisan neft
hacminin on (10) faizini he¢ bir vachla asmamalidir.
Hamin Xam nefta har hansi Vergilar qoyuldugu
halda SOCAR bu_ vergilarin mivafiq Hékumat
organlarina ddanilmasi ugiin mistasna masuliyyat
dastyir, ham da Podratcini bu éhdaliklarla bagli har
hansi bir masuliyyatdan azad edir.

SOCAR Xam neftin Satis ndqtasinda va ya ixracin
har hans digar alternativ variantinin son ixrac
néqtesinda mévcud olan Xam _ neftin Podratciya
catas! payinin alava olaraq daha on (10) faiza
qadarini almaq hiiququna da malikdir. Hamin Xam
neftin qgiymati miivafiq Taqvim rib) baslanana
qader qarsiliqlh suratda razilasdirilir (beynalxalq
neft sanayesinda adaletli bazar qiymati
miuayyenleasdirilarkan adatan tatbiq edilan
Unsirlardan istifada olunmaqla) va hamin Xam nefta
har hansi Vergi qoyuldugu halda SOCAR onlarin

(b)

to purchase from Contractor a portion of the Crude Oil
allocated to Contractor under the provisions hereof, at the
Delivery Point, by giving ninety (90) days written notice
to Contractor of such purchase preceding the Calendar
Quarter in which SOCAR elects to purchase the Crude
Oil. Contractor shall initially invoice SOCAR for such
Crude Oil purchased hereunder at the per Tonne price
determined in accordance with Article 16.2 for the last
Calendar Quarter preceding the date of lifting in which
the price has been established. At such time that the per
Tonne price for the Calendar Quarter in which such
Crude Oil is lifted as determined in accordance with
Article 16.2 is known, Contractor shall issue an amended
invoice indicating any monies owed to Contractor or
SOCAR, as the case may be. In no event shall the
proportion of Crude Oil so purchased from Contractor
exceed the proportion purchased from Third Parties
under similar circumstances and in no event shall such
quantities exceed more than ten (10) percent of
Contractor's entitlement at the Delivery Point during that
Calendar Quarter. In the event any Taxes are levied on
such Crude Oil, SOCAR shall be solely responsible for
the payment thereof to the relevant Governmental
Authorities and shall indemnify and hold harmless
Contractor from any liability with respect thereto.

SOCAR shall have the additional right to purchase up to
an additional ten (10) percent of Contractor's share of
Crude Oil available in any Calendar Quarter at the Point
of Sale or at any other export point located at the
terminus when marketing Crude Oil through any other
export alternative. The price for such Crude Oil shall be
mutually agreed (using those factors normally utilised
by the international Petroleum industry in determining a
fair market price) prior to the relevant Calendar Quarter,
and in the event any Taxes are levied on such Crude Oil,
SOCAR shall be solely responsible for the payment

138
mivafiq Hokumeat orqanlarina ddanilmasi cin
miistasna masuliyyat dasiyir va bu zaman Podratcini
hamin Vergilarla bagli olan har cuir ohdaliklar uzra
masuliyyatden azad edir. Bazar qiymati haqqinda
yuxarida nazerda tutulan razilagma_ olmayanda,
SOCAR-in mivafiq Teqvim ribiinda Podratcidan
alava hacmlarda Xam neft satin almaq hiiququ 6z

SOCAR-in 22.3(a) va (b) bandlarinin middaalarina
uygun olaraq 6ztintin§ satinalma hiququndan
istifada etmakla hansi hacmda Xam neft alacagi har
Taqvim ribiiniin baslanmasindan azi doxsan (90)
gin awal Podratciya géndarilan yazili_ bildirisda
gostarilir. SOCAR hamin 22.3 bandinin  sartlari
asasinda alda edilmis Xam neftin haqqini Podratci
hesab taqdim etdikdan sonra otuz (30) giin arzinda
Dollarla édayir, 6zi da hamin hesab Podratci
taraflarindan adi cakilan Xam_ neftin  faktiki
gondarildiyi tarixdan tez olmayaraq taqdim edilir.
Oger SOCAR Podratciya catas! mablagi vaxtinda
6damirsa, onun bu 22.3 bandina uygun olaraq Xam
neft almaq hiququ borc tamamila édanilana qadar
dayandirilir. Ogar bu yolla catas! haqq géstarilan
otuz (30) giin miiddatinda édanilmirsa, Podratcinin
ixtiyar! var ki, SOCAR-in mali sayilan Xam_ neftin
Podratcilya catas! mablaglari 6damak dgiin zaruri
olan hacmini yiiklayib ixrac etsin. Podratgiya catasi
Xam _ neftin hacmi dayarin muiayyan edilmasinin
16.2 bandinda géstarilan va SOCAR-in payindan
Podratcinin hamin Xam _ nefti géndardiyi tarixda
tatbiq olunan qayda ila tayin edilir.

SOCAR-in 22.3(a) bandinda géstarilmis hiqualarini
hayata kecirmasi naticasinda Podratg taraflar (va ya
onlarin Ortaq — sirkatlari) Uciincd  tareaflarla
miugavilalar (boru kamarlarina va terminallara dair
migavilalar daxil olmaqla, akin bunlarla

(©)

(d)

thereof to the relevant Governmental Authorities and
shall indemnify and hold harmless Contractor from any
liability with respect thereto. In the event of any failure
to agree on the sales price as provided above, SOCAR's
right to purchase such additional Crude Oil from
Contractor shall lapse with respect to the relevant
Calendar Quarter.

The quantity of Crude Oil for which SOCAR may
exercise its option to purchase pursuant to Article 22.3(a)
and (b) shall be specified in a written notice to Contractor
at least ninety (90) days preceding each Calendar
Quarter. SOCAR shall pay for any Crude Oil purchased
under this Article 22.3 in Dollars within thirty (30) days
of Contractor's invoice to be issued no earlier than the
date of lifting such Crude Oil. In the event that SOCAR
fails to make timely payment of sums due to Contractor
then its right to purchase Crude Oil under this Article
22.3 shall be suspended until all outstanding sums have
been paid. If payment so due is not paid within said thirty
(30) day period, Contractor shall be entitled to lift and
export from Crude Oil to which SOCAR is entitled a
quantity of Crude Oil, as is necessary to satisfy sums due
to Contractor. The volume of Crude Oil to which
Contractor shall be entitled shall be determined in
accordance with the valuation procedure set forth in
Article 16.2 applicable on the date Contractor lifts such
Crude Oil from SOCAR's entitlement.

To the extent that Contractor Parties (or their Affiliates)
incur any fees, charges or penalties under contracts with
Third Parties (including but not limited to pipeline and
terminaling agreements) as a result of SOCAR's exercise
of its rights pursuant to Article 22.3(a), SOCAR shall be

139
22.4

mahdudlasmadan) uzra har hansi ruisumlar, tariflar
va ya carimalar 6damaya macbur olarsa, SOCAR bu
ruisumlar, tariflar va ya carimalar ticiin masuliyyat
dasiyir va onlari Podrat¢: taraflara Sarbast donarli
valyuta ila 6dayir. SOCAR-in 22.3(b) bandinda
nazerda tutulmus huqualarini hayata kecirmasi
naticasinda Uciinci’ taraflarla migavilalar uzra
Podratgi taraflara (va ya onlarin Ortaq sirkatlarina)
goyula bilan carimalar tictin SOCAR Podratci taraflar
qarsisinda cavabdeh deyildir. Omali suratda na
daraceda mimkindirsa, Podratc: gézlanilan har
hans: ruisumlar, tariflar va ya carimalar haqqinda
SOCAR-a vaxtasiri malumat veracakdir.

SOCAR icin Xam neftin marketinginin hayata kecirilmasi

SOCAR ila Podratg¢i arasinda marketing haqqinda qarsiliqli
razilasdirilmis sazis varsa, Podratg¢i miivafiq xahisa va
marketing haqqinda hamin alahidda sazisin sartlarina
asasan Xam neftin SOCAR-a catasi payinin hamisinin va
ya bir hissasinin ARDNS tcgiin marketingini hayata kecirir.
Marketinga dair yuxarida géstarilan Ohdalikla alaqadar
olaraq Xam neftin nazarda tutulan hacmi mivafiq Teqvim
rubiintin baslanmasindan azi doxsan (90) giin avwal
SOCAR-in Podratgiya yazili bildirisinda miayyan edilir.
Podratcinin bu 22.4 bandina uygun olaraq heayata
kegirdiyi he¢ bir marketing Umumi hasilat hacminin bir
hissasi Uzerinda SOCAR-in miilkiyyat huququna va
SOCAR-in_ ixtiyarinda qalacaq hamin payin itirilmasi
riskina tasir gostarmir.

Maksimum samarali sirat

Karbohidrogenlarin iqtisadi baximdan an samearali sakilda
cixarilmasini tamin etmak uciin Taraflar Kontrakt
sahasinda Karbohidrogen ehtiyatlarinin hasilatini
beynalxalq neft sanayesi tacriibasinin talablarina asasan
cari iqtisadi konyunkturaya va yataqlarin islanmasinin

22.4

22.5

liable for and shall reimburse Contractor Parties in
Foreign Exchange for such fees, charges and penalties.
SOCAR shall have no liability to Contractor Parties for
penalties Contractor Parties (or their Affiliates) may
incur under contracts with Third Parties as a result of
SOCAR's exercise of its rights under Article 22.3(b).
Contractor to the extent practicable will from time-to-
time notify SOCAR of any anticipated fees, charges and
penalties.

Marketing of Crude Oil for SOCAR

If a marketing agreement has been mutually agreed between
SOCAR and Contractor, Contractor shall market for SOCAR, if
SOCAR so requests pursuant to the terms of such separate
marketing agreement, all or a portion of SOCAR's share of
Crude Oil. The amount of Crude Oil which will be subject to
the foregoing obligation to market shall be stated in a written
notice from SOCAR to Contractor no later than ninety (90)
days prior to the beginning of the applicable Calendar Quarter.
Any marketing undertaken by Contractor pursuant to this
Article 22.4 shall not affect title to and risk of loss of SOCAR's
share of Total Production which shall remain with SOCAR.

Maximum Efficient Rate

It is the intention of the Parties that the Petroleum resources of
the Contract Area should be produced at the optimum rate
which is to be fully consistent with the then current economic
conditions, and the principles of sound reservoir management
according to international Petroleum industry practice, in order

140
diizgiin texnologiyas! prinsiplarina tamamila uygun
galmali olan optimal siratla aparmaq niyyatindadirlar
(‘Maksimum  samerali surat"). Yuxarida gostarilanlara
uygun olaraq va bu ciir yataqlarin islanmasinin yerli
tacriibasini nazere alaraq, illik is programinin va Budcanin
tasdiq Uciin Rahber komitaya taqdim edilmasi ila bir
vaxtda Podratc! miivafiq Taqvim ili U¢iin  hasilatin
hacmins dair 6zdniin ilkin qiymatlandirma raqamini da
taqdim edir, amma tasdiq edilmis hamin qiymatlandirma
raqamindan yalniz planiasdirma maqsadlari ticiin istifada
olunur. Lakin H6ékumeat orqani Podratcidan Kontrakt
sahasinda hasilat! Maksimum samearali siratdan az olan
debitla aparmagi talab etsa, Podrat¢i hasilati yalniz gati
ifada olunmus o sartla azaldacaqdir ki, Karbohidrogenlar
hasilatinin bela bir ixtisart SOCAR-in bu Sazis Uzra bitin
digar Ohdaliklari yerina yetirildikdan sonra SOCAR-in
Karbohidrogenlar pay! hesabina tam ddanila_bilacak
hacmlardan he¢ bir saraitda artiq olmasin. Bu Sazisin
quvweda oldugu bitin miiddat arzinda Sazis uzra
Podratciya ¢gatas! Karbohidrogenlarin imumi hacmi ona
hasilatin ixtisar edilmayacayi seraitda cata bilacak
hacmdan az olmamalidir. ogar dlkeda elan edilan
fovqalada vaziyyatla alaqadar olaraq Hoékumat orqani
hasilatin sdratini hasilatin Maksimum samerali siratindan
daha yiiksak saviyyaye catdirmagi talab edarsa, Podratci
har hans! Taqvim ilinda an coxu qirx bes (45) giin
miiddatinda hasilatin siiratini miivafiq sakilda artirir; bu
sartla ki, hasilatin§ sdratini, Podratginin — fikrinca,
kollektorun (kollektorlarin) istismar keyfiyyatlarini poza
bilacak bir saviyyaya qadar artirmaq Podratcidan hecg bir
saraitda talab edilmayacakdir.

to provide for the most economically efficient recovery of
Petroleum ("Maximum Efficient Rate"). Consistent with the
foregoing, and taking into account local experience in
managing similar reservoirs, Contractor shall submit for
agreement of the Steering Committee, at the same time as it
submits the Annual Work Programme and Budget to the
Steering Committee, Contractor's estimate of the relevant
Calendar Year's production volume, but such agreed estimate
shall be used for planning purposes only. However, in the event
any Governmental Authority requires Contractor to produce
Petroleum from the Contract Area at less than the Maximum
Efficient Rate Contractor will reduce production, subject to the
express condition that such reduction in Petroleum production
shall in no event be greater than can be borne entirely from
SOCAR's share of Petroleum remaining after satisfying all
other SOCAR obligations hereunder. Contractor's _ total
entitlement to Petroleum under this Agreement shall, at no time
throughout the term of this Agreement, be less than it would
have been had such reduction not been made. If due to a
declared national emergency Governmental Authority requires
an increase in the production rate above the Maximum Efficient
Rate, Contractor shall so increase the production rate for a
period of time not to exceed forty-five (45) days in any
Calendar Year; provided, however, that in no event shall
Contractor ever be required to increase the production rate to a
level which in Contractor's opinion could possibly cause
damage to the reservoir(s).

141
MADD® 23

SIGORTA, MaSULIYYAT Va
M@SULIYYETIN ODINMASI TOMINATLARI

23.1 Sigorta

(a)

Podratc! (daqiqlasdirma magqsadila bu 23-ci
maddanin carcivasinda Omeliyyat sirkatini ahate
edir) illik is program: ila birlikda illik sigorta

programini tasdiq olunmasi tigiin Rahbar komitanin
miizakirasina taqdim edir. Bela illik sigorta
programina Neft-qaz amaliyyatlari gin va onlarla
bagli asagida sadalanan mablaglarda va risklara
qars! va/yaxud SOCAR- ila konkret  olaraq
razilasdirildigi1 kimi sigorta etdirmak  daxildir.
Podratci hamcinin bela sigortanin qiivvada olmasini
va Podratcinin idarasi altinda olan SOCAR-nin
amlakina miinasibatda Podratginin SOCAR-ya qarsi
subroqasiya hiiququndan imtinasini nazerda tutan
polislari/sertifikatlari SOCAR-ya taeqdim — edir.
Podratci Madda 23.1 (a)(i)-(vii) va asagidaki (e)
bandi ila muayyan edilmis sigortani tamin edilmasi
magqsadlari tctin Azerbaycan  Respublikasinda
yaradilmis nufuzlu va beynalxalq saviyyada taninmis
sigorta va takrar sigorta broker sirkatini tayin
etmalidir va miayyan olunmus — sigortalarin
Azarbaycan Respublikasinin qanunvericiliyinin
talablarina va beynalxalq = standartlara) uygun
oldugunu tamin etmalidir. Asagida 23.1(i)-(vi)
bandlarinda godstarilan sigorta, bu © sirkatin
gotirdiyi risklarin beynalxalq neft-qaz sanayesinin
adi sigorta tacriibasind uygun olmasi  sartila,
Azarbaycan Respublikasinda yaradilmis ntfuzlu
sigorta sirkatindan sigorta brokeri vasitasi ila

ARTICLE 23

INSURANCE, LIABILITIES AND INDEMNITIES

23.1 Insurance

(a)

Contractor (which for purposes of clarification with
respect to this Article 23 shall include the Operating
Company) shall provide the annual insurance program
included to an Annual Work Program for the approval of
the Steering Committee. Such annual insurance program
shall include purchase of insurance coverage for and in
relation to Petroleum Operations for such amounts and
against such risks as listed below and/or may be
specifically agreed by Contractor and SOCAR. Contractor
shall also furnish SOCAR with policies/certificates of
insurance confirming the effectiveness of such coverage
and waiver by Contractor’s insurers of their rights of
subrogation against SOCAR in relation to SOCAR's
property managed by Contractor. Contractor shall appoint
a reputable and internationally recognised insurance and
reinsurance broking company registered in the Republic
of Azerbaijan in order to arrange insurance specified in
Article 23.1 (a)(i) — (vii) and (e) below and make sure that
specified insurances comply with the legislation of
Republic of Azerbaijan and international standards. Such
appointment shall be approved and agreed by Contractor
and SOCAR. Insurance specified in Article 23.1(i) to (vi)
below, shall be obtained through the appointed broker
from a reputable insurance company established in the
Republic of Azerbaijan, so long as risks covered by such
company are comparable with customary insurance
practice of international Petroleum industry. Without
prejudice to the generality of the foregoing, the said

142
alinmalidir. Asagida géstarilanlarin §bitovliiyina
xalal gatirmadan, qeyd olunan sigorta asagidakilari
ahata edir:

i)

(ii)

(iii)

(iv)

)

Podratcinin Neft-qaz amealiyyatlarinda va ya
onlarla bagli istifada olunan qurgu, avadanliq
va digar fondlarina daymis itki va ya zarari; lakin
har hansi sababdan  Podratci Neft-qaz
amaliyyatlarinda va ya onlarla bagli istifada
olunan mivafiq qurgu, avadanliq va fondlari
sigorta etdirmamisdirsa, har hansi bir itki va ya
zerarin ortaya ¢ixmasi halinda, bundan_ irali
galan itkilarin (agar bu cir hallar igiin mivafiq
sigortalar alverisli qiymatlarla movcud deyilsa)
avazini 6damak va ya bu qaydada vurulmus
zarari tamir etmak ohdaliyi dastyir;

Neft-qaz ameliyyatlari gedisinda va ya onlarin
sabab oldugu atraf mihitin§ cirklandirilmasi
naticasinda ortaya ¢ixan itki, zerar va ya
xasarati;

Podratcinin masuliyyat dasiya bilacayi Neft-qaz
amaliyyatlar! gedisinda va ya naticasinda bas
vermis har hansi Uciincii tarafin milkiyyat itkisi
va ya milkiyyata vurulmus zarar va ya fiziki
xasarati;

Neft qaz amaliyyatlari gedisinda va ya
naticasinda bas vermis har hans: Uciincii
tarafin milkiyyat itkisi va ya milkiyyata
vurulmus zerar va ya fiziki xasaratla alaqadar
SOCAR-in masuliyyat dasiya bilacayi har hansi
iddia;

Neft-qaz amaliyyatlari gedisinda va naticasinda
bas vermis har hansi gazanin_ naticalarinin
aradan qaldirilmasi va ya her hans! qazadan

insurance shall cover:

(i)

(ii)

(iii)

(iv)

Loss or damage to any installation, equipment or
other assets of Contractor used in or in connection
with Petroleum Operations; however, if Contractor
fails to insure any such installation, equipment or
assets used in or in connection with Petroleum
Operations, Contractor shall be liable for any loss
or damage arising therefrom, except if such
insurances are not available at a reasonable cost;

Loss, damage, injury arising from pollution of
environment in the course of or as a result of
Petroleum Operations;

Loss of property or damage or bodily injury
suffered by any Third Party in the course of or as a
result of Petroleum Operations for which
Contractor may be liable;

Any claim for which SOCAR may be liable
relating to the loss of property or damage or bodily
injury suffered by any Third Party in the course of
or as a result of Petroleum Operations;

Cost of removing wreck and cleaning up operations
caused by any accident in the course of or as a
result of Petroleum Operations;

143
(b)

sonra aparilan tamizlama amaliyyatlari ila bagli
masreflari;

(vi) Neft-qaz  amaliyyatlarinda  calisan __iscilar
qarsisinda Podratcinin masuliyyatini (agar bu
cur hallar uciin miayyen daraceda miivafiq
sigortalar alverisli qiymatlarla mévcuddursa);

(vii) Enerji ehtiyatlarinin kasfiyyati va islanmasi uzra
8.86 Formullarinin (Energy Exploration and
Development Wording 8.86 - har nov quyular
uciin sigortani tamin etmak maqsadila Qazma
Qurgulari Komitasi tarafindan islanib
hazirlanmis London Sigorta Bazarinin standart
formulu) A, B va C bodlmalarina uygun olaraq
quyular izerinda nazarat xearclarini va quyularin
takrar gqazilma_ xerclarini, o  ctimladan
asag idakilar icin genislandirilmis sig ortant:

(aa) Qeyri-mahdud takrar qazma;
(bb) Yeralti atma;
(cc) Bosaltma;

(dd) Quyularin tahlikasizliyinin tamin olunmasi.

SOCAR ila xtisusi olaraq basqa cuir
razilasdirilmayibsa,, yuxarida gdstarilmis va bu 23.1
bandinda sadalanmis sigortalarin minimal hadlari
asag idakilardan ibaratdir:

23.1(a)(i) bandina asasan = sigorta
qurgularin/amlakin avazedilmasi xarclari;

olunmus

23.1(a)(ii) bandina asasan va  yaxud _yerli
ganunvericiliyin talablarina miivafiq olaraq (hansi
daha yiiksak olarsa) vahid hadd - on milyon
(10.000.000) Dollart;

23.1(a)(iii) va 23.1 (a) (iv) bandlarina asasan

(vi) Contractor’s liability to its employees engaged in
Petroleum Operations, to the extent that such
insurances are available at a reasonable cost;

(vii) Cost of well control and redrilling expenses in
accordance with Sections A, B and C of the
Energy Exploration and Development Wording
8.86 (Standard London Insurance Market Wording
issued by the Rig Committee with respect to well
insurance coverage for any types of well), shall
include coverage extension as follows:

(aa) unlimited redrilling;
(bb) subsurface blowout;
(cc) evacuation expenses;
(dd) making well safe.

(b) Unless specifically agreed by SOCAR, minimum limits for the

above coverages specified in this Article 23.1 shall be as
follows:

pursuant to Article 23.1(a)(i) — replacement value of the
installation/property insured;

pursuant to Articles 23.1 (a)(ii) - a combined single limit of ten

million (10,000,000) Dollars or according to requirements of the
local legislation, whichever is greater;

pursuant to Articles 23.1(a)(iii) and 23.1(a)(iv) — ten million

144
©

(d)

(e)

()

meydana c¢ixan har hans
milyon (10.000.000) Dollari;

bir hadisaya géra on

23.1(a)(v) bandina asasan har hansi bir qaza va ya
hadisaya géra iyirmi bes milyon (25.000.000)
Dollarina qadar sigortalanmis amlakin dayearinin
iyirmi bes (25) faizi;

23.1(a)(vi) bandina asasen va yaxud _ yerli
qanunvericiliyin talablarina miivafiq olaraq (hans
daha yiiksak olarsa) vahid hadd - on milyon
(10.000.000) Dollari.

Har hans qazaya va ya hadisaya gora maksimum
fransiza, agar Taraflar arasinda xususi sakilda basqa
cir razilasdirilmamisdirsa iki milyon (2.000.000)
Dollarindan ibaratdir.

Yuxarida gastarilan 23.1(a)(i)-(vii) bandlarina asasan
sigortada Podratcinin ugursuzlugu naticasinda

cekilan xarclarin§ va/yaxud masreflarin§ avazi
Odanilmir.

Podratc! miivafiq iscilarini tibbi sigorta ila va
Azarbaycan Respublikasinin quivwada olan

qanunvericiliyina miivafiq olaraq nazarda tutulmus
icbari sig ortalarla tamin edir.

16.2 (d)(iv) bandinda nazarda tutulmus hallar istisna
olmaqla, bu 23.1 bandina uygun olaraq Neft-qaz
amaliyyatlarina| gora Podratci tarefindan alinan
bitin sigorta néviarind géra sigorta haqlarinin
(Karbohidrogenlarin satisina gora sigorta haqlari
istisna olmaqla) avazi Neft-qaz amaliyyatlarina
cekilmis xarclar kimi ddanilir. Sigorta taminati
Sarbast donarli valyuta ila ifada oluna bilar.

(c)

(d)

(e)

()

(10,000,000) Dollars for any one occurrence;

pursuant to Article 23.1(a)(v) — twenty five (25) percent of the
value of property insured up to twenty five million (25,000,000)
Dollars for any one accident or occurrence;

pursuant to Articles 23.1(a)(vi) - a combined single limit of ten
million (10,000,000) Dollars or according to requirements of the
local legislation, whichever is greater.

Unless otherwise agreed between the Parties, maximum
insurance deductible for any one accident or occurrence shall be
two million (2,000,000) Dollars.

Costs and/or expenses incurred by Contractor’s failure to
provide insurance under Articles 23.1(a)(i) - (vii) above, shall
not be Cost Recoverable.

Contractor shall provide medical insurance to respective
employees and shall take out compulsory insurances in
accordance with applicable law of the Republic of Azerbaijan.

Except as provided in Article 16.2 (d)(iv), the premiums for all
insurance (excluding premiums for insurance covering the
marketing of Petroleum) obtained by Contractor for Petroleum
Operations pursuant to this Article 23.1, shall be Cost
Recoverable. Insurance cover may be denominated in Foreign
Exchange.

145
(9)

(h)

(0)

0)

Yerli sigorta  sirkati Podratc: tarafin talabi ila
beynalxalq tmumgabuledilmis  takrar  sigorta
mexanizmlarindan istifada edarak Podratci taraf
qarsisinda sigortaci kimi 6z masuliyyatini takrar
sigorta etdirmalidir. Yerli sigorta sirkati va takrar
sigorta sirkati arasinda imzalanan takrar sigorta
sazisi SOCAR va takrar sigortani talab edan Podratci
tarafindan tasdiqlanir. Sigorta sirkati SOCAR-a va
Podratciya takrar sigorta haqqinda sahadatnamalari,
takrar sigorta kovernotlari va ya takrar sigortanin
mévcudlugunu tasdiq edan digar hiiquqi sanadlar
saklinda taqdim etmalidir.

Har bir Podratci tarafa onun Ortaq sirkati vasitasi ila
yerli sigorta sirkati tarafindan takrar sigortalanmis
va ya ustinlik verilan sigorta sirketindan 23.1
(a)(i)-(viil)  bandlarina = asasan alda_~— olunacaq
sigortalarin har hansini va ya hamisini (onun istirak
Payinin sigortasina kimi) alda etmak imkani
verilacakdir; bu sartla ki, bu cir Ortaq sigorta
sirkatin tahliikasizlik va 6dama qabiliyyati SOCAR-1
va Podratcini qane edir.

Subpodratcilar va ya Podratc: va Subpodratcilar
arasinda razilasdirildiqda Subpodratcilarin adindan
Podratci, Podratc: ugiin Azarbaycan Respublikasi
arazisinda gériilan isi Azarbaycan Respublikasinin
quvvada olan qanunvericiliyina va bu yuxaridaki
23.1 bandinda gqeyd olunanlara uygun olaraq
sigorta etdirmalidir. Butiin fransizalar
Subpodratcilarin hesabina édanilir.

Yazilt sakilda talab olundugu hallarda, Podratci
Subpodratg¢inin sigortasinin moévcudlugunu tasdiq
edan sertifikatlari va/ya kovernotlari SOCAR-a
taqdim edir.

(g)

(hy

@

@)

Upon Contractor’s request, local insurance company, as insurer
to Contractor, shall reinsure its own liability by internationally
accepted reinsurance mechanisms. The reinsurance arrangement
between the local insurance company and the reinsurance
company shall be approved by SOCAR and Contractor.
Insurance company shall submit to SOCAR and Contractor the
evidence of reinsurance cover in the form of certificates, cover
notes or other legal documents of reinsurance.

Each Contractor Party will be provided the opportunity to have
any or all of the insurance to be obtained under Articles 23.1(a)
(i) — (vii) reinsured by local insurance company through such
Contractor Party’s Affiliate or preferred insurance company up
to its Participating interest; provided that the security and credit
worthiness of such Affiliate insurance company are satisfactory
to SOCAR and Contractor.

Sub-contractors, or if agreed between Contractor and Sub-
contractors, Contractor on behalf of Sub-contractors, shall insure
the work performed for Contractor within the Republic of
Azerbaijan in accordance with applicable law of the Republic of
Azerbaijan and pursuant to Article 23.1 above. All deductibles
shall be covered by Sub-contractors.

Upon written request, Contractor shall furnish SOCAR with
certificates and/or cover notes confirming the insurance
coverage of Subcontractor.

146
23.2

23.3

Vurulan zarar icin masuliyyat

Podratc! taraflar SOCAR va/yaxud miivafiq Hékumet
organi qarsisinda yalniz onlarin va ya onlarin Neft-qaz
amaliyyatlarinin yerina yetirilmasi carcivasinda faaliyyat
gostaran miivafiq iscilerinin, mtvafiq Subpodratcilarinin
va Subpodratcilarin§ iscilarinin Qearazli sahlankarligi
naticasinda vurulmus zarar va ya itkilar icin masuliyyet
dasiyir. SOCAR har bir Podratc¢i tarafi, onlarin miivafiq
Ortaq sirkatlarini va Subpodratgilarint SOCAR-in va onun
har hans Ortaq sirkatlarinin maruz qaldiqlari bitin digar
zerar va itkilar Ggin masuliyyatdan azad edir va her bir
Podratci tarafin va onlarin Ortaq_ sirkatlarinin§ va
Subpodratcilarinin masuliyyatini 6dayir, onlari SCOAR-a
va/va yaxud Hokumat orqanlarina vurulan bitin basqa
zerar va itkilara géra onlara va/va yaxud onlarin har hans
Ortaq sirkatlarina va Subpodratcilarina gars irali surilan
va ya qaldirilan har hansi iradlar, talablar, iddialar va ya
mahkamea arasdirmalari ila bagli masuliyyatdan azad edir.
Podratgi taraflarin Uciincii taraflar (Hékumat organlari
istisna olmaqla) qarsisinda_ masuliyyati Azarbaycan
Respublikasinin tatbiq edila bilan qanunlari ila nizamlanir,
SOCAR-a Kontrakt sahasinin hidudlarindan kanarda
yerlagan qurgularina va obyektlarina Uciinci’ tarafa
maxsus qurgular va obyektlar kimi baxilsin.

isci heyatinin masuliyyatdan azad edilmasi

Bu Sazisin digar miiddaalarina baxmayaraq:

(a) Bu Sazisin miiddaalarina amal edilmasi va ya amal
edilmamasi sababindan, yaxud bununla bagli bas
veran va ya bunlara aid olan hadisalar - saxsi ziyan,
pesa xeastaliklari, dliim va ya sexsi amlaka dayan
zarar ila alaqadar olaraq har hans Podratci tarafin
har hansi iscisi (va ya onlarin har hans! Ortaq
sirkatinin har hans iscisi; bu sartla ki, hamin Ortaq
sirkat zararin va ya xasaratin yetirildiyi vaxt

23.2

23.3

Liability for Damages

The Contractor Parties shall be liable to SOCAR and/or any
Governmental Authority only for any loss or damage arising
from their Wilful Misconduct or the Wilful Misconduct of their
respective employees, their respective Sub-contractors and Sub-
contractors’ employees acting in the scope of their performance
of Petroleum Operations. SOCAR shall release each Contractor
Party and its respective Affiliates and Sub-contractors from all
other losses and damages suffered by SOCAR and any of its
Affiliates and shall indemnify and hold harmless each
Contractor Party and its respective Affiliates and Sub-
contractors against all claims, demands, actions and
proceedings brought against such Contractor Party and/or any
of its Affiliates and Sub-contractors pertaining to all other
losses and damages suffered by SOCAR and/or any
Governmental Authority. The liabilities of the Contractor
Parties to Third Parties (other than Governmental Authorities)
shall be governed by applicable laws of the Republic of
Azerbaijan, provided that structures and facilities of SOCAR
located in the Caspian Sea outside of the Contract Area shall be
treated as if such structures and facilities were owned by a
Third Party.

Indemnity for Personnel
Notwithstanding the other provisions of this Agreement:

(a) Contractor shall indemnify and hold harmless SOCAR
against all losses, damages and liability arising under any
claim, demand, action or proceeding brought or instituted
against SOCAR by any employee of any Contractor
Party (or any Affiliate thereof, provided that such
Affiliate, at the time of the injury or damage, is not acting
in the capacity of a Sub-contractor) or dependent thereof,
for personal injuries, industrial illness, death or damage

147
(b)

Subpodratc: olmasin) va ya hamin _ iscinin
himayasinda olan sexs SOCAR-a qarsi har hans
iradlar, talablar, iddialar irali stirdikda va ya
mahkama isi basladiqda Podratc har hans! hiquaqi
va ya fiziki saxsin tamamila, yaxud qisman
taqsirindan va ya sahlankarligindan asili olmayaraq
hamin ziyanlarin, itkilarin va masuliyyatin hamisi
uizra SOCAR-a kompensasiyalar verir va onu
masuliyyatdan azad edir.

Bu Sazisin miiddaalarina amal edilmasi va ya amal
edilmamasi sababindan, yaxud bununla bagli bas
veran va ya bunlara aid olan hadisalar - saxsi ziyan,
pesa xeastaliklari, dliim va ya sexsi amlaka dayan
zearar ila alaqadar olaraq SOCAR-in har hans: bir
iscisi (va ya har hanst HOkumat organi da daxil
olmagqla onun har hansi Ortaq sirkatinin har hansi
isgisi; bu sartla ki, hamin Ortaq sirkat zararin va ya
xasaratin yetirildiyi vaxt Subpodart¢! olmasin) va ya
hamin iscinin himayasinda olan sexs Podratciya
gars! har hansi iradlar, talablar, iddialar irali
surdiikda va ya mahkama isi basladiqda SOCAR har
hansi hiiquqi va ya fiziki sexsin tamamils, yaxud
qisman taqsirindan va ya sahlankarligindan asili
olmayaraq hamin ziyanlarin, itkilarin va
masuliyyatin hamisi Gzra Podratcinin masuliyyatini
édayir va onu masuliyyatdan azad edir. SOCAR
miivafiq xahisla miiraciat etdikda Podratc: SOCAR-
in bu 23-cii madda uzra ohdaliklari ila alaqadar
sigorta Odanisini almaqda SOCAR-a komak
gostarmak tciin bitin lazimi hiquqi  saylar
gostarir.

23.4 Quvwayaminma tarixinadak masuliyyatdan azad etma

Kontrakt sahasi ila va ya Kontrakt sahasinda edilan
harakatlarla alaqadar olaraq SOCAR-in va ya onun har
hansi salaflarinin hayata kecirdiyi har hansi amealiyyatlar,

(b)

to personal property sustained in connection with, related
to or arising out of the performance or non performance
of this Agreement regardless of the fault or negligence in
whole or in part of any entity or individual.

SOCAR shall indemnify and hold harmless Contractor
against all losses, damages, and liability arising under
any claim, demand, action or proceeding brought or
instituted against Contractor by any employee of SOCAR
(or any Affiliate thereof, which shall include any
Governmental Authority, provided that such Affiliate, at
the time of the injury or damage, is not acting in the
capacity of a Sub-contractor) or dependent thereof, for
personal injuries, industrial illness, death or damage to
personal property sustained in connection with, related to
or arising out of the performance or non-performance of
this Agreement regardless of the fault or negligence in
whole or in part of any entity or individual. Contractor
shall, if so requested by SOCAR, use its reasonable
lawful endeavours to assist SOCAR in its obtaining
insurance with respect to its liability under this Article
23.

23.4 Indemnity Prior to Effective Date

SOCAR shall indemnify each Contractor Party and its Affiliates
from and against all losses, damages and liabilities, arising
under any claim, demand, action or proceeding instituted

148
o ciimladan, lakin bununla mahdudlasmadan, atraf
miuhita ziyan vurulmasi naticasinda bas veran hadisalar -
har hansi ziyan, é6liim va ya her hans: itki ila alaqadar
olaraq har hansi fiziki va ya hiquqi sexs, o climladan,
lakin bununla mahdudlasmadan, her hansi Hékumet
orgqanlari har hansi Podratci tarafa va/yaxud onun Ortaq
sirkatlarina qarsi har hansi iradlar, talabler, iddialar irali
surdikda va ya meahkama isi basladiqda SOCAR
Qiiweayaminmea tarixinadak hamin ziyanlarin, itkilarlarin
va masuliyyatin hamisi uzra har bir Podratci tarafi va
onun Ortaq sirkatlarini, bu cuir iddianin, talabin, harakatin
va yaxud prosesin qaldirilmasindan asili olmayaraq
masuliyyatdan azad edir.

SOCAR-in_imtina_edilmis_sahalar_va_amaliyyatlar_uzra
masuliyyatdan azad etmasi

(a) Asagidaki hallarda har hans: ziyan, dliim va ya itki
naticasinds, yaxud onunla alaqadar olaraq har hansi
fiziki va ya hiquqi sexs, o climladan, lakin bununla
meahdudlasmadan, Hokumeat organlari har hansi
Podratc! tarefa vea/yaxud onun Ortaq sirkatlarina
qarsi har hansi iradlar, talablar, iddialar  irali
surdikda va ya mahkama isi basladiqda SOCAR
hamin itkilarin, ziyanlarin va masuliyyatin hamisi
cin har bir Podratc: tarafi va onun Ortaq
sirkatlarini masuliyyatdan azad edir:

(i) 18.2 va 24.3 bandlarina asasan SOCAR-iIn
ameliyyatlar! ila bagli, yaxud 10.2 bandinin
icrast Ugiin SOCAR-i1n apardigi yoxlama zamani;
habela

(ii) 31.3 va 31.5 bandlarina asasan Kontrakt
sahasinin Podratci tarafindan imtina edilan har
hansi hissasi ila va/yaxud har hansi amlakdan
istifadanin davam etmasi ila va/yaxud 17-ci
maddaya uygun olaraq Podratcidan SOCAR-in

23.5

against any Contractor Party and/or any of its Affiliates by any
person or entity, including but not limited to Governmental
Authorities, arising out of or in any way connected with any
injury, death or damage of any kind sustained in connection
with or arising from the Contract Area or any operations of
SOCAR or any of its predecessors, prior to the Effective Date,
including but not limited to damage to the environment,
regardless of when such claim, demand, action or proceeding is
instituted.

Indemnity for Surrendered Areas and SOCAR Operations

(a) | SOCAR shall indemnify each Contractor Party and its
Affiliates from and against all losses, damages and
liabilities arising under any claim, demand, action or
proceeding instituted against any Contractor Party and/or
any of its Affiliates by any person or entity, including
but not limited to Governmental Authorities, arising out
of or in any way connected with any injury, death or
damage of any kind sustained in connection with or
arising from:

(i) SOCAR’s operations pursuant to Article 18.2 and
24.3, or as the result of SOCAR access pursuant to
Article 10.2; and

(ii) Any portion of the Contract Area surrendered by
Contractor pursuant to Articles 31.3 and 31.5 and/or
any continued use of any assets, and/or the
abandonment of any assets, for which SOCAR has
assumed control and responsibility from Contractor

149
(b)

15-ci
istisna olmaqla,
Ohdaliklari

nazarati va masuliyyati altina verilmis va bela bir
imtinanin tarixindan sonra yigilan amlakin lagv
edilmasi ila va/va yaxud SOCAR-in bela
amlakdan istifada va onun lagvi huiququnu
qabul etmasi ila, o ciimladan, lakin bununla
meahdudlasmadan, atraf mishita ziyan vurulmasi
(imtina tarixindan aval va ya sonra Podratcinin
Qerazli sahlankarligi naticasinda irali suirilmis
har hanst iradi, iddiant va ya mahkamea isinin
baslanmasini istisna  etmakla) ila alaqadar
olaraq.

Kontrakt sahasinin Podratgi tarafindan imtina edilan
har hansi hissasinda imtina giintinda va ya ondan
aweal bas veran hadisalar - dliim va ya hear hansi
ziyan, o cimladan, lakin bununla mahdudlagsmadan,
atraf muhita vurulan ziyan naticasinda va ya bunlarla
alagadar olaraq her hansi fiziki va ya hiquqi sexs
SOCAR-a qarsi har hans: irad, talab, iddia irali
surdikda va ya mahkama isi basladiqda hamin
itkilar, zarar va ya masuliyyat, habela hamin iradlar,
talablar, iddialar va ya mahkama isi barasinda bu
Sazisin miiddealari va Podratcinin cavabdehliyi
Sazisa uygun olaraq qiivweda qalmaqda davam
edacakdir.

23.6 Birga va fardi masuliyyat

maddada va 30.1 bandinda nazarda tutulanlar
Podratcinin bu Sazis uzra_ bitin
barasinda Podratci taraflar birga va fardi

masuliyyat dasiyirlar.

23.7 Dolay1 itkilar

Podratci taraflarin bu Sazisin basqa hissalarina zidd galan
har hansit miiddaalara baxmayaraq, bu Sazisdan dogan va
ya bu Sazisla, yaxud ona aid her hansi faaliyyatla bagli

(b)

pursuant to Article 17 and accruing after the date of
such surrender and/or SOCAR's assumption of the use
of any such assets and abandonment of any assets,
including but not limited to damage to the
environment (but excluding any claim, action or
proceeding which results from Contractor's Wilful
Misconduct whether occurring before or after the date
of surrender).

In respect of any loss, damage or liability, as well as any
claim, demand, action or proceeding instituted against
SOCAR by any person or entity for death or damage of
any kind sustained in connection with or arising from any
portion of the Contract Area surrendered by Contractor
and accruing on or before the date of surrender, including
but not limited to damage to the environment, the
provisions of this Agreement, and Contractor's obligations
hereunder, shall continue to apply.

23.6 Joint and Several Liability

Except as provided under Articles 15 and 30.1, the liability of
the Contractor Parties shall be joint and several with respect to
all of the obligations of Contractor under this Agreement.

23.7

Consequential Losses

With respect to indirect or consequential loss arising out of or in
connection with this Agreement or any activities thereunder,
notwithstanding anything to the contrary elsewhere in the

150
olan dolayi itkilar baximindan Toareflar har hansi
laqeydliya ragman heg bir halda, o ciimladan miigavila,
miulki hiiquq pozuntusu ila alaqadar va ya har hansi basqa
tarzda masuliyyat dasimirlar. Bu 23.7 bandinin maqseadlari
baximindan “Dolay! itkilar” ifadasi har hansi dolay itkilar
va ya ziyan, o ciimladan bunlarla mahdudlasdirilmadan,
Karbohidrogenlar c¢ixarmaq  qabiliyyatinin olmamasi,
Karbohidrogenlar hasilatinin itirilmasi va ya langidilmasi,
yaxud manfaatin itirilmasi demakdir.

Agreement, the Parties shall not be liable whether in contract,
tort or otherwise and regardless of any negligence under any
circumstances whatsoever for any indirect or consequential loss.
For the purposes of this Article 23.7 the expression "indirect or
consequential loss" shall mean any indirect or consequential
loss or damage including but not limited to inability to produce
Petroleum, loss of or delay in production of Petroleum or loss of
profits.

151
MADD®d 24

FORS-MAJOR HALLARI

24.1 Fors-major hallari

Har hansi Tarafin bu Sazis uzra, pullarin édanilmasina
dair ohdalikdan savayi, Ohdaliklarini (ya da onlarin har
hans hissasini) yerina yetirmamasi, yaxud yerina
yetirilmasini langitmasi Fors-major hallarindan _ irali
galdikda va ya hamin hallar naticasinda bas verdikda
masuliyyata sabab olmur. Fors-major hallari o demakdir
ki, har hanst bir hadisa Neft-qaz amaliyyatlarinin garsisini
alir, onlari langidir va ya onlara manecilik toradir, bitin
lazimi tadbirlar gériilsa da bu hadisa va ya onun
naticalari, o cumladan, lakin bunlarla mahdudlasmadan
fovqalada hadisalar, tabii falakatlar (masalan, ildirim
vurmas! va zalzala), miharibalar (elan edilmis, yaxud elan
edilmamis) va ya digar harbi amaliyyatlar, yanginlar,
amak ixtilaflari, qiyamlar, Usyanlar, terrorculug aktlari,
kitlevi suluqluglar, vatandas igtisaslari, habela bu Sazisa
gora Podratcinin amaliyyatlar aparmasina mane olan va ya
angal toradan, yaxud Podratc¢inin hiiqualarina ciddi ziyan

vuran va ya tahliike yaradan qanunlar, miiqavilealar,
qaydalar, sarancamlar, farmanlar, amrlar, har hansi
Hékumat — orqaninin (Azarbaycan Respublikasinin

daxilinda va ya hiidudlarindan kanarda) faaliyyati, yaxud
faaliyyatsizliyi wzarinda nazarat etmak hadisanin aid
oldugu Tarafin imkanlari xaricindadir; lakin bu sartla ki,
qanunlar, miigavilalar, qaydalar Azarbaycan
Respublikasinin  arazisinda har hanst Hdkumeat
instansiyasinin adindan, yaxud himayasi altinda va ya
onun géstarisi ila ¢ixig edan har hans organin va ya
agentliyin sarancamlari, farmanlari, amrlari, yaxud basqa
gerarlar! SOCAR-in 6z Ohdaliklarini yubatmasina, ya da
yerina yetirmamasina ravac veran Fors-major hallari

24.1

ARTICLE 24

FORCE MAJEURE

Force Majeure

Non-performance or delays in performance on the part of any
Party of its obligations (or any part thereof) under this
Agreement, other than the obligation to pay money, shall be
excused if occasioned or caused by Force Majeure. "Force
Majeure" means any event which prevents, hinders or impedes
Petroleum Operations and is beyond the ability of the affected
Party to control such event or its consequences using reasonable
efforts, including without limitation, extraordinary events,
natural disasters (for example lightning and earthquake), wars
(declared or undeclared) or other military activity, fire, labour
disputes, insurrections, rebellions, acts of terrorism, riot, civil
commotion, and laws, treaties, rules, regulations, decrees,
orders, actions or inactions of any governmental authority
(inside or outside of the Republic of Azerbaijan) which prevent
hinder or impede Contractor's conduct of operations or which
substantially impairs or threatens Contractor's rights under this
Agreement; provided, however, that laws, treaties, rules,
regulations, decrees, orders or other acts of any entity or agency
acting on behalf of, under the auspices of, or at the direction of
any Governmental Authority within the territory of the
Republic of Azerbaijan shall not constitute Force Majeure with
respect to delay or non-performance on the part of SOCAR.
Each Party shall use its reasonable lawful efforts to prevent the
occurrence of Force Majeure events. Upon the occurrence of
any Force Majeure event, the Party affected shall give prompt
notice to the other Parties specifying the event of Force Majeure
(and providing evidence thereof) and shall do all things possible
using reasonable lawful efforts to remove or mitigate the effect
of such Force Majeure event. If the government within whose
jurisdiction a Contractor Party or its Ultimate Parent Company

152
24.2

sayilmayacaqdir. Har Taraf Fors-major hallarinin amala
galmasinin qarsisini almaq dgin har cuir lazimi huquqi
seylear géstaracakdir. Har hansi Fors-major vaziyyati
yarandigi halda onun tasirina maruz qalan Taraf Fors-
major vaziyyatinin xarakterini tasvir etmakla (va mivafiq
sibut taqdim etmakla) digar Taraflara darhal yazili
bildiris veracak va hamin Fors-major vaziyyatinin tasirini
aradan qaldirmaq, yaxud yiingillasdirmak uciin lazimi
hiiquqi saylar géstararak, na mumkiindiirsa edacakdir.
Yurisdiksiyasinda bu va ya digar Podratci tarafin, yaxud
onun dsas ana sirkatinin tasis edildiyi va ya subyekti
oldugu Hékumat hamin Podrat¢i tarafin bu Sazis izra 6z

Ohdaliklarini yerina yetirmasina manecilik gdéstaran
tadbirlar gordikda, gqalan Podratci teraflarin hamin
vaziyyeti Fors-major vaziyyati hesab etmaya ixtiyari

yoxdur va onlar 23.6 bandinda sarh olunmus prinsiplara
amal etmakla bu Sazis wzra 6z Ohdaliklarini yerina
yetirmakda davam edirlar.

Bu Sazis digar muddaalari ila ziddiyyat etmadan, Fors-
major hallarinin davam etdiyi bitin dévr arzinda Maliyya
masreaflari har hansi avezi ddanilmamis Neft-qaz
amaliyyatlar! masreaflari ila toplanmir.

Middatlarin uzadilmasi

Oger Fors-major  hallari Neft-qaz  amaliyyatlarini
langidirsa, onlari azaldirsa va ya aparilmasina manecilik
toradirsa, hamin hallarin samil edildiyi Ohdaliklarin yerina
yetirilmasi miiddati, Neft-qaz amaliyyatlarinin miivafiq
marhalasinin middati, bu Sazisin izra har hansi miinasib
olan middat (onun har hansi uzadilmasi daxil edilmakla),
habela bu Sazis Uzra bitin hiquq va Shdaliklar Fors-
major hallarinin amala galmasinin dogurdugu langima
miiddatina barabar miiddat qadar, Ustagal Fors-major
hallari aradan qaldirildiqdan va ya dayandirildiqdan sonra
amaliyyatlarin tazalanmasi uciin zaruri olan miiddeat
qader uzadilir.

24.2

is incorporated or is subject takes actions which preclude such
Contractor Party from fulfilling its obligations under this
Agreement, the remaining Contractor Parties may not claim
such an event as Force Majeure and shall, consistent with the
principles set forth in Article 23.6, continue to fulfil their
obligations under this Agreement.

Notwithstanding any provision in this Agreement to the
contrary, Finance Costs shall not be applied to any
unrecovered Petroleum Costs during the period of Force
Majeure.

Extension of Time

If Petroleum Operations are delayed, curtailed or prevented by
Force Majeure, then the time for carrying out the obligations
affected thereby, the duration of the relevant phase of
Petroleum Operations, the term of the appropriate period under
this Agreement (including any extension period hereof) and all
rights and obligations hereunder shall be extended for a period
equal to the delay caused by the Force Majeure occurrence plus
such period of time as is necessary to re-establish operations
upon removal or termination of Force Majeure.

153
24.3 Hasilat baslanandan sonra Fors-major hallari

Ogar Kontrakt barpa sahasi iigiin islanma va Hasilat dévrii
arzinda har hansi bir vaxtda va/yaxud Kontrakt kasfiyyat
sahasinda Kommersiya hasilati basladigi tarixdan sonra
Podratc: Fors-major halinin = mévcudlugunu — elan
etmisdirsa va agar bu cir Fors-major hali sonra bir-
birinin ardinca galan azi doxsan (90) giin arzinda mévcud
olmaqda davam edirsa va hamin Fors-major hali
Azarbaycan Respublikasi daxilinda har hansi hadisalar va
ya har hansi Hékumat organinin har hans faaliyyati
naticasinda amala galmissa va bu Fors-major hali
naticasinda Podratc: bu Sazisda nazerda  tutulan
Karbohidrogenlari ¢ixara bilmirsa, Podratci va SOCAR
yuxarida gostarilmis doxsan (90) giin miiddati sona
catdiqdan sonra on bes (15) giin arzinda goriisib hasilati
davam etdirmayin an yaxsi yollarint mizakira edirlar.
Ogar sonraki doxsan (90) giin arzinda qanaatbaxs raziliq
alda edilmasa, Fors-major halinin mévcud oldugu dévrda
SOCAR va onun Ortaq sirkati masuliyyati 6z dzarina
gotiirarak 6z vasaiti hesabina, Podratci Fors-major halinin
basa catdigini elan  edanadak, lazim — galarsa,
Subpodratcilar! calb etmakla bu Sazis uzra ameliyyatlar
aparmaq va Karbohidrogenlar hasilatini davam etdirmak
hiiququna malikdir, Podratcinin ixtiyari var ki, bundan
sonra bu Sazis zra Karbohidrogenlar hasilatinin tam
masuliyyatini 6z izarina gétiirsiin.

SOCAR-in va ya onun Ortaq sirkatinin ixtiyari var ki,
Masreflarin avazinin 6danilmasi mexanizmina uygun
olaraq 6zuntin mistaqim masreaflarinin avazini Gdatsin va
Fors-major halt dovriinda catdirilmis bitin
Karbohidrogenlar hacmina géra Neft-qaz amaliyyatlari
Hesabina Fors-major hal baslananadak Satis
mantaqealerinda istifada edilmis diinya qiymetlari ila
kreditlasdirsin.

24.3 Post-Production Force Majeure

If at any time during the Development and Production Period
for the Contract Rehabilitation Area and/or after
Commencement Date of Commercial Production from the
Contract Exploration Area, Contractor declares Force Majeure
and such Force Majeure situation has continued for a period of
not less than ninety (90) consecutive days and such Force
Majeure did not arise as a result of events within the Republic
of Azerbaijan or as a result of any action on the part of a
Governmental Authority and as a result of such Force Majeure
Contractor has been unable to produce Petroleum under this
Agreement then SOCAR and Contractor shall meet within
fifteen (15) days following the expiry of the said period of
ninety (90) days to discuss how best to continue production.
Failing agreement on satisfactory arrangements within ninety
(90) days thereafter SOCAR shall have the option of itself or its
Affiliate assuming operations hereunder and continuing
production of Petroleum during the period of Force Majeure at
its risk and cost with the possible participation of sub-
contractors until Contractor declares the cessation of the Force
Majeure circumstance when Contractor shall resume its full
responsibilities for production of Petroleum under this
Agreement.

SOCAR or its Affiliate shall be entitled to recover SOCAR's or
its Affiliate's direct costs in accordance with the Cost Recovery
mechanism and shall credit the Petroleum Operations Account
for the volumes of Petroleum delivered while the Force Majeure
circumstances continue at international prices at the Points of
Sale used prior to commencement of the Force Majeure.

154
MADD® 25
ETIBARLILIQ, HUQUQ Va

OHD@LIKLORIN BAS QALARINA VERILMasi VO TOMINATLAR

25.1 Etibarliliq

(a)

25.1(b) bandinda basqa cir nazarda tutulan hallar
istisna olmaqla, bu Sazigs Quvvayaminma tarixindan
Taraflar va onlarin miivafiq hiiquq varislari va
mivakkillari cin onun sartlarina uygun icra
edilan, hiquqi qiiwesi olan etibarli Ghdalikdir.
SOCAR bu Sazisin baglanma tarixinda Kontrakt
sahasinin hidudlari daxilinda Karbohidrogenlarin
kasfiyyati, islanmasi va ya hasilati hquqlarina dair
hec bir 6zga sazis olmadigina taminat verir.
SOCAR hamcinin taminat verir ki, imzalanma tarixi

ila Qivweayaminma tarixi arasinda  Kontrakt
sahasinin (va ya onun her hansi hissasinin)
barpasina va ya islanmasina ixtiyar verilmasi

haqqinda hear hans: Uciinct tarafla he¢ bir danisiq
aparmayacaq va raziliga galmayacakdir.
Qiivwayaminma tarixindan bu Sazis onun sartlarina
mivafiq olan va ya Tareaflarin garsiliqlh yazili
razilasmasina asaslanan hallardan savayi, he¢ bir
halda lagv edilmir, dizaldilmir va ya dayisdirilmir.
Taraflar bu Sazisda toxunulmamis har cir
masalalarin xos maramla halli uciin isin davam
etdirilmasinin zaruriliyini tasdiq edirlar.

Taraflar bazi éhdaliklarin bu Sazisin QUuvwayaminma
tarixinda va ya ondan avwval yerina yetirilmali
oldugunu tasdiq etdiklarina gora raziliq verirlar ki,
28.1(b) bandinin miiddaalari va 25.1(a) bandina
mivafiq suratda SOCAR-in taminatlar! imzalanma
tarixindan quwaya minir.

25.1

ARTICLE 25

VALIDITY, ASSIGNMENT AND GUARANTEES

Validity

(a)

(b)

Except as otherwise provided under Article 25.1(b), this
Agreement shall constitute a valid and binding legal
obligation enforceable in accordance with its terms
among the Parties and their respective successors and
assigns as of the Effective Date. SOCAR guarantees that
as of the date of execution no other agreement exists with
respect to the right to explore for, develop or produce
Petroleum with respect to the Contract Area. SOCAR
further guarantees that between the Execution Date and
the Effective Date it shall not enter into any negotiations
or arrangements with any Third Party for the granting of
rights to rehabilitateand develop the Contract Area (or
any part thereof). From and after the Effective Date this
Agreement shall not be cancelled, amended or modified
except in accordance with its terms or by written
agreement between the Parties. The Parties acknowledge
the necessity of continuing to work in good faith to
resolve any matters not presently covered by this
Agreement.

In recognition by the Parties that certain obligations have
to be performed on or before the Effective Date, it is
agreed that the provisions of Article 28.1(b), and
SOCAR's guarantees under Article 25.1(a) shall come
into force on the Execution Date.

155
Oger bu Sazis Azarbaycan Respublikasinin Milli
Maclis tarafindan qati radd edilarsa va Podratci
Sazisin ratifikasiyas! Uciin zeruri olan har hansi
sonraki dayisikliklarinin, bela dayisikliklar varsa,
Podratci uciin meaqbul olmadigini SOCAR-a
bildirarsa, bu Sazig qduvvaya minmir, bu Sazis uzra
va Kontrakt sahasina aid olan har hansi basqa
sazislar Uzra Taraflarin hiqualari va ohdaliklari lagv
edilir.

25.2 Hiiqug va dhdaliklarin basqasina verilmasi

(a)

Mahdudiyyeatlar. Podratci taraflarin bu Sazisdan irali
galan hiiquq va ohdaliklarinin har hansi sakilda
basqasina verilmasina, ipotekasina, girov
qoyulmasina va ya har ciir yuklanmasina yalniz bu
25.2 bandinda nazarda tutulmus sartlarla yol verilir.
25.2. bandinin miuddaalarini pozmaqla_ hayata
kecirilan har hans verilma lagv edilir va hiquqi
quvweaye malik olmur. Bu  25-ci maddanin
maqsadlari baximindan Digar Podratgi tarafin idara
strukturunun dayismasi (bunun Digar Podratci
tarafin Osas Ana sirkatinin daxili yenidantaskili,
maliyyalosmasi va ya birlagmasi Ugiin edildiyi hallar
istisna olmaqla), bu Sazisin sartlarina géra hiquq va
Ohdaliklarin verilmasi sayilir. Bir Podratgi tarafin
bitin istirak payi faizini verdiyi hallardan savayi
digar hallarda SOCAR-in raziligi olmadan Tareaflarin
heg biri basqasina 6z istirak payinin bes (5) faizdan
az hissasini vermir.

(©)

In the event this Agreement is finally rejected by Milli
Mejlis of the Republic of Azerbaijan and Contractor has
notified SOCAR that any further revisions to this
Agreement, if any, necessary for ratification are
unacceptable to Contractor, this Agreement shall not
become effective, and the rights and obligations of the
Parties under this Agreement and any previous
agreements pertaining to the Contract Area shall be
extinguished.

25.2. Assignment

(a)

Restriction. No assignment, mortgage, pledge or other
encumbrance shall be made by a Contractor Party of its
rights and obligations arising under this Agreement other
than in accordance with the provisions of this Article
25.2. Any purported assignment made in breach of the
provisions of this Article 25.2 shall be null and void. For
purposes of this Article 25 change in the structure of
ownership of an Other Contractor Party (other than for
the purposes of internal reconstruction, financing, or
amalgamation of an Ultimate Parent Company of such
Other Contractor Party) shall be deemed an assignment
under this Agreement. Except in the case of a Contractor
Party assigning all of its percentage Participating Interest,
no Contractor Party shall assign less than a five (5)
percent percentage Participating Interest without
SOCAR’s approval.

156
(b)

Podratci tarafin hiqug va éhdaliklarini vermasi.

(i)

(ii)

(iii)

Hiiquq va dhdaliklarin Ucincii_taraflara
verilmasi. Bu 25.2(b) bandinin muddaalarina
uygun olmagq sarti ila Podratci tarafin bu Sazis
dzra 6z hiqualarini va Shdaliklarini har hansi
Uciinci’ tarafa bitinlikla va ya qisman
vermak hiiququ vardir, ager bela Uciinci
taraf:

(aa) bu Sazisa asasan uzerina qoyulan
vazifalara mivafiq olan texniki
imkanlara) va maliyye imkanlarina
malikdirsa;

(bb) bu Sazisin ona verilan pay barasindaki
bitin sartlarini qabul edirsa; va

(cc) SOCAR-in  qanuni—=yolla_—isgiizar
miinasibatlara gira bilacayi taskilatdirsa.

Podratc: tarafin yiklamasi. Bu Sazis uizra 6z
Ohdaliklarina xalal gatirmadan hear Podratci
teraf Sazisda godstarilan payinin, yaxud
Azarbaycan Respublikasinin arazisinda va ya
onun  hiidudlarindan kanarda_ Neft-qaz
ameliyyatlar! ucun istifada olunan har hansi
amlakda 6z payini maneasiz olaraq ipoteka
etmak, girov qoymaq va ya basqa sakilda
yuklamak hiiququna malikdir, bu sartla ki,
hamin ipoteka, girovqoyma va ya basqa
sakilda yuklama yalniz bu Sazisin sartlarina
mivafiq suratda hayata kecirilir.

SOCAR-in_icazasi. Uciincii tarafin xeyrina
Podratc¢! taraf har hansi hiquq va Shdaliklarin

(b)

By a Contractor Party

(i)

(ii)

(iii)

Assignments to Third Parties. Subject to the
provisions of this Article 25.2(b) a Contractor
Party shall be entitled to assign all or part of its
rights and obligations arising under this Agreement
to any Third Party which:

(aa) has the technical and financial ability
commensurate with the responsibilities and
obligations which would be imposed on it
hereunder;

(bb) as to the interest assigned, accepts and
assumes all of the terms and conditions of
this Agreement; and

(cc) is an entity with which SOCAR can legally
do business.

Encumbrance by Contractor Party. Without
prejudice to its obligations hereunder, each
Contractor Party shall have the right to freely
mortgage, pledge or otherwise encumber its
interests in the Agreement or any property in or
outside the Republic of Azerbaijan which is used
for Petroleum Operations, provided that any such
mortgage, pledge or other encumbrance shall be
made expressly subject to the terms of this
Agreement.

Approval of SOCAR. Any proposed assignment,
mortgage, pledge or other encumbrance by a

157
(iv)

(v)

verilmasini, ipoteka, girov va ya basqa sakilda
yuklamani planlasdirdiqda = bunun — icin
SOCAR-in qabaqcadan icazasi taleb olunur,
ham da buna icaza vermakdan asassiz olaraq
boyun qacirila bilmaz. Ogar SOCAR hiiquq va
Ohdaliklarin verilmasi, ipoteka, girov va ya
basqa yuklama haqqinda bitin miivafiq
informasiya va layiha sanadi alava olunmaqla
planlasdirilan bu cir verilma barasinda bildiris
aldiqdan doxsan (90) giin sonra 6z qararini
elan etmirsa, hamin verilma, ipoteka, girov va
ya basqa yiiklama SOCAR _ tarafindan
bayanilmis hesab edilir.

Hiiqug varisinin Ghdaliklari. Podratci taraf bu
Sazigs uzra hiquqlarint va  ohdaliklarini
tamamila va ya qisman verdiyi halda va hamin
verilmanin SOCAR tarafindan bayanilmasi,
yaxud bayanilmis sayilmasi sarti ila, hiquq va
Ohdaliklari veran taraf hamin  verilmanin
qiivwaye mindiyi tarixdan sonra bu Sazis uizra
bitin galacak ohdaliklardan 6ztintin verdiyi
istirak pay! hacminda azad olunur. Bundan
sonra hiiquq varisi, bu Sazisda ayrica
gostarilmis hallar istisna olmaqla, bu Sazisdan
irali galan Shdaliklar Ggin digar Podratci
teraflarla yanasi birga va fardi masuliyyeat
dasiyir.

Hiiqgug va 6hdaliklarin Ortaq_sirkatlara_va
Podratc:_taraflara_verilmasi. Podratci taraf
SOCAR ila razilasdirmadan bu Sazisdan irali
galan hiiquqlari va ohdaliklari 6ziuiniin bir va
ya bir nega Ortaq sirkatina, yaxud Podratci
taraflardan har hansi birina biitiinliikla, yaxud
qisman va istanilan vaxt vermak hiququna
malikdir, lakin bir sartla ki, bu cir Ortaq
sirkat yuxaridaki 25.2(b)(i) bandinin talablarini

(iv)

Contractor Party to a Third Party shall require the
prior approval of SOCAR which approval shall not
be unreasonably withheld. If within ninety (90)
days following notification to SOCAR of a
proposed assignment accompanied by the relevant
information and the draft deed of assignment,
mortgage, pledge or other encumbrance, SOCAR
has not given its decision, such assignment,
mortgage, pledge or other encumbrance shall be
deemed to be approved by SOCAR.

Obligations of Assignee. In the event a Contractor
Party assigns all or a portion of its rights and
obligations arising under this Agreement, and the
assignment has been approved or deemed
approved by SOCAR, the assignor shall, to the
extent of the interest assigned, be released from all
further obligations and liabilities arising under this
Agreement after the effective date of such
assignment. The assignee with the remaining
Contractor Parties shall thereafter be jointly and
severally liable for the obligations arising from this
Agreement, except to the extent otherwise
provided under this Agreement.

Assignments to Affiliates and Contractor Parties.
A Contractor Party shall be entitled at any time to
assign all or part of its rights and obligations
arising from this Agreement to one or more of its
Affiliates or to any of the Contractor Parties
without the prior consent of SOCAR, provided
however that SOCAR shall be promptly advised of
any such assignment. Additionally, with respect to
an assignment by a Contractor Party to an

158
25.3

25.4

édayir va hamcinin, hamin verilmanin SOCAR
tarafindan bayanilacayina, yaxud 25.2(b)(iii)
bandinda gostarilmis qaydaya uygun suratda
SOCAR tarafindan bayanilmis sayilacagina
gedar hiqualarini otiran taraf istirak payinin
verilmadiyi halda oldugu kimi, bu Sazis uzra
Ohdaliklar gin 6z masuliyyatini eynila
saxlayir.

Hiiqug va éhdaliklarin verilmasindan vergi tutulmas!

25.2 bandina asasan hayata kecirilan har hansi hiquq
6tirtilmasi va ya kocuirmaler vergi tatbiq olunmadan
hayata kecirilir va bitin Podratg: taraflar Ugiin 15.9
bandina miivafiq olaraq tutulan Manfaat vergisindan
basqa, bittin Vergilardan va har hansi masref va
Odamalardan azad olunur.

Hiiqug va éhdaliklarin verilmasi sartlari

Podratci taraflarin har hansi hiiquq va Ghdaliyi basqasina
hokman bu sartla verilir ki, hiiquq varisi SOCAR-a 25.5
bandinda géstarilan taminata analoji olan Osas ana
sirkatin taminatini taqdim etsin.

Osas ana sirkatlarin taminatlari, ARDNS -nin taminati

Zenit imzalanma tarixindan sonra miimkiin qader tez,
lakin Qivvayaminmea tarixindan gec olmayaraq SOCAR-a
Ozlarinin Osas ana sirkatin taminatini taqdim edir.

SOCAR bununla ONS
tarafa taminat verir:

istisna olmaqla, har bir Podratci

(a) ONS -nin bu Sazis izra 6z Shdaliklarini, maliyya
va digar Shdaliklari, yerina yetirmasi Ggin bitin
vasaitlara, va

25.3

25.4

25.5

Affiliate, any such Affiliate must satisfy the
requirements of Article 25.2(b)(i) above, and
further, provided that the assigning party shall
remain liable for its Affiliates' obligations under
this Agreement in the same manner as though no
assignment had been made to such Affiliate unless
and until said assignment is approved or deemed
approved by SOCAR, in the manner provided
under Article 25.2(b)(iii).

No Tax on Assignments

Any assignment or transfer pursuant to Article 25.2 shall be
free of Taxes, except the Profit Tax as per Article 15.9, and
shall be free of any cost or charge to Contractor Parties.

Conditions on Assignment

Any assignment by a Contractor Party shall be expressly
conditioned upon the assignee providing to SOCAR an
Ultimate Parent Company Guarantee similar to the guarantee
specified in Article 25.5.

Ultimate Parent Company Guarantees, SOCAR Guarantee

Zenit shall as soon as practicable after Execution Date but
not later than the Effective Date, provide to SOCAR an
Ultimate Parent Company Guarantee.

SOCAR hereby guarantees to each Contractor Party other than
SOA:

(a) all funds necessary for SOA to fulfil all of its
obligations, financial or otherwise, under the
Agreement; and

159
(b) ONS -nin verdiyi hiquqlar va Uzarina gétirdiyi
ohdaliklar.

25.6 Hoékumatin taminati

Imzalanma tarixina, yalniz Quvvayaminmea tarixindan gec
olmayaraq SOCAR Hokumat taminatinin imzalanmasini
tamin edir. HOkumat taminatinin imzalanmis orijinali har
Podratci tarafa verilir va Sazisin Azarbaycan Respublikasi
Milli Maclisinin muzakirasina taqdim olunan imzalanmis
nusxasina onun tarkib hissasi kimi daxil edilir. Sazis
Azarbaycan Respublikasinin Milli Maclisi tarafindan
ratifikasiya va tasdiq edildikdan va adi qaydada darc
olunduqdan sonra Ho6kumatin taminati Azarbaycan
Respublikasinin qanun qiiwasi kasb edir.

(b) the rights granted and the obligations undertaken by
SOA.

25.6 Government Guarantee

Upon the Execution Date but not later than the Effective Date
SOCAR shall procure the execution of the Government
Guarantee. An executed original of the Government Guarantee
shall be provided to each Contractor Party and shall be included
in the executed copy of this Agreement to be submitted to Milli
Mejlis of the Republic of Azerbaijan. Upon ratification and
approval of this Agreement by Milli Mejlis of the Republic of
Azerbaijan and publication in the customary manner the
Government Guarantee shall have the force of law of the
Republic of Azerbaijan.

160
26.1

26.2

MADD®d 26

TaTBIQ EDIL BILAN QANUN,
IQTISADI SABITLOS Ma VO ARBITRA)

Tatbig edila bilan higuq

Bu Sazis | Azerbaycan Respublikas! va ingiltaranin
qanunlari gin imumi olan hiiquq prinsiplarina miivafiq
suratda tanzimlanir va tefsir edilir, har hans: masalaya
dair tmumi hiiquq prinsiplari olmadigi halda isa
Kanadanin Alberta ayalatinin Gmumi hiquq prinsiplari
tatbiq edilir (hiquq normalarinin  kolliziyalarina aid
qanunlar istisna olmaqla). Bu Sazig hamcinin ‘pacta sunt
servanda“ (“miigavilalara amal olunmalidir’) beynalxalq
hiquq prinsipina tabe edilir. Bu Sazig Azarbaycan
Respublikasinin Milli Maclisi tarafindan tasdiq edildikdan
sonra Azarbaycan Respublikasinin Qanunu qiiwesina
minir va Azarbaycan Respublikasinda middaalari bu
Sazisa uygun galmayan va ya zidd olan har hansi basqa
mévcud va ya galacak qanundan, farmandan, yaxud
inzibati sarancamdan (va ya onun bir hissasindan) tstiin
tutulur, (bu Sazisda konkret suratda basqa cir géstarilan
hallar istisna olmaqla).

igtisadi sabitlasma

Bu Sazis Uzra Podratgiya (yaxud onun hiiquq varislarina)
va onun Subpodratcilarina verilasi hiquqlar va manafelar
Podratcinin qabaqcadan raziligi olmadan dayisdirilmir,
modifikasiya edilmir va ya mahdudlasdirilmir. Ogar har
hans HOkumat organi bu Sazisin muddaalarina zidd olan,
yaxud bu Sazis uzra Podratcinin hiquqlarina va ya
manafelarina manfi (yaxud miisbat) tasir gostaran har
hans! movcud, yaxud galecak qanunun, miavilanin,

26.1

26.2

ARTICLE 26

APPLICABLE LAW, ECONOMIC STABILIZATION
AND ARBITRATION

Applicable Law

This Agreement shall be governed and interpreted in
accordance with principles of law common to the law of the
Republic of Azerbaijan and English law, and to the extent that
no common principles exist in relation to any matter then in
accordance with the principles of the common law of Alberta,
Canada (except for laws regarding conflicts of laws). This
Agreement shall also be subject to the international legal
principle of pacta sunt servanda (agreements must be observed).
Upon approval by Milli Mejlis of the Republic of Azerbaijan of
this Agreement, this Agreement shall constitute a law of the
Republic of Azerbaijan and shall take precedence over any
other current or future law, decree or administrative order (or
part thereof) of the Republic of Azerbaijan which is
inconsistent with or conflicts with this Agreement except as
specifically otherwise provided in this Agreement.

Economic Stabilisation

The rights and interests accruing to Contractor (or its assignees)
under this Agreement and its Sub-contractors under this
Agreement shall not be amended, modified or reduced without
the prior consent of Contractor. In the event that any
Governmental Authority invokes any present or future law,
treaty, intergovernmental agreement, decree or administrative
order which contravenes the provisions of this Agreement or
adversely or positively affects the rights or interests of

161
hékumeatlararas! sazisin, farmanin§ va ya_ inzibati
sarancamin, fo) ciimladan, lakin bununla
mahdudlasmadan, vergi qanunvericiliyinda, qaydalarda,
inzibati tacribada her hansi dayisikliklarin tatbiq
olunmasini talab edirsa, Taraflarin iqtisadi manafelarinin
tarazligini barpa etmak maqsadi ila bu Sazisin
miiddaalarinda tashihlar aparilir, va agar Podratcinin
hiquq va manafelarina manfi tasir olarsa, bu halda
SOCAR bununla alaqadar bas vermis har hans itkilar,
iqtisadi vaziyyatin pislasmasi, zerar vaya ziyanlar diciin
Podratciya (va onun hiiquq varislarina) kompensasiya
verir. Yuxaridaki prinsiplara uygun olaraq har hansi bela
miiqavila, hékumatlararasi sazis, qanun, farman va ya
inzibati sarancamla bu Sazis arasinda har hansi minaqisa
va ya uygunsuzlugu tez hall etmak icin miivafiq
Hokumat organlarinin miivafiq tadbirlari gormasini tamin
etmak maqsadila SOCAR 6z salahiyyatlarinin tam hacmi
cercivasinda bitin aglabatan saylari gdéstarir.

26.3 Arbitraj

(a) 16.2(a)(ii), va 16.2(c) bandlarinin middaalarina
miivafiq) suratda nazerdan kecirilmak tciin
eksperta gOdndarilan masalalar istisna olmaqla,
SOCAR ila har hansi Podratci taraf, yaxud bitin
Podratc! taraflar arasinda mibahisa (Rahbar
komitanin iclaslarinda hall edilmamis masalealar
daxil olmaqla) bas verdikda, mibahisa edan
Taraflar bu Sazisin  sartlarina asaslanaraq
miibahisanin qarsiliqlh suratda qanaatbaxs bir
sekilda hall olunmasina cahd géstarmak tciin
goriistrlar. Taraf hamin mibahisa haqqinda
bildiris aldiqdan sonra otuz (30) gin miiddatinda
miibahisa, Taraflari garsiliql suratda
qanaatlandiran bir sakilda aradan qaldirilmirsa,
hamin mibahisa Arbitraj qaydasinin middaalarina
va tatbiq edila bilan htquq barasinda 26.1
bandinda géstarilmis muiddaalara mivafiq suratda

26.3

Contractor hereunder, including, but not limited to, any changes
in tax legislation, regulations, or administrative practice, the
terms of this Agreement shall be adjusted to re-establish the
economic equilibrium of the Parties, and if the rights or
interests of Contractor have been adversely affected, then
SOCAR shall indemnify Contractor (and its assignees) for any
disbenefit, deterioration in economic circumstances, loss or
damages that ensue therefrom. SOCAR shall within the full
limits of its authority use its reasonable lawful endeavours to
ensure that the appropriate Governmental Authorities will take
appropriate measures to resolve promptly in accordance with
the foregoing principles any conflict or anomaly between any
such treaty, intergovernmental agreement, law, decree or
administrative order and this Agreement.

Arbitration

(a) Except for any matter to be referred to an expert pursuant
to Articles 16.2(a)(ii) and 16.2(c), in the event of a
dispute arising between SOCAR and any or all of the
Contractor Parties (including matters which are not
resolved at the Steering Committee), the disputing Parties
shall meet in an attempt to resolve the dispute to their
mutual satisfaction by reference to the terms of this
Agreement. If satisfactory mutual agreement is not
achieved within thirty (30) days after receipt by a Party
of notice of such dispute, such dispute shall be settled in
accordance with the Arbitration Procedure and the
applicable law provisions of Article 26.1.

162
(b)

(©)

hall edilir.

Bu Sazisda he¢ na Podratgi tearaflarin § xarici
sarmayalarin miidafiasi haqqinda Azerbaycan
Respublikasinda qtivwvada olan qanunvericilikla
nazerda tutulan nazerda tutulan hiiqualarini asia
meahdudlasdirmir va Azarbaycan Respublikasinin
har hansi basqa mévcud va ya galacak qanununun
miiddaasina baxmayaragq, hamin  hiqualar
Podratciya bu Sazis Uzra maxsus olan hear hansi
basqa hiquqlara alava olaraq tatbiq edilir. Har
hans Hé6kumat organinin har hansi faaliyyati va ya
faaliyyatsizliyi naticasinda Podratcinin har hans
hiquqlarinin, manafelarinin, yaxud amlakinin
ekspropriasiyasi, millilagdirilmasi va ya basqa cur
6zganinkilasdirilmasi hallarinda arbitrlar nagd
pulun diskontlasdirilmis axinlari metodunu tatbiq
edarak va alverisli saraitda aqdda maragi olan
alicinin va saticinin moévcudlug unu ehtimal edarak,
habela Podratcinin 6z hiquqlarindan,
manafelarindan, payindan (o cumladan
manimsanilmamis ehtiyatlarda istirak payindan) va
ya amlakindan mahrum olmasi ila naticalanan
alverissiz vaziyyati nazera almayaraq zearearin
avazinin tam bazar qiymati ile va mdvcud
miassisa asasinda dédanilmasi (o ciimladan
Dollarla darhal tam va tasirli kompensasiyasi)
prinsiplarini tatbiq edirlar. Podratcinin sadalanan
hiquqlarinin, manafelarinin, payinin (o cumladan
meanimsanilmamis ehtiyatlarda istirak payinin) va

ya amlakinin tam bazar qiymatini
miiayyanlasdirmak ucuin arbitrlar yliksak
beynalxalq niifuza malik investisiya bankini
secirlar.

Bu 26.3 bandinda nazarda tutulan hiiqualar va
Ohdaliklar bu Sazisin quvvasina xitam verilandan
sonra da qiiwoeda qalir.

(b)

(c)

Nothing in this Agreement shall limit the rights of the
Contractor Parties under the existinge law of the
Republic of Azerbaijan on protection of foreign
investment, which rights shall apply in addition to any
other rights Contractor may have under this Agreement
notwithstanding any other law, both current and future, in
the Republic of Azerbaijan. If any of Contractor's rights,
interests or property are expropriated, nationalised or
otherwise taken by reason of any act or failure to act of
any Governmental Authority, then the arbitrators shall
apply the principle of indemnification (including prompt,
full and effective compensation in Dollars) at the full
market value, on the basis of an on-going concern
utilising the discounted cash flow method, assuming a
willing buyer and seller in a non-hostile environment,
and disregarding the unfavourable circumstances under
which or following which Contractor shall be deprived of
its rights, interest (including its interest in undeveloped
reserves) or property. The arbitrators shall select an
investment bank of good international reputation for
purpose of appraising the full market value of said rights,
interest (including its interest in undeveloped reserves) or
property of Contractor.

The rights and obligations under this Article 26.3 shall
survive the termination of this Agreement.

163
MADD@ 27
BILDIRIS LOR

Bu Sazisin muddeaalarina miivafiq suratda taqdim olunan
bitin bildirislar ingilis va Azarbaycan dillarinda yazili
sakilda tartib edilir va faksla, yaxud maktubla har bir
Tarafa asagida géstarilan invana (yaxud bir Tarafin digar
Taraflara vaxtasiri bildira bilacayi har hansi basqa
dnvana) gO6ndarilir, bu  sartla ki, Qtvvayaminma
tarixindan va Omaliyyat sirkati yaradildiqdan sonra
SOCAR tarafindan Podratc taraflara gondarilan va bu
Sazisin sartlarina géra zaruri olan bitin bildirislar (31 -ci
maddada nazerda tutuldugu kimi KOkli pozuntu
haqqinda her hans: bildirislar, va yaxud 25.2(b)(iii),
28.1(a) bandlarina asasan Sazisin qiivasina xitam
verilmasi haqqinda bildirislar, habela 26.3 bandinda
nazerda tutulan, arbitraja aid olan har hans bildirislar
istisna edilmakla) bu 27-ci maddanin middealarina
uygun suratda omealiyyat sirkatina géndarilmisdirsa,
bitin Podratc: taraflara ¢atdirilmis hesab  olunur.
Om~liyyat sirkati yaradildiqdan sonra Podratci onun adini
va tnvanini (habela bunlarin miivafiq dayisikliklarini)
amali cahatdan mimkiin olan an qisa middatlarda
SOCAR-a taqdim edacakdir. Faksla verilmis bildiris
gondarildiyi tarixdan sonraki birinci giin catdirilmis hesab
olunur. Maktubla gondarilan bildiris yalniz alindiqdan
sonra ¢atdirilmis sayilir. Bu Sazisin qtvvasina xitam
verilmasi haqqinda bildirislar va K6klG pozuntu haqqinda
bildirislar yalniz maktubla taqdim olunur.

ARDNS: Azarbaycan Respublikas: Déviat Neft

Sirkati

Azarbaycan Respublikasi Baki sahari,
AZ 1000 Neftcilar prospekti, 73

SOCAR:

ARTICLE 27

NOTICES

All notices required to be given pursuant to this Agreement
shall be in writing in English and Azeri and may be given by
facsimile or letter to the address set out below for each Party
(or such other address as a Party may notify to the other
Parties from time to time) provided, however, that following
the Effective Date and formation of the Operating Company
any notices required to be given to Contractor Parties
hereunder by SOCAR (except any notice of Material Breach
pursuant to Article 31, any notice pursuant to Article
25.2(b)(iii), Article 28.1(a), and any notice of termination of
this Agreement and any notice of arbitration pursuant to
Article 26.3) shall be considered effective as to all Contractor
Parties if given to the Operating Company in accordance with
this Article 27. Contractor shall advise SOCAR of details of
the name and address of the Operating Company (and of any
changes thereto) as soon as practicable after its formation. A
notice given by facsimile shall be deemed to be received on
the first working day following the date of dispatch. A notice
sent by letter shall not be deemed to be delivered until
received. Notices of termination of this Agreement and
notices of Material Breach shall be given only by letter.

State Oil Company of the Republic of Azerbaijan
73 Neftchilar Prospecti
Baku AZ 1000 Republic of Azerbaijan

Facsimile: (+994 12) 493 64 92

164
ZENIT:

ONS:

Faks: (+994 12) 493 64 92
Telefon: (+994 12) 492 07 45
Kima: Prezidenta

ZENIT ARAN OIL COMPANY LIMITED. ZENITH:
Suite 1500 — 15" floor, Bankers Court, 850 — 2"!
Street SW, Calgary AB, T2P OR8, Canada

Faks: +1 (403) 775 44 74
Telefon: +1 (403) 938 81 54
Kima: Prezidenta

ARDNS -nin Ortaq Neft $ irkati SOA:
Azarbaycan Respublikasi
Baki sahari, Az 1000 Neftcilar prospekti, 73

Faks: (+994 12) 493 64 92
Telefon: (+994 12) 492 07 45
Kima: Prezidenta

Telephone: (+994 12) 492 07 45
Attention: The President

ZENITH ARAN OIL COMPANY LIMITED

Suite 1500 — 15" floor, Bankers Court, 850 —
2™ Street SW, Calgary AB, T2P OR8, Canada

Facsimile: +1 (403) 775 44 74
Telephone: +1 (403) 938 81 54
Attention: The President

SOCAR Oil Affiliate
73 Neftchilar Prospecti
Baku AZ 1000 Republic of Azerbaijan

Facsimile: (+994 12) 493 64 92
Telephone: (+994 12) 492 07 45
Attention: The President

165
MADD®d 28
SAZI$ IN QUVV@YOMINMO TARIXi

28.1 Qivayaminme tarixi

(a)

Azarbaycan Respublikasi qanunvericilik orqanlari
Azarbaycan Respublikasi Konstitusiyaya, talab
olunan bitin hiquqi rasmiyyatlara va qaydalara
tam amal etmakla Azarbaycan Respublikasinda bu
Sazisa (Hékumat taminati daxil olmaqla) tam qanun
quwasi veran qanunvericilik akti qabul etdiklarina
va movcud tacriibaya asasan onun darc olunduguna
dair sahadatnamani SOCAR-in Podratciya taqdim
etdiyi tarix Sazisin QUuvvayaminma tarixi sayilir, bu
sartla ki, asagidaki ilkin sartlar tamin olunmayinca,
Qiivweayaminmea tarixi baslanmayacaqdir:

(i) bu Sazisin baglanmasina har bir Tarafin
Direktorlar surasinin sanksiya vermasi(agar
bu, tasis sanadlarina uygun olaraq tatbiq
edila bilarsa);

(ii) | Azarbaycan Respublikasinin qanunvericiliyi ila
nazerda tutulmus qaydada Qtivwayaminma

tarixinda Taraflarin Kontrakt sahasinda
va/yaxud Kontrakt sahasi uctin Neft-qaz
ameliyyatlarinda  istifada olunan  asasli

fondlarin Omaliyyat sirkati tarafindan inv-dan
qabulunu tasdiq edan sanadlari imzalamasi;

(iii) har Podratg: tarafin (ONS$-dan basqa) Osas
ana sirkatinin Taminatinin SOCAR-a verilmasi;

(iv) har Podratg tarafa (ONS -dan basqa) Hékumat

ARTICLE 28

EFFECTIVE DATE

28.1 Effective Date

(a)

The Effective Date shall be the date upon which SOCAR,
delivers to Contractor written evidence of the enactment
by the legislature of the Republic of Azerbaijan in full
compliance with the Constitution of the Republic of
Azerbaijan and all requisite legal formalities and
procedures and publication in the customary manner of
legislation giving this Agreement (including the
Government Guarantee), the full force of law in the
Republic of Azerbaijan, provided, however, that the
Effective Date shall not occur until the following
conditions precedent have been satisfied:

(i) authorisation to enter into this Agreement by the
Boards of Directors of each of the Parties (if
applicable under foundation documents of such
Party);

(ii) execution by the Parties of the instruments in the
order specified by the legislation of the Republic of
Azerbaijan justifying acceptance by the Operating
Company of the OGPD capital assets used in the
Petroleum Operations within and/or for the
Contract Area at the Effective Date;

(iii) delivery to SOCAR of the Ultimate Parent
Company Guarantee of each of the Contractor
Parties (except SOA);

(iv) delivery to each of the Contractor Parties (except

166
taminatinin verilmasi; va

(b) Taraflar mimkiin qadar qisa miiddatlarda (1)
28.1(a)(i)-(v) bandlarinda géstarilmis sartlara amal
edilmasina va, onlara amal olunduqdan sonra, (2)
yuxarida —_gdéstarilanlara asasan Azarbaycan
Respublikasinin qanunvericilik orqanlari tarafindan
bu Sazisa va adi cakilmis Hoékumat taminatina
Azarbaycan Respublikasinda tam qanun qivwesi
veran qanunvericilik aktinin qabul edilmasina nail
olmagq Uciin bitin saylari géstarirlar.

28.2 Qiiwayaminme tarixinadak Neft-gaz amaliyyatlari

28.1 bandinin middaalarina baxmayaraq, Podratci
Imzalanma tarixindan baslayarag, lakin Quvvayaminma
tarixadak SOCAR-in qabaqcadan yazili raziligi ila Neft-
qaz ameliyyatlari aparirsa, hamin Neft-qaz amaliyyatlari
ila bagl Podratcinin cakdiyi masraflar Ovazi ddanilasi
masreflara daxil edilir.

28.2

SOA) of the Government Guarantee; and

(b) The Parties shall use their best endeavours to obtain as
soon as possible (1) satisfaction of the conditions referred
to in Article 28.1(a)(i) - (v) and upon satisfaction thereof
(2) the enactment as aforesaid by the legislature of the
Republic of Azerbaijan giving this Agreement and the
said Government Guarantee the full force of law in the
Republic of Azerbaijan.

Pre-Effective Date Petroleum Operations

Notwithstanding the provisions of Article 28.1, in the event
that, from the Execution Date and prior to the Effective Date,
Contractor, with prior written consent of SOCAR, does conduct
Petroleum Operations, the costs incurred by Contractor in
relation to such Petroleum Operations shall be Cost
Recoverable.

167
MADD®d 29
OTRAF MUHITIN MUHAFIZasI Va TAHLUKASIZLIK

29.1 dmaliyyatlarin aparilmas!

Podratc: Neft-qaz amaliyyatlarini tahliikasizlik texnikasi
va atraf muhitin muhafizasi Uzra qdvvadea olan va galacak
Azarbaycan qanunvericiliyind uygun olarag, habela
beynalxalq neft-qaz sanayesinda qabul olunmus atraf
mihitin mihafizasi standartlarina uygun olaraq lazimi
hassasliqla, samearali va tahlikesiz sakilda aparir, bu
sertla ki, bu standartlar va tacriiba tahliikasizlik texnikasi
va atraf’. =o mushitin =miuhafizasi uzra Azerbaycan
qanunvericiliyina zidd deyildir. Podratci mahdudiyyat
qoyulmadan, yerin Usti, yerin taki, daniz, hava, gdllar,
caylar, flora va fauna, kand tasarrifati bitkilari, digar tabii
ehtiyatlar daxil olmaqla bitdéviikda atraf mihitin
tarazliginin har hansi potensial pozuntularini minimuma
endirmak ugiin bu qanun va standartlara uygun olaraq
bitin aglabatan tadbirlari goriir. Tadbirlarin ardicillig: bu
sira ila miayyan edilir: hayatin muhafizasi, atraf miuhitin
mihafizasi va amlakin mihafizasi. Podratci Neft-qaz
amealiyyatlari ila alaqadar islarin sahiyya, tahlikasizlik va
atraf muhitin muhafizasi aspektlarini butinlikla ahata
edan birlasmis nazarat sistemi yaradir, bu sartla ki:

(a) Podratc ilkin vaziyyatin 6yranilmasina asasan va SOCAR
va Azarbaycan Respublikasi Ekologiya va Tabii Sarvatlar
Nazirliyi (ETSN) ila razilasdirmaqla Kontrakt sahasi Gcgiin
saglamligin muhafizasi, tahlikasizlik texnikasi va atraf
mihit izra Program hazirlayir. Saglamligin mihafizasi,
tahlikasizlik texnikas! va atraf mihitin mihafizasi
Proqraminin hazirlanmasi va hayata kecirilmasi ila bagi
cakilmis masraflar Neft-qaz amaliyyatlart masreflaridir,
va avez Odanilmalidir.

29.1

ARTICLE 29

ENVIRONMENTAL PROTECTION AND SAFETY

Conduct of Operations

Contractor shall conduct the Petroleum Operations in a diligent,
safe and efficient manner in accordance with present and future
Azerbaijani laws with respect to safety and protection of the
environment, international Petroleum industry environmental
standards and practices, provided that such standards and
practices comply with Azerbaijani laws with respect to safety
and protection of the environment. Contractor shall take all
reasonable actions in accordance with those laws and standards
to minimise any potential disturbance to the general
environment, including without limitation the surface,
subsurface, sea, air, lakes, rivers, animal life, plant life, crops
and other natural resources and property. The order of priority
for actions shall be the protection of life, environment and
property. Contractor shall implement an integrated management
system covering all health, safety and environmental aspects of
the activities carried out in relation to the Petroleum
Operations; provided that:

(a) Contractor shall elaborate Health, Safety and
Environmental Protection Program for the Contract Area to
be developed on the base line study and approved by
Contractor and SOCAR and the Ministry of Ecology and
Natural Resources of the Republic of Azerbaijan (MENR).
Costs incurred with respect to preparation and
implementation of the Health, Safety and Environmental
Protection Program shall be Petroleum Costs; and shall be
Cost Recoverable.

168
(b) Podratgi Neft-qaz amaliyyatlarin) 10-cu dlavanin 2-ci
bandinda géstarilan tahlikesizlik texnikasi va atraf
mihitin mihafizasi standartlarina amal edilmasi sartila
aparir. Podratgi Neft-qaz amaliyyatlarinin tanzimlanmasi
uciin yararli olan tahlikasizlik texnikasi va atraf muhitin
mihafizasi standartlari va metodlarini hazirlayir va
sonra SOCAR va ETSN ila razilasdirir. Tahliikasizlik
texnikas! va atraf muhitin muhafizasi standartlari
Kontrakt sahasinin daxilinda va ona bitisik sahada
arazinin saciyyavi ekoloji xisusiyyatlarini nazeara alir va
tahlikasizlik texnikas! va atraf muhitin mihafizasi Uzra
mévcud va galacak Azarbaycan qanunvericiliyina va yeri
galdikda, diinyanin digar rayonlarinda barpa, kasfiyyat
va hasilat izra amaliyyatlarda tatbiq olunan benalxaalq
neft-qaz sanayesinin standart va tacriibasina asaslanir.
Bela standart va metodlar tartib olunarkan atraf mihitin
mihafizasi maqsedlari, texniki hayata kecirilma, iqtisadi
va kommersiya sameroaliliyi kimi anlayislar nazara
alinirlar. SOCAR, Podratci va  ETSN  arasinda
razilasdirilmis yeni tahlikasizlik texnikas! va atraf
mihitin muhafizasi standartlari bu Sazis Uzra qivvaya
mindikda dlava 10-da géstarilan standart va metodlar
daha tatbiq olunmur va naticeda bela yeni standart va
metodlar bu sazis izra Neft-qaz amealiyyatlarina tatbiq
olunur va Sazisin bir hissasi kimi qanun qiwasi alirlar.

29.2 Qaza vaziyyatlari

Otraf muhita zarar vuran va ya zerar vura bilan gaza
vaziyyatlari va ya badbaxt hadisalar, o ciimladan, lakin
bunlarla  mahdudlasmadan, partlayislar, piiskiirtilar,
sizmalar va basqa hadisalar zamani Podratc¢i hamin hallar,
o climladan sizmis neftin hacmi barada darhal ETSN va
SOCAR-1 xabardar edir va vaziyyatin duzalmasi dgiin
gordiyii tacili tedbirlar va bu tadbirlarin naticalari
haqqinda malumat verir. Podratci tacili tadbirlar gormak,
geza vaziyyatini nazarat altina almaq va insan talafatin
qarsisinit almaq, tabii ehtiyatlara va bitoviiikda atraf

(b) Contractor shall conduct Petroleum Operations in
compliance with the safety and environmental protection
standards outlined in paragraph 2 of Appendix 10.
Contractor shall develop and further agree with SOCAR
and MENR safety and environmental protection standards
and practices appropriate for the regulation of Petroleum
Operations. Safety and environmental protection standards
shall take account of the specific environmental
characteristics of the territory within the Contract Area and
area adjacent and draw on present and future Azerbaijani
laws with respect to safety and protection of environment
and, as appropriate, on international Petroleum industry
standards and experience with their implementation in
rehabilitation, exploration and production operations in the
other parts of the world. In compilation of such standards
and practices account shall be taken of such matters as
environmental quality objectives, technical feasibility and
economic and commercial viability. When new safety and
environmental protection standards devised and agreed
between SOCAR, Contractor and MENR shall take effect
under this Agreement, standards and practices outlined in
Appendix 10 shall not apply any more; and such new
standards and practices shall further apply to Petroleum
Operations under this Agreement and have the force of law
as a part of this Agreement.

29.2 Emergencies

In the event of emergency and accidents, including but not
limited to explosions, blow-outs, leaks and other incidents
which damage or might damage the environment, Contractor
shall promptly notify MENR and SOCAR of such
circumstances, including the estimate of oil spilled, its first
steps to remedy this situation and the results of said efforts.
Contractor shall use all reasonable endeavours to take
immediate steps to bring the emergency situation under control
and protect against loss of life, prevent harm to natural
resources and to the general environment and loss of or damage

169
29.3

a

S

(©

29.4

mihita zarar daymasinin, habela itkilarin va amlaka zarar
daymasinin qarsisini almaq dicgiin hear cir aglabatan saylar
gostaracakdir. Podratc: hamcinin goriilmiis tadbirlar
haqqinda SOCAR va miivafiq Hokumeat  orqanlari
qarsisinda hesabat verir.

Straf mihitin mihafizasi strategiyasi

Asagidakilari ehtiva etmakla atraf mihitin mihafizasi
strategiyas! islanib hazirlanir:

) 10-cu dlavanin 1 bandinda géstarildiyi kimi, Neft-qaz
ameliyyatlarinin tarkib hissasi olaraq atraf miuhitin
mihafizasina nazarat sisteminin yaradilmasi va Rahbar
komita tarafindan atraf muhit Gzra k6mak¢i komitanin
taskil edilmasi;

Tasdiq olunmus illik is progqramlari va Budcalara uygun
olaraq, Neft-qaz ameliyyatlarinin adi marhalalarina
uygun  galan qaydada_ saglamligin  mihafizasi,
tahlikasizlik texnikas! va atraf mihitin mihafizasi
Proqraminin marhalali yerina yetirilmasi;

atraf mihitin miuhafizasi uzra kémakci komita
tarafindan yuxarida gostarilan saglamligin mihafizasi,
tahlikasizlik texnikas! va atraf mihitin mihafizasi
Proqraminin hazirlanmasi yalniz Kontrakt sahasinin ilkin
ekoloji_ vaziyyatinin miustaqil giymatlandirilmasindan
sonra hayata_ kecirilir. Saglamligin = mihafizasi,
tahlikasizlik texnikas! va atraf mihitin mihafizasi
Proqrami SOCAR va ETSN ila razilasdirilmagla Rahbar
komita tarafindan baxilir va qabul olunur.

dtraf mihita ziyan vurulmasi

(a) Podratg: saglamligin mihafizasi, tahlikasizlik
texnikas! va atraf mihitin mihafizasi Proqramini
SOCAR va ETSN ila razilasdirdiqdan sonra, Podratci

29.3

(a

(

(c

29.4

to property. Contractor shall also report to SOCAR and
appropriate Governmental Authorities on the measures taken.

Environmental Protection Strategy

An environmental protection strategy shall be developed which
shall include:

) Establishment of an environmental management system as an
integral part of Petroleum Operations and the formation by the
Steering Committee of an environmental sub-committee as
described in paragraph 1 of Appendix 10;

Health, Safety and Environmental Protection Program carried
out in sequences appropriate to the normal phases of
Petroleum Operations in accordance with the approved
Annual Work Programs and Budget;

Environmental sub-committee shall develop the said Health,
Safety and Environmental Protection Program only upon an
independent assessment of the environmental base line study
has been carried out. Health, Safety and Environmental
Protection Program shall be reviewed and approved by the
Steering Committee upon agreement by SOCAR and MENR.

Environmental Damage

(a) Upon agreement by Contractor of the Health, Safety and

Environmental Protection Program with SOCAR and
MENR, Contractor shall be liable for and indemnify direct

170
(b)

(©)

onun Azarbaycan Respublikasinin mivafiq
mahkamasi terafindan muayyan edilmis  taqsiri
uziindan atraf muhitin har hans: sakilda cirklanmasi
naticasinda Uciincii tarafin (Hékumat organlari istisna
olmaqla) maruz qaldigi birbasa itkilar va ya ziyan
tctin masuliyyat dasiyir va avazini 6dayir. Podratcinin
sahlankarligi naticasinda atraf mihit cirklandikda
va/yaxud ona ziyan vurulduqda Podratci beynalxalq
neft-qaz sanayasinda hamiliqla qabul  edilmis
metodlara miivafiq suratda, bela bir cirklanmani
aradan qaldirmaq va/yaxud onun atraf mihita tasirini
yaxud ziyanini azaltmaq dciin har cir lazimi tadbirlari
gorur.

Podratci Quivvayaminma tarixindan aval har hansi
ekoloji cirklanmalar va ya atraf miihita dayan digar
ziyandan irali galan va ya bagli olan, o ciimladan
sababi SOCAR-in va ya Uciincti saxslarin faaliyyati va
ya faaliyyatsizliyi olan atraf mihitin vaziyyati, yaxud
problemlarindan irali galan iddialara, ziyan va ya
itkilara gora he¢ bir xarc gakmir va maddi masuliyyeat
dasimir, habela Kontrakt sahasinda yerlasan va
Podratcinin istifadasina verilmamis fondlarla bagli har
hans! ekoloji cirklanmalar va ya atraf mihita dayan
digar ziyandan irali galan va ya bagli olan iddialara,
ziyan va ya itkilara géra heg bir xarc cakmir va maddi
masuliyyat dasimir va SOCAR Podratcini, onun
Subpodratg¢ilarini, onun va onlarin maslahatcilarini,
agentlarini, iscilarini, qulluqgularini va direktorlarint
yuxarida deyilaniarla bagl har cir va bitin
masraflardan, xarclardan va masuliyyatdan azad edir
va onlara kompensasiya verir.

Podratci Azarbaycan Respublikasinin qanunlarina
asason misabiga yolu ila secilan atraf muhit uzra
konsalting firmasindan  xidmatlarindan _ istifada
etmakla atraf muhitin ilkin vaziyyatinin tadqiqatini
kecirir. Hamin tadqiqatda atraf muhitin

o

(©)

losses or damages incurred by a Third Party (other than
Governmental Authority) arising out of any environmental
pollution determined by the appropriate court of the
Republic of Azerbaijan to have been caused by the fault of
Contractor. In the event of any environmental pollution
and/or environmental damage caused by the fault of
Contractor, Contractor shall take necessary steps, in
accordance with generally acceptable international
Petroleum industry practices, to mitigate the effect of any
such pollution and/or damage on the environment.

Contractor shall not be responsible and shall bear no cost,
expense or liability for claims, damages or losses arising out
of or related to any environmental pollution or other
environmental damage, condition or problems caused by
action or inaction of SOCAR or a Third Party prior to the
Effective Date. Contractor shall bear no cost, expense or
liability for claims, damages or losses arising out of or
related to any environmental pollution or other
environmental damage in relation to existing assets in the
Contract Area which have not been passed to Contractor’s
use, and SOCAR shall indemnify and hold harmless
Contractor, its Sub-contractors and its and their consultants,
agents, employees, officers and directors from any and all
costs, expenses and liabilities relating thereto.

Contractor shall conduct an environmental baseline study
using an environmental consulting firm, which shall be
selected on a competitive basis under the laws of the
Republic of Azerbaijan, which study shall describe the
condition of the environment and any environmental
damage existing on the Effective Date, the costs of this
study being recoverable as Petroleum Costs. Once
completed and reviewed, the environmental baseline study

171
(d)

Qiiweayaminma tarixina qadarki mévcud vaziyyati va
bu tarixa qadear atraf mishita vurulmus har hansi ziyan
tasvir edilmalidir va bela tadqiqatin aparilmasina
cakilan masraflar Neft-qaz amaliyyatlari masraflarina
aid olunur. otraf mihitin ilkin vaziyyatinin tadqiqati
basa catdiqdan va baxildiqdan sonra Azarbaycan
Respublikasinin qanunvericiliyi ila nazarda tutulmus
qaydaya asasan tasdiq edilir va bundan sonra
Qiiweyaminme tarixi tgiin Kontrakt sahasinda atraf
mihitin vaziyyatinin yegana suibutu olur.

otraf mihitin cirklanmasind va ya ona ziyan
daymasina géra Podratciya qgarsi irali stirtilan har
hans: iddialar, talablar, mahkama taqiblari, yaxud
mahkama baxislari naticasinda ve ya _ bunlarla
alaqedar olaraq Podratcinin maruz qaldigi har hansi
zarar, masuliyyat, itkiler, masraflar va xerclar
(Podratcinin Qearazli sahlankarligi naticasinda bas
veran bela cirklanma va ya bela zarar istisna olmaqla),
Podratcinin apardig! har hans! barpa va tamizlama
islarina cekilan masraflar Neft-qaz amaliyyatlari
masroflarina daxil edilir.

i

shall be approved according to the procedure provided for
by the laws of the Republic of Azerbaijan and after that it
shall be the sole evidence of the condition of the
environment in the Contract Area as of the Effective Date.

Any damages, liability, losses, costs and expenses incurred
by Contractor arising out of or related to any claim, demand,
action or proceeding brought against Contractor, as well as
the costs of any remediation and clean-up work undertaken
by Contractor, on account of any environmental pollution or
environmental damage (except for such pollution or damage
resulting from Contractor’s Wilful Misconduct) caused by
Contractor shall be included in Petroleum Costs.

172
30.1 Umumi

MADD® 30
MoaXFILik

uddaalar

(a)

Taraflardan har biri razilasir ki, Neft-qaz
amaliyyatlari ila alaqadar alda edilmis va ya alinmis
va Qiivwayaminma tarixinadak acilmasina
mahdudiyyat qoyulmasa da ictimaiyyatin bilmadiyi,
yaxud Tarafin ixtiyarinda olmayan bitin texniki,
geoloji, yaxud kommersiya xarakterli informasiyaya
va malumata maxfi informasiya va malumat kimi
baxilir va onlar gizli saxlanilir (Podratginin 17.1(e)
bandina miivafiq suratda bela malumat va
informasiyadan istifada etmak va 30.2 bandina
mivafiq suratda bu cuir malumat va informasiyani
mibadila etmak hiququna amal edilmasi sartila) va
bu Sazisin Tarafi olmayan hec¢ bir fiziki yaxud
hiquqi sexsa acilmir. Bu zaman asagidakilara
istisna kimi baxilmalidir:

(i) Ortaq sirkat; bu sartla ki, hamin Ortaq sirkat
bu Sazisin middealarina mivafiq suratda
maxfiliyi saxlasin;

(ii) | Ogar bu Sazisa miivafiq olaraq talab edilirsa,
Hokumat organi;

(iii) | Ogar tatbiq edila bilan har hans: qanunlara va
ya qaydalara miivafiq suratda, yaxud har
hanst mahkama baxisi naticasinda, ya da har
hansi mahkamanin bu va ya digar Taraf icin
macburi olan amri ila bu cir malumat va
informasiya verilmalidirsa;

30.1

(a)

ARTICLE 30

CONFIDENTIALITY

General Provisions

Each Party agrees that all information and data of a
technically, geologically or commercially sensitive
nature acquired or obtained relating to Petroleum
Operations and which on the Effective Date is not in the
public domain or otherwise legally in the possession of
such Party without restriction on disclosure shall be
considered confidential and shall be kept confidential
(subject to Contractor's right to use such data and
information in accordance with Article 17.1(e) and to
trade in such data and information in accordance with
Article 30.2) and not be disclosed to any person or entity
not a Party to this Agreement, except:

(i) To an Affiliate, provided such Affiliate maintains
confidentiality as provided in this Agreement;

(ii) To a Governmental Authority when required by
this Agreement;

(iii) To the extent such data and information is required
to be furnished in compliance with any applicable
laws or regulations, or pursuant to any legal
proceedings or because of any order of any court
binding upon a Party;

173
(iv)

)

(vi)

(vii)

(viii)

(ix)

Asagidaki (c) bandinin middaalarina amal
olunmaqla, har hans: Podratci tarafin isa
gotirdiyu potensial Subpodratcilar,
maslahatcilar va hiquaqcular; bu sartla ki, bela
malumat va ya informasiyanin acilmas! hamin
Subpodratcinin, maslahatcinin va ya
hiiquqgunun isi ign zaruri olsun;

Asagidaki (c) bandinin middaalarina amal
olunmaqla, bu va ya digar Podratci tarafin
istirak payinin nazerda tutulan asl varisi (o
cimladan 6z sahmlarinin va ya 6z Ortaq
sirkatinin sahmlarinin ox hissasinin
birlasdirilmasi, konsolidasiyasi, ya da satisi
barasinda Podratci terafin aciq danisiqlar
apardig1 taskilat/hiquqi sexs);

Asagidaki (c) bandinin middaalarina amal
etmakla, bank va ya basqa maliyya tasisati, bu
Sazis) va ya tmumi_ maliyyalasdirma
razilasdirmalar dzra  6z  ohdaliklarinin
maliyyalasdirilmasi haqqinda danisiqlar
aparan Taraf ticiin lazim olan hacmda;

Yurisdiksiyas! hamin Podratc: terafa va ya
onun Ortaq sirkatlarina samil edilan har hansi
hékimatin, yaxud fond birjasinin har hans
qaydalarina va ya talablarina miivafiq olaraq
hamin malumat va informasiyanin acilmali
oldugu hallar;

Har hansi malumat va ya informasiya Podratci
tarafin asla taqsiri olmadan ictimaiyyata balli
oldugu hallar; va

Bu Sazisin 26-ci maddasina miivafiq suratda
arbitrlar va ya 16.2(c) bandi ila alaqadar
olaraq har hansi ekspert.

(iv)

(vy)

(vi)

(vii)

(viii)

(ix)

Subject to (c) below, to potential Sub-contractors,
consultants and attorneys employed by any
Contractor Party where disclosure of such data or
information is essential to such Sub-contractor's,
consultants or attorney's work;

Subject to (c) below, to a bona fide prospective
transferee of a Contractor Party's Participating
Interest (including an entity with whom a
Contractor Party is conducting bona fide
negotiations directed toward a _ merger,
consolidation or the sale of a majority of its or an
Affiliate's shares);

Subject to (c) below, to a bank or other financial
institution to the extent appropriate to a Party
arranging for funding for its obligations under this
Agreement or general financing;

To the extent such data and information must be
disclosed pursuant to any rules or requirements of
any government or stock exchange having
jurisdiction over such Contractor Party, or its
Affiliates;

Where any data or information which, through no
fault of a Contractor Party, becomes a part of the
public domain; and

To the arbitrators in accordance with Article 26 or
to any expert in connection with Article 16.2(c) of
this Agreement.

174
(b) Har Taraf Neft-qaz amoaliyyatlarina dair hamin
malumat va informasiya barasinda maxfiliya 6z
iscilarinin amal etmalarini tamin etmak tcgiin adi
ehtiyat tadbirlari goriir.

(c)_informasiya 30.1(a)(iv), (v) ve (vi) bandlarina
mivafiq suratda ancaq o halda agilir ki,
informasiyant agan Taraf informasiyanin §verildiyi
Tarafdan har bela acilisadak yazili iltizam alsin ki, o
hamin malumat va informasiyant (ictimaiyyata balli
olan va ya ona ¢atdirilan malumatdan basqa)
Uciincdi Taraflardan ciddi suratda gizli saxlayacaq,
malumat va informasiya diger  Taraflarin
qabaqcadan verilmis yazili1 icazasi olmadan hans
maqsadlar gin acilirsa, o maqsadlardan basqa,
heg bir maqsadla hamin malumat va informasiyadan
istifada etmayacak va onu ac¢mayacaqdir.

(d) Ogar har hansi Podratci taraf bu Sazisin qiivvada
oldugu miiddat arzinda bu Sazisda istirak payina
sahibliyi dayandirdiqda maxfilik barasinda yuxarida
gostarilan Ohdaliklardan azad olunmur, har hansi
fikir ayriliqlar! isa bu Sazisin arbitraj haqqinda
miiddaalarina mivafiq suratda hall edilir va Podratc:
taraflarin maxfiliya dair 6hdaliklari bu Sazisda hansi
sakilda géstarilmisdirsa, bu Sazisin quvvasina xitam
verildikdan sonra bes (5) il arzinda o gsakilda
quvwada qalmaqda davam edir.

30.2 Malumat mibadilasi

Yuxarida deyilaniara baxmayaraq, 17.1(e) bandina
miivafiq suratda Podratcinin tam ixtiyart vardir ki,
SOCAR-in icazasi ila Kontrakt sahasina aid bitin
malumatlari Uciinci taraflarla basqa malumatlarla sarbast
miibadila etsin, va bela bir icazadan asassiz olaraq boyun
qacirilmamalidir.

(b) Each Party shall take customary precautions to ensure
such data and information on Petroleum Operations is
kept confidential by its respective employees.

(c) Disclosure pursuant to Article 30.1(a)(iv), (v), and (vi)
shall not be made unless prior to each such disclosure the
disclosing Party has obtained a written undertaking from
the recipient party to keep the data and information
strictly confidential from Third Parties (except for data
which is or becomes in the public domain) and not to use
or disclose the data and information except for the
express purpose for which disclosure is to be made
without the prior written permission of the other Parties.

(d) If any Contractor Party ceasing to own a Participating
Interest in this Agreement during the term of this
Agreement shall nonetheless remain bound by the
obligations of confidentiality set forth above and any
disputes shall be resolved in accordance with the
Arbitration Procedure, and the confidentiality obligations
of the Contractor Parties as set forth herein shall survive
a period of five (5) years from the termination of this
Agreement.

30.2 Trading of Data

Notwithstanding the foregoing, in accordance with Article
17.1(e), Contractor shall have the free right to trade with Third
Parties all data relating to the Contract Area for other data
relating to the Republic of Azerbaijan with the approval of
SOCAR, such approval not to be unreasonably withheld.

175
30.3 Sirkatin faaliyyati haqqginda informasiya verilmasi

Bu 30-cu maddanin har hansi digar middaalarina
baxmayaragq, illik hesabatlarda, amakdaslar va sahmdarlar
uciin informasiya billetenlarinda, jurnallarda va i.a. har
bir Podratg: taraf Neft-qaz amaliyyatlari haqqinda adi
qaydada darc edilan va ya isiqlandirilan xtlasalasdirilmis
malumatiar vera bilar.

30.3. Corporate Disclosure

Each Contractor Party, notwithstanding any other provisions in
this Article 30 may make disclosures in annual reports,
employee and stockholder newsletters, magazines and the like
of summarisations of a general nature relating to Petroleum
Operations, which are customarily or routinely described or
reported in such publications.

176
MADD® 31
SAZI$ IN QUVVASIN® XITAM VERILMasi

31.1 K6kli_ pozuntu

(a)

Vaziyyatden asili olaraq, bu Sazis  wuzra
Ohdaliklarin, yaxud Hoékumat taminatinin Kokli
pozuntusuna yol verilirsa va digar Tarafin hamin
K6kli pozuntunun xarakteri va mahiyyati, habela
hamin KOokli pozuntuya godra bu  Sazisin
quweasina xitam vermak niyyati haqqinda yazili
bildirisi alinandan sonra doxsan (90) giin
miiddatind) bu K6kIli pozuntunu = aradan
qaldirmaq va ya diizaltmak mumkin deyildirsa,
bunlara

(i) Podratc! yol verdikda SOCAR, yaxud

(ii) SOCAR va ya Hokumat yol verdikda,
Podratc! bu Sazisin qiivwasina har vaxt
xitam vera bilar, bu sartla ki,

(aa) hamin KoklG pozuntu aradan qaldirila va ya
dizaldila bilarsa, akin lazimi — saylar
goéstarildiyina baxmayaraq, onlarin aradan
galdirilmasina va ya duzaldilmasina doxsan
(90) giin kifayat etmirsa, Sazisin qiivvasina
xitam vermak hiiququ o halda tatbiq edila
bilmaz ki, K6kli pozuntuda ittiham edilan
Taraf hamin K6kIi pozuntunu = aradan
galdirmaq va ya diizaltmak tctin géstarilan
doxsan (90) giin arzinda aglabatan zaruri
tadbirlar gérmiis olsun va KO6klii pozuntu
aradan qaldirilanadak va ya dizaldilanadak

ARTICLE 31

TERMINATION

31.1 Material Breach

(a)

This Agreement may be terminated at any time:
(i) by SOCAR if Contractor commits, or

(ii) by Contractor if SOCAR or any Governmental
Authority commits

a Material Breach of its obligations under this Agreement
or the Government Guarantee, as the case may be, and
fails to cure or remedy such Material Breach within
ninety (90) days following written notice to it from the
other describing the particulars of such Material Breach
as well as its intention to terminate this Agreement on
account of such Material Breach; provided however, that

(aa) if such Material Breach can be cured or remedied
but not within ninety (90) days despite the exercise
of reasonable diligence, then there shall be no right
to terminate so long as the Party alleged to be in
Material Breach commences within said ninety
(90) days actions reasonably necessary to cure or
remedy such Material Breach and diligently
pursues such actions until the Material Breach is
cured or remedied, it being understood that in such
instance the Parties shall endeavour to reach
mutual agreement on the actions necessary to cure
or remedy the Material Breach; and

177
(bb)

(cc)

bela tadbirlari israrla davam etdirsin; ham da
basa disilir ki, bu halda Tearaflar K6okli
pozuntunun§ aradan_ qaldirilmasi va ya
dizaldilmasi ucgiin zaruri olan  harakeatlar
barasinda qarsiliqh raziliga galmaya calisirlar;
va

Podrat¢i, yaxud SOCAR - aidiyyatindan asili
olaraq - géstarilan doxsan (90) giin arzinda
K6okli pozuntu masalasini Arbitrac qaydasina
asasan arbitraj baxisina ¢ixarirsa, bu Sazis
yalniz o halda va yalniz ondan sonra lagv
edila bilar ki, (1) arbitraj baxisi bela raya
galsin ki, haqiqatan pozuntuya yol verilmisdir
va (2) pozuntuya yol vermis sayilan Taraf
arbitraj komissiyasinin miayyan etdiyi bu
KOokli pozuntunu aradan qaldirmaq va ya
duzaltmak tcgiin mivafiq imkan (lakin bitin
hallarda doxsan (90) giindan az olmamaqla)
alda etdiyina baxmayaraq hamin imkandan
istifada etmir, bu Taraf K6klii pozuntunu
miveffagiyyatla aradan gqaldirmaq va ya
dizaltmak icin takidla lazimi  tedbirlar
gormamisdir va gérmamakda davam edir.
Arbitraj qarari qati va Taraflar icin
macburidir va darhal icra edilmalidir; va

bu Sazis carcivasinda “Koklu pozuntu“ termini
mahiyyatca pozuntu. demakdir va agar
duzaldilmass, ya Podratcginin, SOCAR-iIn,
yaxud Hokumat orqaninin 6z migavila
Ohdaliklarini yerina yetirmakdan -
aidiyyatindan asili olaraq - agiq-aydin imtina
etmasi naticasinda, ya da Sazisin kommersiya
maqsadinin bas tutmamasina sabab olmus
haraket naticasinda Sazisin bitévlikda 6z
manasin1 itirmasina barabardir.

(bb)

(ce)

if either Contractor or SOCAR, as the case may be,
within said ninety (90) day period refers the
question of Material Breach to arbitration in
accordance with the Arbitration Procedure, then
termination of this Agreement will not occur
unless and until (1) the arbitration proceeding
results in a finding that such Material Breach does
in fact exist, and (2) the Party found to have been
in breach has had a reasonable opportunity
thereafter (but in no event less than ninety (90)
days), but failed, to cure or remedy the Material
Breach identified by the arbitration panel, unless
such Party has been diligently pursuing such
actions and continues to do so until such Material
Breach is cured or remedied. The arbitration
tribunal's award shall be final and binding on the
Parties and shall be immediately enforceable; and

as used in this Agreement the term “Material
Breach” means a fundamental breach, which, if not
cured, is tantamount to the frustration of the entire
Agreement either as a result of the unequivocal
refusal of either Contractor, SOCAR or a
Governmental Authority, as the case may be, to
perform its contractual obligations or as a result of
conduct which has destroyed the commercial
purpose of this Agreement.

178
(b)

(a)

Fors-Major hallari istisna olmaqla, 5-ci maddada,
7.2(a), 7.3(a), 7.5(a), 7.5(e) va 7.6 bandlarinda
gostarilmis har hansi islarin yerina yetirilmameasi va
ya basa catdirilmamasi Podratci tarafindan Sazisin
K6kli pozuntusu hesab olunur; bu halda SOCAR
Podratclya yazili_bildiris gdéndararak Sazisin
quwasina birtarafli qaydada, ham Kontrakt barpa
sahasina ham Kontrakt kasfiyyat sahasina, lazim
olacagi taqdirda xitam vermak hiququna malikdir
va Podratg: bu K6klii pozuntunu aradan qaldirmaq
va ya dizaltmak dciin, 31.1 bandinda nazarda
tutuldugu kimi, har hansi méhlat almaq hiiququna
malik deyildir. 5-ci maddaya va 7.2(d), 7.3(b),
7.5(a), 7.5(e) va 7.6 bandlarina va bu 31.1(b)
bandina miivafiq suratda SOCAR tarafindan Sazisin
quweasina ham Kontrakt barpa sahasina hem
Kontrakt kasfiyyat sahasina, lazim olacag! taqdirda
xitam verilmasi gdstarilan KOkli pozuntu_ ila
alaqedar SOCAR-in Podratciya qarsi yegana hiiquaqi
miidafia vasitasidir, Podratci isa géstarilmis hamin
islarin gérilmasi ila bagl cakdiyi har hansi
masreflarin avazinin Odanilmasi barasinda iddia
qaldirmaq hiququna malik deyildir.

31.2 SOCAR-in Sazisa xitam vermasi

SOCAR asagidaki hallarda Podratciya doxsan (90)
gin avwel yazili bildiris géndarmakla bu Sazisin
quwvasina xitam vera bilar:

(i) ager har hans: Podratci tarafin adindan Osas
ana sirkatin Taminatini veran sirkat tadiya
gabiliyyatini itirirsa va ya lagv_ edilirsa
(birlasdirmak va ya yenidan taskil etmak
magqsadi ila lagv edildiyi hallardan basqa), bu
sartla ki, bitin qalan Podratc¢i taraflar birga
masuliyyata dair miiddaalara asasan, tadiya
gabiliyyetini itirdiklarind va ya  legv

(b)

A failure to complete any of the activities listed in
Articles 5, 7.2(a), 7.3(a), 7.5(a), 7.5(e) and 7.6 other
than as a result of Force Majeure shall be deemed to
constitute a Material Breach of the Agreement by
Contractor whereupon SOCAR shall have the right to
unilaterally terminate this Agreement as to the Contract
Rehabilitation Area or Contract Exploration Area, as
the case may be, upon giving written notice to
Contractor without Contractor being entitled to any
period within which to cure or remedy such Material
Breach as provided in Article 31.1. Termination of the
Agreement as to the Contract Rehabilitation Area or
Contract Exploration Area, as the case may be, by
SOCAR pursuant to Articles 5, 7.2(d), 7.3(b), 7.5(a),
7.5(e), 7.6 and this Article 31.1(b) shall be SOCARs
sole remedy against Contractor for such Material
Breach and Contractor shall have no claim for
reimbursement of any costs incurred by Contractor
with respect to the execution of the said activities.

31.2 Termination by SOCAR
(a)

SOCAR may terminate this Agreement by giving
Contractor ninety (90) days prior written notice:

(i) If any company issuing an Ultimate Parent
Company Guarantee on behalf of any Contractor
Party becomes insolvent or goes into liquidation
(other than for the purpose of amalgamation or
reorganisation), provided that such notice of
termination shall take effect only if the other
Contractor Parties because of their insolvency or
liquidation, and subject to the provisions of joint

179
(b)

edildiklarind g6éra, bu Sazis uzra hamin
Podratc¢! tarafin hiquqlarini va Shdaliklarini 6z
Uzarlerina gétira bilmadikda va bunu hamin
doxsan (90) giin’ arzinda SOCAR-a
bildirdikdan sonra Sazisa xitam vermak
haqqinda bildiris qiivwvaya minir;

(ii) agar Podratg: taraflar birlikda — tadiya
gabiliyyatini itirirsa va ya legv olunursa
(birlasdirmak va ya yenidan taskil etmak
magqsadi ila lagv edildiyi hallardan basqa);

(iii) agar Fors-major hallarindan basqa, har hansi
sabablara_ géra Karbohidrogenlarin sanaye
hacminda hasilati hamisalik dayandirilmisdirsa.

SOCAR-in 7.5(a) va 7.5(e) bandlarinin middaalarinda
nazarda tutuldugu kimi, Podratciya qabaqcadan yazili
sakilda bildirmakla bu Sazisa xitam vermak ixtiyari
vardir.

31.3 Podratcinin Sazisin_qiivvasina xitam_vermasi/Kontrakt

sahasindan imtina etmasi

(a)

Podratci Kasfiyyat dovrii basa catdigi anda, yaxud
basa catdiqdan sonra har hansi bir vaxtda, yaxud
Podratcinin dlava_ kasfiyyat dévriina  basladigi
taqdirda, Slava kasfiyyat dévrii basa catdigi anda va
yaxud basa ¢atdiqdan sonra har hansi bir vaxtda, va
7.2(a) va 7.3(a) bandlarinda muayyan olunmus isin
SOCAR-1 qane edan sakilda tam yerina yetirilmasi
sarti ila, SOCAR-a doxsan (90) giin qabaqcadan yazil
sakilda bildirmakla Kontrakt kasfiyyat sahasina
miinasibatda bu Sazisa xitam vera bilar. Sazisin
quvwvasina bu yolla xitam verildikdan sonra Podrat¢i
6z Ohdaliklarinin va o vaxt Uciin qiiweda olan illik is
programinda nezarda tutulan Ohdaliklarin § yerina
yetirilmasi, habela, agar bu barada SOCAR-in miivafiq

(b)

liability, are not able to assume such Contractor

Party’s rights and obligations under this
Agreement and so notify SOCAR within such
ninety (90) day period.

(ii) If all Contractor Parties collectively become
insolvent or go into liquidation (other than for the
purposes of amalgamation or reconstruction).

(iii) If, for reasons other than Force Majeure production
of Petroleum in commercial quantities shall have
permanently ceased.

SOCAR may terminate this Agreement by giving
Contractor notice in writing as provided in Articles
7.5(a) and 7.5(e).

31.3. Termination/Relinquishment by Contractor

(a)

Contractor may terminate this Agreement in relation to
the Contract Exploration Area with effect on or at any
time after the expiry of the Exploration Period, or if
Contractor enters the Additional Exploration Period then
with effect on or at any time after the expiry of the
Additional Exploration Period, and after fulfillment in
full to the satisfaction of SOCAR of the work provided
in Articles 7.2(a) and 7.3(a) as the case may be, by
giving SOCAR ninety (90) days prior written notice.
Upon such termination, Contractor shall have no further
obligations of any kind whatsoever to SOCAR with
respect to the Contract Exploration Area except for the
performance of its obligations under the then current
Annual Work Programme and obligations to abandon

180
(b)

(d)

talabi olarsa, = qazilmis quyularin lagv_ edilmasi
6hdaliklari istisna olmaqla, Kontrakt  kasfiyyat
sahasind miunasibetda SOCAR aqarsisinda hec¢ bir
6hdalik dasimir.

Bu 31.3 bandinin qalan middaalarina amal etmak
sarti ila Podratgi azi doxsan (90) giin awal SOCAR-a
yazili bildiris géndarmakla bitin Kontrakt
sahasindan har vaxt konillii sakilda imtina eda bilar.
Hamin bildirisda bu imtinanin qivweya minmaya
baslayacag! tarix, habela 31.3(c) _ bandinin
miiddaalarina uygun suratda oziintin her hansi
qalan 6hdaliklarini Podratcinin neca yerina yetiracayi
gostarilmalidir. Bela  imtina olduqda  Sazisin
quvwvasina xitam verilmis olur. Kontrakt sahasindan
imtina ila alaqadar qarsiya ¢ixa bilacak bu va ya
basqa masoalalarin miizakirasi tigiin SOCAR-in va ya
Podratcinin talabi ila Rahbar komitanin iclasi cagirila
bilar.

31.3(a) va ya (b) bandlarina asasan bu Sazisin
quvvasina Podratcinin§ xitam vermasi va ya
Podratcinin bitin Kontrakt sahasindan imtina
etmasi onu o vaxt icin qiwedea olan illik is
program Uzra digar Ohdaliklardan azad etmir; bu
program! Podratci SOCAR ila qabaqcadan
razilasdiraraq 6z miilahizasina géra asagidaki
tarzda yerina yetira bilar:

(i) illik is program: uzra islari miivafiq suratda
tam yerina yetirmakla; va ya

(ii) miivafiq Budcalarda nazarda tutulmus vasaitin

qalan balansini SOCAR-a Dollarla 6damakla.

31.3(a) va ya (b) banlarina asasan bu Sazisa xitam
verildikda va ya bitin Kontrakt sahasindan imtina

(b)

(©)

(d)

the wells drilled, if SOCAR so requests.

Subject to the remaining provisions of this Article 31.3,
Contractor may at any time voluntarily relinquish all of
the Contract Area by giving SOCAR not less than
ninety (90) days prior written notice. Such notice shall
specify the date upon which the relinquishment is to
take effect and the manner in which Contractor will
perform any remaining obligations pursuant to Article
31.3(c). Upon such relinquishment, the Agreement shall
terminate. If SOCAR or Contractor requests, a meeting
of the Steering Committee shall be convened to address
any questions which may arise in connection with the
relinquishment of the Contract Area.

Termination of this Agreement or relinquishment of the
entire Contract Area by Contractor pursuant to Article
31.3(a) or (b) shall not relieve Contractor of any
remaining obligations under the then current Annual
Work Programme which Contractor upon the prior
agreement with SOCAR may fulfill at its option:

(i) by performing in full in accordance with such
Annual Work Program; or

(ii) by payment in Dollars to SOCAR of the
outstanding balance of money stipulated in the
respective Budgets.

In the event of termination of this Agreement or
relinquishment of the entire Contract Area pursuant to

181
31.4

31.5

edildikda, Podratci, bela xitamdan aval alda
olunmus har hansi hiquqlara va ya irali siirtilmis
iddialara xalal gatirmadan, Neft-qaz amaliyyatlarini
davam etdirmak, habela Sazisin qivvasina xitam
verildiyi tarixadak avezi sdanilmamis Neft-qaz
amaliyyatlar! masraflarinin avazini almaq hiiququnu
itirir.

Digar hiquqi midafia vasitalari

Bu Sazisin sartlari ila konkret nazarda tutulmus hallar
istisna olmaqla, yuxarida géstarilmis miiddaalara miivafiq
suratda bu Sazisin quivvasina ya Podratci, ya da SOCAR
xitam verdikda bu xitamverma Podratcinin va ya SOCAR-
in zarara goéra_ bir-birinad qarsi mahkemea_ iddialari
qaldirmaq va ya Podratcinin va ya SOCAR-in (saraitdan
asili olaraq) qanun Uzra bel baglaya bilacaklari har hansi
basqa_ hiiquqi midafia vasitasindan istifada etmak
hiququnu mahdudlasdirmir.

Kontrakt sahasinin bir hissasindan imtina

31.3(a) bandinin middaalarina zidd olamadan, Podratci
azi doxsan (90) giin aval SOCAR-a yazili_bildiris
gondarmakla Kontrakt sahasinin bir hissasindan vaxt
konilli sakilda imtina eda bilar. Hamin bildirisda bu
imtinanin qivveya minacayi tarix va Podratci har hansi
qalan Ohdaliklarini neca yerina yetiracayi géstarilmalidir.

Podratci gisman imtina etdikda bu 31.5  bandinin
middaalarina asasan onun ixtiyari yoxdur ki, Kontrakt
sahasinin tahvil verilmis hissasinda cakilmis va bela
tahvil/imtina tarixinadak islanma va hasilat dévriinda
Ovezi 6danilmamis Neft-qaz amaliyyatlari masreaflarinin
har hansi hacminin avazini Kontrakt sahasinin imtina
edilmamis hissasindaki hasilat hacmindan alsin. Kasfiyyat
dévrii va dlava kasfiyyat dovriinda Podratginin cakdiyi
bitin masraflarin avazi Kontrakt kasfiyyat sahasinin

31.4

31.5

Article 31.3(a) or (b), without prejudice to any rights
which may have accrued, or claims which have been
made, prior to such termination, Contractor shall have no
further right to conduct Petroleum Operations and to
recover any Petroleum Costs not Cost Recovered by the
date of termination of the Agreement.

Other Remedies

Except as specifically stated in the provisions of this
Agreement, in the event that Contractor or SOCAR terminates
this Agreement pursuant to the above provisions, such
termination shall be without prejudice to Contractor's or
SOCAR's entitlement to sue the other for damages, or to any
other remedy Contractor or SOCAR (as the case may be) may
have in law.

Partial Relinquishment

Without prejudice to the provisions of Article 31.3(a),
Contractor may at any time voluntarily relinquish part of the
Contract Area by giving SOCAR not less than ninety (90) days
prior written notice. Such notice shall specify the date upon
which the relinquishment is to take effect and the manner in
which Contractor will perform any remaining obligations.

In the event of partial relinquishment pursuant to this Article
31.5, Contractor shall have no right to recover out of the
production from the remainder of the Contract Area not
relinquished, any amount of Petroleum Costs incurred during
the Development and Production Period in connection with the
portion of the Contract Area relinquished which has not been
recovered at the date of such relinquishment. All costs incurred
by Contractor during the Exploration Period and the Additional
Exploration Period shall be Cost Recoverable from production

182
imtina edilmamis hissasindan alda edilmis hasilatdan
odanilmalidir.

from the remainder of the Contract Exploration Area which is
not relinquished.

183
32.2

32.3

32.4

MADD® 32
DIGOR MaSeLeLeR

Bu Sazis Azerbaycan va ingilis dillarinda baglanmis,
Arbitraj qaydasina va 16.2(c) bandina amal edilmasi
sartila har iki dil barabar quvvaya malikdir.

Bu Sazisda basliqlar yalniz alveririslilik maqsadi ila
goyulmusdur va Sazisin tafsiri zamani nazeara alinmir.

Kontekst basqa tafsir talab etmadikda, tak halda islanmis
s6zlara istinadlar cam halinda islanmis eyni sozlara samil
edilir va aksina; har hansi qrammatik cinsa istinad basqa
cinslari da ehtiva edir.

Bu Sazisin dlavalari va SOCAR-in Ortaq Neft sirkatinin
yaradilmasi! haqqinda Qosma (“Qosma") onun ayrilmaz
hissalaridir. Sazisin asas hissasinin muddaalari ila onun
dlavalarinin (Sazisin asas tarkib hissasi sayilan 1-ci Slava
istisna olmaqla) muddaalari arasinda har hans: farqlar
olduqda, asas hissanin miiddaalarina tstinlik verilir.

YUXARIDA GOST@RILONLORI TASDIQ EDAROK Taraflarin lazimi

salahiyyat

verilmis nimayandaleri bu Sazisi bu sanadin

awalinda géstarilmis tarixda bag ladilar.

32.2

32.3

32.4

ARTICLE 32

MISCELLANEOUS

This Agreement is executed in the Azeri and English languages
and, subject to the Arbitration Procedure and Article 16.2(c)
both languages shall have equal force.

The headings in this Agreement are inserted for convenience
only and shall be ignored in construing this Agreement.

Unless the context otherwise requires, references to the singular
shall include a reference to the plural and vice-versa; and
reference to any gender shall include a reference to all other
genders.

The Appendices to this Agreement and the attached Addendum
Relating to the Formation of the SOCAR Oil Affiliate (the
"Addendum") form part of this Agreement. In the event of any
conflict between the provisions of the main body of this
Agreement and the Appendices (other than Appendix 1 which
shall be considered part of the main body of the Agreement),
then the provisions of the main body shall prevail.

IN WITNESS WHEREOF the Parties have executed this Agreement
as of the date first above written by their duly authorised
representatives.

184
AZ@RBAYCAN RESPUBLIKAS! DOVLOT NEFT $ IRKATI

Vazifasi:

Vazifasi:

ZENIT ARAN OIL COMPANY LIMITED

Vazifasi:

Vazifasi:

SOCAR-In ORTAQ NEFT $iRK@TI

Vazifasi:

STATE OIL COMPANY OF THE REPUBLIC OF
AZERBAIJAN

By:

Title:

By:

Title:

ZENITH ARAN OIL COMPANY LIMITED

By:

Title:

By:

Title:

SOCAR OIL AFFILIATE

By:

Title:

By:

185
OLAVO 1
TORIFLOR

Kontekst basqa tefsir talab etmirsa, bu Sazisda isledilmis
sézlarin va ifadalarin manasi asagidaki kimidir:

“Lagvetma islari fondu" - 17.2(a) bandinda verilmis manaya
malikdir.

“Mihasibat ugotunun aparilmasi qaydasi" - 3-cii dlavada
Géstarilan muhasibat ucotu prinsiplari, tsullari va qaydalari
demakdir.

“Slava kasfiyyat dévriY - 7.3 bandinda verilmis manaya
malikdir.

“Ortaq sirkat“
(a) Har hansi Tarafa aid olanda

(i) ela sirkat, korporasiya va ya har hans basqa
hiqudi sexsdir ki, géstarilan Taraf hamin sirkatin,
korporasiyanin va ya Har hansi digar htiquqi
gexsin Umumi yigincaginda saslarin alli (50)
faizindan coxunu tamin edan sahmlarin bilavasita
va ya dolayisi ila sahibidir; yaxud

(ii) ela sirkat, korporasiya va ya har hans basqa
hiquqi saxsdir ki, o hamin Tarafin Gmumi
yl§ incaginda saslarin an azi alli (50) faizini tamin
edan sahmlarin bilavasita va ya dolayisi ila
sahibidir; yaxud

APPENDIX 1

DEFINITIONS

In this Agreement the following words and expressions shall have
the following meanings unless the context otherwise requires:

“Abandonment Fund” shall have the meaning given to it in
Article 17.2.

“Accounting Procedure” shall mean the accounting principles,
practices and procedures set forth in Appendix 3.

“Additional Exploration Period” shall have the meaning given to
it in Article 7.3.

“Affiliate” means,
(a) in relation to any Party, either

(i) a company, corporation or other legal entity in which
such Party holds directly or indirectly shares carrying
at least fifty (50) percent of the votes at a general
meeting of such company, corporation or other legal
entity; or

(ii) a company, corporation or other legal entity holding
directly or indirectly shares carrying at least fifty (50)
percent of the votes at a general meeting of such
Party; or

186
(iii) ela sirkat, korporasiya va ya har hans basqa
hiquqi saxsdir ki, onun  hamin © sirkatin,
korporasiyanin va ya har hansi digar htiquqi
gaxsin Umumi yigincaginda saslarin an azi (50)
faizini tamin eden sahmliari bilavasita va ya
dolayisi ila ela sirkata, korporasiyaya va ya digar
hiiquqi saxsa maxsusdur ki, o ham da bilavasita
va ya dolayisi ila hamin Tarafin dmumi
yl incag inda saslarin an azi alli (50) faizini ta’min
edan sahmlarin sahibidir;

(b) Habela, SOCAR-a aid olanda har hansi ela milassisa va ya
taskilatdir ki, burada SOCAR-in istirak pay! vardir va o,
hamin miiassisa va ya taskilatin faaliyyatina nazarat
etmak (12.2(c) bandinda muiayyan edilmis kimi) onu
idara etmak va ya_ istiqamatlandirmak hiququna
malikdir;

"Sazis" - bu sanad, ona edilmis 1 - 10-cu Olavalar, va
SOCAR-a maxsus Ortaq Neft Sirkatinin yaradilmasina dair
Qosma, elaca da Taraflarin bu sanadin qarsiliqlt suratda
razilasdirdigi, imzaladigi genislandirmalar, tazalanmelar,
avezlanmealar, yaxud dayisikliklar demakdir.

“illik ig proqrami“ - Rahbar komita tarafindan tasdiq edilmis
(bela tasdiq talob olunduqda) va Taqvim ili arzinda hayata
kecirilacak Neft-qaz amaliyyatlar! programinin band-band
garh olundugu sanad demakdir.

“Arbitraj qaydasi“ - 6-ci dlavada sarh edilmis arbitraj
arasdirmalari qaydasi demakdir.

(iii) a company, corporation or other legal entity of which
shares carrying at least fifty (50) percent of the votes
at a general meeting of such company, corporation or
other legal entity are held directly or indirectly by a
company, corporation or other legal entity which also
holds directly or indirectly shares carrying at least
fifty (50) percent of the votes at a general meeting of
such Party;

(b) and, furthermore, in relation to SOCAR, any venture or
enterprise in which SOCAR has an interest and the right to
control (as defined in Article 12.2(c)) manage or direct the
action thereof;

“Agreement” means this instrument and its Appendices | to 10;
the Addendum Relating to the Formation of the SOCAR Oil
Affiliate; together with any written extension, renewals,
replacement or modification hereto which may be mutually agreed
and signed by the Parties.

“Annual Work Programme” means the document describing,
item by item, the Petroleum Operations to be carried out during a
Calendar Year, which has been approved by the Steering
Committee (when such approval is required).

“Arbitration Procedure” means the arbitration procedure set
forth in Appendix 6.

187
“Tabii samt qazi“ - layda mévcud olan, Xam neftda hall
olunmus Tabii qaz demakdir; bela Xam neft kasf edildiyi anda
har Barel tigiin on min (10.000) standart kub futdan ¢ox
olmayan qaz faktoru ila ¢ixarilir va qazin neftdan ayrildigt
mantagada dlcilir.

“Azerbaycan tadarik¢isi (tadariikgilari)” - 21.1(a) bandinda
mijayyan olunmus manani dasiyir.

“Barel“ - ABS bareli, yani normal temperatur va tazyiq
saraitinda dlgiilmis 42 ABS qallonu (158,987 litr) demakdir.

“Blok "- Preambulada gostarilan manani dasiyir.

“Budca” - illik is programina daxil edilmis Neft-qaz
amaliyyatlarina cakilan xarclarin madda-madda hesablanmasi
demakdir.

“Taqvim rubi" - Har hans Taqvim ilinda yanvarin 1-da,
aprelin 1-da, iyulun 1-da va oktyabrin 1-da baslanan ti¢ (3)
ardicil aydan ibarat dévr demakdir.

“Taqvim ili* - Qriqori taqvimina asaslanan yanvarin 1-dan
baslanan va ondan sonraki dekabrin 31-da qurtaran on iki
(12) ardicil aydan ibarat dovr demakdir.

“Associated Natural Gas” means Natural Gas which exists in a
reservoir in solution with Crude Oil, such Crude Oil being
producible, as initially discovered, at a gas oil ratio of not greater
than 10,000 standard cubic feet per Barrel of Crude Oil as
measured at the point of separation of gas from oil.

“Azerbaijani Supplier(-s)” shall have the meaning given to it in
Article 21.1(a).

“Barrel” means U.S. barrel, i.e. 42 U.S. gallons (158.987 liters)
measured at STP.

“Block” shall have the meaning given to it in Preamble.

“Budget” means estimates of itemised expenditures of Petroleum
Operations included in an Annual Work Programme.

“Calendar Quarter” means a period of three (3) consecutive
months commencing on the Ist of January, the 1“ of April, the Ist
of July, or the Ist of October in any Calendar Year.

“Calendar Year” means a period of twelve (12) consecutive
months beginning on the Ist of January and ending on the
following 31st of December according to the Gregorian Calendar.

188
“Ysasli masraflar® - har hansi fondun alinmasi va/yaxud
yaradilmasi, o ciimladan, lakin bunlarla mahdudlasmadan,
quyular, tullant: xatlari, boru kamarlari, neft-qaz va suayirma
qurgulari, neft nasos stansiyalari, bosaltma terminallari, qaz
kompressor stansiyalari va s. icin Kontrakt sahasinda va ya
onunla bagli cakilmis Omaliyyat masraflari istisna olmaqla
bitin Neft-qaz amaliyyatlar! masraflari demakdir. dsasli
masraflara: (i) Kasfiyyat dévri va Slava kasfiyyat dévrii
arzinda Kontrakt kasfiyyat sahasinda aparilan va onunla bagli
Neft-qaz ameliyyatlari masreflari: kasfiyyat quyularinin
qazilmasi va sinagi, habela qazima qurgusunun vea/va ya
digar obyektlarin/vasitalarin va infrastrukturun
yenilasdirilmasi, tamiri va ya qurasdirilmasi ila bagli
masraflar daxil olmaqla, lakin bununla mahdudlasmadan; va
(ii) Kontrakt barpa sahasinda aparilan va onunla bagli Neft -
qaz ameliyyatlar! izre, habela islanma proqrami tasdiq
edildikdan sonra Kontrakt kasfiyyat sahasinda aparilan va
Neft-qaz ameliyyatlar! masraflari: o cimladan, lakin bunlarla
mahdudlasmadan, ehtiyatlarin tahlili; fondlarin satin alinmasi
va tikilmasi, onlarin qurulmasi va istismara buraxilmasi;
idaraetma, layihalasdirma va  texnologiyasi; — istismar
quyularinin qazilmasi.

“Qsasli_ measreflarin Gdanilmasi w¢gin Karbohidrocenlar* -
manasi miivafiq olaraq 13.3(a)(ii) va 13.4(a)(ii) bandlarinda
verilmisdir.

“Maliyyalasdirma 1“ - manasi 3.5(a)(i) bandinda verilmisdir.

“Maliyyalasdirma 2“ - manasi 3.5(a)(ii) bandinda verilmisdir.

“Capital Costs” means Petroleum Costs, other than Operating
Costs incurred in, or in relation to, the Contract Area to acquire
and/or create any asset, including but not limited to wells,
flowlines, pipelines, oil, gas and water separation facilities, oil
pumping stations, loading terminals, gas compression stations and
the like. Capital Costs include costs (i) for Petroleum Operations
performed in and related to the Contract Exploration Area during
the Exploration Period or the Additional Exploration Period:
including without limitation costs related to the drilling and testing
of exploration wells and the upgrade, refurbishment or
construction of a drilling rig and/or other facilities and
infrastructure; and (ii) for Petroleum Operations performed in and
related to the Contract Rehabilitation Area and for Petroleum
Operations performed in and related to the Contract Exploration
Area after the approval of the Development Programme: including
without limitation Petroleum Costs incurred with respect to
reservoir study; acquisition and construction of assets, their
installation and commissioning; management, design and
technology; drilling of production wells.

“Capital Cost Recovery Petroleum” shall have the meaning

given to it in Articles 13.3(a)(ii) and 13.4(a)(ii) respectively.

“Carry 1” shall have the meaning given to it in Article 3.5(a)(i).

“Carry 2” shall have the meaning given to it in Article 3.5(a)(ii).

189
“Kommersiya hasilatinin baslanma tarixi“ - Kontrakt kasfiyyat
sahasinan alagadar olaraq an tez bas vermis asagidaki
gostarilmis tarixlardan biri: (a) Podratginin sanaye Usulu ila
hasil etdiyi Xam neftin va ya neft ekvivalentinin giindalik orta
hacminin altmis (60) ardicil giin arzinda alti yz (600) barel
saviyyasinda sabit qaldigi tarixi, va ya (b) Podratcinin iki (2)
istismar quyusundan sanaye hasilatinin altmis (60) ardicil gin
arzinda sabit qaldigi tarixi.

“Kompensasiya Karbohidrogenlari” _ manasi 14 maddada
verilmisdir.

“Kontrakt sahasi“ - 2-ci dlavada verilmis konturlara va uygun
olan manasi 4-cii Maddada tasvir verilmisdir.

“Kontrakt kasfiyyat sahasi“ - manasi 4 maddada verilmisdir.

“Kontrakt barpa sahasi“ - manasi 4 maddada verilmisdir.

“Podratgi" - birlikda bitin Podratg taraflar demakdir.

“Podratginin obyektlari“ - 12.3 bandinda verilmis manaya
malikdir.

“Podrat¢! taraflar* - birlikda ZENIT va ONS va/yaxud onlarin
hiqug varislari va ya mimkiin mivakillari demakdir.

“Podratgi taraf* - ZENIT va ONS va/yaxud onlarin hiiquq
varislarindan va ya miimktin mivekkillarindan har hansi biri
demakdir.

“Korporativ Xarici Sub-podratcilar” manasi 15.4 bandinda
verilmis manaya malikdir

“Commencement Date of Commercial Production” means in
relation to the Contract Exploration Area, the earlier of the
following: (a) the date upon which commercial production
conducted by the Contractor at a stable average daily rate of six
hundred (600) Barrels of Crude Oil or oil equivalent has been
sustained for a period of sixty (60) consecutive days, or, (b) the
date upon which commercial production conducted by the
Contractor from two (2) producing wells has been sustained at a
stable production rate for a period of sixty (60) consecutive days.

“Compensatory Petroleum” shall have the meaning given to it in
Article 14.

“Contract Area” shall have the meaning given to it in Article 4 as
described and delineated in Appendix 2.

“Contract Exploration Area” shall have the meaning given to it
in Article 4.

“Contract Rehabilitation Area” shall have the meaning given to
it in Article 4.

“Contractor” means all of the Contractor Parties collectively.

“Contractor Facilities” shall have the meaning given to it in
Article 12.3.

“Contractor Parties” means collectively ZENITH and SOA
and/or their successors and permitted assignees.

“Contractor Party” means any one of ZENITH and SOA and/or

their successors or permitted assignees.

“Corporate Foreign Sub-contractor” has the meaning found in
Article 15.4.

190
“Masreflarin édanilmasi* - Podratcinin Neft-qaz

amaliyyatlarina cakdiyi Masraflarinin 6danilmasi tc¢in
Kontrakt sahasinda hasil edilmis karbohidrogenlar payinin
Podratciya ayrilmasi prosesi demakdir, bu zaman “Odanilasi
masreflar galacakda ddanilmali olan masraflar, “Odanilmis

“Xam neft" - xam mineral neft, kondensat, asfalt, ozokerit va
tabii sekilda olan, yaxud kondensasiya va ya ekstraksiya
vasitasila Tabii qazdan alinan bark va ya maye
karbohidrogenlarin va bitumun xiisusi cakisindan asili
olmayaraq bitiin névlari, o ciimladan Normal temperatur va
tazyiq saraitinda qaz-kondensat mayelari, habela yuxarida
sadalanan maddalarin e’mali va ya ayrilmasi naticasinda alda
edilan mahsullar demakdir.

“Catdirilma mantagqasi (lari)“ - Karbohidrogenlarin sahildaki
islanma va saxlanma terminalinin ¢ixis flanesina qoyulmus
hacm masreafélcani va/va damir yolun yuk tarazilari, agar
Podratg: onlari! qazma avadanligi kimi islanmasi gararina
galarsa, yaxud Bakidan ixrac sisteminin giris flansi, va/va
quyunun agzi ila hamin c¢ixis flansi arasinda Podratcinin
tovsiyasi ila Rahbar komitanin vaxtasiri tayin etdiyi har hanst
digar néqta, yaxud néqtalar demakdir.

“Layihalasdirma standartlari* - 8-ci olavada sarh edilmis
layihalasdirma standartlari va texniki sartlar demakdir.

‘islanma ve hasilat dovri" manast 6-ci1 Maddada

verilmisdir.

“islanma programi“ - manasi 7.5 bandinda verilmisdir.

“Kasf* - Kontrakt kasfiyyat sahasinin hidudlari daxilinda
Karbohidrogenlar yigiminin kasfi demakdir.

“Cost Recovery” means the process by which Contractor is
allocated a share of Petroleum produced from the Contract Area
for the recovery of its Petroleum Costs. "Cost Recoverable"
means such costs to be recovered in the future and "Cost
Recovered" means such costs recovered in the past.

“Crude Oil” means crude mineral oil, condensate, asphalt,
ozocerite, and all kinds of hydrocarbons and bitumen regardless of
gravity, either solid or liquid, in their natural condition or obtained
from Natural Gas by condensation or extraction, including Natural
Gas liquids at Standard Temperature and atmospheric Pressure and
including products refined or processed from any of the foregoing.

“Delivery Point (s)” means the custody transfer meter at the outlet
flange of the onshore Petroleum processing and storage terminal,
or at the weighbridge of a rail loading system if Contractor elects
to have it developed as part of the upstream facilities, or at the
entry flange in an export system from Baku and any other place or
places as may be decided upon by the Steering Committee from
time to time based on recommendations made by Contractor.

"Design Standards" means the design standards and
specifications set forth in Appendix 8.

“Development and Production Period” shall have the meaning
given to it in Article 6.

“Development Programme” shall have the meaning given to it in
Article 7.5.

“Discovery” means a discovery within the Contract Exploration
Area of an accumulation of Petroleum.

191
“Dollar va ya “$“ - Amerika Birlasmis $tatlarinin valyutasi
demakdir.

“ikiqat vergi haqqinda migavile“ - galirlara ikiqat vergi
qgoyulmasinin aradan~ qaldirilmas: icin Azarbaycan
Respublikasinda tatbiq edila bilan Vergilarla aid har hansi
miuqavila va ya konvensiya demakdir.

“Quwayaminma tarixi* - 28.1 bandinda verilmis manaya
malikdir.
"Imzalanma tarixi" - Taraflarin salahiyyatli_ nimayandelari

Sazisi lazimi qaydada imzaladiqlari va Sazisin awelinda
gostarilmis tarix demakdir.

“Kasfiyyat dévri“ - 7.1 bandinda verilmis manaya malikdir.

“Kasfiyyat islari programi“ - manasi 9-cu dlavada verilan
kasfiyyat islari demakdir.

“Maliyyalasdirma masreflari* - 13.3 va 13.4 bandlarinda
gostarildiyi kimi, har rib uciin Osasli masraflarin va
Omaliyyat masraflarinin avazi Sdanilmamis balansa LIBOR
Ustagal dord tam onda begs (4.5) faiz hacminda illik faiz
daracasini tatbiq etmakla miayyan edilan mablaq.

“Fors-major hallari“ - 24.1 bandinda verilmis manaya
malikdir.

“Xarici valyuta“ - Dollar va/yaxud beynalxalq bank birliyinda
hamiliqla qabul edilmis digar sarbast dénarli xarici valyuta
demakdir.

“Dollars” or “$” means the currency of the United States of
America.

“Double Tax Treaty” means any treaty or convention with
respect to Taxes, which is applicable to the Republic of Azerbaijan
for the avoidance of double taxation of income.

“Effective Date” shall have the meaning given to it in Article
28.1.

“Execution Date” means the date first above written in the
Agreement on which duly authorised representatives of the Parties
have executed the Agreement.

“Exploration Period” shall have the meaning given to it in Article
7A.

“Exploration Work Programme” shall mean the exploration
work set out in Appendix 9.

“Finance Costs” means a charge of annual interest rate equal to
LIBOR plus four point five (4.5) percent which shall be applied to
the unrecovered balances of Capital Costs and Operating Costs on
a quarterly basis, as set out in Articles 13.3 and 13.4 respectively.

“Force Majeure” shall have the meaning given to it in Article
24.1.

“Foreign Exchange” means Dollars and/or other freely
convertible foreign currency generally accepted in the international
banking community.

192
“Xarici subpodratgi’ -  Azarbaycan  Respublikasinin
hiidudlarindan kanarda (i) qeyda alinmis, qanuni yolla
yaradilmis va ya taskil edilmigs Sub-podratc: demakdir va
yaxud (ii) Azarbaycan Respublikasindan basqa digar dlkanin
vatandasi olan fiziki va yaxud fardi sexs.

“UDM deflyatorunun indeksi* - ABS-in Gmumi daxili
mahsulu tctin sézstiz qiymatlar deflyasiyasinin indeksi
demakdir va 0, ABS Ticarat Deaprtamentinin iqtisadi Tahlil
Burosu tarafindan (ITB) “Miasir kommersiya faaliyyatinin
icmali“ adli ribliuk nasrda elan edilir. Bu nasrin buraxilisi
dayandirilarsa Taraflar Beynalxalq Valyuta Fondunun
“Beynalxalq maliyya statistikasi" nasrindan, yaxud Toareflar
arasinda qarsiliqlt raziliga géra digar minasib nasrdan
istifada edacaklar.

“Hékumat organi“ va ya “Hékumat organlari“ - Azarbaycan
Respublikasinin Hékumati va har hansi siyasi va ya basqa
organi, o cimladan har hansi yerli h6kumat orqanlari, habela
har cuir basqa tamsiledici orqanlar, bas idaraler va ya idara
etmak, qanunlar qabul etmak, nizama salmaq, vergilar
qoymagq va vergilar, yaxud riisumlar tutmaq, lisenziyalar va
icazalar vermak, Sazisla alaqadar SOCAR-in_ va/yaxud
Podratcinin har hansi hiiquqlarini, Shdaliklarini va ya
faaliyyatini tasdiq etmak, yaxud bunlara birbasa va ya
dolayisi ila basqa sakilda tasir etmak (maliyya sahasinda va
ya basqa sahada) salahiyyatlari verilmis hakimiyyat organlari
demakdir. Bu Sazisa uygun olaraq raziliq alda edilmisdir ki,
yalniz 23.2 va 29.4(a) bandlarindaki maqsadlar baximindan
har hansi déviat miiassisasi, elaca da ancaq kommersiya,
yaxud digar tasarriifat faaliyyati ila masgul olan (va heg bir
hékumat organi funksiyas! dasimayan, habela hec bir
qanunvericilik, tanzimlayici va ya vergi funksiyasina malik
olmayan) baladiyya organlar! "Ho6kumat organi" mafhumuna
daxil deyil.

“Foreign Sub-contractor” means a Sub-contractor which is (i) an
entity or organization which is incorporated, legally created or
organized outside the Republic of Azerbaijan, or (ii) a physical
person or individual who is a citizen of a country other than the
Republic of Azerbiajan.

“GDP Deflator Index” means the implicit price deflator index for
United States Gross Domestic Product issued by the Bureau of
Economic Analysis (BEA) of the United States Department of
Commerce, as reported in the quarterly publication "Survey of
Current Business". If this publication ceases to exist the Parties
shall use "International Financial Statistics" of the International
Monetary Fund, or other suitable publication as mutually agreed
by the Parties.

“Governmental Authority” or “Governmental Authorities”
means the government of the Republic of Azerbaijan and any
political or other subdivision thereof, including any local
government, or other representative, agency or authority,
which has the authority to govern, legislate, regulate, levy or
collect taxes or duties, grant licenses and permits, approve or
otherwise impact (whether financially or otherwise), directly
or indirectly, any of SOCAR's and/or Contractor's rights,
obligations or activities under the Agreement. For the
purpose of Articles 23.2 and 29.4(a) only, it is agreed that
any state enterprise, as well as any municipal body, which is
engaged solely in the conduct of commercial or other
business activities, (and is not engaged in any act of
governing and does not possess any legislative, regulatory or
taxing functions), shall be excluded from the definition of
"Governmental Authority".

193
“Hékumat taminati* - Azarbaycan Respublikasi Hékumatinin
5-ci dlavada géstarilmis formada Taminati va Ohdaliyi
demakdir.

“Karbohidrogen fealiyyati” - 15.1(c)(iii) bandinda verilmis
manaya malikdir.

"Birga amallyyat sazisi" ya “BOS” - 9.1(a) bandinda verilmis
manaya malikdir.

“Birga amaliyyat sirkati* - manasi 9.1(a) bandinda verilmisdir.

“LIBOR“ - Londonun “Financial Times” qazetinda (va ya
“Financial Times” qazetinin nasri dayandirildiqda Tareflarin
raziligina asasan taklif mazannalari darc edilan digar
nasrlarda) giindalik darc edilan va ig (3) ayliq taqvim riibii
arzinda London Banklararasi depozitlar bazarinda ABS Dollar
Takliflari Mazannasinin orta riyazi raqam kimi hesablanan
faiz daracasidir.

“K6kli_ pozuntu“ - manasi 31.1(a) bandinda verilmisdir.
“Olcma qaydasi“ - Xam neftin va Tabii gazin hacmini
élcmayin va keyfiyyatini muayyanlasdirmayin 7-ci dlavada
garh edilmis Qaydasi demakdir.

“Kasfiyyat islarinin minimum program“ (KIMP) - manasi 7.2
bandinda verilmisdir.

“Government Guarantee” means the Guarantee and Undertaking
of the Government of the Republic of Azerbaijan in the form set
forth in Appendix 5.

"Hydrocarbon Activities" shall have the meaning given to it in
Article 15.1(c)(iii).

"Joint Operating Agreement” or “JOA” shall have the meaning
given to it in Article 9.1.(a)

“Joint Operating Company” shall have the meaning given to it in
Article 9.1(a).

“LIBOR” means the rate of interest calculated from the arithmetic
average over a Calendar Quarter period of the three (3) month
Dollar London Interbank Offer Rate quoted daily in the London
Financial Times (or in the event that the London Financial Times
ceases to be published then such other publication as the Parties
shall agree).

“Material Breach” shall have the meaning given to it in Article
31.1 (a).
“Measurement Procedure” means the Crude Oil and Natural Gas

Measurement and Evaluation Procedure set forth in Appendix 7.

“Minimum Exploration Work Programme” (“MEWP”) shall
have the meaning given to it in Article 7.2.

194
“Tabii qaz* Normal temperatur va tazyiq saraitinda
qazaoxsar fazada olan bitin karbohidrogenlar, o cimladan
lakin bunlarla mahdudlasmayan, samt qazi va yagli qazdan
maye karbohidrogenlar ekstraksiya va ya separasiya
edildikdan sonra qalan qaz qaligi, habela bitin qeyri-
karbohidrogen mansali qaz va ya qazaoxsar
karbohidrogenlarla birlikda hasil edilan digar maddalar (o
cuimladan, lakin bunlarla mahdudlasmayan karbon qazi,
kukird va helium) demakdir, bu sartla ki, kondensasiya va ya
ekstraksiya edilmis maye karbohidrogenlar bu tearifa daxil
olmasin.

“Sarbast tabii qaz*
demakdir.

- Tabii samt qazi olmayan Tabii qaz

“Kasf va onun kommersiya dayeri haqqinda bildiris“ -
ma’nasi 7.4 bandinda verilmisdir.

“Omaliyyat sirkati“ - Bu Sazisin 9-cu Maddasina uygun olaraq
Podratcinin Neft-qaz ameliyyatlarini aparmaq wgin miayyen
middatda yaratdigi sirkat, o ctimladan Birga omaliyyat
Sirkati demakdir demakdir.

“Natural Gas” means all hydrocarbons that are in a gaseous phase
at STP including but not limited to casing head gas and residue gas
remaining after the extraction or separation of liquid hydrocarbons
from wet gas, and all non-hydrocarbon gas or other substances
(including but not limited to carbon dioxide, sulphur and helium)
which are produced in association with gaseous hydrocarbons
provided that this definition shall exclude condensed or extracted
liquid hydrocarbons.

“Non-associated Natural Gas” means Natural Gas other than
Associated Natural Gas.

“Notice of Discovery and its Commerciality” shall have the
meaning given to it in Article 7.4.

“Operating Company” means the company appointed for the
time being to conduct Petroleum Operations on behalf of
Contractor in accordance with Article 9, including a Joint
Operating Company.

195
“Omaliyyat masreflari* - Kontrakt sahasinda va ya onunla
bagli cakilmis Neft-qaz amealiyyatlar! masraflari, o cimladan,
lakin bunlarla mahdudlagmadan: (i) Kasfiyyat dévrii va ya
Slava kasfiyyat dovrii arzinda Kontrakt kasfiyyat sahasinda
aparilan va onunla bagli bilavasita, yaxud dolayisi ila gakilmis
masraflar, o ctimladan lakin bunlarla mahdudlasmayan,
Karbohidrogenlarin ¢ixarilmasina, tamizlanmasina,
oyadilmasina, tazyiqlanmasins, toplanmasina, emalina,
saxlanmasina, yerlasdirilmasina, yola  salinmasina’ va
Catdirilma mantaqasina (larina) naql edilmasina, texniki
xidmata/tamira, xidmatlara va inzibati idaraetmaya cakilan
masraflar, habela lagvetma islari ila alaqadar Sdanislar, atraf
muhitin ilkin vaziyyatinin tadgigatinin aparilmasina, o
climladan Lagvetma islari fonduna ayirmalar demakdir.

“Diger podratci taraflar - birlikda gétirdilmiis ZENIT va onun
hiquqi varislari va mimkiin mivakkillari, ONS -nin Ortaq
sirkati olmayan mivekkillari habela onlarin hiquqi varisleari
va mumkiin mivekkillari demakdir.

“istirak pay! - manasi 1.1 bandinda verilmisdir.

"Tarafler" - SOCAR, ZENIT va ONS va miivafig suratda onlarin
har hansi hiiquq varislari, yaxud miivakkillari demakdir.

“Taraf’- Taraflardan har biri Taraf demakdir.

“Karbohidrogenlar* - Xam neft va Tabii qaz demakdir.

“Operating Costs” means Petroleum Costs incurred in, or in
relation to the Contract Area, including but not limited to the costs:
(i) for Petroleum Operations performed in and related to the
Contract Exploration Area during the Exploration Period or the
Additional Exploration Period: Petroleum Costs incurred with
respect to indirect overheads, health, safety and security of
personnel, environmental baseline study; (ii) for Petroleum
Operations performed in and related to the Contract Rehabilitation
Area and Petroleum Operations performed in and related to the
Contract Exploration Area after the approval of the Development
Programme: Petroleum Costs directly or indirectly incurred,
including but not limited to extraction, treatment, stimulation,
injection, gathering, processing, storage, handling, lifting and
transportation of Petroleum to the Delivery Point(s), maintenance,
service, administration, and payments incurred in respect of
abandonment including payments to the Abandonment Fund.

“Other Contractor Parties” means collectively ZENITH and its

successors and permitted assignees, SOA's non-Affiliated
assignees and their successors and permitted assignees.

“Participating Interest” shall have the meaning given to it in
Article 1.1.

"Parties" means SOCAR, ZENITH and SOA and any of their
respective successors and permitted assignees.

"Party" means any of the Parties.

“Petroleum” means Crude Oil and Natural Gas.

196
“Neft-qaz amaliyyatlari masraflari* - Omaliyyat masreflari va
Osasli masraflar demakdir va Neft-qaz ameliyyatlari tictin
Podratginin hagigatan cakdiyi bitin masreaflari ahata edir.
Neft-qaz amealiyyatlar! masraflarina mahdudiyyati olmadan
asaigida sadalanlarinin hamisi daxildir: (i) Sazisda daqiq
sakilda Neft-qaz amealiyyatlari masraflari kimi géstarilan
mablaglarin (0 ciimladan, lakin bunlarla mahdudlasmadan
21.3 bandinda miayyanlasdirilan mablaglar); (ii) Muhasibat
ucotunun aparilmasi qaydasina miivafiq suratda Neft-qaz
amaliyyatlari Hesabina lazimi sakilda kocurilmiis mablagler.

“Neft-qaz ameliyyatlari“ - Karbohidrogenlarin barpasi,
kasfiyyati, qiymatlandirilmasi, islanmasi, ¢ixarilmasi, hasilati,
sabitlasdirilmasi, hazirlanmasi (o ctimladan, Tabii gazin
hazirlanmasi), oyadilmasi, tazyiqlanmasi,  toplanmasi,
saxlanmasi, yukvurma avadanliqlari dgiin damir yollarin va
yollarin cakilmasi, va damir yol sabakasi ya mévciid olan neft
kamearlari tgiin birlasdirici girig meantagalarin  tikilmasi,
Karbohidrogenlarin yerlasdirilmasi, yuklanmasi, Catdirilma
mantagasinadak naql edilmasi va Kontrakt sahasinda hasil
edilmis Karbohidrogenlarin satilmasi va Kontrakt sahasi ila

bagli lagvetma amaliyyatlarin§ aparilmasi ila bagi
amaliyyatlar demakdir.
“Neft-qaz amoeliyyatlar’ hesabi‘ - manasi Mihasibat

ucotunun aparilmasi qaydasinin 1.2 bandinda verilmisdir.
“Satis mantagasi" - manas 16.2(e)(iii) bandinda verilmisdir.
“Manfaat karbohidrogenlari* - manasi 13.6 bandinda
verilmisdir.

“Manfaat vergisi* - manasi 15.2(a) bandinda verilmisdir.

“Barpa va hasilat programi“ - manasi 5-ci Maddeada
verilmisdir.

“Petroleum Costs” means Operating Costs and Capital Costs and
shall include all expenditures actually incurred by Contractor for
the purposes of the Petroleum Operations. Petroleum Costs shall
include, without limitation, (i) the amounts expressly identified in
the Agreement as Petroleum Costs (including but not limited to the
amounts identified in Article 21.3), and (ii) the amounts properly
debited to the Petroleum Operations Account in accordance with
the Accounting Procedure.

“Petroleum Operations” means all operations relating to the
rehabilitation, exploration, appraisal, development, extraction,
production, stabilization, treatment (including processing of
Natural Gas), stimulation, injection, gathering, storage, building
rail or roads for loading facilities, building connecting entry point
to the rail network or to existing pipelines, handling, lifting,
transporting Petroleum to the Delivery Point and marketing of
Petroleum from the Contract Area, and abandonment operations
with respect to the Contract Area.

“Petroleum Operations Account” shall have the meaning given
to it in Section 1.2 of the Accounting Procedure.

“Point of Sale” shall have the meaning given to it in Article
16.2(e)(iii).

“Profit Petroleum” shall have the meaning given to it in Article
13.6.

“Profit Tax” shall have the meaning given to it in Article 15.2(a).

“Rehabilitation and Production Programme” shall have the
meaning given to it in Article 5.

197
“Normal temperatur va tezyiq seraiti* - ya “NTTS” -
Farenheyt Uzra (60°F va ya 15,56°C) daraca normal
temperatur va 1,01325 bar normal atmosfer  tazyiqi
demakdir.

“Déviat biidcasi” - 15.1(c)(i) bandinda verilmig manaya
malikdir.

“Rahbar komita” - 8.1 bandinin muddaalarina miivafiq olaraq
yaradilmis komita demakdir.

“Subpodratgi" - Podratc! ila va ya Omaliyyat sirkati ila, yaxud
Podratcinin va ya Omaliyyat sirkatinin adindan birbasa va ya
dolayisi ila baglanmis migavilalara asasan bu Sazisla
alaqadar onlari mallarla tachiz edan, islar goran, yaxud
xidmatlar géstaran har hansi fiziki va ya hiuiquqi sexs
demakdir.

“Vergi organi” - 15.1(c)(iv) bandinda verilmis manaya
malikdir.
“Vergi qoyulan manfastY - manasi 15.2(e) bandinda
verilmisdir.

“Vergiler* va yaxud “Vergi” - Har hansi HOkumat organina
édanilan va ya bu HOkumat organi tarafindan qoyulan bitin
moveud va ya galacek riisumlar, gomriklar, ta’diyalar,
qonorarlar, vergilar va ya ianalar demakdir.

“Uginci taraf* - Taraf, yaxud har hansi Tarafin Ortaq sirkati
olmayan fiziki va ya hiiquqi sexs demakdir.

“Ton“ - metrik ton, yani Sevr (Fransa) Beynalxalq dl¢i va caki
biirosunun miayyan etdiyi kimi, min (1000) kilogram kitla
demakdir.

“Standard Temperature and Pressure” or "STP" means the
standard temperature of 60° Fahrenheit (60°F or 15.56°C) and
standard atmospheric pressure of 1.01325 bars.

"State Budget" shall have the meaning given to it in Article

15.1(¢)(0).

“Steering Committee” means the committee established pursuant
to Article 8.1.

“Sub-contractor” means any natural person or juridical entity,
contracted directly or indirectly by or on behalf of Contractor or by
or on behalf of the Operating Company, to supply goods, work or
services related to this Agreement.

"Tax Authority" shall have the meaning given to it in Article
15.1(c)(iv).

“Taxable Profit” shall have the meaning given to it in Article
15.2(e).

“Taxes” or “Tax” means all existing or future levies, duties,
payments, fees, taxes or contributions payable to or imposed by
any Governmental Authority.

“Third Party” means a natural person or juridical entity, other
than a Party hereto or an Affiliate of a Party.

“Tonne” means metric ton, i.e. one thousand (1,000.00) kilograms
as defined by the International Bureau of Weights and Measures,
Sevres, France.

198
“Umumi hasilat hacmi" - 13.2 bandina uygun olaraq, neft-
qaz ameliyyatlarina isladilmis hacm cihilmmagqla har hansi
Taqvim rubitinda Kontrakt sahasindan alinmis Xam neft va
Sarbast tabii qaz hasilatinin “mumi hacmi demakdir.

“Naqletma itkilari* - manasi 16.2(e)(iv) bandinda verilmisdir.

“sas ana sirkat” - ZENITH, ZENITH ENERGY LTD; ONS -a
miinasibatda Azarbaycan Respublikasinda taskil edilmis
SOCAR, har hans: digar Podratc: tarafa miinasibatda isa bu
Podratci tarafin Osas ana sirkati va har hansi bela Osas ana
sirkatin varisi nazarda tutulur.

“sas ana sirkatin taminati” - 4-cui dlavada niimuna Uuzra
Osas ana sirkat tarafindan verilan taminat demakdir.
“Odanilmamis balans 1”- 3.5(b)(iii) bandinda verilmis manaya

malikdir.

“Odanilmamis balans 2”- 3.5(c)(ii) bandinda verilmis manaya
malikdir.

“9DV" - Azarbaycan Respublikasinin alava dayar vergisi
demakdir.
“Qerazli sahlankarlig’ - beynalxalq neft-qaz_ sanayesi

tacriibasinda qabul edilmis yaxsi, ehtiyatkar metodlara va bu
Sazisin sertlarina qasdan, disiinilmis va siiurlu saygisizliq
hallarinit yaradan har hansi bir asassiz amal va ya etinasizliq
demakdir.

“Total Production” means, for any Calendar Quarter, the total
production of Crude Oil and Non-associated Natural Gas obtained
from the Contract Area, less the quantities used pursuant to Article
13.2 for Petroleum Operations.

“Transit Losses” shall have the meaning given to it in Article
16.2(e)(iv).

“Ultimate Parent Company” means in relation to ZENITH,
ZENITH ENERGY LTD.: in relation to SOA, SOCAR, a company
incorporated in the Republic of Azerbaijan; and in relation to any
other Contractor Party, such Contractor Party’s Ultimate Parent
Company and the successor of any such Ultimate Parent Company.

“Ultimate Parent Company Guarantee” means the guarantee
given by an Ultimate Parent Company in the form set forth in
Appendix 4.

“Unrecovered Balance 1” shall have the meaning given to it in
Article 3.5(b)(iii).

“Unrecovered Balance 2” shall have the meaning given to it in
Article 3.5(c)(ii).

“VAT” means the Republic of Azerbaijan value added tax.

“Wilful Misconduct” means any unjustifiable act or omission
which constitutes an intentional, deliberate and conscious disregard
of good and prudent international oil field practices or the terms of
this Agreement.

199
“Sifir balansi“ - islanma va hasilat dévri' baslandiqdan sonra
Mihasibat ucotunun aparilmasi qaydasina miivafiq suratda
Osasli xarclarin 6danilmasi ila alaqadar Podrat¢inin apardigt
hesabda Sifir balansinin alda edilmasi demakdir. ilk dafa Sifir
balansi alda edildikdan sonra, 17.1 bandindaki maqsadlar
lctin Osasli masraflar sonradan asas biidca kategoriyalari
uzra tasnif edilir.

“Zero Balance” means the achievement after the commencement
of the Development and Production Period of zero balance in the
accounts maintained by Contractor with respect to Capital Costs in
accordance with the Accounting Procedure. After the occurrence of
the first Zero Balance for the purposes of Article 17.1, Capital
Costs thereafter will be classified by main budget category.

200
OLAVO 2
KONTRAKT SAHaSi Va XaRITS

imzalanma tarixi ugiin Kontrakt sahasi asagida géstarilmis
va bu sanada alava edilan xaritada ayrica nisanlanmis
cografi koordinatlarin amala gatirdiyi perimetr daxilinds
qalan sahadir.

Kontrakt sahasi 1942-ci il Pulkova geodeziya reperina,
1940-c1 il Krasovskiy ellipsoidina baglanan, asagidaki
tayinedici parametrlari Qauss-Kruger proyesiyasinda diz
xatlarla hidudlanmisdir:
Baslangic en dairasi: 0 daraca simal en
dairasi (ekvator)
Baslangic uzunluq dairasi: 51 daraca sarq uzunluq
Dairasi (Qrinvi¢ wizra)

Baslangic miqyas amsali 1.0

Daraca torunun ilkin
koordinatorlari

500.000 m sarga dogru,
Om simala dogru

APPENDIX 2
CONTRACT AREA AND MAP
As of the Execution Date, the Contract Area is the area inside the

perimeter constituted by the geographical co-ordinates set forth below
and as separately identified on the map attached hereto.

The Contract Area is bounded by straight lines on a Gauss-Kruger
projection which is referenced to Pulkovo 1942 geodetic datum,
Krasovski 1940 ellipsoid, and with defining parameters of:

Latitude of Origin: 0 degrees North (of the equator)

Longitude of Origin: 51 degrees East (of Greenwich)
Scale Factor at Origin: 1.0

Grid co-ordinates at Origin: 500,000 meters East, 0 meters North
1942-ci il Pulkovo geodezik reperi izra

Néqta — En darasi Uzunlug darasi
imal) (Sarg)

1 40°16'43 " 47°45'11"
2 40°06'40" 47°53'38"

3 40°07'02" 48°01'40"

4 40°00'02" 48°08'42"

5 39°56'13" 48°03'35"

6 40°00'0S" 47°49'16"

7 40°13'20" 47°38'22"

Murecxanl, Catal va Zarda yataglarmn yelegiy
saris loka
gas 280000

fn dares Ung dar
(Geel) (Gn)

gee Ten
ae ase
poror soar
4 poror sora
5 Ber SI
§ aonos arate
7 agar aI
(WGS-64 hore stem)

‘Saba = 642.40 kek

" r
lip.
LY 4,

Ohara bay!

2402205

Pulkovo 1942 Datum

Point Latitude Longitude
North) East}
1 40°16'43 " 47°45'11"
2 40°06'40" 47°53'38"
3 40°07'02" 48°01'40"
4 40°00'02" 48°08'42"
5 39°56'13" 48°03'35"
6 40°00'0S" 47°49'16"
7 40°13'20" 47°38'22"
eg fa - i
i Location map of Muradani, Catal and Zarda
contract area
sae ta0000 |
Longtade
y su"
y 7S 38"
y sonar
. y s0gar
y aos 4
og L
EDS
(ir ¢coudate stem)
rea 642.40 sqm
ohn om om 4 om

202
11

SLAVE 3

MUHASIBAT UCOTUNUN APARILMASI QAYDASI

Umumi miiddaalar

Bu 3-cii dlavada mihasibat ucotunun beynalxalq neft-
qaz sanayesinda hamiliqla qabul olunmus prinsiplarinin
qurulusu miayyen edilir.

Bu "Mihasibat ucotunun aparilmasi qaydasi" sanadinin
maqsadi bu Sazisla bagli Neft-qaz amaliyyatlarina aid
ayirmalarin va kreditlarin muayyanlasdirilmasinin adalatli
va obyektiv metodunu tayin etmakdan va xarclarin tasdiq
olunmus biidcalara uygun olub-olmamasi izarinda
nazarat metodunu géstarmakdan ibaratdir.

Mihasibat ucotunun aparilmasi qaydasinin magqsadlari
baximindan Podratciya har hansi sakilda istinad edilmasi
kontekstdan asili olaraq Omaliyyat sirkatini Podratci
taraflari va onlarin miivafiq Ortaq sirkatlarini nazerda
tutur. Taraflar razilasirlar ki, hamin metodlarin har hansi
biri har hansi Podratgi tarafa qarsi adalatsiz va ya qeyri-
obyektiv olarsa, Taraflar har hansi adalatsizliyin va ya
qeyri-obyektivliyin aradan qaldirilmas! dgin lazimi
dayisikliklari xog maramla tanzimlamak maqsadila gériis
taskil edirlar.

Tariflar

11

APPENDIX 3

ACCOUNTING PROCEDURE

General Provisions

This Appendix 3 establishes a framework of accounting
principles as generally accepted within the international
Petroleum industry.

The purpose of this Accounting Procedure is to establish a fair
and equitable method for determining charges and credits
applicable to Petroleum Operations under the Agreement and to
provide a method for controlling expenditure against approved
budgets.

For purposes of this Accounting Procedure any reference to
Contractor shall be deemed to include the Operating Company,
Contractor Parties and their respective Affiliates, as the context
may imply. The Parties agree that if any of such methods prove
to be unfair or inequitable to any of the Parties then the Parties
will meet and in good faith endeavour to agree on such changes
as are necessary to correct any unfairness or inequity.

Definitions

203
Bu Mihasibat ucotunun aparilmmasinin magqseadlari
baximindan asagidaki terminlara bela ma'nalar verilir:

(i) "Mihasibat ugotunun aparilmasi qaydasi" -
miihasibat ugotunun bu 3-cii dlavada gastarilan
prinsiplari, qaydalari va tisullari demakdir.

(ii) | “Mihasibat ugotunun qgabul olunmus tacriibasi* -
mihasibat ucotunun  beynalxalq _neft-qaz
sanayesinda hamiligqla  qabul olunmus_ va
bayanilmis prinsiplari, tacribasi va qaydalari
demakdir.

(iii) “Artma" - goéstarilan ugot dovrii qurtarmazdan
awl olmus hadisalar va amaliyyatlar naticasinda
ucot dévrii qurtardiqdan sonra édanilacayi va ya
alinacag! ehtimal edilan mablag lar demakdir.

(iv) “Artma prinsipi" - mihasibat ugotunun ela
prinsipi demakdir ki, hamin  prinsipa géra
amaliyyatlarin maliyya durumuna ve galira tasiri
sadaca olaraq ameliyyatlar uzra nagd haqq-
hesab ceakilanda deyil, hamin amaliyyatlar
aparilanda geyd olunur.

(v)  "Kassa prinsipi" - verilan talimatlara asasan bank
kécurmaleri va ya nagd sakilda aparilan 6danislar
saklinda olan va Omaliyyat Sirkatinin xazina
kitablarinda qeyda alinan maliyya vesaitlarin
axinlarini qeyda alan mihasibat ucotu prinsipidir.

(vi) "Materiallar va avadanliq" -  Neft-qaz
amaliyyatlarinda isladilmak gin alda edilan va
saxlanilan tachizatla va avadanliqla birlikda
kasfiyyat, gqiymatlandirma va islanma wuzra
mahdudiyyat qoyulmadan torpaq istisna olmaqla
bitin obyektlar/vasitalar saxsi amlak demakdir.

For the purposes of this Accounting Procedure the following
terms shall have the following meanings:

(i)

(ii)

(iii)

(iv)

(vy)

(vi)

“Accounting Procedures” shall mean the accounting
principles, practices and procedures set forth in this
Appendix.

“Accepted Accounting Practices” shall mean
accounting principles, practices and procedures that are
generally accepted and recognised in the international
Petroleum industry.

“Accruals” means amounts which are expected to be
paid or received after the end of an accounting period as
a result of events and transactions prior to the end of the
said accounting period.

“Accruals Basis” means the basis of accounting which
records the effect of transactions on financial conditions
and income when the transactions take place, not merely
when they are settled in cash.

“Cash Basis” means the basis of accounting which
records the cash flows as they are effected by the issue of
instructions for payment to a bank or payments in cash
and recorded in the cash books of the Operating
Company.

“Material and Equipment” means property (with the
exception of land), including without limitation any
exploration, appraisal and development facilities together
with supplies and equipment, acquired and held for use in
Petroleum Operations.

204
(vii) "Nazarat altinda olan material" - Podratcinin
nazarat etdiyi va inventarlasdirdigi Materiallar va
avadanliq. demakdir. Bela Materiallarin§ va
avadanligin tiplarinin siyahis! SOCAR-in talabi ila
ona taqdim edilacakdir.

Sazisda_ meanasi verilmis, lakin yuxaridaki siyahiya
salinmamis termin va anlayislar bu Mihasibat ucotunun
aparilmas! qaydasinda Sazisda onlara verilan manani
dasiyir.

1.2. Hesablar

Podrat¢! bu Miihasibat ucotu qaydasina miivafiq suratda
Neft-qaz amaliyyatlari izra ayrica hesabat sanadlari va
ayrica hesablar aparir ("Neft-qaz amaliyyatlari hesabi").

Podratc! Neft-qaz ameliyyatlari hesabina yalniz Neft-
qaz amaliyyatlarina cakilmis xarclari aid edir.

Podrat¢ Neft-qaz amealiyyatlari Hesabini Dollarla aparir.
Dollarla deyil, basqa valyutalarla cakilmis masrafler
Mihasibat ucotunun qabul olunmus tsullari ila Dollara
cevrilir. Neft-qaz amealiyyatlari cin lazim_ olan
valyutanin miubadilasi, yaxud valyutalarin cevrilmasi
naticasinda har cuir manfast va ya itkilar Neft-qaz
amaliyyatlar! Hesabina daxil va ya aid edilir.

Neft-qaz ameliyyatlar’ Hesabi Mihasibat ucotunun
qabul olunmus tacriibasina uyg un olaraq aparilir.

Mihasibat ucotu Artma prinsipi asasinda, va Masreflarin
avezinin Odanilmasi maqsedila Kassa_prinsipindan
istifada etmakla aparilir.

1.2

(vii) “Controllable Materials’ means Material and
Equipment which Contractor subjects to record control
and inventory. A list of types of such Material and
Equipment shall be furnished to SOCAR upon request.

Words and phrases defined in the Agreement but not defined
above shall have the same meaning in this Accounting
Procedure as given to them in the Agreement.

Accounts

Contractor shall maintain separate books and accounts for
Petroleum Operations in accordance with this Accounting
Procedure ("Petroleum Operations Account").

Contractor shall charge to the Petroleum Operations Account
only those expenditures incurred for Petroleum Operations.

The Petroleum Operations Account shall be maintained by
Contractor in Dollars. Costs incurred in currencies other than
Dollars shall be converted into Dollars using currency
exchange rates in accordance with Accepted Accounting
Practices. Any gain or loss resulting from the exchange of
currencies required for Petroleum Operations or from currency
conversion shall be charged or credited to the Petroleum
Operations Account.

The Petroleum Operations Account shall be kept in accordance
with Accepted Accounting Practice.

Accounting shall be carried out on an Accruals Basis, provided
however that the Cash Basis principle shall be used for the
purposes of Cost Recovery.

205
Neft-qaz amaliyyatlari Hesabi Podratgi tarafindan ayrica
olaraq Kontrakt barpa sahasinda aparilan va onunla
bagli Neft-qaz amaliyyatlari Gzra va Kontrakt kasfiyyat
sahasinda aparilan va onunla bagli Neft-qaz
ameliyyatlar! Gzra aparilir. Bu zaman eyni vaxtda ham
Kontrakt barpa sahasina, ham da Kontrakt kasfiyyat
sahasina aid olan masraflar miivafiq olaraq Kontrakt
barpa sahasinda va Kontrakt kasfiyyat sahasinda
hesabat dévrii iciin hayata_ kecirilmis Neft-qaz
ameliyyatlar! Gglin imumi masreafler nisbatina miivafiq
olaraq onlar arasinda boliinir.

1.3 Auditor yoxlamalari

13

Contractor shall maintain separate accounts of Petroleum
Operations in the Contract Rehabilitation Area and in the
Contract Exploration Area. Expenditures relating to the
Contract Rehabilitation Area as well as to the Contract
Exploration Area shall be shared in proportion to the ratio of
total Petroleum Costs incurred during the accounting period in
connection with the Contract Rehabilitation Area and the
Contract Exploration Area respectively

Audits

206
Podratc! Neft-qaz ameliyyatlari hesablarini auditorlarin
hesabatlari ila birlikda (riblik tahlillari daxil olmaqla)
har Taqvim ili qurtardiqdan sonra yeddi (7) aydan gec
olmayaraq SOCAR-a taqdim edir. SOCAR miivafiq Taqvim
ili qurtardiqdan sonra on iki (12) aydan gec olmayaraq
gostarilmis Taqvim ili Ugiin hesablarin taftis olunmasini
Podratciya bu barada bildiris gondarmakla xahis eda
bilar. Bela taftislari SOCAR tarafindan secilan, beynalxalq
miqyasda taninmis miustaqil muhasibler sirkati aparir.
Bela taftisa cakilan masraflar Neft-qaz amaliyyatlari
Hesabina aid edilir va Podratci tarafindan ddanilir.
SOCAR-in adindan aparilan har hansi taftis movcud
Neft-qaz amaliyyatlarina hadsiz daraceda manelar
toratmadan heayata kecirilir. Ogar SOCAR yuxarida
gastarilmis hesablara etiraz etdiyini, yaxud Podratcinin
Qerazli sahlankarlig: haqginda stbutlar oldugunu
nazerdan kecirilan Taqvim ilindan sonraki iyirmi d6érd
(24) ay arzinda Podratgiya yazili bildirisla (dalillar
gostarilmakla) malumat vermasa, miivafiq Taqvim ilinin
hesablari hamin tarix dgiin tasdiq edilmis  sayilir.
Hesablar barasinda SOCAR-in_ Taraflar arasinda
razilasma ila tenzimlanmamis har cir etirazlari Arbitraj
amaliyyatinin middaalarina miivafiq suratda arbitraj
baxisina verilir. Arbitrajin qararinda SOCAR-in har hansi
etirazi tasdiq edilarsa, Neft-qaz amaliyyatlari Hesabi
miivafiq suratda tashih olunur.

Yuxaridakilara baxmayaraq, Taraflar asagidakilarla
razilasir:

(a) SOCAR Kontrakt kasfiyyat sahasinda aparilan
Neft-qaz amaliyyatlari ila bagli islanma va
hasilat dévrii baslayanadak hesabatlarin
yoxlaniImasini aparmir; va

The accounts of the Petroleum Operations, together with the
auditors! report (including quarterly breakdown) thereon, shall
be submitted to SOCAR by Contractor no later than seven (7)
months following the end of each Calendar Year. SOCAR may,
by giving notice to that effect to Contractor not later than
twelve (12) months following the end of the subject Calendar
Year, request an audit of the accounts for such Calendar Year.
Such audits shall be carried out by a firm of internationally
recognised independent accountants selected by SOCAR. The
costs of such audit will be included into Petroleum Operation
Account and shall be borne by Contractor. Any audit conducted
on behalf of SOCAR shall be conducted in such a manner as
not to interfere unduly with ongoing Petroleum Operations.
Unless SOCAR notifies Contractor in writing before
twenty-four (24) months following the subject Calendar Year
either that it has an objection to the said accounts or that there
is evidence of Contractor's Wilful Misconduct (details of which
shall be included in said notice), the accounts for such Calendar
Year shall be deemed to have been approved as of that date.
Any objection to the accounts raised by SOCAR, unless settled
by agreement among the Parties, shall be submitted to
arbitration in accordance with the Arbitration Procedure. In the
event the arbitration award sustains any of SOCAR's objections
to the account, the Petroleum Operating Account shall be
adjusted accordingly.

Notwithstanding the aforesaid, the Parties have agreed as
follows:

(a) SOCAR shall not carry out audit of accounts until the
commencement of the Development and Production
Period for the Petroleum Operations related to the
Contract Exploration Area; and

207
(b) SOCAR Kontrakt kasfiyyat sahasinda aparilan
Neft-qaz ameliyyatlari ila bagli islanma va
hasilat dévrii baslayandan sonra on iki (12)
aydan gec olmayaraq bildiris vermakla SOCAR,
vaziyyatdan asili olaraq, bitin Kasfiyyat dévri
va dlava Kasfiyyat dévrii ign mévcud olan
hesabatlari yoxlamaq hiiququnda olacaq.

Podratci Neft-qaz amealiyyatlarina dair bitin
mihasibat sanadlarini, bayannamelarini, kitablarini
va hesablarint onlarin aid oldugu Taqvim ili
qurtardiqdan sonra azi yeddi (7) il, yaxud SOCAR
Qerazli sahlankarliq haqqinda iddia irali stirdikda
(i) onlarin aid oldugu Taqvim ili qurtardiqdan sonra
azi yeddi (7) il va ya (ii) Qarazli sahlankarliq ila
alaqedar —olaraq Hesablara dair _etirazlar
tanzimlandikdan sonra azi bir (1) il saxlayir.

Masreflar va xarclar

Bu Sazisin sartlarina va Neft-qaz amealiyyatlarinin icrasi
ucgiin lazimi sartlara amal etmak magqsadi ila Podratci
Neft-qaz amoaliyyatlarinin aparilmasi uciin § cakilmis
masreaflarin hamisint Neft-qaz ameliyyatlari Hesabina
daxil edir; he¢ bir masraf hesaba bir (1) dafadan artiq
daxil edila bilmaz. Hesaba daxil edilan masreaflar
asagidakilardan ibaratdir, lakin onlarla mahdudlasmir:

2.1 isi qiiwasina masraflar va bunlarla alaqadar digar
masreflar

(b) By giving notice not later than twelve (12) months from
the commencement of the Development and Production
Period for the Petroleum Operations related to the
Contract Exploration Area SOCAR shall have the right to
carry out audit of accounts for the entire Exploration
Period and Additional Exploration Period as the case may
be.

All accounting records, returns, books and accounts relating to
Petoleum Operations shall be maintained by Contractor for a
minimum of seven (7) years following the end of the Calendar
Year to which they relate or, in the case where SOCAR alleges
Wilful Misconduct the later of (i) a minimum of seven (7) years
following the end of the Calendar Year to which they relate and
(ii) a minimum of one (1) year after resolution of the objections
to the accounts made in respect of such Wilful Misconduct.

2. Charges and Expenditures

Contractor shall charge to the Petroleum Operations Account all
Petroleum Costs incurred in compliance with the terms of this
Agreement or those necessary to conduct the Petroleum
Operations; no cost shall be charged more than once. Chargeable
costs shall include, but not be limited to:

2.1 Labour and Related Costs

208
(a)

(b)

©

(d)

(e)

Podratcinin va onun Ortaq_ sirkatlarinin
(Subpodrat¢! kimi faaliyyet gdstaran
sirkatlardan basqa) Azarbaycan Respublikas1
arazisinda istar muvaqgati, istarsa da daimi
calisan iscilarinin va ya Podratcinin ofislari
olan har hansi basqa yerlarda bilavasita Neft-
qaz ameliyyatlarinda calisan iscilarinin amak
haqqina’ va maasilarina cakilan = wmumi
masraflar (o cumladan hokumat organlarinin
tutduqlar! mablaglar), habela goéstarilmis
amaliyyatlarla alaqadar cakilan saxsi xarclar.

Yuxaridaki 2.1(a) bandina asasan hesablanan
va amak haqqina tatbiq edilan bayram va
mazuniyyat giinlari, xastalik varaqelari,
alillik, Galir vergisi, tahsil, avtomobillar va
digar bu cir giizastlar Uzra Sdanis xarclari.

Podratcinin yuxaridaki 2.1 (a) bandina asasan
hesablanan amak haqqi masreflarina tatbiq
olunan Azarbaycan Respublikas! qanunlari ila
nazerda tutulmus xerclar va ya Odamealar,
yaxud bu 2.1 bandina uygun  suratda
hesablanan digar masreflar.

Hayatin sig ortalanmasinin miitasakkil
planlari, qospitallasdirma, pensiyalar va bu
gabildan digar gizastlar izra masreaflar.

Podratcinin Neft-qaz amaliyyatlarinda calisan
amakdaslarina manzil va dolanacaq
miuavinatlari va bunlarla alaqadar xarclar.

(b)

(c)

(d)

Gross salaries, wages, (including amounts imposed by
Governmental Authorities) in respect of employees of
Contractor and its Affiliates (except when acting as
Sub-contractor) who are engaged in the conduct of
Petroleum Operations whether temporarily or
permanently assigned within the Republic of
Azerbaijan or located in Contractor's offices elsewhere,
as well as personal expenses incurred in connection
therewith.

Costs of all holiday, vacation, sickness, disability,
Income Tax, schooling, cars and other like benefits
applicable to the salaries chargeable under paragraph
2.1(a) above.

Expenses or contributions imposed under the laws of
the Republic of Azerbaijan which are applicable to
Contractor's cost of salaries and wages chargeable
under paragraph 2.1(a) above or other costs chargeable
under this paragraph 2.1.

Cost of established plans for life insurance,
hospitalisation, pensions, and other benefits of a like
nature.

Housing and living allowances and related expenses of
the employees of Contractor assigned to Petroleum
Operations.

209
2.2.

2.3

(f) ~~ Omakdaslarin Neft-qaz amoliyyatlari
aparmaq icin ezam olunduqlart middatin
sonunda Podratci onlarin galacak daimi
masgullugunu tamin etmak  iqtidarinda
olmadiqda, Neft-qaz amaliyyatlari! aparmaq
tigiin ezam edilmis amakdaslarin isdancixma
miavinatinin ezamiyyat miiddatlarina
mitanasib hissasi hesaba aid edilir.

Materiallar va avadanliq

Neft-qaz ameliyyatlarinda istifada olunmaq dciin
bu Mihasibat ugotu qaydasinin 4-cii bolmasina
mivafiq suratda Podratcinin aldigi va ya tachiz
etdiyi materiallar va avadanliq. Aglabatan hiidudlar
daxilinda amali cahatdan mumkiin olduqda va
islarin samarali va rentabelli gortilmasina uygun
galdikda Neft-qaz  amaliyyatlarinda  istifada
olunmaq icin yalniz ela Materiallar va avadanliq
alda edilir va ya dasinir ki, darhal tatbiq edilmak,
yaxud lazimi ehtiyat saxlamaq ic¢iin bunlara
talabat ola bilsin. Bela Materiallarin va avadanligin
artiq ehtiyatlarinin toplanmasina yol verilmir.

Nagliyyat xarclari. isci heyatinin kég¢ma xerclari

(a) Materiallarin) va avadanligin — dasinmasi
xarclari va bununla alaqadar digar xarclar,
masalan, dokla alaqadar xerclar, ekspeditor
xidmatlarina, qablasdirmaya, quruda, havada
va danizda dasimalara, dasimalarda
samearasiz dayanmalara, tranzit tariflarina,
tayinat mantaqasinda yiikbosaltma islarina
cakilan xarclar, rusumlar, lisenziya haqlari,
vergilar va yuxarida géstarilaniara aid olan bu
kimi tutmalar.

2.2

2.3

(f) In the event that Contractor is unable to provide
continued employment to an employee at the end of his
or her assignment to Petroleum Operations, the
proportionate share of termination payments relating to
such employees’ period of assignment to Petroleum
Operations shall be chargeable.

Material and Equipment

Material and Equipment purchased or furnished by
Contractor for use in Petroleum Operations as provided under
Section 4 of this Accounting Procedure. So far as it is
reasonably practical and consistent with efficient and
economical operation, only such Material and Equipment
shall be purchased or transferred for use in Petroleum
Operations as may be required for immediate use or prudent
contingent stock. The accumulation of surplus stocks shall be
avoided.

Transportation and Employee Relocation Costs

(a) Transportation of Material and Equipment and other
related costs such as expediting, crating, dock charges,
inland, air and ocean freight, demurrage, transit fees
and unloading at destination and any duties, license and
other fees, taxes and any other charges with respect
thereto.
2.4

(b) Neft-qaz ameliyyatlar! aparilmasi igin zaruri
olan isgi heyatinin dasinmasi xarclari.

(©) Neft-qaz amaliyyatlari aparilmasina daimi va
ya mivaqgati tayinat almis isci heyatinin
yasadigi yerdan va geriya kécmasi xerclari.
Bela xarclara is¢gi heyatin va onlarin ailalarinin
va gaxsi amlakinin dasinmasi xearclari daxil

olacaqdir.

Xidmatlar

(a) 2.14 bandinda géstarilan xidmatlardan
savayl, podrat xidmatlari, pesokar

maslahatcilarin xidmatlari va digar taraflarin
gostardiklari basqa xidmatlar.

(b)  Texniki xidmatlar, o ciimladan, — lakin
asagidakilarla mahdudlasmadan: Neft-qaz
amaliyyatlarinin bilavasita faydasi uciin
Podratcinin. va onun Ortaq_ sirkatlarinin
(bunlar Subpodratc: kimi faaliyyat
géstarmirlarsa) géstardiklari xidmatlar:
laboratoriya analizi, certyojg¢akma, geoloji va
geofiziki malumatlarin tafsiri, lay-
kollektorlarin§ tadqiqgi, satinalma, qazima
islarina neazarat, hasilatin texnologiyasinin
islanib hazirlanmasi, kommersiya analizi kimi

xidmatlar, habela miuvafiq kompyuter
xidmatlari va malumat tahlili xidmatlari.
Hamin ddanislar Podratcinin mihasibat

ucotunun adi prinsiplarina mivafiq suratda
ela hesablanmalidir ki, he¢ bir manfaat va ya
itki Podratginin hesabina aid edilmasin.

(b)

(c)

Costs incurred for transportation of employees as
required in the conduct of Petroleum Operations.

Relocation costs of employees permanently or
temporarily assigned to Petroleum Operations to and
from their point of origin. Such costs shall include
travelling costs of employees' and their families and
transportation costs of their personal and household
effects.

2.4 Services

(a)

(b)

Contract services, professional consultants, and other
services procured from outside sources other than
services covered by paragraph 2.14.

Technical services, such as, but not limited to,
laboratory analysis, drafting, geophysical and
geological interpretation, reservoir studies, purchasing,
drilling supervision, petroleum engineering,
commercial analysis and related computer services and
data processing, performed by Contractor and its
Affiliates (except when acting as Sub-contractor) for
the direct benefit of Petroleum Operations. Such
charges shall be computed in line with Contractor's
usual accounting policy such that no gain or loss
accrues to Contractor.
©

(d)

(e)

Xidmatlarin konkret  suratda Neft-qaz
ameliyyatlar: ila bagli oldugu hallarda
inzibati-taskilati taminat, o cimladan, lakin
bunlarla mahdudlasmadan hiiquqi masealalar
dzra, satinalma, podrat migavilalari
baglanmasi uzra xidmetlear, maliyya va
miihasibata aid xidmatlar, malumat va
telekomunikasiya xidmatlari va inzibati
masalalar.

Podratcinin va onun Ortaq sirkatlarinin (agar

onlar, Subpodratc¢: kimi faaliyyat
géstarmirsa), mihandis-texniki sdbasi
heyatinin xidmeatlari - hamin mihandis-

texniki — s6basinin
hesabladigi kimi.

qiymatlandirdiyi va

Satisla alaqadar xidmatlar: Kontrakt
saahsindan c¢ixarilan Sarbast Tabii qaz satisi
ila alaqedar bitin qonorarlar va_ digar
odamolar.

Podratc: tereflarin va  onlarin § Ortaq
sirkatlarinin sahiblik va istismar dayarina
uygun qiymatlarla verdiklari avadanliqdan va
obyektlardan/vasitalardan istifada edilmasi,
ager bela istifada iqtisadi cahatden
maqsadauygundursa. Qiymatlar xidmatin,
tamirin dayarini va digar istismar xerclarini,
sigorta, vergi va faizlari ahata etmali, lakin
bunlarla mahdudlasmamalidir.

(c)

(d)

(e)

(f)

Business support where the services provided are
specifically attributable to Petroleum Operations,
including, but not restricted to legal, purchasing,
contracting, treasury, accounting, information and
telecommunication, and administrative services.

Services performed by Contractor and its Affiliates
(except when acting as Sub-contractor) engineering
division personnel, as computed and charged by such
engineering division.

Marketing services; all costs, fees, commissions and
other charges related to the marketing of Non-
associated Natural Gas produced from the Contract
Area.

Use of equipment and facilities furnished by Contractor
Parties and their Affiliates at rates commensurate with
the cost of ownership and operation if such use is
economically viable. Rates shall include but not be
limited to costs of maintenance, repairs, other operating
expenses, insurance, taxes and interest.

212
2.5

2.6

Podratci tarafin va yaxud onun Ortaq sirketlarinin
(onlarin Subpodratg: kimi ¢ixig etdiklari hallar
istisna olmaqla) yerina  yetirdiklari xidmatlar
Omeliyyat sirkatinin taqdim etdiyi islarin gortilmasi
haqqinda sifarisa va ya xidmatlarin gdstarilmasi
haqqinda sazisa uygun olaraq hayata kecirilir va
onlarin avazi bela Podratci tarafin na manfaat alda
edilmasi, na da zarar cakmasi prinsipina asasan
Podratci tarafin va onun Ortaq sirkatlarinin adi
qaydada va miihasibat metoduna uygun suratda
odanilir.

9mlakin zadalanmasi va itkisi

Yangin, dasqin, firtina, ogurlug, qaza va ya her
hansi basqa = sabablar = uziindan amlakin
zadalanmasi va ya itkisi ila alaqadar olaraq onun
tamir va ya avaz edilmasi icin lazim olan Qareazli
sahlankarliqla bagli masraflar istisna olmaqla,
sigorta hesabina édanilmayan bitin xarclar va ya
masroflar.

Podratci Gg yz alli min (350000) Dollardan artiq
mablagda har hansi bu cuir zadalanma va ya itki
haqqinda SOCAR-a amali cahatdan an qisa
miiddatda yazili ma'lumat vermalidir.

Si§orta

(a) Neft-qaz amaliyyatlari aparilmasi ila alaqadar
bitin sig orta miikafatlari, habela Podratginin
6z tarafindan sigortalandigi risklar uciin
mistaqil sigorta sirkatinin muayyanlasdirdiyi
ekvivalent mablaglarda mukafatlar.

2.5

2.6

Services performed by any of Contractor Party or its Affiliates
(except when acting as Sub-contractor) shall be performed
under a work order or service agreement issued by the
Operating Company and shall be charged in accordance with
such Contractor Party’s and its Affiliates usual practice and
accounting policies such that no gain no loss accrues to such
Contractor Party.

Damages and Losses to Property.

All costs or expenses necessary for the repair or replacement
of property resulting from damages or losses incurred by fire,
flood, storm, theft, accident, or any other cause, not
recovered from insurance except where caused by the Wilful
Misconduct of Contractor.

Contractor shall furnish SOCAR with written notice of each
such damage or loss which is in excess of Dollars three
hundred and fifty thousand (350,000) as soon as reasonably
practicable.

Insurance

(a) All premiums for insurance carried for the benefit of
Petroleum Operations, as well as the equivalent amount
of premiums quoted by an independent underwriter for
the risks that are self-insured by Contractor.

213
2.7

2.8

2.9

(b) Har cir itkilarin, iddialarin, zararin va
mahkama gerarlarinin kompensasiyasi
verilarkan cakilmis va 6danilmis bitin
xarclar; Podratcinin Qarazli sahlankarligi ila
bagli xarclar istisna olmaqla, sigorta
hesabina édanilmayan bitin basqa xerclar.

Hiiqugi xarclar

Neft-qaz  ameliyyatlari naticasinda yaranan
mahkama = cakismalarinin va ya __ iddialarinin
arasdirilmasi va hall olunmasi uizra, yaxud amlakin
qorunmasi va ya onun iiciin kompensasiya alinmasi
uzra bitin xarclar va ya masreaflar, lakin bununla
mahdudlasmadan vakillarin qonorarlari, mahkama
xarclari, subutlar alda etmak maqsadila aparilan
tahqigatlarin xarclari, habela har hansi bu cir
mahkama — iddialarinin = nizamlanmasi, yaxud
qanaatbexs hallind ~ varilmasi uciin — verilan
mablaglar; Podratcinin Qearazli sahlankarligi ila
bagli hallar istisna olmaqla.

Risumlar va vergilar

Hékumet organlarinin tutdugum (Manfaat vergisi
istisna olmaqla) va Podratcilya avazi odanilmayan
bitin Vergilar.

Ofislarin, fahla_ qasabalarinin va _digar obyektlarin
/ vasitalarin saxlanmasi

2.7

2.8

2.9

(b) All expenditures incurred and paid in the settlement of
any and all losses, claims, damages, judgements and any
other expenses, not recovered from insurance except

where caused by the Wilful Misconduct of Contractor.

Legal Expenses

All costs or expenses of handling, investigating and settling
litigation or claims arising from Petroleum Operations or
necessary to protect or recover property, including, but not
limited to, lawyers' fees, court costs, cost of investigation of
procuring evidence and amounts paid in settlement or
satisfaction of any such litigation or claims except where

caused by the Wilful Misconduct of Contractor.

Duties and Taxes

All Taxes imposed by Governmental Authorities (except

Profit Tax) which are not refunded to the Contractor.

Offices, Camps and Miscellaneous Facilities

214
Neft-qaz amaliyyatlarina bilavasita xidmmat edan
Azarbaycan Reespublikasinin hddudlarinda
yerlasan ofislar, bdlmalar, fahla qasabelari,
anbarlar, yasayig binalari va digar obyektlar
vasitalar ucgiin xarclanan masraflar va ya fiziki
cahatdan Azerbaycan Respublikasindan kanarda
yerlasan xiisusi layiha qruplarin saxlanmasi va
islanmasi.

2.10 isci heyatinin talimi, texnologiyanin verilmasi

9.8 bandina miivafiq suratda is¢i heyatinin talimi
Uzra Taqvim ilinda iki yuz min (200.000) Dollardan
artiq xearclar va Podratcinin texnologiyalarinin
razilasdirilmis qaydada SOCAR-a verilmasi ila bagli
xerclar.

2.11 Enerji tahcizati masraflari

Neft-qaz ameliyyatlarinin aparilmasi cin istifada
edilan yanacaga, elektrik enerjisina, qizdirici
sistema, su tahcizatina va ya basqa enerji noviarina
cakilan bitin masreflar.

2.12 Rabita vasitalarina masraflar
Rabita va kompitter sistemlarinin alda edilmasina,
icaraya gétiriilmasins, qurulmasina, istismarina,
tamirina va saxlanmasina cakilan masreflar.

2.13 Ekoloji programlara masreflar

The cost of maintaining and operating any offices,
sub-offices, camps, warehouses, housing and other facilities
directly serving Petroleum Operations either within the
Republic of Azerbaijan or elsewhere with respect to project
groups which are not physically located within the Republic
of Azerbaijan.

2.10 Training and Technology Transfer

The costs in excess of two hundred thousand (200,000)
Dollars per Calendar Year for the provision of training, in
accordance with Article 9.8, and the costs of agreed
technology transfer from Contractor to SOCAR.

2.11 Energy Expenses

All costs of fuel, electricity, heat, water or other energy used
for Petroleum Operations.

2.12 Communication Charges
The costs of acquiring, leasing, installing, operating,

repairing and maintaining communication systems and
computer systems.

2.13 Environmental Charges
2.14

Neft-qaz amoaliyyatlar: ila alaqadar  ekoloji
programlarin hayata kecirilmasina cakilan
masreflar, fo) cuimladan, lakin bunlarla
mahdudlasmadan, bu Sazis va tatbiq olunan
hiquqla talab olunan” atraf = miuhitin — ilkin
vaziyyatinin dyranilmasi islarina, atraf miuhitin
muhafizasi va tahlikasizlik texnikasi tadrisina,
tahlikasizlik texnikas! va atraf = mishitin
mihafizasinin tamin olunmasi wuciin§ nazearda
tutulan avadanliq va obyektlara, atraf mishitin
mihafizasi va tahliikesizlik texnikasi Uzra islara,
cari nazarat proqramlarina, atraf muhitin barpasi
tadbirlarina cakilan masraflar (o ciimladan, flora va
faunanin gorunmasina cakilan masraflar).

Digar xidmatlar

(a) Podratgi Podrat¢! taraflar va onlarin miivafiq
Ortaq sirkatlari tarafindan kecirilan va Neft-
qaz emeliyyatlarinin aparilmasina dolayisi ila
komak edan Gmumi inzibati-taskilati taminat
tadbirlari ila bagli alava inzibati xarclari
Neft-qaz amealiyyatlari Hesabina aid edir. Bela
yardim, inzibati va hiiquqi isla, maliyya va
vergi masalalari ila, kadr isi ila, ekspert
biliklarinin verilmasi ila va daqiq
miuayyanlasdirilmasi va ya milayyan
layihalara aid edilmasi mimkiin olmayan
geyri-texniki xarakterli digar funksiyalarin
yerina yetirilmasi ila masgul olan heyatin ofis
uzra etdiyi xidmatlarini va bunlarla alaqadar
ofis mmasroflarini ahata edir.

(b) Yuxaridaki (a) bandinda gostarilmis xarclar
Neft-qaz amoeliyyatlari ila alaqadar _ illik
macmu xerclara asaslanmis qiymatlar uzra
hesaba asagidaki qaydada aid edilacakdir:

The costs of environmental programmes, including, but not
limited to environmental baseline studies, ongoing
monitoring programmes environmental and safety training,
equipment and facilities for protection of safety or the
environment, activities related to environment and safety
required by this Agreement or by applicable law and
remedial work undertaken with respect to Petroleum
Operations (including but not limited to costs incurred to
sustain flora and fauna).

2.14 Other Services

(a) Contractor shall charge an administrative overhead to
the Petroleum Operations Account, covering general
administrative support provided by Contractor
Parties and their Affiliates for the indirect benefit of
Petroleum Operations. Such support shall include the
services and related office costs of personnel
performing administrative, legal, treasury, tax and
employee relations, provision of expertise and other
non-technical functions, which cannot be specifically
identified or attributed to particular projects.

(b) The charge under (a) above shall be charged at rates
on total annual expenditures attributable to Petroleum
Operations as follows:

216
(i) ~~ Podratginin = Osash = masreaflari ila
alagedar:

Taqvim ili arzinda ilk on bes milyon
(15000000) Dollar iigiin - tig (3) faiz.

Taqvim ili arzinda on bes milyon
(15000000) Dollar va otuz milyon
(30000000) Dollar hiidudlari daxilinda
mablag uciin - iki (2) faiz.

Taqvim ili arzinda otuz milyon
(30000000) Dollardan artiq mablag
gin: - bir (1) faiz.

(ii) Podratginin Omaliyyat masreflari ila
alagedar:

Taqvim ili arzinda bir yarim (1.5)
faizdan ibarat sabit daraca.

(c) Masreaflarin avazinin 6danilmasi maqsadila, bu
Hesablanma Prosedurunun 2.14  bandina
asasan cixilma har Taqvim rubiintin sonuna
hesablanmalidir va névbati Taqvim ribtindan
etibaran Ovazi ddanilmali olmalidir.

2.15 Maliyyalasdirma masreflari va faizlar

Butiin Maliyyalasdrma masreflari.

2.16 Digar xarclar

(ii)

With respect to Contractor's Capital Costs:

For the first Dollars fifteen million
(15,000,000) per Calendar Year - three (3)
percent;

For the amount between Dollars fifteen
million (15,000,000) and Dollars thirty
million (30,000,000) per Calendar Year — two
(2) percent;

For the amount in excess of Dollars thirty
million (30,000,000) per Calendar Year — one
(1) percent.

With respect to Contractor's Operating Costs:

A flat rate of one and a half (1.5) percent per
Calendar Year.

(c) For the purposes of Cost Recovery, the charge under
Article 2.14(a) of this Accounting Procedure shall be
computed at the end of each Calendar Quarter and shall
become Cost Recoverable from the following Calendar
Quarter.

Finance Costs and Interest

All Finance Costs.

2.16 Other Expenditures

217
Neft-qaz ameliyyatlarinin (Qivvayaminma
tarixinadak olan digar faaliyyat néviari daxil
edilmakla) laziminca va diizgiin aparilmasi cin
Podratcinin va onun Ortaq sirkatlarinin (onlar
Subpodrat¢i kimi faaliyyat géstarmirlarsa)
cakdiklari va avwelki middaalarda  nazarda
tutulmayan, na da ahata edilmayan bitin digar
xarclar. Bu xarclara Kontrakt sahasina hiiquqlarin
alda edilmasi va saxlanmasi digiin, yaxud Neft-qaz
ameliyyatlarinin aparilmasi, hamcinin Fondlarin
lagvi va barpasi, o ciimladan 17.3 va 17.4
bandlarina uygun suratda Lagvetma islari fonduna
haqlarin édanilmasi uciin talab olunan, lakin
bunlarla = mahdudlasmayan, hear-hansi xerclar
daxildir.

Kreditlar

Podratc! asagidaki amaliyyatlardan galan xalis qaliri
Neft-qaz amaliyyatlari Hesabina kredit kecirir:

(a)

Sigorta edilmis amaliyyatlar va ya amlak barasinda
iddialarin verildiyi va géstarilmis amealiyyatlar va
amlak dzra sigorta’ mikafatlarinin Neft-qaz
amaliyyatlari! hesabina aid edildiyi hallarda Neft-
qaz amoaliyyatilart ila alaqadar har hansi ugurlu
sig orta iddiasi Uzra alinmis xalis qaliri.

Masraflari qabaqcadan Neft-qaz amaliyyatlari
hesabina aid edildiyi Materiallar va avadanliq
qusurlu olduqda, Podratginin
tachizatgi/istehsalgilardan (yaxud onlarin
agentlarindan) aldigi har cuir tanzimlama mablagi.

Neft-qaz ameliyyatlarinda istifada edilan amlakin
satisindan alda edilmis xalis galiri, o sartla ki, bela
amlakin dayari qabaqcadan Neft-qaz amaliyyatlari
hesabina 6danilmisdir.

Any other expenditures not covered or dealt with in the
foregoing provisions which are incurred by Contractor and
its Affiliates (except when acting as Sub-contractor) for the
necessary and proper conduct of Petroleum Operations
(including other activities prior to the Effective Date). These
shall include but not be limited to any expenditures
necessary to acquire and maintain rights to the Contract
Area or to implement Petroleum Operations, costs for
decommissioning (abandonment) and reclamation of Assets
including payment to Abandonment Funds as referred in
Articles 17.3 and 17.4

Credits

Contractor shall credit to the Petroleum Operations Account the
net proceeds of the following transactions:

(a) The net proceeds of any successful insurance claim in
connection with Petroleum Operations where the claim is
with respect to operations or assets which were insured
and where the insurance premium with respect thereto
has been charged to the Petroleum Operations Account.

(b) Any adjustments received by Contractor from the
suppliers/manufacturers (or their agents) in connection
with defective Material and Equipment, the cost of which
was previously charged by Contractor to the Petroleum
Operations Account.

(c) The net proceeds of sale on disposal of assets used in
Petroleum Operations, provided the cost of such assets
was previously charged to the Petroleum Operations
Account.
(d) Sazisin = 12-ci

Maddasina uygun __ olaraq,

obyektlardan istifada etdiklarina géra Uciincii
taraflardan va/yaxud SOCAR-dan alinan xalis
galiri.

4. Materiallar va avadanlig

4.1 Satinalmalar

(a)

(b)

(©)

4.2 Satis

Satin alinmis  Materiallar va avadanliq
Podratcinin qoydugu maya dayari uzra
hesablanir ("Maya dayari"). Maya dayarina,
mahdudiyyat qoyulmadan  maddi-texniki
tahcizat = xarclari, naqliyyat = masreflari,
risumlar, lisenziya yigimlari va ddanilan
vergilar daxil edilir.

Har hans: Podratci tarafa maxsus olan va
Neft-qaz ameliyyatlari ila alaqadar istifada
olunmaq tciin Podratciya  verilan yeni
Materiallar va avadanliq yeni avadanligin
satin alinmasinin§ yuxaridaki (a) bandina
mivafiq suratda muUsayyanlasdirilan Maya
dayari ila qiymatlandirilir. istifada olunmus
onlardan istifada daracesina uygun qiymat
uzra qiymatlandirilir, lakin bu qiymat satin
alinan yeni avadanligin ilkin qiymatinin
yetmis bes (75) faizindan artiq olmamalidir.

Umumaabuledilmis miihasibat ucotu
usullarina mivafig olaraq Nazarat edilan kimi
tasnif olunmayan Materiallar va avadanliqlar
yuz (100) faizlik asaslarla Omaliyyat
masroflarina aid edilir.

(d) The net proceeds actually received from Third Parties
and/or SOCAR in respect of the use of facilities pursuant
to Article 12 of the Agreement.

Material And Equipment

4.1 Acquisitions

(a)

(b)

(c)

Material and Equipment purchased shall be
charged at net cost (“Net Cost”) incurred by
Contractor. Net Cost shall include, but shall not be
limited to, such items as procurement cost,
transportation, duties, license fees and applicable
taxes.

New Material and Equipment owned by any of the
Contractor Parties or any of their respective
Affiliates and transferred to Contractor for use in
connection with Petroleum Operations shall be
priced at new purchase Net Cost determined in
accordance with (a) above. Used Material and
Equipment shall be priced at a value commensurate
with its use, provided however that this price shall
not exceed seventy five (75) percent of the new
purchase Net Cost of such equipment.

Material and Equipment not classified as
Controllable Material under Accepted Accounting
Practices shall be charged one hundred (100)
percent to Operating Costs.

4.2 Disposal

219
5.

4.3

12.3 bandinin middaalarini nazara alarag, Podratci
lizumsuz saydig1, Neft-qaz ameliyyatlari
Hesabinda dayari ik yiiz alli min (250000) Dollar va
ya bundan artiq dayarlandirilan materiallarin va
avadanligin satilmasini taklif etdiyi haqqinda
Rahbar komitaya ma’lumat varmakla onlari satmaq
hiququna malikdir.

inventarlasdirma

(a) Podratch Nazarat altinda olan __ biitiin
materiallari vaxtasiri inventarlasdirir. Podratc¢i
inventarlasdirma kecirmak niyyatinda oldugu
barada altmis (60) giin aval yazili bildiris
verir ki, onun kecirilmasinda SOCAR-in
istirak etmak imkant olsun.
inventarlasdirmada SOCAR niimayandlarinin
olmamasi 0 demakdir ki, SOCAR Podratcinin
kecirdiyi invetarlasdirmani qabul edir.

(b)  inventarlasdirmanin _naticalari
ameliyyatlari hesabt ila tutusdurulur.
Taraflarin talablarina miivafiq suratda
Podratc! inventarlasdirmaya dair hesabat
asasinda Neft-qaz amaliyyatlari hesabinda
inventar ehtiyatlarina diizalis edir.

Neft-qaz

Mihasibat hesabatlari

5.1

Riblik hesabatlar

5.

43

Subject to Article 12.3 Contractor shall have the right to
dispose of Material and Equipment it deems to be surplus
and shall advise the Steering Committee of any proposed
disposal having a value in the Petroleum Operations
Account of two hundred and fifty thousand (250,000)
Dollars or more.

Inventories

(a) Periodic inventories shall be taken by Contractor of
all Controllable Material. Contractor shall give
sixty (60) days written notice of its intention to
take such physical inventory to allow SOCAR to
be represented. Failure of SOCAR to be
represented shall bind SOCAR to accept the
inventory taken by Contractor.

(b) Reconciliation of inventory with the Petroleum
Operations Account shall be made. Inventory
adjustments shall be made by Contractor to the
Petroleum Operations Account, based on the
inventory report as required by the Parties.

Accounting Reports

5.1

Quarterly Reports

220
5.2

5.3.

Har Taqvim riibiindan sonra an geci qirx bes (45)
gin arzinda Podratc: SOCAR-a awvalki Taqvim
Ruibiina Neft-qaz  omeliyyatlarina  cakilmis
masreaflari miivafiq bidcalarla mtigayisa etmaya
imkan veran formada hesabat taqdim  edir.
Faaliyyatin iki va ya daha cox novi icin Gmumi
olan = masraflar = onlarin—arasinda__adalatli
mitanasiblikla bolusdirilir.

illik hesabatlar

Har Taqvim ilinin birinci Taqvim ribi arzida
Podratc awealki Taqvim ili arzinda cakilmis Neft-
qaz ameliyyatlari masraflari barada SOCAR-a illik
hesabat taqdim edir.

Masreflarin ddanilmasi va Manfaat
karbohidrogenlarinin _béliisdiiriilmasi__ barada
hesabatlar

Sanaye hasilatinin baslanma tarixi aid oldugu
Taqvim Rubi qurtardiqdan sonra an geci qirx bes
(45) gin arzinda va har sonraki Taqvim Rubi
qurtardiqdan sonra an geci qirx bes (45) giin
arzinda Podratci Masreaflarinin avezinin 6danilmasi
barada Taqvim riibii Hesabatina va Manfaat
karbohidrogenlarinin bélusdirtilmasi barada
Taqvim ribt Hesabatina asagidaki mealumatlari
ahata edarak SOCAR-a taqdim edir:

(a) Owalki Taqvim rubu baslananadak
6danilmamis Omaliyyat masraflari va Osasli
masreflar;

(b) Hamin avwalki Taqvim rib arzinda

yuxaridaki 1.2 bandinda nazarda tutuldugu
kimi, Kassa_ prinsipi asasinda  ¢akilmis
Omeliyyat masreaflari va dsasli masreaflar;

5.2

5.3.

Not later than forty five (45) days after the end of each
Calendar Quarter, Contractor shall supply to SOCAR a
Calendar Quarter report reviewing Petroleum Costs,
incurred during the preceding Calendar Quarter, in a
form which permits their comparison with the
corresponding budgets. Costs which are common to two
or more activities shall be allocated in an equitable
manner.

Annual Reports

During the first Calendar Quarter of each Calendar Year
Contractor shall supply to SOCAR an annual report of all
Petroleum Costs incurred during the preceding Calendar
Year.

Cost Recovery And Profit Petroleum Reports

Not later than forty five (45) days after the end of the
Calendar Quarter in which the Commencement Date of
Commercial Production occurs, and not later than forty
five (45) days after the end of each succeeding Calendar
Quarter, Contractor shall supply to SOCAR a Calendar
Quarter Cost Recovery report and Calendar Quarter
Profit Petroleum division report showing:

(a) Unrecovered Operating Costs and Capital Costs
as at the beginning of the preceding Calendar
Quarter;

(b) Operating Costs and Capital Costs incurred
during such preceding Calendar Quarter based on
the Cash Basis principle in accordance with
paragraph 1.2 above;
(©)

(d)

Masreflarin S6danilmasi tigiin avvalki Taqvim
rubii arzinda Podratcinin§ yola_ saldigi
Karbohidrogenlarin dayari va hacmi;

Odanilmamis, lakin 6danilmakdan  otrii
sonraki Taqvim rublirina kecirilmis
Omealiyyat masreaflari va Osasli masraflar;

(i) gixarilmis Karbohidrogenlarin, (ii) Neft-
qaz amealiyyatlarinda  istifada olunmus
Karbohidrogenlarin, (iii) yola salinmaq dciin
hazir olan Karbohidrogenlarin va (iv) avwealki
Taqvm rubintin axirinadak Taraflarin faktiki
yola saldiglari Karbohidrogenlarin hacmi;

Podratcinin tarkibindaki Podratg: taraflar va
SOCAR Uciin awalki Taqvim riibiinda ayrilmis
Manfaat karbohidrogenlari.

(c)

(d)

(e)

The value and volume of Cost Recovery
Petroleum lifted by Contractor during the
preceding Calendar Quarter;

Unrecovered Operating Costs and Capital Costs
carried forward for recovery in succeeding
Calendar Quarters;

The volume of (i) Petroleum produced, (ii)
Petroleum used in Petroleum Operations, (iii)
Petroleum available for lifting and (iv) Petroleum
actually lifted by the Parties, as at the end of the
preceding Calendar Quarter;

Profit Petroleum allocated to each of the
Contractor Parties constituting Contractor, and
SOCAR, during the preceding Calendar Quarter.

222
OLAVe 4
PODRATGI TOROFIN OSAS ANA $ IRK@TININ
VERDIYi Te’MINATIN NUMUN@si
9SAS ANA SIRK9TIN TOMINATI

Kima: Azarbaycan Respubliikasinin
Azarbaycan Respubliikasi
Baki sahari, Az 1000 Neftcilar Prospekti 73

Doviat Neft Sirkati

[Tarix]
Canablar,

AZORBAYCAN RESPUBLIKASINDA MURADXANLI, COFARLi
Va ZORDAB NEFT YATAQLARININ DAXIL OLDUGU BLOK

Biz Azarbaycan Respublikasinda Muradxanli, Coefarli va
Zardab neft yataqlarinin daxil oldugu blokun  barpasi,
kasfiyyati, islanmasi va hasilatin pay bdlgiisti haqqinda
Azarbaycan Respublikas! Déviat Neft Sirkati, ZENIT ENERCI
LTD va SOCAR-in Ortaq Neft Sirkati arasinda __— _______
2016-ci ilda imzalanmis Sazisa (“Sazis“) asaslaniriq.

[ ]asas sahib-benefisiari kimi [ ] bununla
teminat verir ki, [ Lt ] Sazisa miivafiq
suratda bitin ohdaliklarini, maliyya va digar Shdaliklarini
yerina yetirmasi icin zaruri olan pul vasaiti ila [ ]
tamin edacakdir. Bu Osas ana sirkatinin taminati Sazisin
Qiivwvayaminmea tarixindan etibaran qivvayea minir.

APPENDIX 4

FORM OF CONTRACTOR PARTY'S ULTIMATE PARENT
COMPANY GUARANTEE

ULTIMATE PARENT COMPANY GUARANTEE

To: State Oil Company of the Republic of Azerbaijan
Republic of Azerbaijan
Baku AZ 1000 Neftchilar Prospecti 73

[Date]
Gentlemen,

BLOCK INCLUDING MURADHANLI, JAFARLI
AND ZARDAB OIL FIELDS IN THE REPUBLIC
OF AZERBAIJAN

We refer to the Agreement on the Rehabilitation, Exploration,
Development and Production Sharing for the Block including
Muradhanli, Jafarli and Zardab Oil Fields in the Republic of
Azerbaijan (the "Agreement") signed on ____ 2016 between
the State Oil Company of the Republic of Azerbaijan, ZENITH
ARAN OIL COMPANY LIMITED and SOCAR Oil Affiliate.

[ ] being the ultimate beneficial owner of [ ] hereby
guarantees that [ ] will provide [ ] with all funds
necessary for [ ] to fulfil all of its obligations, financial or
otherwise, under the Agreement. This Ultimate Parent Company
Guarantee shall enter into force as from the Effective Date of the
Agreement.

223
Bu dsas ana sirkatin taminati asasinda ddanisleri [
J yalniz [ ] tarafindan pozuntu fakti Sazisa miivafiq
suratda arbitraj qararina gora [ ] xeyrina olmadigt
miiayyan edildikdan va qararin surati [ ] taqdim
olunduqdan sonra aparir.

Hazirki Osas ana sirkatin taminati Sazisin 26.1 bandin
miiddaalari ila nazarda tutulan hiquqla tanzimlanir va sarh
edilir. Hazirki Osas ana sirkatin taminati ila alaqadar har cuir
miibahisalar arbitraj qaydasinda, Sazisda nazearda tutulan
yerda va eyni tarzda hall edilir.

Hérmatla,

adindan

Payment under this Ultimate Parent Company Guarantee shall be
made by [ ] only after a default by [ ] under the
Agreement has been established pursuant to an arbitration award
against [ ] and a copy of the award to support the claim has
been submitted to [

This Ultimate Parent Company Guarantee shall be governed and
interpreted under the applicable law provision in Article 26.1 of the
Agreement. Any dispute under this Ultimate Parent Company
Guarantee shall be resolved by arbitration in the same place and
manner as provided in the Agreement.

Yours faithfully,

for and on behalf of
[ ]

224
OLAVe 5

AZ@RBAYCAN RESPUBLIKAS! HOKUMOTININ
T@MINATI VO OHDALIKLARI

Kima:

ZENIT ENERCI LTD

Canablar,

AZORBAYCAN RESPUBLIKASINDA MURADXANLI, COFARLI
Va ZORDAB NEFT YATAQLARININ DAXIL OLDUGU BLOK

Biz, Azarbaycan Respublikasinin Hékumati (“Hékumat*), bir
tarafdan Hékumata maxsus va onun yurisdiksiyasinda olan
Azarbaycan Respublikas! Dévlat Neft Sirkati (“SOCAR“) va
digar tarafdan, ZENIT ENERCi LTD (“ZENIT“) va SOCAR-in
Ortaq Neft Sirkati (‘ONS “), (ZENIT va ONS birlikda “Podratci"
kimi ¢ixig edirlar) arasinda Azarbaycan Respublikasinda
Muradxanli, Caferli va Zardab neft yataqlarinin daxil oldugu
blokun barpasi, kasfiyyati, igslanmasi va hasilatin pay bdlgiist
haqqinda ___.__ ss 2016-ci ilda baglanmis Sazisla
(‘Sazis") tanis olduq.

Hokumat bununla ta’minat verir, Ohdasina godtirtir va
ayriliqda har Podratci tarafla asagidakilar barasinda raziliga
galir:

APPENDIX 5

GUARANTEE AND UNDERTAKING
OF THE GOVERNMENT OF THE REPUBLIC OF
AZERBAIJAN

To:

ZENITH ARAN OIL COMPANY LIMITED

Gentlemen,

BLOCK INCLUDING MURADHANLI, JAFARLI
AND ZARDAB OIL FIELDS IN THE REPUBLIC
OF AZERBAIJAN

We the Government of the Republic of Azerbaijan (the
"Government") have full knowledge of the Agreement on the
Rehabilitation, Exploration, Development and Production Sharing for
the Block including Muradhanli, Jafarli and Zardab Oil Fields in the
Republic of Azerbaijan ("Agreement") signed on the day of
, 2016 between the State Oil Company of the Republic of
Azerbaijan ("SOCAR"), being a company under the jurisdiction of
and owned by the Government, of the First Part, and ZENITH ARAN
OIL COMPANY LIMITED (“ZENITH”), and SOCAR Oil Affiliate
("SOA") (ZENITH and SOA together constituting "Contractor") of
the Second Part.

The Government hereby guarantees, undertakes and agrees as to each
Contractor Party severally as follows:
Hoékumat bununla ta’minat verir:

(a)

(b)

Sazisa asasan SOCAR-in Podratciya verdiyi va ya
veracayi hiiqualara; va

Sazigsa asasan SOCAR-in go6tirdiiyi va ya
gotiiracayi Shdaliklara; va

SOCAR Podratciya Sazisda nazarda  tutulan
hiquqlari va manafelari vermaya bitinlikla vakil
edilmisdir; va

The Government hereby guarantees:

(a)

(b)

(c)

those rights granted or to be granted by SOCAR to
Contractor under the Agreement; and

those obligations undertaken or to be undertaken by
SOCAR under the Agreement; and

that SOCAR has full authority to grant the rights and
interests to Contractor as provided in the Agreement; and

226
Hékumat Sazisin quivvada oldugu bitin miiddat
arzinda Sazis Gzra Podratcinin hiquqlarini va
manafelarini har hansi sakilda azaldan, pozan,
lagv edan va ya meahdudlasdiran har hansi
miigavilalara, hokumatlararasi sazislara ve ya her
hansi basqa razilasmalara getmayacakdir; habela
Hékumatin baglaya bilacayi va Kontrakt sahasina
va/yaxud Sazis izra Podratcinin hiquqlarina va
manafelarina har hansi sakilda aid olan har hansi
miigavilalar, hOkumeatlararasi sazislear va ya her
hansi basqa razilasmalar Sazisa gora Podratcinin
hiquqlarint va manafelarini nazeara alan va
saxlayan, aciq ifada olunan miiddaalari ahata
edir; va

Podratci taraflarin he¢ bir hiququ, manafeyi va ya
amlaki Azarbaycan Respublikasinin har hansi
hakimiyyet organlarinin her hans haraketlari
naticasinda qasb edila bilmaz,  millilasdirila
bilmaz va ya basqa sakilda 6zfa tarafdan
manimsalasdirilsa bilmaz. Lakin Taminatin va
Ohdaliklarin (‘Hékimatin taminat*) middaalarina
baxmayaraq, Podrat¢i tarafin har hansi huqualari,
manafelari va ya amlaki (o climladan islanmamis
ehtiyatlari) qasb edilarsa, millilasdirilarsa va ya
basqa sakilda 6zga tarafdan manimsalasdirilsa,
Hokumet alverisli konyunktura saraitinda aqdda
maragi olan alicinin va saticinin moévcudlugu sarti
ila nagd pulun diskontlasdirilmis axini metodunu
tatbiq etmakla Podratclya mévcud miiassisanin
tam bazar dayari uzra Dollarla tam hacmda
darhal

(d)

(e)

that the Government shall at no time during the entire
duration of the Agreement enter into any treaties,
intergovernmental agreements or any other arrangements
which would, in any manner, diminish, infringe upon,
nullify or derogate from the rights and interests of
Contractor under the Agreement; and that any treaties,
intergovernmental agreements and any other
arrangements which the Government might enter into
which would in any way concern the Contract Area
and/or Contractor's rights and interests under the
Agreement will include an express recognition and
preservation of the rights and interests of Contractor
under the Agreement; and

that none of the Contractor Party's rights, interests or
property shall be expropriated, nationalised or otherwise
taken by reason of any act of any authority of the
Republic of Azerbaijan. In the event, however, that,
notwithstanding the provisions of this Guarantee and
Undertaking ("Government Guarantee"), any such
expropriation, nationalisation or other taking of any of
the Contractor Party's rights, interests or property
(including undeveloped reserves) occurs, __ the
Government shall provide full and prompt compensation
in Dollars at the full market value determined on the
basis of a going concern utilising the discounted cash
flow method, assuming a willing buyer and a willing
seller in a non- hostile environment and disregarding the
unfavourable circumstances under which or following
which such Contractor Party has been deprived of its

227
kompensasiya verilmasini tamin edacakdir
alverissiz saraitda va bela bir saraitin naticasinda
Podratci tareafin 6z hiquqlarindan,
manafelarindan va amlakindan mahrum olmasina
baxmayaraq. Hékumat asagidaki 4-cii bandda
nazerda tutuldugu kimi, arbitraj mahkemasinin
ixtiyarina tabe olacaqdir; ham da bu sanadin
prinsiplarina uygun olaraq, har bu cir Podratc¢i
tarafin géstarilan hiquqlarinin manafelarinin, va
amlakinin tam bazar dayarini giymatlandirmak
uctin métaber beynalxalq niifuza malik sarmaya
banki tayin edacakdir; va

Sazisin qiivwvada oldugu va har hansi miiddata
uzadildigi vaxt arzinda Podratgidan savayi he¢ bir
basqa terefa Sazisda nazerda tutulan konkret
hallar istisna olmaqla, Kontrakt sahasinda nainki
Karbohidrogenlar ehtiyatlarinin kasfiyyati va
islanmasi hiquqlari verilmayacak, elaca da bela
hiquqlarin verilmasina imkan yaradilmayacaqdir;
va

Sazisin azarbaycanca matninin bitin miiddeaalari
Sazisin ingilisca matninin bitin middeaalarinin
mea’nasini daqiq ifada edir.

(g)

rights, interests or property. The Government shall submit
itself to the jurisdiction of the arbitration panel as
provided in Paragraph 4 below and the arbitration panel
shall select an investment bank of good international
reputation for the purpose of appraising the full market
value of said rights, interests and property of each such
Contractor Party on the principles stated herein; and

that no grant of rights to explore for and develop
Petroleum reserves in the Contract Area shall be given or
permitted to be given to any parties other than Contractor
during the term of the Agreement and any extensions
thereof, except as otherwise expressly provided in the
Agreement; and

that all of the provisions in the Azeri language version of
the Agreement accurately convey the same meaning as
all of the provisions set forth in the English language
version of the Agreement.
Bundan alava, Hokumat razilasir va Shdasina gétirir
ki, 6zuntin salahiyyatlari hiidudlarinda Sazisa va bu
Hokiimatin Taminata godra Podratciya, Podratcinin
Ortaq sirkatlarina va onlarin Subpodratcilarina, habela
Omealiyyat sirkatind va Podratcinin bu sazisa asasen
yaratdig! hear hansi hiiquqi sexsa verilan bitin
hiquqlarin, imtiyazlarin va giizastlarin tam hiquqi
quvwvasini va tasir géstarmasini tamin etmak maqsadila
Sazisi va Hdkimeatin taminati ganun_ saviyyasina
qaldirmaq dc¢in darhal qanunvericilik tadbirlari
goracakdir; o cumladan:

(a) Sazisin muddaalarina uygun olarag, Podratciya
Neft-qaz ameliyyatlari aparmaq, 6z
hiquqlarindan istifada etmak va ohdaliklarini
yerina = yetirmak dc¢iin lazim_ olan bitin
lisenziyalari, icazalari, tasdiqnamalari, bayanma
sanadlarini va salahiyyatlari istar Azarbaycan
Respublikasinin H6ékumati adindan, istarsa da
onun nazirliklari va ya basqa rasmi orqanlari
adindan Podratciya veracakdir; va

(b) Podratgiya bitin zaruri lisenziyalari, icazalari va
bayanma sanadlarini, gomrik icazealarini, vizalari,
yasayis icazalerini, araziya daxil olmaq dciin
lisenziyalari, idxal va ixrac  lisenziyalarini,
hamcinin bank hesablari agmaq, amakdaslardan
6tri is otaglari va manzillar icaraya gotirmak va
ya almaq, rabita vasitalarindan istifada etmak
hiquqlari va Neft-qaz amaliyyatlarini samarali
sakilda hayata kecirmak tictin vacib sayila bilan
buna banzer basqa hiiquqlari veracakdir; va

In addition the Government agrees and undertakes that within
the framework of its authority all measures will be taken
forthwith to enact the Agreement and this Government
Guarantee into law so as to ensure that all rights, privileges and
exemptions granted under the Agreement and this Government
Guarantee to Contractor, Contractor's Affiliates and their Sub-
contractors, as well as the Operating Company and any other
entity established by Contractor pursuant to the Agreement,
have full legal force and effect, and in particular:

(a) to provide Contractor with the necessary licenses, permits
and approvals, permissions and authorisations whether
from the Government, its ministries or other official
bodies in the Republic of Azerbaijan, required by
Contractor to enable it to carry out Petroleum Operations,
exercise its rights and fulfil its obligations in accordance
with the provisions of the Agreement; and

(b) to provide Contractor with the necessary licenses, permits
and approvals, customs clearances, visas, residence
permits, licenses to enter land and import and export
licenses, as well as the right to open bank accounts, lease
or acquire office space and employee accommodation,
operate communication facilities and to do all other such
matters as may be necessary for efficient implementation
of the Petroleum Operations; and

229
(d)

Sazigsa uygun olaraq, Podratcinin Azarbaycan
Respublikasinda 6z Karbohidrogenlar payini
nagletmasina, emal va ixrac Uzra bitin zaruri
obyektlardan va infrastrukturdan, hamcinin Neft-
qaz ameliyyatlari Ggiin Podratciya garak olan
torpaq sahalarindan istifada etmasina taminat
veracakdir; ham da Hékumata maxsus olan va ya
onun nazarati altinda olan (bela bir nazaratin
SOCAR vasitasila hayata kecirildiyi hallar istisna
olmaqla) bu cir har hans: obyektlardan,
infrastrukturdan, yaxud torpaq_ sahalarindan
istifada imkani Podratciya bela obyektlarin va
infrastrukturun kommersiya cahatdan miistaqil
olan har hansi digar diriist istifadacisina verilan
va ya onunia razilasdirilan an sarfali sartlardan
hec da az sarfali olmayan sartlarla verilmalidir; va

Podratcinin Azerbaycan Respublikasinda basqa
obyektlarla yanasi, tikinti va istehsal tc¢iin sahil
avadanligindan va  qurgularindan, __ tachizat
bazalarindan va  gamilarindan, anbarlardan,
naqletma vasitalarindan, mallardan va
xidmatlardan istifada etmak imkani  tamin
etmakdan tri miistaqil suratda Azarbaycan
Respublikasinin digar hakimiyyat orqanlari va ya
Uciinci’ teareflar ila birlikda =mimkiin © saylari
géstaracakdir; ham da Podratciya bu imkan bela
obyektlarin va xidmatlarin kommersiya cahatden
miistaqil olan har hans: digar istifadacisina verilan
va ya onunia razilasdirilan an sarfali sartlardan he¢
da az sarfali olmayan sartlarla va bela obyektlarin
va xidmatlarin keyfiyyatina va samarasina uygun
galan qiymatlarla verilmalidir; hamin qiymatlar he¢
bir saraitda bu cuir obyektlar va xidmatlar uciin
Azarbaycan Respublikasinin hiidudlarindan
kanarda Ustinlik taskil edan beynalxalq bazar
qiymatlarindan 6tib kecmamalidir; va

(c)

(d)

to ensure that Contractor has, in accordance with the
Agreement, access for its share of Petroleum to all
necessary transportation, treatment and export facilities
and infrastructure in the Republic of Azerbaijan, as well
as access to land required by Contractor for Petroleum
Operations, and that such access to any such facilities,
infrastructure or land owned or controlled by the
Government (other than through SOCAR) is on terms no
less favourable to Contractor than the best terms granted
or agreed with any other bona fide arm's length user of
such facilities and infrastructure; and

to use its best endeavours, whether itself, or with other
Azerbaijan authorities or Third Parties, to ensure that
Contractor has access to, inter alia, onshore construction
and fabrication facilities, supply bases, warehousing,
means of transportation, goods and services in the
Republic of Azerbaijan, and that such access is on terms
no less favourable to Contractor than the best terms
granted to or agreed with any other bona fide arm's
length user of such facilities and services, and at rates
commensurate with the quality and efficiency of such
facilities and services, which shall in no circumstances
exceed prevailing international market rates for such
facilities and services outside the Republic of Azerbaijan;
and

230
(e)

Podratcinin Neft-qaz amaliyyatlari aparmaq tctin
Azarbaycan Respublikasi arazisinin hidudlarindan
kanarda asasli olaraq zaruri saydigi huquqlari,
imtiyazlari, icazalari, tasdiqnamalari, orqanlarla va
yurisdiksiyalarla basqa razilasmalari alda etmasina
kéomak etmakdan 6trii miistaqil suratda va ya
Azarbaycan  Respublikasinin§ digar hakimiyyat
organlari va ya Ucincii tareflar ila birlikda mimkiin
saylari géstaracakdir. Bela razilasmalar ixrac boru
kamari uzarinda htqualari, kecid hiquqlari va
islatma hiquqlari, Kontrakt sahasinda ¢ixarilmis va
toplanmis Karbohidrogenlarin, hamcinin
Azarbaycan Respublikasi arazisina gatirilan va ya
Azarbaycan Respublikas! arazisindan gdéndarilan
materiallarin, avadanligin va basqa_ maliarin
bosaldilib-yiklanmasi, saxlanmasi va hamecinin
digar bela yurisdiksiyalarda aparilan Neft-qaz
amealiyyatlari ila bagli déviat vergilarindan, yerli va
basqa vergilardan, goémriklardan, riisumlardan,
édanclardan, tranzit haqlarindan va basqa haqlar-
dan va rusumlardan azadedilma kimi maselalari
ahata eda bilacak va yalniz bunlarla mahdudlasmaq
macburi olmayacaqdir; va

obyektlarin lagv edilmasi barada Podratcinin
Ohdaliklarini Sazisda nazarda tutulmus 6hdaliklarla
meahdudlasdiracaqdir; xtsusan Podratci har hansi
asas fondlari lagv etmak niyyati barada bildiris
gondarandan sonra SOCAR-in yiyalandiyi har hanst
asas fondlarin lagvi ila alaqadar mas’uliyyat
dasimayacaqdir; va

to use its best endeavours, whether itself, with other
Azerbaijan authorities or Third Parties, to assist
Contractor in obtaining such rights, privileges,
authorisations, approvals and other agreements from
authorities and jurisdictions outside the territory of the
Republic of Azerbaijan as Contractor shall reasonably
deem necessary for the Petroleum Operations. Such
agreements may include, but need not be limited to, such
matters as export pipeline rights, rights of way and
operation rights, permits and undertakings with respect to
the transhipment, storage or staging of Petroleum
produced and saved from the Contract Area, material
equipment and other supplies destined to or from the
territory of the Republic of Azerbaijan, and exemptions
from national, local and other taxes, duties, levies,
imposts, transit fees, and other fees and charges on
Petroleum Operations being conducted in such other
jurisdictions; and

that the only abandonment obligations of Contractor shall
be as set forth in the Agreement and in particular
Contractor shall have no liability for abandonment of any
fixed assets which have been taken over by SOCAR upon
Contractor's notice of its intention to abandon them; and
(9)

(h)

Sazisda géstarilan, Podratc: taraflarin (hamcinin
mivafiq. hallarda  Ortaq — sirkatlarin, Uciincil
taraflarin, Omaliyyat sirkatinin, o cimladan onlarin
har hansi birinin amakdaslarinin va
Subpodratgilarinin) Vergilara aid Shdaliklari va bu
vergilardan azadetma hallari bu Sazisda izah
olunan manasi ila kifayatlanacekdir; bu zaman
SOCAR Podratci taraflarin har birinin masuliyyat
dasidigi Vergilarin mablagi uzra, ya da Podratci
teraflarin har birinin Vergi qoyulan manfaati
(manfaatlari) Uzra musayyanlasdirilan har hansi
vasait va ya digar imtiyazlar (o cimladan,
meahdudiyyet qoyulmmadan, artiq verilmis
mablaglardan qaytarmalar, kompensasiyalar, vergi
guzastlari va ¢ixilmalar, 6damalar yaxud har hanst
Ohdaliklar tzra Odamalar va ya azadedilmalar)
Hékumatden bilavasita va ya dolayisi ila
almayacaqdir; va

Podratcinin, Sazisda nazerda tutulan bank
amaliyyatlari aparmaq va valyuta dayisdirmak
hiququna = amal  olunmasini, o  ctimladan
Podratciya Karbohidrogenlar ixracindan va/yaxud
satisindan alda etdiyi bitin gealiri Azarbaycan
Respublikasinda va ya onun_ hiidudlarindan
kanarda sarbast suratda saxlamaq, elaca da
bunlarin sarbast sarancamcisi olmaq htiququ, Neft
-qaz amaliyyatlari ila bagli faaliyyatdan alda etdiyi
bitin galiri sarbast va qeyri-mahdud suratda
Podratcinin vatanina qaytaraq huiququ verilmasini
temin edacakdir; va

(g)

(h)

that liabilities and exemptions of each Contractor Party
(and, where relevant, Affiliates, Third Parties and
Operating Company, including employees and Sub-
contractors of any of them) with respect to Taxes shall be
as set out in the Agreement, and SOCAR shall not
receive from the Government any funds or other benefit
(including without limitation any rebate, refund, tax
credit or deduction, payment or discharge of any
obligation) which is determined, directly or indirectly, by
reference either to the amount of Taxes for which any of
the Contractor Parties is liable or by the Taxable Profit(s)
of any of Contractor Parties; and

to ensure the banking and currency exchange rights
provided for in the Agreement, including the granting to
Contractor of the right to freely retain, whether in the
Republic of Azerbaijan or elsewhere, and dispose of all
of Contractor's proceeds from the export and/or sale of
Petroleum, and the free and unfettered right of
repatriation of all proceeds from Contractor's activities in
relation to Petroleum Operations; and

232
0)

Sazis va H6kimatin taminat Uzra Podratcinin (va ya
onun hiquq varislarinin) alda etdiyi hiquqlar va
manafelar Podratcinin qabaqcadan razilig1 olmadan
dayisdirilmamali, dizaldilmamali va ya
azaldilmamalidir. Azarbaycan Respublikasinin har
hans migavilasi, h6kumatlararasi sazisi, qanunu,
farmani va ya inzibati sarancami o ciimladan vergi
qanunvericiliyinds, qaydalarda va ya_ inzibati
tacribeda har hansi dayisikliklar daxil olmaqla,
Sazisin va/yaxud Hokiimatin taminatin
miiddaalarina uygun galmadikda va ya zidd
olduqda, Sazis va/yaxud Taminat Uzra Podratginin
hiquqlarina va ya manafelarinad manfi  tasir
gostardikda HOkumat bunun naticasinda har hanst
manfaatin itirilmasi, iqtisadi saraitin pislasmasi,
zerar va ya itki daymasi miqabilinda Podratciya (va
onun hiiquq varislarina) kompensasiya 6damalidir.
Sazig va/yaxud Hodkiimatin taminat ila bela
miiqavila, hokumatlararasi sazis, qanun, farman va
ya inzibati sarancam arasinda her hansi ziddiyyati
va ya uygunsuzlugu tez aradan qaldirmaq ticiin
Hoékumat yuxarida sadalanan prinsiplara uygun
olaraq miivafiq tadbirlar goracakdir; va

Hékumata va ya HOkumat organlarina verilan har
hans! maxfi informasiya va ya mea’lumat barada
maxfiliyin saxlanmasini ta’min edacakdir; va

(i)

@)

that the rights and interest accruing to Contractor (or its
assignees) under the Agreement and the Government
Guarantee shall not be amended, modified or reduced
without the prior consent of Contractor. In the event any
Azerbaijan treaty, intergovernmental agreement, law,
decree or administrative order which contravenes or
conflicts with the provisions of the Agreement and/or this
Government Guarantee or adversely affects the rights or
interests of Contractor thereunder, including any changes
in jurisdiction over the Contract Area, tax legislation,
regulations or administrative practice, then the
Government shall indemnify Contractor (and _ its
assignees) for any disbenefit, deterioration in economic
circumstances, loss or damages that ensue therefrom. The
Government will take appropriate measures to resolve
promptly in accordance with the foregoing principles any
conflict or anomaly between the Agreement and/or the
Government Guarantee and such treaty,
intergovernmental agreement, law, decree or
administrative order; and

to ensure observance of confidentiality with regard to any
confidential information or data disclosed to the
Government and Governmental Authorities; and

233
SOCAR-in 6zallasdirilmasi, tadiyya iqtidarsizligi, lagv
olunmasi, yenidan taskil edilmasi va ya strukturunda,
yaxud hiiqudi veziyyatinda har hansi basqa dayisikliklar
bas vermasi Hékumatin bu sanaddan irali galan
6hdaliklarina tasir géstarmir. H6kumat Sazisin qivvada
oldugu bitin miiddat arzinda SOCAR-in Sazisdan irali
galan hiiquqlarinin va Ohdaliklarinin bu cuir éhdaliklar
gotiirmaya va onlari yerina yetirmaya qadir olan orqana
verilmasini daima tamin etmalidir, aks taqdirda SOCAR-
in Sazisdan irali galan bitin Ghdaliklarini H6kumat 6zu
bilavasita yerina yetirmalidir.

Bu Hékiimat taminati ila alaqadar HOkumat va Podratci
arasinda har hansi ixtilaf Sazisda géstarildiyi kimi, eyni
yerda, eyni tarzda va eyni prinsiplara uygun olaraq
arbitraj qaydasi ila hall edilmalidir. Bela arbitrajin bas
tutmasini, habela arbitrajin har hansi qararinin, hokmi
dayisalmir, har hans ilkin hiquqi midafia vasitasinin va
ya arbitraj qarari cixarilanadak miiraciat edilan digar
miivaqgati mahkama midafiasi vasitasinin qati olmasint
va icrasini tamin etmak maqsadi ile Hokumat suveren
immunitet talab etmaya dair bitin hiquqlarindan al
cakir.

Bu Héktimat taminati ila Podrat¢i tarafa verilan hiquqlar
va moenafelar onun har hansi hiiquq varisi va ya
mivakkili gin hiquqi quveayea malikdir.

Ogar HOkumat va Podrat¢i basqa raziliga galmasalar, bu
Hékiimat taminati imzalandigi giindan qiiweya minir,
Sazisin qtivvada oldugu bitin miiddat arzinda va bu
Taminat va ya Sazis uzra Podratci taraflardan har hanst
birinin aldigi har hansi hiqualari hayata kecirmak tctin,
lazim galersa, daha uzun middat arzinda qiiweda qalir
va Sazisa (vaxtasiri dayisdirildiyi sakilda) tatbiq edilir.

The privatisation, insolvency, liquidation, reorganisation or any
other change in the structure or legal existence of SOCAR shall
not affect the obligations of the Government hereunder. The
Government shall, throughout the entire duration of the
Agreement, ensure that the rights and obligations of SOCAR
under the Agreement are always vested in and undertaken by an
entity authorised to and capable of performing such obligations,
failing which the Government itself shall perform directly all
such obligations of SOCAR under the Agreement.

Any dispute between the Government and Contractor
concerning this Government Guarantee shall be resolved by
arbitration in the same place and manner and in accordance
with the same principles as provided in the Agreement. For the
purposes of allowing such arbitration and enforcement and
execution of any arbitration decision, award, issuance of any
attachment, provisional remedy or other pre-award remedy, the
Government hereby waives all rights to claim sovereign
immunity.

The rights and interests accorded to a Contractor Party under
this Government Guarantee shall enure for the benefit of any
successor or assignee of such Contractor Party.

This Government Guarantee shall enter into force upon its
execution and shall, unless the Government and Contractor
agree otherwise, remain in force and apply to the Agreement (as
amended from time to time) for its entire duration and for such
longer time as may be necessary for enforcement of any rights
accruing to any of the Contractor Parties hereunder or under the
Agreement.

234
Bu Hokumat taminatinda istifada olunan va Sazisda
miiayyan edilan sézlar va ifadalar Sazisda verilan manant
dasiyir.

Bu Hékumat taminati tatbiq edila bilan hiququn Sazisda
gostarilmis prinsiplarina uygun suratda tanzimlanir va
tafsir olunur.

YUXARIDA DEYILONLORIN TASDIQi OLARAQ Hokumatin
salahiyyatli nimayandasi bu Hékumat taminati 2016-ci il
—---------_ayinin ___ -da/da Baki saharinda imzalamisdir.

AZORBAYCAN RESPUBLIKASI HOKUMOTININ
adindan va tapsirig! ila

7. Words and phrases used in this Government Guarantee and
which are defined in the Agreement shall have the same
meaning as in the Agreement.

8. This Government Guarantee shall be governed by and
interpreted in accordance with the principles of the applicable
law provisions set out in the Agreement.

IN WITNESS WHEREOF the authorised representative of the
Government has executed this Government Guarantee in Baku on
2016.

For and on behalf of
THE GOVERNMENT OF THE REPUBLIC OF AZERBAIJAN
OLAVO 6
ARBITRAJ QAYDASI

Bu Sazisda ayrica olaraq basqa sakilda géstarilan
hallardan savayi, SOCAR ila har hansi Podratci taraf va ya
bitin Podratci taraflar arasinda meydana ¢ixan, 26.3(a)
bandinin miiddaalarina asasan Tareaflarin xosluqla hall
eda bilmadiklari bitin mubahisalar, o ciimladan bu
Sazisin etibarliligi, tafsiri, iddia qivvasina malik olmasi
va ya pozulmasi ila bagli har hans! mibahisalarin
mahdudiyyat gqoyulmadan hamisi Toareflarin yekdil
gararina asasen tak arbitr tarafindan va ya arbitraj
qaydasinda mibahisanin baxilmas! uzra miraciatin
taqdim edilmasindan sonra otuz (30) giin arzinda bela
yekdil qarara gala bilmadikda 15 Dekabr 1976-ci il
tarixinda qabul olunmus va vaxtasiri UNCITRAL
tarafindan ona dayisikliklar edilmis Birlasmis Millatlar
Taskilatinin Beynalxalq Ticarat Qanunu dizra Komissiyasi
Arbitraj qaydalarina - UNCITRAL ("Qaydalar") uygun
suratda tig (3) arbitrdan ibarat komissiya tarafindan gati
tanzimlanir. Qaydalarda baxilan masalalarin va ya
vaziyyatlarin har hans: birina tatbiq edilmali middaalar
yoxdursa, arbitraj bela masalanin tanzimlanmasi Uciin 6z
Usul va qaydalarini miiayyan edir va bu yolla qoyulmus
har hansi qaydalar bundan sonra Qaydalarin bir hissasi
sayllir. Bela bir arbitrajin bas tutmasini, hamginin
arbitrajin har hans: bir qararinin, rayinin, amlaka qoyulan
habsin, har hansi ilkin mahkama midafiasi vasitasinin va
ya arbitraj qeararindan avvalki digar hiquqi midafia
vasitasinin macburi suratda hayata kecirilmasini va
icrasint tamin etmak maqsadila Taraflardan har biri
immunitet hiigququ, o ctimladan, takin bununla
mahdudlasmadan, suveren immunitet hiququ barada
bitin va har cuir bayanatlardan imtina edir.

APPENDIX 6

ARBITRATION PROCEDURE

Except as otherwise provided in this Agreement, all disputes
arising between SOCAR and any or all of the Contractor
Parties, including without limitation, any dispute as to the
validity, construction, enforceability or breach of this
Agreement, which are not amicably resolved by the Parties in
accordance with the provisions of Article 26.3(a) shall be
finally settled by a sole arbitrator appointed by the unanimous
decision of the Parties or, in the absence of such unanimous
decision within thirty (30) days of a submission of the request
for arbitration, by a panel of three (3) arbitrators under the
Arbitration Rules of The United Nations Commission on
International Trade Law known as UNCITRAL (the "Rules")
adopted on 15 December 1976 as amended by UNCITRAL
from time to time. In the event the Rules fail to make provision
for any matter or situation the arbitration tribunal shall establish
its own rules to govern such matter and procedure and any such
rules so adopted shall be considered as a part of the Rules. For
purposes of allowing such arbitration, and enforcement and
execution of any arbitration decision, award, issuance of any
attachment, provisional remedy or other pre-award remedy,
each Party waives any and all claims to immunity, including,
but not limited to, any claims to sovereign immunity.

236
Arbitraj isvegin Stokholm saharinda kecirilir. Arbitraj
baxisinin dili ingilis dilidir va arbitrlar bu Sazisin isgilisca
matnindan istifada edacaklar.

Arbitraja miraciat etmak niyyati barada otuz (30) giin
qabaqcadan digar Tarafa yazili bildiris gondardikdan

sonra istar SOCAR, istarsa da Podratc: qaydalarda
nazerda tutuldugu kimi, Haaga saharindaki Daimi
arbitra) mahkamasinin Bas katibina arbitraj baxisi

haqqinda ariza vermakla va arbitr tayin edarak arbitraj
baxisina baslaya bilarlar (arbitraj baxisina baslayan Taraf
bundan sonra "Birinci taraf’ adlanir); yuxarida deyilan
arizada_arbitrin adi gdéstarilmalidir. Mibahisanin
istirakgisi olan digar Taraf ("Ikinci taraf") arizanin suratini
aldiqdan sonra otuz (30) giin miiddatinda arizaya cavab
verir va Birinci Tarafla tayin edilmis arbitrin tak arbitr
olmagini gabul etdiyi halda raziligini bildirir va ya aks
halda secdiyi arbitrin adini gostarir.

Oger Ikinci taraf Birinci tarafla tayin edilmis tak arbitri
qabul etmirsa na da 6z arbitrini tayin etmirsa, Haagqa
saharindaki Daimi arbitraj mahkamasinin Bas _ katibi
Qaydalara uygun olaraq, ikinci arbitr tayin edir. Hamin
iki arbitr otuz (30) gin arzinda Ugiincii arbitr secir; agar
seca bilmasalar, igdnct arbirtri Haaqa saharindaki Daimi
arbitra) mahkamasinin Bas katibi Qaydalara uygun
suratda tayin edir. Taraflar arasinda basqa_yazili
razilasma_ olmadiqda, tayin edilan uctincd arbitr har
hans bir Tarafin (0 ciimladan, bela Tarafin Osas ana
sirkatinin) tasis edildiyi dlkanin vatandasi olmamalidir.

The arbitration shall be held in Stockholm, Sweden. The
language used during the procedure shall be the English
language and only the English language text of this Agreement
will be utilised by the arbitrators.

After providing thirty (30) days prior written notice to the other
Party of intent to arbitrate, either SOCAR or Contractor may
initiate arbitration (the Party initiating the arbitration shall
hereinafter be called the "First Party") by submitting a request
for arbitration to the Secretary General of the Permanent Court
of Arbitration in the Hague, as provided in the Rules, and
appointing an arbitrator who shall be identified in said request.
Within thirty (30) days of receipt of a copy of the request, the
other Party to the dispute ("Second Party") shall respond,
indicating whether it accepts the arbitrator appointed by the
First Party as the sole arbitrator, or identifying the different
arbitrator that it has selected.

If the Second Party does not accept the sole arbitrator appointed
by the First Party and also does not appoint its arbitrator, the
Secretary General of the Permanent Court of Arbitration in the
Hague shall appoint a second arbitrator in accordance with the
Rules. The two arbitrators shall, within thirty (30) days, select a
third arbitrator failing which the third arbitrator shall be
appointed by the Secretary General of the Permanent Court of
Arbitration in the Hague, in accordance with the Rules. Unless
otherwise agreed in writing by the Parties, the third arbitrator to
be appointed shall not be a citizen of a country in which any
Party (including the Ultimate Parent Company of such Party) is
incorporated.

237
Taraflar miibahisanin lazimi qaydada halli tciin arbitraj
mahkamasinin har hansi lazimi malumat almasina har
cir imkan yaradirlar (Neft-qaz amaliyyatlarina va
obyektlara buraxilmaq imkani daxil olmaqla). Har hansi
Tarafa arbitraj baxisinin har hansi marhalada va ya bitin
marhalalarda kecirilmasina mane olan va ya angal
toéredan, Uziirstiz sababa géra istirak etmamaya va ya
cagirisa galmamaya yalniz bir dafa icaza verilir. Tarafin
uzrsiz sabab uziindan cagirisa takraran galmamasi
arbitraj baxisina fasila verilmasi Ucgiin asas va ya onun
kecirilmasina mane ola bilmaz.

Oz salahiyyatlarinin imumi xarakterini mahdudlasdirmadan
arbitrlar zaruri hallarda Hokumatin 26.2 bandindaki
miiddaalar barasinda Hokumeatin taminatina uygun
olaraq arbitraj xarclarinin va zararin 6danilmasina dair
garar qabul etmak salahiyyatina malikdirlar.

Arbitrajin qarari qatidir, Taraflar ucgiin meacburidir va
darhal icra edilir. Alinmis § arbitraj qarari icraata
gotirilmakla onun barasinda mahkama gqearari cixarila
bilar va ya miivafiq yurisdiksiyaya malik har hanst
mahkamada icra barada mahkama amri alina bilar va ya
bu cir har hans! mahkamayea arize verib saraitdan asili
olaraq, mahkamanin arbitraj qarari cixarmasini, macburi
icra haqqinda amr vermasini xahis etmak olar.

1.5

The Parties shall extend to the arbitration tribunal all facilities
(including access to the Petroleum Operations and facilities) for
obtaining any information required for the proper determination
of the dispute. Any Party shall be allowed only one absence or
default beyond its reasonable control which prevents or hinders
the arbitration proceeding in any or all of its stages. Additional
absences, or absences which are within a Party's reasonable
control, shall not be allowed to prevent or hinder the arbitration
proceeding.

Without limiting the generality of their powers, the arbitrators
shall have the power to award costs and damages as necessary
with respect to the Government Guarantee and with respect to
Article 26.2.

The arbitration tribunal's award shall be final and binding on
the Parties and shall be immediately enforceable. Judgement on
the award rendered may be entered and execution had in any
court having jurisdiction or application may be made to such
court for a judicial acceptance of the award and an order of
enforcement and execution, as applicable.
1.7 Arbitraj xorclorinin tam hocmi Torofler arasinda barabor

qaydada béliinmolidir. Ug arbitra olan taqdirda ise, har bir
Taraf 6z arbitrinin§ xarclarini va wc¢inci arbitrin
xarclarinin barabar hissalarini 6dayir; Taraflar hamcinin
Qaydalarla miayyan edilmis har hansi xarclari da tan
bédldrlar. Yuxarida deyilanlara baxmayaraq arbitrlar udan
Tarafa uduzan Tarafin hesabina arbitraj xarclarinin
(hiquq xidmatlarinin mubadilinda odanilan aglabatan
qonorarlar daxil olmaqla) avazini verdira bilarlar. Zararin
avazi pul ila kompensasiya edildiyi halda buraya pozuntu
vaxtindan baslayaraq verdirilan mablagin tam ddanilmasi
vaxtinadak alinan faizlar daxil edilir. Bela hallarda bu cir
va ya her hansi digar pozuntu vaxtindan tutmus
verdirilan mablagin tam édanilmasi vaxtinadak olan dovr
ugiin LIBOR faiz daracasi istagal dérd (4) faiz tatbiq
olunur. Har bir Taraf alinmamis faizlarin va ya pul
vasaitindan istifada imkanini itirmak naticasinda daymis
zararin avazinin 6danilmasina dair bildirislar taqdim
etmak barada har hans! déviat qanunvericiliyinin har
hans! va bitin talablarinin tatbigindan imtina edir.

1.7 The costs of a sole arbitrator shall be shared equally by the

Parties. In the event of three arbitrators, each Party shall pay the
costs of its own arbitrator and the costs of the third arbitrator in
equal shares, and any costs imposed by the Rules shall be shared
equally by the Parties. Notwithstanding the above, the
arbitrators may, however, award costs (including reasonable
legal fees) to the prevailing Party from the losing Party. In the
event that monetary damages are awarded, the award shall
include interest from the date of the breach or other violation to
the date when the award is paid in full. The rate of interest shall
be LIBOR plus four (4) percent over the period from the date of
the breach or other violation to the date the award is paid in full.
Each Party waives any and all requirements of any national law
relating to notice of a demand for interest or damage for the loss
of the use of funds.

239
11

OLAVO 7

XAM NEFTIN Va TaBil QAZIN H8CMLARINI OLCM3K Va
ONLARI QIYMOTLONDIRM3K QAYDASI

Umumi

Bu 7-ci dlavada_ Kontrakt sahasinda  c¢ixarilan
Karbohidrogenlarin hacmlarinin dlciilmasi va
qiymeatlandirilmasi Gsulu sarh edilir.

Xam neftin hacmlarinin dlcilmasi

(a) Hacm masrafdlcanlari. Podratc: = Catdirilma

mantagasinda daimi hacm masreafdlcaniari qurur.
Kontrakt sahasindan cixarilan Xam neftin daqiq
6lculmasini, tipinin, miqdarinin
miiayyanlasdirilmasini tamin edaceak  hacm
masrefélcaniarina bitin zaruri 6lcu qurgulari, dlcu
qurgulari cin neazarat cihazlari, Kontrakt
sahasinda cixarilan Xam neftin hacmini dlgmak,
keyfiyyatini va fiziki xisusiyyetlarini miayyen
etmak va qeyda almaq iciin cihazlar va basqa
zeruri avadanliq daxil olacaqdir. Podratci Kontrakt
sahasindan cixarilan Xam neftin hacmini dl¢mak va
qiymatlandirmak tcgin hacm masrafdlganlarindan
istifada edir. Omaliyyat zarurati olduqda Xam neftin
hacmini dlgan bitin sistem ikinci dast avadanliqla
tachiz edilacak va sarf olunan bitin Xam neft
haqqinda malumati fasilasiz qeyda ala bilacakdir.

APPENDIX 7

CRUDE OIL AND NATURAL GAS MEASUREMENT AND
EVALUATION PROCEDURE

1.1. General

This Appendix 7 describes the method of measuring and

evaluating the Petroleum produced from the Contract Area.

1.2 Crude Oil Measurement

(a) Custody Transfer Meters. Contractor will have custody
transfer meters permanently installed at the Delivery
Point. The custody transfer meters will be capable of
accurately measuring and evaluating the specific type and
quantity of Crude Oil produced in the Contract Area and
will be comprised of all necessary meters, meter testing
devices, instruments, and other associated equipment
necessary to measure, evaluate and record the quantity,
quality and physical characteristics of the Crude Oil from
the Contract Area. Contractor will use the custody
transfer meters for measurement and evaluation of the
Crude Oil from the Contract Area. The entire Crude Oil
metering system will have a back-up in case of
operational necessity and be capable of continuously

recording throughput data at all times.

240
(b) Podratg! hamcinin Amerika Neft institutunun (“ANI”)
daracalari ila asas ¢ékintilari, suyu va sixligt
6lc¢mak tciin lazimi cihazlar va alatlar alinmasini
tamin edacak va hamin_ cihazlari miivafiq
laboratoriyada saxlayacaqdir. Podratci beynalxalq
neft-qaz sanayesinda hamiliqla qabul edilmis
standartlara) uygun_ olaraq, istifada  edilan
saygaclarin daqiqliyini zaruri hallarda, lakin ayda
bir dafadan az olmayaraq sinaqdan keciracak va
kalibrlayacakdir. Butiin sinaqlarda va kalibrlamada
ham SOCAR-in, ham da Podrat¢inin niimayandalari
istirak edacak va naticalar barada atrafli hesabatlari
SOCAR-in iki (2) va Podratcinin iki (2) nimayandasi
imzalayacaqdir.

Xam neftin hacmlarinin dlcuilmasi middatlari

Hacm masrafélcanlarinin rasmi géstaricilari mihasibat
ucotu maqsadlari ucgiin, Xam neftin hasilati va naql
edilmasi ticiin haftada bir dafadan az olmayaraq qeyda
alinacaqdir. Hamin gostaricilar asasinda alda edilan
informasiya SOCAR-a va Podratciya  verilacakdir.
Gostaricilarin qeyda alinmasinin konkret vaxtini Podratc¢i
tayin edacak va bu barada SOCAR-a vaxtinda bildiris
veracakdir. Ham SOCAR-in, ham da Podratc¢inin harasi iki
(2) nimayanda ayirmaq hiququna malik olacaqdir; onlar
masrafolganin géstaricilarinin qeyda alinmasinda istirak
edacak va gostaricilarin qeydiyyat —-varaqasini
imzalayacaqlar.

Karbohidrogenlarin hacmlarinin dlcilmasi qaydasi

1.3

15

(b) Contractor will also provide necessary tools and
instruments to measure BS&W and American Petroleum
Institute (“API”) gravity and shall store such tools and
instruments in an appropriate laboratory. Contractor shall
test and calibrate the accuracy of the meters being used in
accordance with generally accepted _ international
Petroleum industry practice whenever necessary and in any
event at least once per month. All testing and calibration
will be witnessed both by SOCAR and by Contractor with
detailed reports and results signed by two (2)
representatives from each of SOCAR and Contractor.

Timing of Crude Oil Measurement

Official meter readings for accounting purposes will be
monitored not less than weekly for purposes of providing
production and Crude Oil shipment data. Information obtained
from these readings will be reported to SOCAR and Contractor.
The actual times of meter readings will be determined by
Contractor with timely notification to SOCAR. SOCAR and
Contractor will each have the right to have two (2)
representatives present to witness meter readings and sign meter
tickets.

Petroleum Measurement Procedures

241
(a)

(b)

Podratc! va SOCAR basqa ciir raziliga galmasalar,
avadanliqdan kecan Karbohidrogenlarin hacmini
élg¢mak va onlari qiymatlandirmak uigin ANi-nin
qabul etdiyi standartlardan va qaydalardan istifada
olunur. Hamin qayda va  standartlar ANi-nin
“Nimunalar gétirmayin standart metodu’ndan
(Standard Method of Sampling) ve
“Karbohidrogenlarin 6lciilmasi standartlarina dair”
vasaitindan (Manual of Petroleum Measurement
Standards) gotirilur. Podratc: standartlarin va
qaydalarin bir ntsxasini (habela har hansi
dayisikliklari va bunlara duzalislari) SOCAR-a verir,
ham SOCAR, ham da Podratc¢i bundan istanilan vaxt
istifada edirlar.

Podratcinin va SOCAR-in mitaxassislari
Karbohidrogenlarin hacminin dlctilmasinin§ va
onlarin qiymatlandirilmasinin konkret va daqiq
qaydasini va metodlarini razilasdirmaq ucuin
gérisiirlar. Hamin qayda va metodlar islanma
program tasdiq olunduqdan sonra amali cahatden
imkan yaranan kimi tatbiq edilir.

(b)

Unless Contractor and SOCAR agree otherwise, API
standards and procedures will be used to measure and
evaluate Petroleum flowing through the equipment. The
API standards and procedures will be taken from or
provided by the API's Standard Method of Sampling and
Manual of Petroleum Measurement Standards. A copy of
the standards and procedures (and updates and reviews
thereof) will be provided by Contractor and will be
available both to SOCAR and to Contractor at all times.

Specialists from Contractor and SOCAR shall meet to
agree appropriate detailed Petroleum measurement and
evaluation procedures to be implemented as soon as
practicable after approval of the Development
Programme.

242
BLAVE 8
LAYIH® STANDARTLARI Va TEXNIKI $ @RTLOR

Yeni hasilat qurgularinin hamisi va mévcud qurgularin
modifikasiyas! programi cercivasinda qurasdirilan yeni
avadanligin hamisi muasir beynalxalq standartlara mivafiq
suratda layihalasdirilacak va lazim galan yerlarda Xazer
danizinin konkret saraiti igiin modifikasiya edilacakdir.

Moévcud qurgular onlarin insasi zamani qiivwada olan
standartlar wuzra_ layihalasdirilmisdir. Podratcgi yeni
avadanligin tahlikasiz istismari uciin lazim _ bildiyi
hallardan basqa, hamin qurgular beynalxalq standartlara
mivafiq suratda modernlasdirilmayacakdir.

Layihada istifada olunan texniki sartlar cari standartlara va

taninmis beynalxalq konstruktor taskilatlari va
assosiasiyalar! tarafindan tdvsiya edilan normalara
asaslanacaqdir; bunlardan bazilari asagida  sadalanir.

Texniki layiha sartlarina Podratginin hamin beynalxalq
standartlar asasinda islayib hazirladigi alava talablar da
daxil edila bilar.

API - Amerika Neft institutu

ANSI - Amerika Milli Standartlar institutu

ASME - Amerika Mihandis-Mexanik Camiyyati

ASTM - Amerika Sinaq va Materiallar Camiyyati

BSI - Britaniya Standartlar institutu

CEN - Avropa Normallasdirma Komissiyasi

CENELEC - Avropa Elektrotexnika Standartlari
Komissiyas!

DIN - Almaniya Standartlar institutu

IEC - Beynalxalq Elektrotexnika Komissiyas!

IEEE - Mihandis-Elektriklar va Elektrongular

institutu (ABS )

APPENDIX 8

DESIGN STANDARDS AND SPECIFICATIONS

All new production facilities and all new equipment added as part of a
modification programme to existing facilities, will be designed in
accordance with current international standards, modified where
appropriate for the specific requirements of the Caspian Sea
conditions.

Existing facilities were designed to the standards appropriate at the
time of their construction. They will not be modified to comply with
international standards except where determined necessary by
Contractor for the safe operation of new equipment.

The design specifications used will be based on current standards and
recommended practice as published by recognised international
engineering organisations and associations, some of which are listed
below. The design specifications may also include additional
requirements developed from these international standards by
Contractor.

API - American Petroleum Institute

ANSI - American National Standards Institute
ASME - American Society of Mechanical Engineers
ASTM - American Society for Testing and Materials
BSI - British Standards Institution

CEN - European Committee for Normalisation

CENELEC - European Committee for Electrotechnical Standards

DIN - The German Institute for Standards
IEC - International Electrotechnical Commission
IEEE - Institute of Electrical and Electronics Engineers (USA)

243
Neft institutu (Béyuk Britaniya)

Amerika Cihazci Mihandislar Camiyyati
Beynalxalq Standartlasdirma Taskilati
Korroziya Mihandislari Milli Assosiasiyasi
(ABS ) -

Elektrik Avadanligi istehsal¢ilarinin Milli
Assosiasiyas! (ABS )

Yangindan Mihafiza Tahlikeasizliyi Milli
Assosiasiyas! (ABS )

IP

ISA
Iso
NACE

NEMA

NFPA

Institute of Petroleum (UK)

Ins trument Society of America

International Organisation for Standardisation
National Association of Corrosion Engineers (USA)

National Electrical Manufacturers Association (USA)

National Fire Prevention Association (USA)

244
OLAVe 9

Ka$ FIYYAT is LORI PROQRAMI

Kontrakt kasfiyyat sahasinin hidudlari daxilinda neft va
qazin potensial ehtiyatlarinin kasfiyyati maqsadila Podratci
7-ci Maddada tasvir edildiyi kimi, islar programini
asagidaki istiqamatlarda hayata kecirir:

(0) Qazima islarinin tahlikasiz va ekoloji cahatdan tamiz
aparilmasini tamin etmak maqsadila ust kasilisinda
miihandis-geoloji tadqiqat islari aparmaq.

(ii) Kontrakt kasfiyyat sahasinin ikidlgulii seysmik
kasfiyyati, va ya altmis (60) kvadrat kilometrlik
sahasinda wtc¢dlcilu seysmik kasfiyyat aparmali,
kasfiyyatin géstaricilarini tahlil va tafsir etmali.

(iii) Kasfiyyat dovrii arzinda, hans: darinliya daha tez
¢atmaqdan asili olaraq ya yer sathindan bes min
(5000) metr darinliya, ya da Ust Tabasirin
tavanindan 50 m_ darina, Podratgi bir (1) quyu
qazmalidir.

(iv) Slava Kasfiyyat Dévrii arzinda, Podratgi, hansi
darinliya daha tez catmaqdan asili olaraq, ya yer
sathindan bes min (5000) metr darinliya va yaxud
Ust Tabasirin tavanindan 50 m darina bir (1) quyu
qazmalidir.

APPENDIX 9

EXPLORATION WORK PROGRAM

For the purposes of exploring the oil and gas potential within the
Contract Exploration Area Contractor shall carry out a program of
work as described in Article 7 in accordance with the following
guidelines:

(i) Carry out an upper section site investigation survey to
ensure a safe and environmentally sound base for drilling.

(ii) Shoot, process and interpret two-dimensional seismic or a
minimum of sixty (60) square kilometers of three-
dimensional seismic in the Contract Exploration Area.

(iii) During the Exploration Period, Contractor shall drill one (1)
well to a depth of five thousand (5000) meters from the
ground surface, or to the depth of 50 m below the top of the
Upper Cretaceous formation, whichever occurs first

(iv) During the Additional Exploration Period, Contractor shall
drill one (1) well to a depth of five thousand (5000) meters
from the ground surface, or to the depth of 50 m below the
top of the Upper Cretaceous formation, whichever occurs
first

245
(wv)

(vi)

(ii) va (iii) bandlara mivafiq olaraq qazilan quyularin
qazmaqda maqsed Kontrakt kasfiyyat sahasinin
hddudlari daxilinda askar edilmis
Karbohidrogenlarin yatagi ahata etdiyi masafani,
asagiya dogru yayilma sarhadlarin va parametrlarin
daqiqlasdirmakdir. Bela  quyularin —qazilmasi
beynalxalq neft-qaz sanayesi standartlarina va
tacribasina uygun olaraq siixur niimunasinin
gotirilmasi Usulu ila hayata kecirilir.

Kasfiyyat quyularinin qiymatlandirilmasi tciin
miivafiq karotaj va sinaq proqramlari asagidakilari,
onlarla mahdudlasmadan, ahata eda bilar:

(a) ydnaldici qoruyucu§ kamarin — buraxildigi
darinlikda - standard karotaj, qamma-
karotaj va ya neytron karotaj (taxminan
goruyucu. kamarin basmaginin qoyuldugu
ndéqtadan daniz dibina qadar);

(b) texniki qoruyucu§ kamarlarin§ buraxildigi
darinlikda - standard karotaj, qamma-
karotaj, induksion karotaji, akustik karotaj,
sixliq va neytron karotaj, quyu diametrinin
dlculmasi (profilometriya) va saraitdan asil
olaraq laylarin sinaqlart (zaruri olduqda);

(©) qazilmig Umumi darinlikda - standard karotaj,
qamma-karotaj, induksion karotaji, akustik
korataj, sixliq va neytron karotaj, quyu
diametrinin <dlcilmasi (profilometriya) va
seraitdan asili olaraq  laylarin — sinaqlari
gostarmakla va quyu karotajinin
muayyanlasmasi ila taminat verilmis va
umumi_ darinlikdan = daniz_ dibi —_arasi
intervallarla saquli seysmik profillama (§ SP);

(vi)

Wells drilled as set out in (ii) and (iii) shall have the
objective of further defining the areal extent, downdip limits
and reservoir properties of any Petroleum found within the
Contract Exploration Area. Drilling of such wells shall be
accomplished with conventional core acquisition techniques
according to international Petroleum industry standards.

To evaluate the wells an appropriate logging and testing
program may include but not be limited to the following:

(a) at the conductor casing point — standard logs,
gamma ray and neutron log (from approximately
conductor setting point to seafloor);

(b) at the casing point - standard logs, gamma ray log,
induction logs, sonic log, density and neutron logs,
caliper (profiler), and formations tests as deemed
necessary;

(c) at final drilling depth - standard logs, gamma ray
log, induction logs, sonic log, density and neutron
logs, caliper (profiler), and formation tests as
warranted by shows and well log indications and
vertical seismic profile log (VSP) taken at
intervals between total depth to seafloor;

246
1.

Wii)

(viii)

(d) _ birinci Kasfiyyat quyusunda bitin mahsuldar
horizontlarda, ndvbati Kasfiyyat quyularinda
isa asas mahsuldar horizontlarda laysinayici
vasitasila sinaq islarin aparilmasi (masalan,
MDT).

(e) qazma zamani “Qaz_ karotaji”
qazilmasi prosesinda
nazarat islarinin aparilmasi.

va quyularin
geoloji-texnoloji

Podratci, Kontrakt kasfiyyat sahasinda alava geoloji
malumat alda etmak magqsadila, har hans: kasfiyyat
quyusundan kanara yeni quyu lilalari ila ¢ixmaq,
quyunun qazilma darinliyini artirmaq va ya alava
kasfiyyat quyular! qazmaq hiququna malikdir, lakin
buna borclu deyildir.

Kasfiyyat islarina va qiymatlandirmaya dair bitin

hesabatlar va qeydlar bu Sazisin 10-cu maddasina
uygun olaraq taqdim olunur.

BLAVO 10

OTRAF MUHITIN MUHAFIZasI STANDARTLARI Va TOCRUBOSI

(A)

Birga idaraetma sistemi

9traf mihitin mishafizasi izra komakci komita

(vii)

(viii)

(d) wireline formation testing (MDT for example) in
the first well for all productive horizons and, in the
subsequent well, in major productive horizons.

(e) mud logging while drilling and geological
technological control of the drilling process.

Contractor shall have the right, but not the obligation, to
sidetrack any exploration wells, drill to greater depths or
drill additional exploration wells within the Contract
Exploration Area for the purposes of obtaining additional
geological information.

All reporting and records pertaining to exploration
drilling and evaluation shall be submitted according to
Article 10 of this Agreement.

APPENDIX 10

ENVIRONMENTAL STANDARDS AND PRACTICES

Integrated Management System

(A)

Environmental Sub-Committee

247
(a) Taraflar Rahbar komitanin atraf mihitin (a) The Parties shall form an environmental sub-
mihafizasi zra alt komita yaradirlar, atraf committee of the Steering Committee, provided
mihitin mihafizasi uzra alt komitasinin that formation and organization thereof shall be set
tasis edilmasi va taskilat strukturu forth in a Contractor’s proposal to be submitted to
Podratcinin tasdiq olunmaq iciin Rahbar Steering Committee for approval. The
komitaya taqdim olunan taklifinda sarh environmental sub-committee shall be formed in
olunur. otraf muhitin mihafizasi Gzra alt accordance with the approved recommendations
komita tasdiq olunmus tovsiyalara uygun and shall be composed of environmental
yaradilir va Podrat¢i taraflarin, SOCAR-in va representatives of Contractor Parties, SOCAR and
ETSN-in nimayandalarindan ibarat  olur. the MENR. Experts from the Academy of Sciences
Zarurat olduqda, atraf muhitin mihafizasi of the Republic of Azerbaijan and other relevant
uzra kémakgi komitanin isina Azarbaycan research institutes may be involved into the work if
Respublikasi Elmlar Akademiyasinin§ va necessary.
mivafiq tadqigat institutlarinin
numayeandelari calb edila bilarlar.

(b) otraf mihitin muhafizasi Gzra alt komitanin (b) The responsibilities of the environmental sub-
Ohdaliklarina atraf muhitin mihafizasi izra committee shall be to provide advice and
bitin masalalara dair Taraflara va Rahbar recommendations to the Parties and the Steering
komitaya maslahat va tdovsiyalar taqdim Committee on all environmental matters including
etmak, o cimladan mivafiq_ illik is performance of the corespondent Annual Work
proqraminin yerina yetirilmasinda, habela Program, research, environmental survey and
tadqigat, otraf miuhitin dyranilmasi va monitoring. If the environmental sub-committee
monitorinqda istirak etmak daxildir. dtraf makes a recommendation for the necessity of
mihitin mihafizasi Uzra alt komita alava additional program, the said Program of
programlarin zaruriliyi barada tévsiyalar environmental work may be amended.
verdikda atraf mihitin mihafizasi dzra is
programi tashih edila bilar.

(B) dtraf muhitin muhafizasi programi (B) Environmental Work Program

(a) _ ilkin vaziyyatin dyranilmasi; (a) Baseline Study;

(b)  Seysmik tadqiqatlar: (b) Seismic Surveys:

(i) ~~ Seysmik —faaliyyatin atraf mihita (i) Seismic environmental impact assessment;

tasirinin qiymatlandirilmasi;

248
©

(d)

(e)

(ii)

Seysmik amealiyyatlar zaman
saglamligin qorunmasi, tahlikesizlik
texnikasinin va atraf mihitin
mihafizasinin tamin  edilmasi, o
cuimladan févgalada vaziyyatlarda, neft
dagilarkan goriilmali tadbirlar plan,
tullantilarin idara olunmasi plani va
audit programi.

Qazma:

(i) otraf ~— mihitin ilkin — vaziyyatinin
éyranilmasi

(ii) Qazmanin atraf mihita — tasirinin
qiymatlandirilmasi

(ii) Otraf muhita nazarat program:

(iv) Kasfiyyat qazmasi zaman saglamligin

qgorunmasi, tahliikasizlik texnikasinin
va atraf mihitin mihafizasinin tamin
edilmasi, o ciimladan  févqalada
hallarda, neft dagilarkan  tadbirlar
plani, tullantilar (0 cuimladan burug
slam!) barada sarancamlar plan va
ekoloji audit programi.

islanma va hasilat

() — Karbohidrogenlarin islanmasi va
hasilatinin = atraf. = mihita _tasirinin
qiymatlandirilmasi

(ii) Otraf muhita nazarat program:

Lagvetma:

(d)

(e)

(ii) Health, safety and environmental management
plan for seismic operations, including
emergency procedures, oil spill contingency
plan, waste management plan and an
environmental audit program.

Drilling:

(i) | Environmental baseline study

(ii) Drilling environmental impact assessment

(iii) Environmental monitoring program

(iv) Health, safety and environmental
management plan for exploration drilling,
including emergency procedures, oil spill
contingency plan, waste management plan
(including drill cuttings disposal) and an
environmental audit program.

Development and Production:

(i) Petroleum development and production
environmental impact assessment;

(ii) Environmental monitoring program

Abandonment and liquidation:

249
(S)

(i)  Lagvetma islarinin = atraf mihita

tasirinin qiymatlandirilmasi.

Tahlikasizlik texnikasina dair talimatlar

29-cu Maddanin miiddaalarina amal edilmasi
sartila, Podratc: Neft-qaz amaliyyatlar’ apararken
Azarbaycanin miivafiq normativlarini va asagidaki
beynalxalq tahliikasizlik texnikasi va istehsalat
gigiyenasi normalarini nazare alir:

(a) Oil Industry International Exploration and
Production Forum” (E&P Forum), Reports -
Sag lamligin mihafizasi, tahliikasizlik
texnikasi va atraf mihitin mishafizasi.

(b) International Association of Drilling
Contractors” (IADC), Qazma = zamani
tahlikasizlik texnikasina dair ta'limatlar.

(c) International Association of Geophysical
Contractors” (IAGC), Istismar zamani
tahlikasizliya dair talimatlar.

(d) American Conference of Governmental
Industrial Hygienists” - atraf muhitla bagli
islarda kimyavi maddalar tciin mahdud
hacm.

(©)

(i) — Abandonment environmental

assessment.

impact

Safety Guidelines

Contractor shall take into account subject to the
provisions of Article 29 relevant Azerbaijani regulations
and the following international safety and industrial
hygiene standards in conducting its Petroleum
Operations:

(a) Oil Industry Exploration and Production Forum
(E&P Forum) Reports - HSE Management

(b) International Association of Drilling Contractors
(IADC) - Drilling Safety Manual

(c) International Association of Geophysical
Contractors (IAGC) - Operations Safety Manual

(d) Threshold Limited Values for Chemical
Substances in the Work Environment - American
Conference of Governmental Industrial Hygienists

250
AZORBAYCAN RESPUBLIKASINDA MURADXANLI, COFARLI VO
Z9RDAB NEFT YATAQLARININ DAXIL OLDUGU BLOKUN
BARPASI, K3$ FIYYATI, I$ LONMaSI VO HASILATIN PAY
BOLGUSU HAQQINDA

SAZIS 3

SOCAR-in Ortaq Neft $irkatinin yaradilmasina dair
Azarbaycan Respublikas! Dévlat Neft $ irkati
va
ZENIT ARAN OIL COMPANY LIMITED

arasinda

QOS MA

ADDENDUM
to

AGREEMENT ON THE REHABILITATION, EXPLORATION,
DEVELOPMENT AND PRODUCTION SHARING FOR THE
BLOCK INCLUDING MURADHANLI, JAFARLI AND
ZARDAB OIL FIELDS IN THE REPUBLIC OF AZERBAIJAN

relating to the formation of SOCAR Oil Affiliate

between

The State Oil Company of the Republic of Azerbaijan

and

ZENITH ARAN OIL COMPANY LIMITED
Bu Qosma Azarbaycan Respublikasinda Muradxanli,
Ceafarli va Zardab neft yataqlarinin daxil oldugu blokun
barpasi, kasfiyyati, islanmasi va hasilatin pay bélgiisi
haqqinda Sazisin (bunda sonra “Sazis” adlanacaq)
imzalandig1 tarixda

bir tarafdan, Hokiimat taskilati olan AZORBAYCAN
RESPUBLIKAS| DOVLOT NEFT SiRK9TI (bundan sonra
"SOCAR" adlanacaq) va

digar tarafdan, Britaniyanin Virginiya Adalari qanunlarina
qanunvericiliyina asasan yaradilmis ZENIT ARAN OIL
COMPANY LIMITED sirkati (‘ZENIT’) arasinda
bag lanmisdir.

Yuxarida sadalanan hiiquqi sexslar bezan ayriliqda
"Taraf", birlikda isa "Taraflar" adlandirila bilar.

NOZORO ALARAQ KI:

1. SOCAR ZENiT-a SOCAR-in Ortaq Neft $irkatinin (bundan
sonra "ONS" adlanacaq) hala yaradilmadigi: barada
malumat vermisdir; va

2. SOCAR Sazis zra ONS -nin bitin 6hdalik va vazifalarini 6z
Uzarina gdtirmaya hazirdir va onlar tc¢iin masuliyyat
dasimaq salahiyyatina malikdir; va

3. SOCAR va ZENIT raziliga galmislar ki, ONS yaradilanadak
va Sazis asagida godstarilan qaydada ONS terafindan
yazilt sakilda ratifikasiya edilanadak SOCAR ONS-nin
adindan faaliyyat gostaracak.

BUNUNLA TOSDIQ EDILIR Ki, Taraflar asagidakilar barada
raziliga galmislar:

This Addendum is made and entered into on the same date as the
Agreement on the Rehabilitation, Exploration, Development and
Production Sharing for the Block including the Muradhanli, Jafarli
and Zardab Oil Fields in the Republic of Azerbaijan (hereinafter
called "the Agreement") between:

THE STATE OIL COMPANY OF THE REPUBLIC OF
AZERBAIJAN (hereinafter called "SOCAR") a Government body on
the one hand and

ZENITH ARAN OIL COMPANY LIMITED (“ZENITH”) a company
established under the laws of British Virgin Islands, on the other hand.

The entities named above may sometimes be referred to individually
as "Party" and collectively as "the Parties".

WHEREAS:
1. SOCAR has informed ZENITH that SOCAR Oil Affiliate

(hereinafter called "SOA") has not yet been formed; and

2. SOCAR is willing and fully empowered to assume and be
bound by all the obligations and liabilities of SOA under the
Agreement; and

3. SOCAR and ZENITH have agreed that SOCAR will act on

behalf of SOA pending the formation of SOA and SOA's
written ratification of the Agreement as hereinafter appears.

NOW THEREFORE the Parties hereby agree as follows:
SOCAR bu Sazis va galacakda Digar podratci taraflar va
ONS arasinda imzalanacaq her hansi sonraki sazislar,
migavilalar va ya hiiquqi sanadlar uzra ONS -nin bitin
Ohdaliklari dcgin masuliyyet dasiyir va asagidaki
maqamlaradak ONS-nin adindan foaaliyyat goéstarir: (i)
ONS lazimi qaydada qeyda alindigi va onu geyda almis
élkanin qanunvericiliyind va 6z nizamnamasina miivafiq
suratda mévcud oldugu giinadak (ii) ONS -nin Direktorlar
Surasi onun Sazisda istirakini tasdiq edan qarar qabul
edanadak; (iii) ONS SOCAR-in onun adindan gérdiyti
bitiin islari tasdiq edanadak; (iv) ONS yuxaridaki (i), (ii)
va (iii) bandlarinda géstarilaniarin tasdiq olundugu bitin
sanadlari Digar podratgi taraflara taqdim edanadak.
Taraflar SOCAR-in ONS -nin adindan gérdiyui bitiin islari
yuxaridaki (i), (ii), (iii) va (iv) bandlarinda nazarda tutulan
hadisalar va tadbirlar bas verana qadar ONS -nin 6ziiniin
gormiis oldugu islar hesab edirlar.

SOCAR bununla éhdasina gétiriir ki, (i) ONS -nin lazimi
qaydada qeyda alinmasini va qanuni suratda movcud
olmasini tamin edacakdir; (ii) ONS lazimi qaydada
yarandiqdan va qanuni suratda movcud olduqdan darhal
sonra 6z Direktorlar $ urasinin qarari ila 6zintin Sazisda
istirakint tasdiq edacayini tamin edacakdir; (iii) ONS
SOCAR-in onun adindan gordiyi bitin islari tasdiq
edacakdir; va (iv) ONS bu 2-ci maddanin yuxaridaki (i),
(ii) va (iii) bandlarini tasdiqlayan bitin sanadlari Taraflara
taqdim edacakdir.

Bu Qosma Sazisin sart va middaalarini burada sarh edildiyi
kimi dayisir va/va ya onlara diizalislar edir va bitin
magqsadlar baximindan Sazisin tarkib hissasi hesab edilir,
va Sazisin 28.1 bandinda nazarda tutuldugu kimi, mivafiq
olaraq ona Azarbaycan Respublikasinin tam qanun quiwasi
verilir.

SOCAR shall be primarily responsible for all obligations of
SOA under the Agreement and any further agreements,
contracts or legal instrument between the Other Contractor
Parties and SOA and shall act on behalf of SOA, until such
time as: (i) SOA has been duly organised and is validly
existing in accordance with the law of its country of
incorporation and with its charter; (ii) SOA has ratified its
participation in the Agreement through a resolution of its
Board of Directors; (iii) SOA has ratified all actions taken by
SOCAR on behalf of SOA; and (iv) SOA delivers to the Other
Contractor Parties all documents evidencing (i), (ii) and (iii)
above. The Parties may place reliance on the actions of
SOCAR taken on behalf of SOA, as if taken by SOA itself
until such time as the events and actions required in (i), (ii),
(iii) and (iv) above have occurred.

SOCAR hereby undertakes that: (i) SOA shall be duly
organised and be validly existing; (ii) SOCAR shall ensure that
SOA authorises SOA’s participation in the Agreement
promptly after it is duly organised and is validly existing; (iii)
SOCAR shall ensure that SOA ratifies all actions taken by
SOCAR on behalf of SOA promptly after it is duly organised
and validly existing; and (iv) SOCAR shall ensure that SOA
delivers to the Parties all documents evidencing (i), (ii) and
(iii) of this paragraph 2, promptly after it is duly organised and
validly existing.

This Addendum modifies and/or amends the relevant terms and
conditions of the Agreement as set forth herein and shall be
considered for all purposes a part of the Agreement and shall
accordingly be given the full force of law in the Republic of
Azerbaijan as provided in Article 28.1 of the Agreement.

253
4. Bu Qosmadan irali galan va ya onunla bagli har hansi fikir
ayriliqlari Sazisin 26.3 bandinda sarh edildiyi kimi hall
edilir va bu Qosma Sazisin 26.1 bandinda géstarilan
qanunla tanzim olunur.

YUXARIDA GOSTORILONLORI TASDIQ EDOROK Taraflarin lazimi

salahiyyat verilmis niimayandalari bu Qosmani “____’
2016-ci il tarixinda imzaladilar.

Azarbaycan Respublikas! Dévlat Neft $ irkati
adindan va onun tapsirig! ila

Vazifasi:

ZENIT ARAN OIL COMPANY LIMITED adindan va onun
tapsirigi ila

Vazifasi:

4. Any disputes arising out of or in connection with this
Addendum shall be resolved as set forth in Article 26.3 of the
Agreement, and the law governing this Addendum shall be as
set forth in Article 26.1 of the Agreement.

IN WITNESS WHEREOF the Parties have executed this Addendum

as of the “ ” day of 2016 by their duly
authorised representatives.

For and on behalf of State Oil Company of the
Republic of Azerbaijan

Nam

Position:

For and on behalf of ZENITH ARAN OIL COMPANY LIMITED

Position:

Position:

254
255
